     Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 1 of 130




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

JOE W. PEEPLES, III,

                                       Plaintiff,
                                                                      3:19-cv-00868
v.                                                                    (TJM/TWD)


FBI AGENT CHRIS FIORITO, et al.,

                              Defendants.
_____________________________________________

APPEARANCES:                                                  OF COUNSEL:

JOE W. PEEPLES, III
 Plaintiff, pro se
40425-048
USP POLLOCK
U.S. PENITENTIARY
Inmate Mail/Parcels
P.O. BOX 2099
POLLOCK, LA 71467

THÉRÈSE WILEY DANCKS, United States Magistrate Judge

                       ORDER AND REPORT-RECOMMENDATION

       The Clerk has sent to the Court an amended complaint submitted by pro se Plaintiff Joe

W. Peeples, III (“Plaintiff” or “Peeples”) asserting claims under 42 U.S.C. § 1983 arising out of

his January 5, 2017, arrest, and subsequent detainment, prosecution, and conviction. (Dkt. No.

9. 1) Plaintiff, who is now a federal prison inmate, has not paid the filing fee and seeks leave to



       1
           Plaintiff filed his original complaint on or about July 18, 2019. (Dkt. No. 1.) On July
22, 2019, the Court administratively closed this action due to Plaintiff’s failure to comply with
the filing fee requirement. (Dkt. No. 4.) On March 13, 2020, Plaintiff filed an amended
complaint. (Dkt. No. 9.) On April 9, 2020, Plaintiff provided a complete application to proceed
in forma paupers (“IFP Application”) and this action was restored to the Court’s active docket.
(Dkt. Nos. 10, 12.)
      Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 2 of 130




proceed in forma pauperis. (Dkt. No. 10.) Named as Defendants are FBI Agent Chris Fiorito,

FBI Agent John Bokal, Binghamton Sheriff, Binghamton PD Lock-up, and U.S. Dept. of Justice

(“DOJ”). 2

I.     IFP APPLICATION

       A court may grant in forma pauperis status if a party “is unable to pay” the standard fee

for commencing an action. 28 U.S.C. § 1915(a)(1). As noted, Plaintiff has submitted a

completed and signed IFP Application, which demonstrates economic need. (Dkt. No. 10.)

Plaintiff has also filed the inmate authorization form required in this District. (Dkt. No. 11.)

Accordingly, Plaintiff’s IFP Application is granted. 3

II.    SUFFICIENCY OF THE AMENDED COMPLAINT

       A.      Standard of Review

       Having found that Plaintiff meets the financial criteria for commencing this action in

forma pauperis, and because Plaintiff seeks relief from an officer or employee of a governmental

entity, the Court must consider the sufficiency of the allegations set forth in the amended

complaint in light of 28 U.S.C. § 1915(e) and 28 U.S.C. § 1915A.




       2
            The DOJ was not listed as a Defendant in the caption of the original complaint. (Dkt.
No. 1.) The Clerk is directed to amend the caption to add the U.S. Dept. of Justice as a
Defendant.
         3
            Section 1915 permits “an indigent litigant to commence an action in a federal court
without prepayment of the filing fee that would ordinarily be charged.” Cash v. Bernstein, No.
09-CV-1922, 2010 WL 5185047, at *1 (S.D.N.Y. Oct. 26, 2010). “Although an indigent,
incarcerated individual need not prepay the filing fee at the time of filing, he must subsequently
pay the fee, to the extent he is able to do so, through periodic withdrawals from his inmate
accounts.” Id. (citing 28 U.S.C. § 1915(b) and Harris v. City of New York, 607 F.3d 18, 21 (2d
Cir. 2010)). Plaintiff should also note that although his IFP Application has been granted, he
will still be required to pay fees that he may incur in this action, including copying and/or
witness fees.


                                                  2
     Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 3 of 130




        Section 1915(e) of Title 28 United States Code directs that when a plaintiff seeks to

proceed in forma pauperis, “the court shall dismiss the case at any time if the court determines

that . . . the action . . . (i) is frivolous or malicious; (ii) fails to state a claim on which relief may

be granted; or (iii) seeks monetary relief against a defendant who is immune from such relief.”

28 U.S.C. § 1915(e)(2)(B). 4 Thus, even if a plaintiff meets the financial criteria to commence an

action in forma pauperis, it is the court’s responsibility to determine whether the plaintiff may

properly maintain the complaint that he filed in this District before the court may permit the

plaintiff to proceed with this action in forma pauperis. See id.

        Similarly, under Section 1915A, a court must review any “complaint in a civil action in

which a prisoner seeks redress from a governmental entity or officer or employee of a

governmental entity” and must “identify cognizable claims or dismiss the complaint, or any

portion of the complaint, if the complaint . . . is frivolous, malicious, or fails to state a claim

upon which relief may be granted; or . . . seeks monetary relief from a defendant who is immune

from such relief.” 28 U.S.C. § 1915A; see also Carr v. Dvorin, 171 F.3d 115, 116 (2d Cir. 1999)

(per curiam) (Section 1915A applies to all actions brought by prisoners against government

officials even when plaintiff paid the filing fee); Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir.

2007) (stating that both Sections 1915 and 1915A are available to evaluate prisoner pro se

complaints).

        Additionally, when reviewing a complaint, the Court may also look to the Federal Rules

of Civil Procedure. Rule 8 of the Federal Rules of Civil Procedure provides that a pleading

which sets forth a claim for relief shall contain, inter alia, “a short and plain statement of the



        4
         To determine whether an action is frivolous, a court must look to see whether the
complaint “lacks an arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S. 319,
325 (1989).


                                                     3
     Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 4 of 130




claim showing that the pleader is entitled to relief. See Fed. R. Civ. P. 8(a)(2). The purpose of

Rule 8 “is to give fair notice of the claim being asserted so as to permit the adverse party the

opportunity to file a responsive answer, prepare an adequate defense and determine whether the

doctrine of res judicata is applicable.” Hudson v. Artuz, No. 95 Civ. 4768, 1998 WL 832708, at

*1 (S.D.N.Y. Nov. 30, 1998) (quoting Powell v. Marine Midland Bank, No. 95-CV-0063 (TJM),

162 F.R.D. 15, 16 (N.D.N.Y. June 23, 1995) (other citations omitted)).

       A court should not dismiss a complaint if the plaintiff has stated “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While the court should construe the factual

allegations in the light most favorable to the plaintiff, “the tenet that a court must accept as true

all of the allegations contained in a complaint is inapplicable to legal conclusions.” Id.

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Id. (citing Twombly, 550 U.S. at 555). Rule 8 “demands more than

an unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. Thus, a pleading that

contains only allegations which “are so vague as to fail to give the defendants adequate notice of

the claims against them” is subject to dismissal. Sheehy v. Brown, 335 F. App’x 102, 104 (2d

Cir. 2009).

       Where a plaintiff proceeds pro se, the pleadings must be read liberally and construed to

raise the strongest arguments they suggest. Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185,

191 (2d Cir. 2008) (citation omitted). A pro se complaint should not be dismissed “without

giving leave to amend at least once when a liberal reading of the complaint gives any indication




                                                   4
     Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 5 of 130




that a valid claim might be stated.” Gomez v. USAA Fed. Sav. Bank, 171 F.3d 794, 795 (2d Cir.

1999) (citation and quotation marks omitted). An opportunity to amend is not required where

“the problem with [the plaintiff’s] causes of action is substantive” such that “better pleading will

not cure it.” Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000).

       B.      Summary of the Amended Complaint

       The following facts are set forth as alleged by Plaintiff in the amended complaint, which

also references two federal actions, Case 6:17-cr-06032, captioned United States v. Joseph W.

Peeples, III, filed in the Western District of New York (“W.D.N.Y.”) and Case 3:17-mc-00026,

captioned Joseph W. Peeples v. United States, filed in the Northern District of New York

(“N.D.N.Y.”). (See generally Dkt. No. 9. 5)

       On January 5, 2017, Plaintiff was “free in travel” in Binghamton, located in the N.D.N.Y.

when FBI Agent John Bokal “made an independent decision to force himself beyond the locked

doors of The Grand Royale Hotel located at 79 Collier St. and detain [Plaintiff] without any

attempts at summons, writ, or warrant under Federal Law F.R.C.P Rule 5(1)(A).” Id. at 1-2. 6

Plaintiff claims Bokal “willfully and intentionally did circumvent all applicable federal law

regarding his unsupportable seizure of [Plaintiff’s] body against his will” and violated his “civil

rights under ‘Miranda.’” Id. at 2.

       Thereafter, Bokal “hands [Plaintiff’s] body to jailers at the Binghamton PD Lock-up;

where [he] was booked, photographed, finger printed, stripped totally nude and required to




       5
          The Court notes the allegations in Plaintiff’s amended complaint are substantially
similar to those in his original complaint. (Dkt. Nos. 1, 9.)
        6
          Page references to documents identified by docket number refer to the numbers
assigned by the CM/ECF docketing system maintained by the Clerk’s Office. Excerpts from the
record are reproduced exactly as they appear in the original and errors in spelling, punctuation,
and grammar have not been corrected.


                                                 5
     Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 6 of 130




expose his anus and cough out loud 2x, and placed in a cell-block with other inmates.” Id. at 2-

3. The next morning, FBI Agent Chris Fiorito, “walked into Binghamton PD and kidnapped

[Plaintiff’s] body against [his] will without any legal writ, warrant, summons, or indictment.” Id.

at 3. Plaintiff was transferred approximately 200 miles to the W.D.N.Y. in violation of the “law”

and his “civil rights” and “[e]specially after totally booking [Plaintiff] and stripping him but

naked and peering in his anus.” Id. at 3-4.

       Plaintiff claims “Binghamton PD Jail is 100% liable for several plain violations of [his]

civil rights.” Id. at 4. “However, they would not have been so if there was proper lawful

receiving and discharging papers.” Id. “By law agents can’t travel with detainees without any

paper-work.” Id. 7

       Thereafter and pursuant to the Freedom of Information Act, Plaintiff requested his

“booking and release papers” from Binghamton PD Lock up, but there was “no answer” because

the “W.D.N.Y. U.S. Atty. who is also liable in this criminal cover up says on record under oath

there is no paperwork.” Id. at 5. Plaintiff asserts “no one arrested in America should/can’t by

law be arraigned without a legally sworn signed affidavit warrant on file or indictment!” Id. at 7.

       Plaintiff claims he was “robbed” of his “due process preliminary hearing in [the] District

of arrest to have an impartial mind determine probable cause for arrest.” Id. at 9. “Upon

kidnapping and arrival back in W.D.N.Y. for arrignment in court open for business said member

of court illegally allowed [Plaintiff] to be arraigned without any live/real signature on any

document referring to entire criminal complaint/warrant and a blank jurat on affidavit by



       7
          Plaintiff contends it is “criminal” to “hand over a prisoner without anything because the
clerk of the jail had to docket and log something!” (Dkt. No. 9 at 4.) He notes “someone was
charged for Mr. Peeples stay and meal and phone calls! What if Mr. Peeples and those agents
would have died in a roll over crash? What proof of Mr. Peeples identity would have been in
that car?” Id.


                                                  6
     Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 7 of 130




complaining agent.” Id. Therefore, “by undisputed fact [Plaintiff] was arraigned without a

signed criminal complaint or warrant (filed by clerk on record 1-6-17) or indictment.” Id. at 10.

Plaintiff was “brought 200 miles in violation of every law and given a verbal sentence to jail

without no check and balance by signature of magistrate empowered to administer oath.” Id.

“To be certain [Plaintiff] ha[s] without doubt according to law been deprived of [his]

constitutional right to ‘due process’ after warrantless indictmentless arrest.” Id. He also was

“forced to trial.” Id. at 9.

        Plaintiff has “suffered different pains, punishment, and loss of property, life, liberty, and

freedom intentionally because color of [his] skin.” Id. According to Plaintiff, his constitutional

rights have been violated under the Fourth, Fifth, Sixth, Eighth, and Fourteenth Amendments,

and “others.” Id. at 5. Plaintiff claims he was “kidnapped, sexually asulted, held, and handed

over without due process.” Id. Plaintiff seeks monetary damages and requests “this case be

returned to the U.S. Attorney for review for several criminal charges related to the cover-up of

the usurpation of this citizen.” Id. He also requests that the Attorney General be notified of the

foregoing for “referral of criminal charges or an investigation.” Id. at 6.

        For a complete statement of Plaintiff’s claims and the facts he relies on which he relies in

support of those claims, reference is made to the amended complaint. (Dkt. No. 9.)

        C.      Nature of Action

        Plaintiff brings this action pursuant to 42 U.S.C. § 1983, which establishes a cause of

action for “the deprivation of any rights, privileges, or immunities secured by the Constitution

and laws of the United States.” Wilder v. Virginia Hosp. Ass’n, 496 U.S. 498, 508 (1990).

“Section 1983 itself creates no substantive rights, [but] . . . only a procedure for redress for the




                                                  7
     Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 8 of 130




deprivation of rights established elsewhere.” Sykes v. James, 13 F.3d 515, 519 (2d Cir. 1993)

(citation omitted).

       A plaintiff cannot hold a defendant liable under Section 1983 unless he or she can

establish that the defendant acted under color of state law. See 42 U.S.C. § 1983; see also

Rounseville v. Zahl, 13 F.3d 625, 628 (2d Cir. 1994) (noting state action requirement under

Section 1983). In order to recover damages in a civil rights action, plaintiff must allege a

defendant’s direct or personal involvement in the alleged constitutional deprivations. Farrell v.

Burke, 449 F.3d 470, 474 (2d Cir. 2006); see also Wright v. Smith, 21 F.3d 496, 501 (2d Cir.

1994) (“It is well settled in this Circuit that ‘personal involvement of defendants in alleged

constitutional deprivations is a prerequisite to an award of damages under § 1983.’”) (quoting

Moffitt v. Town of Brookfield, 950 F.2d 880, 885 (2d Cir. 1991)). Thus, “a Section 1983 plaintiff

must ‘allege a tangible connection between the acts of the defendant and the injuries suffered. ”

Austin v. Pappas, No. 04-CV-7263, 2008 WL 857528, at *2 (S.D.N.Y. Mar. 31, 2008) (quoting

Bass v. Jackson, 790 F.2d 260, 263 (2d Cir. 1986)).

       If the defendant is a supervisory official, a mere “linkage” to the unlawful conduct

through “the prison chain of command” (i.e., under the doctrine of respondeat superior) is

insufficient to show his or her personal involvement in that unlawful conduct. Polk Cty. v.

Dodson, 454 U.S. 312, 325 (1981); Richardson v. Goord, 347 F.3d 431, 435 (2d Cir. 2003);

Wright, 21 F.3d at 501; Ayers v. Coughlin, 780 F.2d 205, 210 (2d Cir. 1985). In other words,

supervisory officials may not be held liable merely because they held a position of authority.

Black v. Coughlin, 76 F.3d 72, 74 (2d Cir. 1996). Rather, supervisory officials may be

considered “personally involved” if they (1) directly participated in the violation; (2) failed to

remedy that violation after learning of it through a report or appeal; (3) created, or allowed to




                                                  8
     Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 9 of 130




continue, a policy or custom under which the violation occurred; (4) had been grossly negligent

in managing subordinates who caused the violation; or (5) exhibited deliberate indifference to

the rights of inmates by failing to act on information indicating that the violation was occurring.

Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995).

       Similarly, a “municipality cannot be held liable solely on a theory of respondeat

superior.” Anderson v. Cty. of Nassau, 297 F. Supp. 2d 540, 546 (E.D.N.Y. 2004). In order to

sustain a claim for relief under Section 1983 against a municipal defendant, a plaintiff must show

the existence of an officially adopted policy or custom that caused injury and a direct causal

connection between that policy or custom and the deprivation of a constitutional right. Bd. of

County Comm’rs of Bryan Cty., Okl. v. Brown, 520 U.S. 397, 403 (1997) (citing Monell v. New

York City Dep’t of Social Servs., 436 U.S. 658 (1978)); see also Vippolis v. Vill. of Haverstraw,

768 F.2d 40, 44 (2d Cir. 1985) (“The plaintiff must first prove the existence of a municipal

policy or custom in order to show that the municipality took some action that caused his injuries

beyond merely employing the misbehaving officer.”)

       Additionally, in light of Plaintiff’s status as a pro se litigant, the Court also considers

whether the amended complaint states claims cognizable under Bivens v. Six Unknown Named

Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). 8 See Morales v. City of New York,

752 F.3d 234, 237 (2d Cir. 2014) (holding that district court properly construed § 1983 claims

brought against federal employee as arising under Bivens); see also Feldman v. Lyons, 852 F.

Supp. 2d 274, 278 (N.D.N.Y. 2012); McQueen v. United States, No. 9:19-CV-0998 (TJM/CFH),

2019 WL 4221545, at *3 (N.D.N.Y. Sept. 5, 2019). “Bivens actions, although not precisely



       8
         In Bivens, the Supreme Court “recognized for the first time an implied private action
for damages against federal officers alleged to have violated a citizen’s constitutional rights.”
Correctional Services Corp. v. Malesko, 534 U.S. 61, 66 (2001).


                                                  9
    Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 10 of 130




parallel to actions pursuant to 42 U.S.C. § 1983 against state actors, are the analog to such

actions; and the constitutional standard of review is the same for either type of action.”

McQueen, 2019 WL 4221545, at *3 (citing Tavarez v. Reno, 54 F.3d 109, 110 (2d Cir. 1995)

(per curiam)). Thus, federal courts have “typically incorporated § 1983 law into Bivens actions.”

Tavarez, 54 F.3d at 110.

       D.      Analysis

       As set forth above, Plaintiff alleges violations of his constitutional rights under the

Fourth, Fifth, Sixth, Eighth, and Fourteenth Amendments when, inter alia, he was seized,

searched, detained, held, handed over, and kidnaped without due process, indicted, and forced to

trial. Plaintiff also claims he was denied equal protection of the laws and Defendants engaged in

“criminal conspiracy.”

               1.      Claims against DOJ

       It is unclear from the amended complaint what, if any, claims are alleged against the

DOJ. Plaintiff lists the DOJ as a Defendant in the caption of the amended complaint, yet makes

no factual allegations against this Defendant in the body of the amended complaint.

       While a plaintiff may bring a Bivens action against a federal agent who engages in

unconstitutional conduct under color of his authority, a lawsuit cannot be maintained against the

agency for which the official works, such as the DOJ, which generally enjoys sovereign

immunity from suit. See Bivens, 403 U.S. at 410. Since the United States is entitled to sovereign

immunity, and has not expressly waived that immunity, Plaintiff cannot maintain his claim for a

violation of his constitutional rights against the DOJ. See id.; see also Corr. Servs. Corp. v.

Malesko, 534 U.S. 61, 72 (2001) (holding that plaintiff could not bring a Bivens claim against the

United States or the employing federal agency, the BOP); see also Philippeaux v. United States,




                                                 10
    Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 11 of 130




No. 19-CV-3221, 2019 WL 2082549, at *3 (S.D.N.Y. May 13, 2019) (“A Bivens action must be

brought against an individual for the individual’s own acts and may not be brought against

federal agencies.” (internal citations omitted)).

       Therefore, the Court recommends that the amended complaint be dismissed in its entirety

with prejudice as against the DOJ pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. §

1915A(b).

               2.      Claims against Binghamton PD Lock-up

       Plaintiff names the Binghamton PD Lock-up as a Defendant. However, “[a] police

department cannot sue or be sued because it does not exist separate and apart from the

municipality and does not have its own legal identity.” Baker v. Willett, 42 F. Supp. 2d 192, 198

(N.D.N.Y. 1999) (dismissing claims against county sheriff’s department) (citations omitted);

accord Jackson v. Cty. of Nassau, No. 07-CV-245, 2010 WL 335581, at *5 (E.D.N.Y. Jan. 22,

2010) (“Under New York law, departments which are merely administrative arms of a

municipality do not have a legal identity separate and apart from the municipality and cannot sue

or be sued.”); see also La Grande v. Town of Bethlehem Police Dep’t, No. 1:08-CV-0738

(LEK/DRH), 2009 WL 2868231, at *2 (N.D.N.Y. Sept. 1, 2009) (“Since the Bethlehem Police

Department cannot be sued pursuant to 42 U.S.C. § 1983, [the plaintiff’s] [c]omplaint is

dismissed as against the Town of Bethlehem Police Department.”); Jenkins v. Liadka, No. 5:10-

CV-1223 (GTS/DEP), 2012 WL 4052286, at *5 (N.D.N.Y. Sept. 13, 2012) (“Because the

Syracuse Police Department is merely an administrative arm of the City of Syracuse, it is not a

proper defendant.”). Because the Binghamton Police Department is an administrative arm of the

City of Binghamton, it lacks the capacity to be sued.




                                                    11
    Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 12 of 130




        Therefore, the Court recommends that the amended complaint be dismissed in its entirety

with prejudice as against the Binghamton PD Lock-up pursuant to 28 U.S.C. § 1915(e)(2)(B) and

28 U.S.C. § 1915A(b).

        However, in deference to Plaintiff’s pro se status, the Court recommends that Plaintiff be

provided with an opportunity to amend his complaint to clarify claims, if any, he intended to

allege against the City of Binghamton, the real party in interest pursuant to the standard for

establishing municipality liability laid out in Monell, supra.

                3.      Claims against Binghamton Sheriff

        Plaintiff names the Binghamton Sheriff as a Defendant in the caption of the amended

complaint. However, there is no such person. Moreover, the amended complaint is void of any

reference to this individual. In the absence of factual allegations sufficient to plausibly suggest

this Defendant was personally involved in conduct that violated Plaintiff’s constitutional rights,

the amended complaint fails to state a cognizable claim against the Binghamton Sheriff and,

therefore, is subject to dismissal. See Cipriani v. Buffardi, No. 06-CV-0889 (GTS/DRH), 2007

WL 607341, *1 (N.D.N.Y. Feb. 20, 2007) (“[d]ismissal is appropriate where a defendant is listed

in the caption, but the body of the complaint fails to indicate what the defendant did to the

plaintiff”) (citation omitted).

        Therefore, the Court recommends that the amended complaint be dismissed in its entirety

with prejudice as against the Binghamton Sheriff pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28

U.S.C. § 1915A(b).

        However, in deference to Plaintiff’s pro se status, the Court recommends that Plaintiff be

provided with an opportunity to amend his complaint to clarify claims, if any, he intended to




                                                 12
    Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 13 of 130




allege against the City of Binghamton Chief of Police, whom the Court assumes is the real party

in interest pursuant to the standard for establishing supervisory liability laid out in Colon, supra.

               4.      Claims pursuant to 18 U.S.C. § 242

       Plaintiff purports to assert claims pursuant to 18 U.S.C. § 242. (Dkt. No. 9 at 1.) Section

242, however, is part of the United States criminal code and there is no private right of action

under this section. See Storm-Eggink v. Gottfried, 409 F. App’x 426, 427 (2d Cir. 2011)

(“[T]here is no private right of action under [18 U.S.C.] § 242[.]”); Robinson v. Overseas

Military Sales Corp., 21 F.3d 502, 511 (2d Cir. 1994) (affirming dismissal of plaintiff’s claim

under 18 U.S.C. § 242 because this “criminal statute[s] . . . do[es] not provide private causes of

action”).

       Therefore, the Court recommends dismissal of Plaintiff’s claims under 18 U.S.C. § 242

with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b).

               5.      Claims related to Visual Body Cavity Search

       Plaintiff alleges that on January 5, 2017, after being booked and photographed at the

Binghamton PD Lock-up, he was “stripped totally nude and required to expose his anus and

cough out loud 2x, and placed in a cell-block with other inmates” in violation of his

constitutional rights. (Dkt. No. 9 at 2-3.)

       The Fourth Amendment “protects individual privacy against certain kinds of

governmental intrusion,” Katz v. United States, 389 U.S. 347, 350 (1967), and its protections

extend to prisoners and pretrial detainees, see Bell v. Wolfish, 441 U.S. 520, 545, 559 (1979).

The Supreme Court has recognized that “correctional officials must be permitted to devise

reasonable search policies to detect and deter the possession of contraband in their facilities.”

Florence v. Bd. of Chosen Freeholders of Cty. of Burlington, 566 U.S. 318, 328 (2012). In




                                                 13
    Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 14 of 130




Florence, the Supreme Court held that a county jail did not violate prisoners’ rights when it

permitted visual inspection body cavity searches, without reasonable suspicion, prior to the

prisoners’ introduction to a general population unit. Id. at 339; see also Covino v. Patrissi, 967

F.2d 73, 79 (2d Cir. 1992) (Although “inmates do possess a limited right to bodily privacy, some

aspects of that right must yield to searches for contraband, even random visual body-cavity

searches, so that prison administrators may maintain security and discipline in their

institutions.”). Here, as in Florence, Plaintiff’s allegations of an unlawful search relate

specifically to a “visual body cavity search” conducted upon his admission to the Binghamton

City Jail.

        To be sure, “[a] strip search that involves a stranger peering without consent at a naked

individual, and in particular at the most private portions of that person’s body, is a serious

invasion of privacy.” Harris, 818 F.3d at 58 (quoting Florence, 566 U.S. at 344-45 (Breyer, J.,

dissenting)). But a constitutional violation requires more—for example, “that the search was

excessive, was needlessly prolonged[,] . . . was otherwise meant to intimidate, harass or punish

him,” see Perez v. Ponte, 236 F. Supp. 3d 590, 624 (E.D.N.Y. 2017), report and

recommendation adopted by 2017 WL 1050109 (E.D.N.Y. Mar. 15, 2017), or was “conducted in

the presence of unnecessary spectators,” see Harris, 818 F.3d at 62.

        As pleaded, Plaintiff’s allegations do not amount to a constitutional violation “because

Florence permits corrections officers to strip search detainees without particularized suspicion . .

. and recognizes that strip searches are specifically ‘designed to uncover contraband that can go

undetected by a patdown, metal detector, and other less invasive searches.’” Chaney v. City of

Albany, No. 6:16-CV-1185 (NAM/TWD), 2019 WL 3857995, at *7 (N.D.N.Y. Aug. 16, 2019)

(quoting Thompson v. City of New York, No. 16-CV-824, 2017 WL 1929552, at *2 (S.D.N.Y.




                                                 14
    Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 15 of 130




May 9, 2017)). That includes searches involving visual inspection of body cavities prior to being

placed in a cell-block with other inmates at the Binghamton Jail. Id. Moreover, Plaintiff’s

allegations do not suggest that the search “did not serve a legitimate penological purpose” or that

it was “instead designed to intimidate, harass, or embarrass” him. Nor has Plaintiff alleged the

personal involvement of any properly named Defendant.

       Therefore, the Court recommends dismissing Plaintiff’s Fourth Amendment claims

related to the visual body cavity strip search without prejudice pursuant to 28 U.S.C. §

1915(e)(2)(B) and 28 U.S.C. § 1915A(b), but with leave to amend.

               6.     Eighth Amendment Claims

       The amended complaint references the Eighth Amendment. (Dkt. No. 9 at 5.) However,

the Eighth Amendment’s Cruel and Unusual Punishment clause does not apply here because

Plaintiff’s claims do not arise out of his incarceration. The Cruel and Unusual Punishment

Clause only protects individuals who are incarcerated after being convicted of a crime.

       Therefore, the Court recommends that insofar as Plaintiff’s amended complaint purports

to assert Eighth Amendment claims, such claims be dismissed with prejudice pursuant to 28

U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b).

               7.     Claims barred by Heck v. Humphrey

       As set forth above, Plaintiff alleges violations of his constitutional rights under the

Fourth, Fifth, Sixth, and Fourteenth Amendments when, inter alia, he was seized, held, and

“handed over” without due process, transported from the N.D.N.Y. to the W.D.N.Y., indicted,

and forced to trial. (Dkt. No. 9 at 5.) Plaintiff also claims Defendants conspired to “cover up”

such wrongdoings and he was denied equal protection of the law. Id. at 10. However, a civil




                                                 15
    Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 16 of 130




lawsuit may not be used to collaterally attack a criminal conviction. Heck v. Humphrey, 512

U.S. 477 (1994). In Heck, the Supreme Court held that

               in order to recover damages for allegedly unconstitutional
               conviction or imprisonment, or for other harm caused by actions
               whose unlawfulness would render a conviction or sentence invalid,
               a [Section] 1983 plaintiff must prove that the conviction or
               sentence has been reversed on direct appeal, expunged by
               executive order, declared invalid by a state tribunal authorized to
               make such a determination, or called into question by a federal
               court’s issuance of a writ of habeas corpus.

Id. at 486-87 (internal footnote omitted). Although Heck involved a Section 1983 claim, the

Second Circuit has held that the rationale of Heck applies equally to Bivens actions such as

Plaintiff’s claim. See Tavarez v. Reno, 54 F.3d at 110; see also Maietta v. Artuz, 84 F.3d 100,

103 n.1 (2d Cir. 1996).

       Broadly stated, Heck precludes a prisoner from using Section 1983 and/or Bivens as a

vehicle to obtain damages where success on the particular constitutional claims alleged would

necessarily require the plaintiff to prove the unlawfulness of his conviction or confinement.

Poventud v. City of N.Y., 750 F.3d 121, 130 (2d Cir. 2014) (en banc ). Thus, under Heck and its

progeny, a Section 1983 and/or Bivens action “is barred (absent prior invalidation) no matter the

relief sought (damages or equitable relief) . . . if success in that action would necessarily

demonstrate the invalidity of confinement or its duration.” Wilkinson v. Dotson, 544 U.S. 74,

81-82 (2005) (emphasis in original).

       The Court takes judicial notice that on January 6, 2017, the United States of America

filed a criminal complaint alleging Peeples robbed a bank on January 5, 2017, in Rochester, New

York, located in the W.D.N.Y. See W.D.N.Y. Case 6:17-cr-06032, Dkt. No. 1. On March 30,

2018, following a jury trial before the Hon. Frank P. Geraci, Jr., Chief United States District

Judge, Peeples was convicted of bank robbery, entering a bank with the intent to commit larceny,



                                                  16
    Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 17 of 130




and bank larceny. Id., Dkt. No. 88. On July 27, 2018, the District Court sentenced Peeples to

240 months’ imprisonment on Count 1 (bank robbery) and Count 2 (entering a bank with intent

to commit larceny), to run concurrently with 120 months’ imprisonment on Count 3 (bank

larceny), to be followed by 3 years of supervised release. Id., Dkt. No. 106. On appeal to the

Second Circuit, Plaintiff’s conviction was affirmed. See United States v. Peeples, -- F.3d ----,

No. 18-2309-cr, 2020 WL 3406445, at *12 (2d Cir. June 22, 2020).

        Generally, on his counseled appeal to the Second Circuit, Peeples argued his judgment of

conviction should be vacated for two principal reasons. See id. at *1. First, he argued the

District Court erred in declining to dismiss the criminal charges against him because: (1) he was

transferred outside of the district of arrest (N.D.N.Y.) to the district where the crime took place

(W.D.N.Y.) without first appearing before a magistrate judge, assertedly in violation of Rule

5(c)(2) of the Federal Rules of Criminal Procedure, and (2) the W.D.N.Y. magistrate judge failed

to sign the jurat on the last page of the affidavit in alleged violation of Rule 3 of the Federal

Rules of Criminal Procedure even though the magistrate judge signed the face of the complaint.

Id. Second, he aruged the District Court erred in admitting: (1) the bank employees’ testimony

identifying Peeples for the first time at trial in alleged violation of his due process rights, and (2)

physical evidence seized from the Binghamton hotel room in alleged violation of his right to be

free from unreasonable searches and seizures. Id. at *2. 9



        9
         The Court also takes judicial notice of Case 3:17-mc-00026, captioned Joseph W.
Peebles v. United States, referenced in the amended complaint and which is a matter of public
record, which was filed by Peeples in this District pursuant to Rule 41(g) of the Federal Rules of
Criminal Procedure seeking the return of property seized, including over $51,000 in currency
and coins, at a hotel in Binghamton pursuant to a search warrant issued in this District on
January 6, 2017, where Peeples had checked-in on January 5th. See N.D.N.Y. Case 3:17-mc-
00026, Dkt. No. 4 (citing N.D.N.Y. Case 3:17-mj-10, Dkt. No. 1). After the search was
completed, agents transported and secured the seized evidence at the offices of the FBI in
Rochester, in the W.D.N.Y., where the prosecution of Peeples had been initiated. Id. By Report-


                                                  17
    Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 18 of 130




As noted, the Second Circuit affirmed Peeples’ conviction and concluded, inter alia, that: (1) the

appropriate remedy for a violation of Rule 5(c)(2) of the Federal Rules of Criminal Procedure is

not dismissal of an indictment but suppression of any post-arrest evidence illegally obtained as a

result of the violation of the rule’s requirement; (2) Peeples failed to show that his transfer to the

W.D.N.Y. for an initial appearance in violation of Rule 5(c)(2) caused him any prejudice; 10 (3)

the District Court did not err in denying Peeples’ motion to dismiss the criminal complaint

because, even though the magistrate judge failed to sign the jurat on the last page of the affidavit

in support of the criminal complaint, the magistrate judge signed the jurat on the complaint itself,

to which the affidavit was attached and the magistrate judge’s signature in the complaint attested

to the fact that the complainant’s assertions were sworn before the magistrate judge and signed in

his presence, thereby complying with the requirement of Rule 3 of the Federal Rules of Criminal

Procedure; (4) Peeples failed to present evidence showing that the in-court identification by the

Chase Bank employees was irreparably tainted by suggestibility in violation of his due process




Recommendation and Order dated November 3, 2017, United States Magistrate Judge Andrew
T. Baxter recommended that Peeples’ motion for the return of property seized pursuant to the
search warrant be denied. Id., Dkt. No. 4. By Decision and Order entered November 28, 2017,
Senior United States District Judge Thomas J. McAvoy accepted and adopted the
recommendation of Magistrate Judge Baxter. Id., Dkt. No. 11. Accordingly, Peeples’ motion
for return of property seized pursuant to a search warrant was denied and judgment was entered
in favor of United States of America. Id., Dkt. Nos. 11, 12.
        10
           Specifically, the Second Circuit held: (a) With respect to the trial proceedings, because
the Government did not rely on Peeples’ post-arrest statements in its case before the jury, there
was no evidence that could have been excluded and thus the motion to dismiss the criminal
charges was correctly denied; and (b) with respect to the affidavit in support of the application
for the search warrant and the affidavit in support of the criminal complaint, Peeples failed to
demonstrate that the circumstances presented warranted the exclusion of the post-arrest
statements. And, in any event, even if they were to excise those statements from the affidavits,
the District Court correctly denied the motion to dismiss because the search warrant and the
criminal complaint remained valid in light of the ample untainted evidence in the affidavits
supporting the magistrate judge’s probable cause findings. United States v. Peeples, 2020 WL
3406445, at *20.


                                                  18
    Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 19 of 130




rights; 11 and (5) Peeples failed to support his speculative belief that there was a warrantless entry

and exploratory search of the Grande Royal Hotel Room 310 prior to the execution of the search

warrant and thus the District Court did not err in admitting the physical evidence seized from the

hotel room pursuant to the search warrant. United States v. Peeples, 2020 WL 3406445, at *20.

       Here, Plaintiff’s claims regarding his arrest, indictment, criminal charges, prosecution,

trial, and ultimate conviction, including vague allegation of conspiracy and denial of equal

protection of the laws, represent challenges that fall squarely within the ambit of Heck. Indeed,

Plaintiff presents many of the same issues he argued on appeal to the Second Circuit challenging

his conviction as violations of his constitutional rights in the case at bar. Because Plaintiff’s

success on his remaining claims in this case would necessarily call into question the validity of

his conviction, such claims are not cognizable under Heck. See, e.g., Feldman v. Lyons, 852 F.

Supp. 2d 274, 279 (N.D.N.Y. 2012) (holding the plaintiff’s conviction precludes his claims for

false arrest, false imprisonment, and malicious prosecution); Barnes v. City of New York, No. 13-

CV-7283 (GBD) (JLC), 2015 WL 4076007, at *16 (S.D.N.Y. July 2, 2015) (“Where the

plaintiff’s underlying conviction has not been so invalidated, courts routinely dismiss Section

1983 claims for, inter alia, malicious prosecution, conspiracy and deprivation of the right to a

fair trial pursuant to Heck”); Micolo v. F.B.I. Special Agents #1-3, No. 17-CV-5938, 2018 WL

1730351, at *3 (E.D.N.Y. Apr. 9, 2018) (“Because [the plaintiff’s] success on his Bivens claims

in this case would necessarily invalidate the conviction, which is not alleged to have been

reversed or vacated, such claims are not cognizable under Heck.”).



       11
           The Second Circuit also noted it need not conclude that the District Court erred in
admitting the identification testimony while denying Peeples’ request for a special in-court
identification procedure because any such error would have been harmless beyond a reasonable
doubt and thus would not warrant a vacatur of Peeples’ conviction. United States v. Peeples,
2020 WL 3406445, at *20.


                                                  19
       Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 20 of 130




          Therefore, the Court recommends dismissing Plaintiff’s remaining claims as barred by

Heck without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b).

III.      STATUS LETTERS

          Upon review of the docket, the Court notes Plaintiff filed letters regarding the status of

this action. (Dkt. Nos. 13, 14.) To the extent Plaintiff raises new issues and/or complaints about

his conditions of confinement at USP Pollock, located in the Western District of Louisiana, he

should file grievances at the facility level, and these new issues and/or complaints are not part of

the present action.

IV.       CONCLUSION

          For the foregoing reasons, the Court recommends dismissal of the amended complaint

(Dkt. No. 9) in its entirety pursuant to 28 U.S.C. § 1915(e) and 28 U.S.C. § 1915A.

          WHEREFORE, it is hereby

          ORDERED that Plaintiff’s IFP Application (Dkt. No. 10) is GRANTED; and it is

further

          RECOMMENDED that the Clerk be directed to provide the Superintendent of the

facility that Plaintiff has designated as his current location with a copy of Plaintiff’s inmate

authorization form (Dkt. No. 11), and notify that official that Plaintiff has filed this action and is

required to pay to the Northern District of New York the entire statutory filing fee of $350 in

installments, over time, pursuant to 28 U.S.C. § 1915; and it is further

          ORDERED that the Clerk is directed to amend the caption to add the U.S. Dept. of

Justice as a Defendant; and it is further




                                                   20
    Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 21 of 130




          RECOMMENDED that the amended complaint be DISMISSED IN ITS ENTIRETY

WITH PREJUDICE as against Defendants U.S. Dept. of Justice, Binghamton PD Lock-up, and

Binghamton Sheriff pursuant to 28 U.S.C. § 1915(e) and 28 U.S.C. § 1915A;

          RECOMMENDED that any claims in which Plaintiff seeks the criminal prosecution of

Defendants or others pursuant to 18 U.S.C. § 242 be DISMISSED WITH PREJUDICE

pursuant to 28 U.S.C. § 1915(e) and 28 U.S.C. § 1915A; and it is further

          RECOMMENDED that any Eighth Amendment claims be DISMISSED WITH

PREJUDICE, pursuant to 28 U.S.C. § 1915(e) and 28 U.S.C. § 1915A; and it is further

          RECOMMEDED that any Fourth Amendment claims related to the visual body cavity

strip search be DISMISSED WITHOUT PREJUDICE pursuant to 28 U.S.C. § 1915(e) and 28

U.S.C. § 1915A, BUT WITH LEAVE TO AMEND; and it is further

          RECOMMENDED that any remaining claims be dismissed in its ENTIRETY

WITHOUT PREJUDICE as barred by Heck v. Humphrey, 512 U.S. 477 (1994); and it is

further

          ORDERED that the Clerk serve a copy of this Order and Report-Recommendation on

Plaintiff, along with copies of the unpublished decisions cited herein in accordance with the

Second Circuit’s decision in Lebron v. Sanders, 557 F.3d 76 (2d Cir. 2009) (per curiam).

          Pursuant to 28 U.S.C. § 636(b)(1), the parties have fourteen days within which to file

written objections to the foregoing report. 12 Such objections shall be filed with the Clerk of the




          12
           If you are proceeding pro se and are served with this Order and Report-
Recommendation by mail, three additional days will be added to the fourteen-day period,
meaning that you have seventeen days from the date the Order and Report-Recommendation was
mailed to you to serve and file objections. Fed. R. Civ. P. 6(d). If the last day of that prescribed
period falls on a Saturday, Sunday, or legal holiday, then the deadline is extended until the end of
the next day that is not a Saturday, Sunday, or legal holiday. Fed. R. Civ. P. 6(a)(1)(C).


                                                  21
    Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 22 of 130




Court. FAILURE TO OBJECT TO THIS REPORT WITHIN FOURTEEN DAYS WILL

PRECLUDE APPELLATE REVIEW. Roldan v. Racette, 984 F.2d 85 (2d Cir. 1993) (citing

Small v. Sec’y of Health and Human Servs., 892 F.2d 15 (2d Cir. 1989)); 28 U.S.C. § 636(b)(1)

(Supp. 2015); Fed. R. Civ. P. 72, 6(a).


Dated: July 20, 2020
       Syracuse, New York




                                              22
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 23 of 130
Hudson v. Artuz, Not Reported in F.Supp.2d (1998)
1998 WL 832708


                                                                  By Judge Rakoff's Order dated April 14, 1998, this case was
                  1998 WL 832708
                                                                  referred to me for general pretrial purposes and for a Report
    Only the Westlaw citation is currently available.
                                                                  and Recommendation on any dispositive motion. Presently
     United States District Court, S.D. New York.
                                                                  pending is defendants' renewed motion to dismiss. Plaintiff
           Theodore HUDSON, Plaintiff,                            filed a reply on July 6, 1998. For the reasons discussed
                         v.                                       below, plaintiff's complaint is dismissed without prejudice,
         Christopher ARTUZ, Warden Philip                         and plaintiff is granted leave to replead within thirty (30) days
                                                                  of the date of the entry of this order.
          Coombe, Commissioner Sergeant
        Ambrosino Doctor Manion Defendants.

                   No. 95 CIV. 4768(JSR).                                                     FACTS
                              |
                       Nov. 30, 1998.                             Plaintiff alleges that he was assaulted by four inmates in the
                                                                  Green Haven Correctional Facility mess hall on March 14,
Attorneys and Law Firms                                           1995. (Complaint at 4.) He alleges that he was struck with
                                                                  a pipe and a fork while in the “pop room” between 6:00
Mr. Theodore Hudson, Great Meadow Correctional Facility,
                                                                  p.m. and 6:30 p.m. (Complaint at 4–5.) Plaintiff contends
Comstock.
                                                                  that the attack left him with 11 stitches in his head, chronic
Alfred A. Delicata, Esq., Assistant Attorney General, New         headaches, nightmares, and pain in his arm, shoulder, and
York.                                                             back. (Id.) Plaintiff also states that Sergeant Ambrosino
                                                                  “failed to secure [the] area and separate” him from his
                                                                  attackers. (Reply at 5.) Plaintiff's claim against Warden Artuz
                                                                  is that he “fail [sic] to qualify as warden.” (Complaint at
             MEMORANDUM AND ORDER
                                                                  4.) Plaintiff names Commissioner Coombes as a defendant,
BUCHWALD, Magistrate J.                                           alleging Coombes “fail [sic] to appoint a qualified warden
                                                                  over security.” (Amended Complaint at 5.) Plaintiff further
 *1 Plaintiff Theodore Hudson filed this pro se action            alleges that Dr. Manion refused to give him pain medication.
pursuant to 42 U.S.C. § 1983 on April 26, 1995. Plaintiff's       (Complaint at 5.) Plaintiff seeks to “prevent violent crimes”
complaint alleges defendants violated his constitutional rights   and demands $6,000,000 in damages. (Amended Complaint
while he was an inmate at Green Haven Correctional                at 5.)
Facility. 1 Plaintiff's complaint was dismissed sua sponte by
Judge Thomas P. Griesa on June 26, 1995 pursuant to 28            Defendants moved to dismiss the complaint, arguing that: (1)
U.S.C. § 1915(d). On September 26, 1995, the Second Circuit       the Eleventh Amendment bars suit against state defendants
Court of Appeals vacated the judgment and remanded the case       for money damages; (2) the plaintiff's allegations fail to state
to the district court for further proceedings.                    a claim for a constitutional violation; (3) the defendants are
                                                                  qualifiedly immune from damages; and (4) plaintiff must
1                                                                 exhaust his administrative remedies before bringing this suit.
       Plaintiff is presently incarcerated at Sullivan
       Correctional Facility.
The case was reassigned to Judge Barbara S. Jones on
                                                                                          DISCUSSION
January 31, 1996. Defendants moved to dismiss the complaint
pursuant to Fed.R.Civ.P. 12(c) on November 25, 1996.              I find that plaintiff's complaint runs afoul of Rules 8 and
Thereafter, the case was reassigned to Judge Jed S. Rakoff        10 of the Federal Rules of Civil Procedure and dismiss the
on February 26, 1997. On February 26, 1998, Judge Rakoff          complaint without prejudice and with leave to amend. Federal
granted defendants' motion to dismiss, but vacated the            Rule 8 requires that a complaint contain “a short and plain
judgment on April 10, 1998 in response to plaintiff's motion      statement of the claim showing that the pleader is entitled to
for reconsideration in which plaintiff claimed that he never      relief.” Fed.R.Civ.P. 8(a)(2). The purpose of this Rule “is to
received defendants' motion to dismiss.                           give fair notice of the claim being asserted so as to permit the



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              1
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 24 of 130
Hudson v. Artuz, Not Reported in F.Supp.2d (1998)
1998 WL 832708

adverse party the opportunity to file a responsive answer [and]   that its true substance, if any, is well disguised.” Id. In those
prepare an adequate defense.” Powell v. Marine Midland            cases in which the court dismisses a pro se complaint for
Bank, 162 F.R.D. 15, 16 (N.D.N.Y.1995) (quoting Brown v.          failure to comply with Rule 8, it should give the plaintiff leave
Califano, 75 F.R.D. 497, 498 (D.D.C.1977)); see Salahuddin        to amend when the complaint states a claim that is on its
v. Cuomo, 861 F.2d 40, 42 (2d Cir.1988) (stating that the         face nonfrivolous. Simmons v. Abruzzo, 49 F.3d 83, 87 (2d
“principal function of pleadings under the Federal Rules is to    Cir.1995).
give the adverse party fair notice of the claim asserted so as
to enable him to answer and prepare for trial”).                  In determining whether a nonfrivolous claim is stated, the
                                                                  complaint's allegations are taken as true, and the “complaint
 *2 Rule 10 of the Federal Rules of Civil Procedure requires,     should not be dismissed for failure to state a claim unless
inter alia, that the allegations in a plaintiff's complaint be    it appears beyond doubt that the plaintiff can prove no set
made in numbered paragraphs, each of which should recite,         of facts in support of his claim which would entitle him to
as far as practicable, only a single set of circumstances.        relief.” Conley v.. Gibson, 355 U.S. 41, 45–46, 78 S.Ct. 99,
Moore's Federal Practice, Vol. 2A, ¶ 10.03 (1996). Rule           2 L.Ed.2d 80 (1957). The complaint of a pro se litigant is to
10 also requires that each claim upon which plaintiff seeks       be liberally construed in his favor when determining whether
relief be founded upon a separate transaction or occurrence.      he has stated a meritorious claim. See Haines v. Kerner, 404
Id. 2 The purpose of Rule 10 is to “provide an easy mode          U.S. 519, 520, 92 S.Ct. 594, 30 L.Ed.2d 652 (1972). Even if it
of identification for referring to a particular paragraph in a    is difficult to determine the actual substance of the plaintiff's
prior pleading.” Sandler v. Capanna, 92 Civ. 4838, 1992 WL        complaint, outright dismissal without leave to amend the
392597, *3 (E.D.Pa. Dec.17, 1992) (citing 5 C. Wright &           complaint is generally disfavored as an abuse of discretion.
A. Miller, Federal Practice and Procedure, § 1323 at 735          See Salahuddin, 861 F.2d at 42–42; see also Doe v. City of
(1990)).                                                          New York, No. 97 Civ. 420, 1997 WL 124214, at *2 (E.D.N.Y.
                                                                  Mar.12, 1997).
2      Rule 10 states:
                                                                  Here, plaintiff's pro se complaint fails to satisfy the
         (b) Paragraphs; Separate Statements. All
                                                                  requirements of Federal Rules 8 and 10. The complaint is
         averments of claim or defense shall be made in
                                                                  often illegible and largely incomprehensible, scattering what
         numbered paragraphs, the contents of each of
                                                                  appear to be allegations specific to plaintiff within a forest
         which shall be limited as far as practicable to a
                                                                  of headnotes copied from prior opinions. Defendants have
         statement of a single set of circumstances; and
                                                                  answered with a boilerplate brief, which is perhaps all a
         a paragraph may be referred to by number in all
                                                                  defendant can do when faced with such a complaint. The
         succeeding pleadings. Each claim founded upon
                                                                  Court is left with an insurmountable burden in attempting to
         a separate transaction or occurrence and each
                                                                  make a reasoned ruling on such muddled pleadings.
         defense other than denials shall be stated in a
         separate count or defense whenever a separation
                                                                   *3 Although plaintiff's complaint is substantially
         facilitates the clear presentation of the matters set
                                                                  incomprehensible, it appears to plead at least some claims
         forth.
                                                                  that cannot be termed frivolous on their face. For example,
A complaint that fails to comply with these pleading rules        plaintiff clearly alleges that inmates assaulted him and that
“presents far too heavy a burden in terms of defendants'          Dr. Manion refused to provide him medical attention. He also
duty to shape a comprehensive defense and provides no             appears to assert that Sergeant Ambrosino failed to protect
meaningful basis for the Court to assess the sufficiency of”      him from the attack or take steps to prevent future attacks.
a plaintiff's claims. Gonzales v. Wing, 167 F.R.D. 352, 355       (Plaintiff's Reply at 5). It is well established that an inmate's
(N.D.N.Y.1996). It may therefore be dismissed by the court.       constitutional rights are violated when prison officials act
Id.; see also Salahuddin v. Cuomo, 861 F.2d at 42 (“When          with deliberate indifference to his safety or with intent to
a complaint does not comply with the requirement that it          cause him harm. Hendricks v. Coughlin, 942 F.2d 109 (2d
be short and plain, the court has the power to, on its own        Cir.1991). It is similarly well established that an inmate's
initiative, ... dismiss the complaint”). Dismissal, however, is   constitutional rights are violated when a prison doctor denies
“usually reserved for those cases in which the complaint is       his request for medical care with deliberate indifference to
so confused, ambiguous, vague, or otherwise unintelligible        the inmate's serious medical needs. Estelle v. Gamble, 429



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              2
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 25 of 130
Hudson v. Artuz, Not Reported in F.Supp.2d (1998)
1998 WL 832708

                                                                         harm, and to do so in separate paragraphs for each defendant.
U.S. 97, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976); Hathaway v.
                                                                         Plaintiff's complaint shall contain the facts specific to the
Coughlin, 37 F.3d 63 (2d Cir.1994), cert. denied, 513 U.S.
                                                                         incidents plaintiff alleges occurred, and not any facts relating
1154, 115 S.Ct. 1108, 130 L.Ed.2d 1074 (1995). Although
                                                                         to any case that has been decided previously by a court of law.
plaintiff provides few facts to support his allegations, I
                                                                         Plaintiff's complaint shall also contain a clear statement of the
disagree with defendants' assertion that outright dismissal is
                                                                         relief he seeks in addition to monetary damages.
appropriate because it “appears beyond doubt that the plaintiff
can prove no set of facts in support of his claim which would
entitle him to relief.” Defendant's Memorandum at 5 (quoting
Conley v. Gibson, 355 U.S. 41, 45–46, 78 S.Ct. 99, 2 L.Ed.2d                                    CONCLUSION
80 (1957)).
                                                                         For the reasons set forth above, plaintiff's complaint is
Because plaintiff's complaint does not comply with Rules 8               dismissed without prejudice, and plaintiff is granted leave to
and 10, it is hereby dismissed without prejudice, and plaintiff          replead within thirty (30) days of the date of the entry of this
is granted leave to replead within thirty (30) days of the date          Order.
of the entry of this Order. In drafting his second amended
complaint, plaintiff is directed to number each paragraph and            IT IS SO ORDERED.
order the paragraphs chronologically, so that each incident in
which he alleges a constitutional violation is described in the
                                                                         All Citations
order that it occurred. Plaintiff is also directed to specifically
describe the actions of each defendant that caused plaintiff             Not Reported in F.Supp.2d, 1998 WL 832708

End of Document                                                      © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                    3
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 26 of 130
Austin v. Pappas, Not Reported in F.Supp.2d (2008)
2008 WL 857528

                                                                     Magistrate Judge Lisa M. Smith for review pursuant to 28
                                                                     U.S.C. § 636(b)(1). On August 2, 2007, Magistrate Judge
                  2008 WL 857528
                                                                     Smith issued a thorough Report and Recommendation (“R
    Only the Westlaw citation is currently available.
                                                                     & R”), concluding that this Court should grant Defendants'
             United States District Court,
                                                                     Motion for Summary Judgment on the ground that Plaintiff
                   S.D. New York.
                                                                     has failed to demonstrate that there exists a genuine issue
                Richard AUSTIN, Plaintiff,                           of material fact as to whether his constitutional rights were
                           v.                                        violated. Plaintiff was advised of his right to file objections to
           Brian PAPPAS, John Does, Yonkers                          the R & R, but he did not do so.
          Police Commissioner Charles C. Coles,
                                                                     1
            Westchester County, Defendants.                                  On August 8, 2005, Plaintiff's claim against
                                                                             Westchester County was dismissed by the
               No. 04-CV-7263 (KMK)(LMS).                                    Honorable Gerald E. Lynch, to whom this case was
                             |                                               initially assigned. On February 28, 2006, the case
                      March 31, 2008.                                        was transferred to White Plains and reassigned to
                                                                             Judge Colleen McMahon. The case was reassigned
Attorneys and Law Firms
                                                                             to the undersigned on August 6, 2007.
Mr. Richard Austin, Stormville, NY, pro se.                          A district court reviewing a report and recommendation “
                                                                     ‘may accept, reject, or modify, in whole or in part, the
Rory Carleton McCormick, Esq., Corporation Counsel, City             findings or recommendations made by the magistrate judge.’
of Yonkers, Yonkers, NY, for Defendants.                             “ Donahue v. Global Home Loans & Fin., Inc., No. 05-
                                                                     CV-8362, 2007 WL 831816, at *1 (S.D.N.Y. Mar. 15, 2007)
                                                                     (quoting 28 U.S.C. § 636(b)(1)(C)). Under 28 U.S.C. § 636(b)
 ORDER ADOPTING REPORT & RECOMMENDATION                              (1) and Rule 72(b) of the Federal Rules of Civil Procedure,
                                                                     parties may submit objections to a magistrate judge's report
KENNETH M. KARAS, District Judge.                                    and recommendation. The objections must be “specific”
                                                                     and “written,” and must be made “within 10 days after
 *1 Richard Austin (“Plaintiff”) filed this suit pursuant to
                                                                     being served with a copy of the recommended disposition.”
42 U.S .C. § 1983 (“Section 1983”) against Yonkers Police
Officer Brian Pappas (“Defendant Pappas”), several John Doe          Fed.R.Civ.P. 72(b)(2); see also 28 U.S.C. § 636(b)(1).
Yonkers Police Officers (“John Doe Defendants”), former
Yonkers Police Commissioner Charles C. Cola (“Defendant              Where a party does not submit an objection, “ ‘a district court
Cola”) (whose name is misspelled in Plaintiff's Complaint            need only satisfy itself that there is no clear error on the face
as Charles C. Coles), and Westchester County (collectively,          of the record.’ “ Donahue, 2007 WL 831816, at *1 (quoting
“Defendants”), alleging violations of Plaintiff's civil rights       Nelson v. Smith, 618 F.Supp. 1186, 1189 (S.D.N.Y.1985)). In
under the First, Fourth, Fifth, Eighth, and Fourteenth               addition, a party's failure to object waives that party's right
Amendments of the United States Constitution, along with             to challenge the report and recommendation on appeal. See
                                                                     Fed. Deposit Ins. Corp. v. Hillcrest Assocs., 66 F.3d 566, 569
various supplemental state law claims. 1 (Compl.¶¶ 17,
                                                                     (2d Cir.1995) (“Our rule is that ‘failure to object timely to a
19.) Plaintiff alleged that these violations occurred when
                                                                     magistrate's report operates as a waiver of any further judicial
Defendants failed to protect Plaintiff from Franklyn Kelley, a
                                                                     review of the magistrate's decision.’ “ (quoting Small v. Sec'y
private individual who physically attacked Plaintiff during the
                                                                     of Health and Human Servs., 892 F.2d 15, 16 (2d Cir.1989))).
course of Plaintiff's May 16, 2003 arrest. (Id. ¶ 10.) Plaintiff
alleged that Defendant Pappas and the John Doe Defendants
                                                                      *2 Here, Plaintiff has not filed objections to the R & R.
handcuffed him and pinned him to the ground while Franklyn
                                                                     Accordingly, the Court has reviewed the R & R for clear error
Kelley repeatedly kicked and punched Plaintiff in the face.
                                                                     only. In so doing, the Court adopts the conclusion reached in
(Id. (“The officers did nothing to protect the plaintiff from this
                                                                     the R & R that Defendants' Motion for Summary Judgment
vicious assault, even though plaintiff was helpless and in their
                                                                     should be granted, but the Court does so in part on different
custody [.]”).) Defendants moved for summary judgment,
                                                                     grounds than those relied on in the R & R.
and this Motion was referred by Judge McMahon to Chief



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 1
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 27 of 130
Austin v. Pappas, Not Reported in F.Supp.2d (2008)
2008 WL 857528

First, the Court agrees with Magistrate Judge Smith that                      by failing to act on information
Defendants' noncompliance with Local Civil Rule 56.2                          indicating that unconstitutional acts
should be overlooked because any prejudice resulting from                     were occurring.’
noncompliance was cured by the following: (i) Magistrate
Judge Smith advised Plaintiff of the nature of summary
judgment during a March 23, 2007 conference; and (ii)            Id. at 127 (quoting Colon v. Coughlin, 58 F.3d 865, 873 (2d
Magistrate Judge Smith annexed a Rule 56.2 notice to the         Cir.1995)); accord Hayut v. State Univ. of N.Y., 352 F.3d
R & R, a document to which Plaintiff was free to file            733, 753 (2d Cir.2003); Schiller v. City of New York, No. 04-
objections. See Narumanchi v. Foster, No. 02-CV-6553, 2006       CV-7922, 2008 WL 200021, at *4 (S.D.N.Y. Jan. 23, 2008);
WL 2844184, at *2 (E.D.N.Y. Sept. 29, 2006) (refusing to         Fair v.. Weiburg, No. 02-CV-9218, 2006 WL 2801999, at *4
deny defendant's motion for summary judgment based on            (S.D.N.Y. Sept. 28, 2006). Further, a Section 1983 plaintiff
failure of defendant to comply with Local Civil Rule 56.2        must “allege a tangible connection between the acts of the
because “[a]ny prejudice to pro se plaintiffs [was] cured” by    defendant and the injuries suffered.” Bass v. Jackson, 790 F.2d
court's actions).                                                260, 263 (2d Cir.1986); see also Fair, 2006 WL 2801999, at
                                                                 *4 (citing Bass ).
As expressed in the R & R, though Plaintiff did not file any
opposition to Defendants' Motion for Summary Judgment,            *3 In support of their Motion for Summary Judgment,
Defendants were still required to meet their burden of           Defendants submitted evidence that Defendant Pappas did not
demonstrating to the Court that “no material issue of fact       directly participate in the arrest of Plaintiff, but he instead
remains for trial.” See Amaker v. Foley, 274 F.3d 677, 681 (2d   arrested Plaintiff's accomplice. For example, on April 8, 2004,
Cir.2001). The Court finds no clear error in Magistrate Judge    at a hearing before the Honorable Richard A. Molea of the
Smith's determination that Defendants satisfied this burden.     Westchester County Court, Defendant Pappas testified that
                                                                 he remained with Plaintiff's accomplice while other officers
With respect to Defendants Pappas and Cola, the Court finds      arrested Plaintiff. (Defs.' Affirmation in Supp., Ex. J, 50-51.)
that Plaintiff has failed to offer any evidence demonstrating    Further, in response to interrogatories served on him by
that they were personally involved in the alleged violation of   Plaintiff, Defendant Pappas stated that he “did not observe
Plaintiff's constitutional rights. The “ ‘personal involvement   what transpired during the course of plaintiff's arrest.” (Id.,
of defendants in alleged constitutional deprivations is a        Ex. L.) Finally, Defendants offer a police report indicating
prerequisite to an award of damages under § 1983.’ “ Back v.     that “Pappas was detaining [Plaintiff's accomplice] in the
Hastings on Hudson Union Free Sch. Dist., 365 F.3d 107, 122      garage area, as additional units arrived and placed [Plaintiff]
(2d Cir.2004) (quoting McKinnon v. Patterson, 568 F.2d 930,      into custody.” (Id., Ex. C.)
934 (2d Cir.1977)). For purposes of Section 1983 liability,
personal involvement can be established by evidence that:        Plaintiff has failed to offer any evidence refuting Defendant
                                                                 Pappas' version of events. In other words, Plaintiff has
                                                                 offered no evidence demonstrating that Defendant Pappas
            ‘(1) the defendant participated directly             was actually one of the officers who arrested him and
            in the alleged constitutional violation,             allegedly pinned him to the ground while Kelley assaulted
            (2) the defendant, after being informed              him. In fact, during his deposition testimony, Plaintiff
            of the violation through a report                    admitted that he was not sure whether Defendant Pappas
            or appeal, failed to remedy the                      was one of the police officers who arrested him, and that
            wrong, (3) the defendant created                     the reason Defendant Pappas was named as a defendant in
            a policy or custom under which                       the present suit was because Plaintiff had seen his name
            unconstitutional practices occurred, or              on Plaintiff's felony complaint. (Id., Ex. G, 32-35.) As
            allowed the continuance of such a                    such, the unrefuted evidence before the Court demonstrates
            policy or custom, (4) the defendant                  that Defendant Pappas was not one of the officers directly
            was grossly negligent in supervising                 involved in Plaintiff's arrest. Plaintiff therefore has failed
            subordinates who committed the                       to satisfy a prerequisite to liability under Section 1983-
            wrongful acts, or (5) the defendant                  namely that Defendant Pappas had personal involvement
            exhibited deliberate indifference ...                in the alleged violation of Plaintiff's constitutional rights.



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            2
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 28 of 130
Austin v. Pappas, Not Reported in F.Supp.2d (2008)
2008 WL 857528

See Back, 365 F.3d at 122. Thus, Plaintiff's claim against           554745, at *6 (S.D.N.Y. Feb. 26, 2003) (“[P]laintiff has
Defendant Pappas must be dismissed.                                  put forth no evidence pointing to defendant ['s] personal
                                                                     involvement in plaintiff's alleged deprivation of rights ....
Plaintiff alleged that Defendant Cola, Yonkers Police                Plaintiff's conclusory allegations regarding defendant['s]
Commissioner at the time of Plaintiff's 2003 arrest, violated        alleged supervisory role, without more, cannot withstand
Plaintiff's constitutional rights by “authoriz[ing], tolerat[ing],   summary judgment.”). Further, nothing in the record, even
as institutionalized practices, and ratif[ying] the misconduct       drawing all inferences in Plaintiff's favor, suggests any
[of Defendant Pappas and John Doe Defendants].” (Compl.¶             tangible connection between Defendant Cola's training or
14.) More specifically, Plaintiff charges Defendant Cola with        supervision of subordinate officers and the alleged violation
failure to properly: (1) discipline subordinate officers; (2) take   of Plaintiff's rights. In fact, the record contains no evidence
adequate precautions in hiring subordinate officers; (3) report      with regard to Defendant Cola whatsoever. Without such
criminal acts by police personnel to the Westchester County          evidence, no reasonable jury could conclude that Defendant
District Attorney; and (4) establish a system for dealing            Cola had personal involvement in the alleged violation of
with complaints about police misconduct. (Id.) Plaintiff does        Plaintiff's constitutional rights, which means that Plaintiff
not assert that Defendant Cola directly participated in the          has failed to satisfy a prerequisite to Section 1983 liability,
violation of his constitutional rights; instead, Plaintiff urges     and therefore that Defendant Cola is entitled to summary
the Court to find Defendant Cola liable under Section 1983           judgment in his favor. See Davis v. Kelly, 160 F.3d 917,
based on his role as supervisor of Defendant Pappas and the          921 (2d Cir.1998) (“After an opportunity for discovery,
John Doe Defendants.                                                 undisputed allegations that [a] supervisor lacked personal
                                                                     involvement will ultimately suffice to dismiss that official
“It is well settled, however, that the doctrine of respondeat        from the case.”).
superior standing alone does not suffice to impose liability
for damages under section 1983 on a defendant acting in              In sum, the Court finds that Plaintiff has failed to establish the
a supervisory capacity.” See Hayut, 352 F.3d at 753 (citing          personal involvement of Defendants Pappas and Cola in the
Monell v. Dep't of Soc. Servs., 436 U.S. 658, 691 (1978)).           alleged violation of his rights. For reasons set forth more fully
Instead, it is necessary to establish a supervisory official's       in the R & R, the Court also dismisses the Complaint as to the
personal involvement in the alleged constitutional violation.        John Doe Defendants because Plaintiff's time limit to amend
See id.; Fair, 2006 WL 2801999, at *4.                               the Complaint in order to substitute in named defendants has
                                                                     lapsed. Therefore, the Court finds it unnecessary to reach
 *4 Plaintiff has failed to provide the Court with any               the question of whether Plaintiff has adequately established
evidence from which a reasonable jury could conclude that            an underlying violation of his constitutional rights. Finally,
Defendant Cola was personally involved in the alleged                having determined that no cognizable federal claims exist, the
violation of Plaintiff's constitutional rights. Plaintiff has        Court will follow Magistrate Judge Smith's recommendation
offered no evidence demonstrating that Defendant Cola was            in declining to exercise jurisdiction over the state law claims.
aware of and failed to remedy constitutional violations by
subordinate officers, or that he acted in a grossly negligent        *5 Accordingly, it is hereby:
or deliberately indifferent manner in supervising or training
subordinate officers. There is also no evidence in the record        ORDERED that the Report and Recommendation dated
to support a theory that Defendant Cola created a policy             August 2, 2007, is ADOPTED on the grounds set forth in this
or custom that fostered and led to the alleged violation of          Order; and it is further
Plaintiff's rights. See Hayut, 352 F.3d at 754 (finding as
fatal to plaintiff's Section 1983 claim the fact that there          ORDERED that Defendants' Motion for Summary Judgment
existed “no evidence that, after becoming aware of the               pursuant to Federal Rule of Civil Procedure 56 is GRANTED.
alleged harassment, any of the [supervisory officials] failed to
respond or remedy the situation, that any of these [supervisory      The Clerk of Court is respectfully directed to enter judgment
officials] created or allowed a policy to continue under which       in favor of Defendants, to terminate Defendant's Motion (Dkt.
alleged harassment could occur, or that they were grossly            No. 28), and to close this case.
negligent in monitoring [the alleged harasser's] conduct”);
Harris v. City of New York, No. 01-CV-6927, 2003 WL
                                                                     SO ORDERED.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 3
         Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 29 of 130
Austin v. Pappas, Not Reported in F.Supp.2d (2008)
2008 WL 857528

All Citations

Not Reported in F.Supp.2d, 2008 WL 857528

End of Document                                       © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                    4
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 30 of 130
McQueen v. United States, Slip Copy (2019)
2019 WL 4221545

                                                                   brought by prisoners against government officials even when
                                                                   plaintiff paid the filing fee).
                  2019 WL 4221545
    Only the Westlaw citation is currently available.
                                                                   When reviewing a complaint, the court may also look to the
     United States District Court, N.D. New York.
                                                                   Federal Rules of Civil Procedure. Rule 8 of the Federal Rules
           Terrell MCQUEEN, Plaintiff,                             of Civil Procedure provides that a pleading that sets forth a
                       v.                                          claim for relief shall contain “a short and plain statement of
       UNITED STATES of America, Defendant.                        the claim showing that the pleader is entitled to relief.” Fed. R.
                                                                   Civ. P. 8(a)(2). The purpose of Rule 8 “is to give fair notice of
                 9:19-CV-0998 (TJM/CFH)                            the claim being asserted so as to permit the adverse party the
                             |                                     opportunity to file a responsive answer, prepare an adequate
                    Signed 09/05/2019                              defense and determine whether the doctrine of res judicata is
                                                                   applicable.” Hudson v. Artuz, No. 95 CIV. 4768, 1998 WL
Attorneys and Law Firms                                            832708, at *1 (S.D.N.Y. Nov. 30, 1998) (quoting Brown v.
                                                                   Califano, 75 F.R.D. 497, 498 (D.D.C. 1977)).
TERRELL MCQUEEN, Plaintiff, Pro se, 65130-050,
Hazelton FCI, P.O. Box 5000, Bruceton Mills, WV 26525.
                                                                   A court should not dismiss a complaint if the plaintiff
                                                                   has stated “enough facts to state a claim to relief that is
                                                                   plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.
                 DECISION AND ORDER                                544, 570 (2007). “A claim has facial plausibility when the
                                                                   plaintiff pleads factual content that allows the court to draw
THOMAS J. MCAVOY, Senior United States District Judge
                                                                   the reasonable inference that the defendant is liable for
I. INTRODUCTION                                                    the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,
 *1 The Clerk has sent to the Court a pro se Complaint             678 (2009). Although the Court should construe the factual
filed by plaintiff Terrell McQueen (“Plaintiff”), who is           allegations in the light most favorable to the plaintiff, “the
presently incarcerated at the Federal Correctional Institution     tenet that a court must accept as true all of the allegations
in Bruceton Mills, West Virginia. Dkt. No. 1 (“Compl.”). This      contained in a complaint is inapplicable to legal conclusions.”
action was originally filed by Plaintiff in the United States      Id. “Threadbare recitals of the elements of a cause of action,
District Court for the Northern District of West Virginia, and     supported by mere conclusory statements, do not suffice.”
was transferred to this District by Order of Northern District     Id. (citing Twombly, 550 U.S. at 555). “[W]here the well-
Judge Frederick P. Stamp, Jr. Dkt. No. 24. Plaintiff paid the      pleaded facts do not permit the court to infer more than the
full filing fee of $400.00 and states that he filed this action    mere possibility of misconduct, the complaint has alleged-but
pursuant to the Federal Tort Claims Act (“FTCA”), 28 U.S.C.        it has not ‘show[n]’-‘that the pleader is entitled to relief.’ ”
§ 1346. See generally, Compl.                                      Iqbal, 556 U.S. at 679 (quoting Fed. Rule Civ. Proc. 8(a)(2)).
                                                                   Rule 8 “demands more than an unadorned, the-defendant-
                                                                   unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678.
II. SUFFICIENCY OF THE COMPLAINT
                                                                    *2 While pro se parties are held to less stringent pleading
   A. Standard of Review
                                                                   standards, the Second Circuit has held that “district courts
Under 28 U.S.C. § 1915A, a court must review any
                                                                   may dismiss a frivolous complaint sua sponte even when the
“complaint in a civil action in which a prisoner seeks redress
                                                                   plaintiff has paid the required filing fee.” See Fitzgerald v.
from a governmental entity or officer or employee of a
                                                                   First E. Seventh St. Tenants Corp., 221 F.3d 362, 363 (2d
governmental entity” and must “identify cognizable claims or
                                                                   Cir. 2000). Indeed, “district courts are especially likely to
dismiss the complaint, or any portion of the complaint, if the
                                                                   be exposed to frivolous actions and, thus, have [a] need for
complaint ... is frivolous, malicious, or fails to state a claim
                                                                   inherent authority to dismiss such actions quickly in order
upon which relief may be granted; or ... seeks monetary relief
                                                                   to preserve scarce judicial resources.” Id. at 364. A cause
from a defendant who is immune from such relief.” 28 U.S.C.
                                                                   of action is properly deemed frivolous “where it lacks an
§ 1915A(b); see also Carr v. Dvorin, 171 F.3d 115, 116 (2d
                                                                   arguable basis either in law or in fact.” Neitzke v. Williams,
Cir. 1999) (per curiam) (Section 1915A applies to all actions
                                                                   490 U.S. 319, 325 (1989).



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               1
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 31 of 130
McQueen v. United States, Slip Copy (2019)
2019 WL 4221545

                                                                    diagnosed with a retinal tear with detachment and underwent
                                                                    surgery. Id. at 5-6.
    B. Summary of the Complaint 1
1                                                                   On May 1, 2018, Plaintiff filed a personal injury/property tort
        The Complaint includes exhibits. See Dkt. No.
        1-1. To the extent that the exhibits are relevant           claim with the “Mid-Atlantic Regional Office.” Dkt. No. 1-1
        to the incidents described in the Complaint, the            at 7. The claim was received on May 10, 2018 and assigned a
        Court will consider the Complaint as well as any            claim number. Id. Plaintiff received a response on November
        documents attached as exhibits. See Cortec Indus.,          17, 2018. Id. On March 19, 2019, Plaintiff filed the within
        Inc. v. Sum Holding L.P., 949 F.2d 42, 47 (2d Cir.          action. Compl. at 10.
        1991) (the complaint is deemed to include any
        written instrument attached to it as an exhibit or          Plaintiff claims that his injuries are a result of negligence and
        any statements or documents incorporated in it by           “deliberate indifference” on the part of Sorrell, an “agent” of
        reference).                                                 the United States of America, acting in her capacity as an ANP
                                                                    for the Federal Bureau of Prisons. Compl. at 7; Dkt. No. 1-1 at
The incidents that form the foundation for the Complaint            1, 6. Construing the Complaint liberally, the negligence claim
occurred while Plaintiff was confined at the Federal                will be considered filed under the FTCA and Plaintiff’s claim
Correctional Institution at Ray Brook, New York. See                alleging deliberate indifference will be treated as one brought
generally, Compl. The following facts are set forth as alleged      under Bivens v. Six Unknown Named Agents of Fed. Bureau
by Plaintiff in his Complaint.                                      of Narcotics, 403 U.S. 388, 397 (1971).

Plaintiff alleges that while he was incarcerated at Ray
Brook, he received medical treatment from various providers         III. ANALYSIS
including an Adult Nurse Practitioner (“ANP”), K. Sorrell
                                                                       A. FTCA
(“Sorrell”) 2 . Dkt. No. 1-1 at 1-8. In November 2016,
                                                                     *3 The FTCA constitutes a waiver of the Government’s
Sorrell prescribed medication to treat lesions on Plaintiff’s
                                                                    sovereign immunity from suit for claims of property damage
scalp, forehead, lip, chin, and neck. Id. at 2. Sorrell had
                                                                    or personal injury caused by the “negligent or wrongful act
not previously prescribed the medication, Sulfamethoxazole/
                                                                    or omission” of its employees “under circumstances where
Trimeth DS, and did not mention the potentially dangerous
                                                                    the United States, if a private person, would be liable to the
side effects. Id. In July 2017, Sorrell prescribed the
                                                                    claimant in accordance with the laws of the place where the
medication, for a second time to treat lesions, and failed to
                                                                    act or omission occurred.” 28 U.S.C. § 1346(b)(1). The statute
explain the side effects, including vision problems. Id. at 4.
                                                                    of limitations for actions brought pursuant to the FTCA is set
                                                                    forth in 28 U.S.C. § 2401(b), which provides that:
2       Sorrell is not named as a defendant in the caption
        of the Complaint or otherwise identified as a party
        in the pleading.                                                         A tort claim against the United States
On November 28, 2017, Plaintiff was examined by Sorrell                          shall be forever barred unless it is
after he fell and hit his head on the floor while playing                        presented in writing to the appropriate
basketball. Dkt. No. 1-1 at 4. Two days later, Plaintiff’s vision                Federal agency within two years after
was blurred and impaired. Id. On December 12, 2017, Sorrell                      such claim accrues or unless action is
examined Plaintiff for complaints related to decreased vision.                   begun within six months after the date
Id. Sorrell explained that Plaintiff needed emergency care for                   of mailing, by certified or registered
his eye, but that the proper care could not be found near Ray                    mail, of notice of final denial of the
Brook. Id. Sorrell told Plaintiff that, “in order to save money                  claim by the agency to which it was
for Ray Brook, Plaintiff was going to be reassigned to a CARE                    presented.
2.” Dkt. No. 1-1 at 4. Plaintiff claims that Sorrell did not
attempt to locate the proper care near Ray Brook. Id.
                                                                    28 U.S.C. § 2401(b). The only proper defendant to an
In January 2018, Plaintiff arrived at Hazelton Correctional         action under the FTCA is the United States. See Watts v.
Institution. Dkt. No. 1-1 at 5. In February 2018, Plaintiff was


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               2
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 32 of 130
McQueen v. United States, Slip Copy (2019)
2019 WL 4221545

U.S. Federal Bureau of Prisons, No. 9:07-CV-773, Report-            A court presented with a claim styled as a Bivens claim
Recommendation, 2009 WL 81285, at *4 & n. 1 (N.D.N.Y.               must first determine whether it “meaningful[ly] differ[s]”
Sep. 30, 2008) (Peebles, M.J.) (citing cases), adopted, 2009        from the three Bivens claims the Supreme Court previously
WL 81285, at *1 (N.D.N.Y. Jan. 9, 2009) (Hurd, J.). Tort            recognized, which include (1) a Fourth Amendment “claim
claims, such as claims of medical malpractice, are actionable       against FBI agents for handcuffing a man in his own home
under the FTCA. United States v. Kubrick, 444 U.S. 111              without a warrant”, (2) a Fifth Amendment “claim against
(1979).                                                             a Congressman for firing his female secretary”, and (3) an
                                                                    Eighth Amendment “claim against a prison official for failure
It is clear that “[u]nder the FTCA, before a claimant can file      to treat an inmate’s asthma.” Ziglar v. Abbasi, 137 S. Ct.
suit, he or she must first present the claim to the appropriate     1843, 1860 (citations omitted). “If the case is different in
federal agency ... within two years of the date the claim           a meaningful way from previous Bivens cases decided by
accrued.” Phillips v. Generations Family Health Ctr., 723           [the Supreme] Court, then the context is new.” Id. Once it
F.3d 144, 147 (2d Cir. 2013) (citing 28 U.S.C. § 2675(a)).          is established that a case presents a new Bivens context, “a
“The claimant can only initiate his or her lawsuit once the         special factors analysis” is required before it may proceed.
claim has been denied by the agency (or if the agency has           Id. “The ‘inquiry must concentrate on whether the [j]udiciary
failed to make a decision within six months after the claim         is well suited, absent congressional action or instruction,
was filed).” Id. (citing 28 U.S.C. § 2675(a)). In other words,      to consider and weigh the costs and benefits of allowing a
the FTCA requires a plaintiff to exhaust all administrative         damages action.’ ” Abdoulaye v. Cimaglia, No. 15-CV-4921,
remedies before filing suit in federal court. Celestine v. Mount    2018 WL 1890488, at *6 (S.D.N.Y. Mar. 30, 2018) (citing
Vernon Health Ctr., 403 F.3d 76, 82 (2d Cir. 2005).                 Ziglar, 137 S.Ct. at 1857-58).

Here, Plaintiff claims that he filed a claim with the appropriate    *4 Here, Plaintiff claims that Sorrell was “deliberately
agency, in a timely manner, before initiating the within action.    indifferent” to his medical needs in violation of the Eighth
Dkt. No. 1-1 at 6-7. Mindful of the Second Circuit’s direction      Amendment. This claim does not present a “new” Bivens
that a pro se plaintiff’s pleadings must be liberally construed,    context. See Carlson v. Green, 446 U.S. 14, 18-19 (1980)
see e.g. Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185,        (holding that the Eighth Amendment Cruel and Unusual
191 (2d Cir. 2008), the Court finds that Plaintiff’s FTCA claim     Punishments Clause gave federal prisoner’s estate a damages
survives sua sponte review and requires a response.                 remedy for failure to provide adequate medical treatment).

                                                                    While a plaintiff may bring a Bivens action against a federal
  B. Bivens                                                         agent who engages in unconstitutional conduct under color of
In light of Plaintiff’s status as a pro se litigant, the Court      his authority, suit cannot be maintained against the agency for
has also considered whether the Complaint states claims             which the official works, which generally enjoys sovereign
cognizable under Bivens v. Six Unknown Named Agents of              immunity from suit. Since the United States is entitled
Federal Bureau of Narcotics, 403 U.S. 388 (1971). 3                 to sovereign immunity, and has not expressly waived that
                                                                    immunity, Plaintiff may not maintain his claim for a violation
3                                                                   of his constitutional rights against the United States. See
        In the Complaint, Plaintiff claims that Sorrell’s
        statement about money and budget, “constitutes              Bivens, 403 U.S. at 410; Corr. Servs. Corp. v. Malesko, 534
        negligence and deliberate indifference[.]” Dkt. No.         U.S. 61, 72 (2001) (holding that plaintiff could not bring
        1-1 at 6.                                                   a Bivens claim against the United States or the employing
                                                                    federal agency, the BOP).
Bivens actions, although not precisely parallel to actions
pursuant to 42 U.S.C. § 1983 against state actors, are the          Accordingly, the Court finds that Plaintiff’s claim against the
analog to such actions; and the constitutional standard of
                                                                    United States is not cognizable in a Bivens action. 4
review is the same for either type of action. Tavarez v. Reno,
54 F.3d 109, 110 (2d Cir. 1995) (per curiam). Thus, federal
                                                                    4
courts have “typically incorporated § 1983 law into Bivens                 Rule 10(a) of the Federal Rules of Civil Procedure
actions.” Tavarez, 54 F.3d at 110.                                         provides that, “the title of the complaint must name
                                                                           all the parties.” A party not named in the caption
                                                                           of the complaint is not a party to the action. Abbas


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               3
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 33 of 130
McQueen v. United States, Slip Copy (2019)
2019 WL 4221545

        v. U.S., No. 10-CV-0141, 2014 WL 3858398, at                         advance, for subsequent service attempts according
        *2 (W.D.N.Y. Aug. 1, 2014) (holding that the                         to the fee schedule set by the U.S. Marshal.
        failure to name a party in the caption makes it
        “infeasible for the Court to determine which of the           VI. CONCLUSION
        individual officers mentioned in the body of the              *5 WHEREFORE, it is hereby
        complaint should be deemed to be defendants to
        which claims). “If [ ] people are not [ ] named in            ORDERED that plaintiff’s FTCA claim survives sua sponte
        the caption of the [ ] complaint, they will not be            review and require a response; and it is further
        defendants in the case.” See Whitley v. Krinser, No.
        06-CV-0575, 2007 WL 2375814, at *1 (W.D.N.Y.                  ORDERED that plaintiff’s Bivens claim is DISMISSED
        Aug. 15, 2007).                                               without prejudice for failure to state a claim pursuant to 28
        Here, Plaintiff refers to Sorrell but does not name           U.S.C. § 1915(e)(2)(B)(ii) and 28 U.S.C. § 1915A(b)(1)1; and
        her in the caption or designated her as a party               it is further
        to the action. The Court will not construe the
        Complaint to assert any cause of action against any           ORDERED that Plaintiff is afforded an opportunity to
        individual not named in the caption or identified as          request an order of this Court directing service by the U.S.
        a defendant.                                                  Marshal and provide payment of the service fee to the U.S.
                                                                      Marshal in full by money order or certified check; and it is
   C. Service of Process                                              further
In this case, Plaintiff paid the entire filing fee for this action.
As a result, Plaintiff is responsible for serving the summons         ORDERED that upon Plaintiff’s request for assistance with
and Complaint on Defendant. Rule 4 of the Federal Rules               service of process, the Clerk shall return the file to the Court
of Civil Procedure provides that “[a]t the plaintiff’s request,       for further review; and it is further
the court may order that service be made by a United States
marshal or deputy marshal or by a person specially appointed          ORDERED that if Plaintiff does not request for assistance
by the court.” Fed. R. Civ. P. 4(c)(3). In order to advance the       with service of process within twenty (20) days of the filing
disposition of this action, and in light of the fact that Plaintiff   date of this Decision and Order, the Clerk shall issue a
is proceeding pro se, to effectuate service by the United States      summons and forward it to Plaintiff, who shall be responsible
Marshal, Plaintiff must (1) pay the service fee due to the U.S.       for effecting service of process on Defendant. Upon issuance
Marshal in full in advance; 5 and (2) provide all necessary           of the summons, the Clerk shall send a copy of the summons
papers for service, including a completed U.S. Marshals Form          and Complaint to the United States Attorney for the Northern
and summons form (both of which may be obtained from the              District of New York (“U.S. Attorney’s Office”), and the
Office of the Clerk of the Court) for the defendant, and a copy       Attorney General of the United States in Washington, D.C.,
of the complaint for the defendant. Plaintiff is directed to send     together with a copy of this Decision and Order; and it is
the service documents and payment of the service fee to the           further
Clerk of the United States District Court, Northern District
of New York, 7th Floor, Federal Building, 100 S. Clinton              ORDERED that Defendant or counsel, file a response to
St., Syracuse, New York 13261-7367, to be forwarded by the            the Complaint as provided for in the Federal Rules of Civil
Clerk to the U.S. Marshal.                                            Procedure; and it is further


5                                                                     ORDERED, that all pleadings, motions and other documents
        Payment of the service fee must be made by money
                                                                      relating to this action must bear the case number assigned to
        order or certified check payable to “U.S. Marshal.”
                                                                      this action and be filed with the Clerk of the United States
        For service by mail, the fee is $8.00 per summons
                                                                      District Court, Northern District of New York, 7th Floor,
        and complaint. The cost of service by mail on
                                                                      Federal Building, 100 S. Clinton St., Syracuse, New York
        the Defendant is $8.00. Plaintiff is advised that if
                                                                      13261-7367. Any paper sent by a party to the Court or
        initial service is unsuccessful, he will be required
                                                                      the Clerk must be accompanied by a certificate showing
        to pay the U.S. Marshal any additional fees, also in
                                                                      that a true and correct copy of same was served on all
                                                                      opposing parties or their counsel. Any document received



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                4
         Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 34 of 130
McQueen v. United States, Slip Copy (2019)
2019 WL 4221545

by the Clerk or the Court which does not include a proper
                                                                    ORDERED that the Clerk of the Court shall serve a copy of
certificate of service will be stricken from the docket.
                                                                    this Decision and Order on Plaintiff in accordance with the
Plaintiff must comply with any requests by the Clerk’s Office
                                                                    Local Rules.
for any documents that are necessary to maintain this action.
All parties must comply with Local Rule 7.1 of the Northern
District of New York in filing motions. Plaintiff is also           All Citations
required to promptly notify the Clerk’s Office and all
parties or their counsel, in writing, of any change in his          Slip Copy, 2019 WL 4221545
address; their failure to do so will result in the dismissal
of his action; and it is further

End of Document                                                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               5
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 35 of 130
Philippeaux v. United States, Slip Copy (2019)
2019 WL 2082549

                                                                    474-75 (2d Cir. 2006) (internal quotation marks and citations
                                                                    omitted) (emphasis in original).
                  2019 WL 2082549
    Only the Westlaw citation is currently available.
     United States District Court, S.D. New York.
                                                                                          BACKGROUND
       Philander PHILIPPEAUX, Plaintiff,
                      v.                                            Plaintiff brings this action under the Federal Tort Claims
   UNITED STATES of America, et al., Defendants.                    Act (FTCA), 28 U.S.C. §§ 1346(b), 2671-80, alleging that
                                                                    Defendants committed “tortious acts” and violated the Eighth
                       19-CV-3221 (CM)                              Amendment’s Cruel and Unusual Punishment Clause. This
                              |                                     alleged conduct took place during Plaintiff’s now closed
                      Signed 05/13/2019                             criminal proceeding. See Philippeaux, No. 13-CR-0277-2
                                                                    (RWS). He names as defendants the United States of
Attorneys and Law Firms
                                                                    America; United States Attorney’s Office (USAO) for the
Philander Philippeaux, Coleman, FL, pro se.                         Southern District of New York; and the United States Drug
                                                                    Enforcement Administration (DEA).

                                                                    The following facts are taken from the complaint: Defendants
                  ORDER OF DISMISSAL
                                                                    used “fraud to mislead the Grand Jury in order to indict
COLLEEN McMAHON, Chief United States District Judge                 the Petitioner, to cause intentional infliction of emotional
                                                                    distress,” as well as other harms. (Compl. at 5.) The USAO
 *1 Plaintiff, appearing pro se, brings this action challenging     and the DEA presented misleading evidence to a grand
grand jury testimony that resulted in a criminal indictment in      jury and conspired “to use a fraudulent, non-existent phone
the matter of United States v. Philippeaux, No. 13-CR-0277-2        number [omitted], fake phone records and calls[ ] [t]o give
(RWS) (S.D.N.Y. Feb. 2, 2016). Plaintiff paid the filing fee to     testimonial evidence to the Grand Jury to mislead the Grand
initiate this action. The Court dismisses the complaint, with       Jury into indicting the Petitioner of a crime he did not
30 days' leave to replead his conspiracy claims.                    commit.” (Id. at 6.)

                                                                    Plaintiff also claims that individuals employed by Defendants
                                                                    conspired for the purpose of violating his rights, in violation
                 STANDARD OF REVIEW
                                                                    of Bivens v. Six Unknown Named Agents of Federal Bureau
The Court has the authority to dismiss a complaint, even            of Narcotics, 403 U.S. 388 (1971). 1
when the plaintiff has paid the filing fee, if it determines that
the action is frivolous, Fitzgerald v. First E. Seventh Tenants     1      Plaintiff also refers to 42 U.S.C. § 1983, but that
Corp., 221 F.3d 362, 363-64 (2d Cir. 2000) (per curiam)
                                                                           statute concerns the conduct of state actors, not
(citing Pillay v. INS, 45 F.3d 14, 16-17 (2d Cir. 1995) (per
                                                                           federal actors. Id.
curiam) (holding that Court of Appeals has inherent authority
to dismiss frivolous appeal)), or that the Court lacks subject      *2 Plaintiff seeks money damages.
matter jurisdiction, Ruhrgas AG v. Marathon Oil Co., 526
U.S. 574, 583 (1999). A claim is “frivolous when either: (1)        On June 27, 2018, Plaintiff filed a motion under 28 U.S.C.
the factual contentions are clearly baseless, such as when          § 2255, Philippeaux v. United States, No. 18-CV-5974 (RA)
allegations are the product of delusion or fantasy; or (2) the      (SN), challenging his judgment of conviction entered in
claim is based on an indisputably meritless legal theory.”          Philippeaux, No. 13-CR-0277-2 (RWS). He asserts that his
Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437            lawyers provided ineffective assistance of counsel, claiming
(2d Cir. 1998) (internal quotation marks and citation omitted).     that they failed to challenge the Court’s jurisdiction to impose
The Court is obliged, however to construe pro se pleadings          a sentence and to argue that a “fraud” had been “practiced
liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009),         upon” the Court.
and interpret them to raise the “strongest [claims] that they
suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471,


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              1
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 36 of 130
Philippeaux v. United States, Slip Copy (2019)
2019 WL 2082549

On March 11, 2019, Plaintiff filed a complaint against                     actions of Government prosecutors.” Bernard v.
his former criminal defense lawyers, claiming that they                    United States, 25 F.3d 98, 104 (2d Cir. 1994).
committed legal malpractice when representing him in the
13-CR-0277 criminal proceeding. See Philippeaux v. Entin,           B. Bivens claims
No. 19-CV-2205 (RA). Although he asserts claims of legal            To state a claim for relief under Bivens, a plaintiff must
malpractice, he essentially raises the same claims that he          allege facts that plausibly show that: (1) the challenged action
raises in the § 2255 motion.                                        was attributable to an officer acting under color of federal
                                                                    law, and (2) such conduct deprived him of a right, privilege,
                                                                    or immunity secured by the Constitution. See Thomas v.
                        DISCUSSION                                  Ashcroft, 470 F.3d 491, 496 (2d Cir. 2006) (citing Bivens,
                                                                    403 U.S. at 389). See Ashcroft v. Iqbal, 556 U.S. 662, 675
A. FTCA claims                                                      (2009) (“[Bivens] is the federal analog to suits brought against
The FTCA provides for a waiver of sovereign immunity for            state officials under [§ 1983].”); Morales v. City of New York,
injuries arising from the tortious conduct of federal officers or   752 F.3d 234, 237 (2d Cir. 2014) (holding that district court
agents acting within the scope of their office or employment.       properly construed § 1983 claims brought against federal
28 U.S.C. § 1346(b)(1).                                             employee as arising under Bivens).

Before bringing a claim in a federal district court under            *3 A Bivens action must be brought against an individual
the FTCA, a claimant must first exhaust his administrative          for the individual’s own acts, see Ziglar v. Abbasi, 137 S. Ct.
remedies by filing a claim for monetary damages with the            1843, 1860 (2017), and may not be brought against federal
appropriate federal government entity and must receive a            agencies, see Correctional Services Corp. v. Malesko, 534
final written determination. See 28 U.S.C. § 2675(a). Such an       U.S. 61, 68 (2001).
administrative claim must be in writing, specify the amount of
damages sought, and be filed within two years of the claim’s
accrual. 28 U.S.C. §§ 2401(b), 2675(a); A.Q.C. ex rel. Castillo        1. DEA agents may not be sued under the doctrine of
v. United States, 715 F. Supp. 2d 452, 457 (2d Cir. 2010)              witness immunity for their grand jury testimony
(citing Millares Guiraldes de Tineo v. United States, 137 F.3d      The Court construes Plaintiff’s complaint as asserting claims
715, 720 (2d Cir. 1998)).                                           against individual DEA agents because federal agencies may
                                                                    not be sued under Bivens. See Ziglar, 137 S. Ct. at 1860
A claimant may thereafter challenge the agency’s final denial       (2017). But Plaintiff’s claims against DEA agents for their
in a federal district court by filing an action within six months   alleged false testimony before a grand jury must be dismissed
of the date of the mailing of the notice of final denial by the     because those agents are immune from suit. Grand jury and
agency. See § 2401(b). If no written final determination is         trial court witnesses, including law enforcement officers,
made by the appropriate federal entity within six months of         are absolutely immune from liability for damages for their
the date of the claimant’s filing of the administrative claim,      testimony, even if their testimony was false. Rehberg v. Paulk,
the claimant may then bring a FTCA action in a federal              566 U.S. 356, 366-69 (2012); Briscoe v. LaHue, 460 U.S. 325
district court. See § 2675(a). “[T]he FTCA’s time bars are          (1983); Coggins v. Buonora, 776 F.3d 108, 113-14 (2d Cir.
nonjurisdictional and subject to equitable tolling.” United         2015); San Filippo v. U.S. Trust Co. of N.Y., Inc., 737 F.2d
States v. Kwai Fun Wong, 135 S. Ct. 1625, 1638 (Apr. 22,            246, 254 (2d Cir. 1984).
2015).
                                                                       2. Government attorneys may not be sued under the
Plaintiff’s FTCA claims are therefore dismissed without
                                                                       doctrine of prosecutorial immunity for their conduct
prejudice for failure to exhaust his administrative remedies. 2        during the grand jury proceeding
                                                                    The Court also construes the complaint as asserting claims
2                                                                   against individual prosecutors with the USAO. But these
        To the extent Plaintiff seeks damages for conduct
        by federal prosecutors, “the FTCA does not                  claims must be dismissed because federal prosecutors are
        authorize suits for intentional torts based upon the        absolutely immune.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              2
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 37 of 130
Philippeaux v. United States, Slip Copy (2019)
2019 WL 2082549

Prosecutors are immune from civil suits for damages for acts        Section 1985 prohibits conspiracies to deprive “any person
committed within the scope of their official duties where           or class of person of the equal protection of the laws, or of
the challenged activities are not investigative in nature but,      equal privileges and immunities under the laws.” 42 U.S.C.
rather, are “intimately associated with the judicial phase of the   § 1985(3). To state a claim under § 1985, a plaintiff must
criminal process.” Simon v. City of New York, 727 F.3d 167,         allege facts showing: (1) a conspiracy (2) for the purpose of
171 (2d Cir. 2013) (quoting Imbler v. Pachtman, 424 U.S.            depriving him of the equal protection of the laws, or the equal
409, 430 (1976)); see also Buckley v. Fitzsimmons, 509 U.S.         privileges or immunities under the laws; (3) an overt act in
259 (1993) (holding that absolute immunity is analyzed under        furtherance of the conspiracy; and (4) an injury to his person
“functional approach” that “looks to the nature of the function     or property, or a deprivation of his right or privilege as a
performed, not the identity of the actor who performed              citizen of the United States. Thomas v. Roach, 165 F.3d 137,
it”). In addition, prosecutors are absolutely immune from           146 (2d Cir. 1999). “[T]he conspiracy must also be motivated
suit for acts that may be administrative obligations but are        by ‘some racial or perhaps otherwise class-based, invidious
“directly connected with the conduct of a trial.” Van de            discriminatory animus behind the conspirators' action.’ ” Id.
Kamp v. Goldstein, 555 U.S. 335, 344 (2009). “Absolute              (quoting Mian v. Donaldson, Lufkin & Jenrette Securities
immunity ... is also extended to officials of government            Corp., 7 F.3d 1085, 1088 (2d Cir. 1993) (per curiam)).
agencies ‘performing certain functions analogous to those of
a prosecutor....’ ” DiBlasio v. Novello, 344 F.3d 292, 296-97       Plaintiff fails to state a claim under § 1985 because he
(2d Cir. 2003) (citation omitted).                                  does not identify any right violated by Defendants. Rather,
                                                                    he claims that the two entities charged with investigating
Here, Plaintiff’s claims against USAO federal prosecutors           and prosecuting individuals suspected of committing crimes
are based on actions within the scope of their official             – the DEA and the USAO – conspired to ensure that he
duties and associated with the judicial phase of the criminal       would be indicted. This allegation essentially challenges the
process. Therefore, these claims are dismissed based on             proceedings leading up to his indictment. But Plaintiff’s
absolute immunity. Because these claims are well “within the        claim, that Defendants testified falsely before a grand jury
distinguishable heartland of immune prosecutorial conduct,”         and presented false evidence, does not state a violation of
the Court also dismisses these claims as frivolous. Flagler         any right. Put simply, Plaintiff’s assertion that false evidence
v. Trainor, 663 F.3d 543, 551 (2d Cir. 2011); Collazo v.            and false testimony presented at the grand jury amounted to a
Pagano, 656 F. 3d 131, 134 (2d Cir. 2011) (holding that claim       conspiracy to indict him does not state a claim that Defendants
against prosecutor is frivolous if it arises from conduct that is   conspired to violate any right of Plaintiff’s.
“intimately associated with the judicial phase of the criminal
process”).                                                          Plaintiff ultimately seeks to challenge his conviction. His
                                                                    pending § 2255 motion is the appropriate vehicle to do so. The
                                                                    Court therefore dismisses Plaintiff’s § 1985 claim for failure
   3. Plaintiff’s Eighth Amendment claim is dismissed               to state a claim.
   because the Eight Amendment does not apply to this
   case
 *4 Although a plaintiff may bring a Bivens action under            D. The Court grants Plaintiff leave to replead his claim
the Eighth Amendment, Carlson v. Green, 446 U.S. 14,                that DEA agents conspired against him
18 (1980), the Eighth Amendment’s Cruel and Unusual                 The Supreme Court has recognized Bivens claims in three
Punishment Clause does not apply here because Plaintiff’s           contexts: (1) unreasonable search and seizure under the
claims do not arise out of his incarceration. The Cruel and         Fourth Amendment, Bivens, 403 U.S. 388 (1971), (2)
Unusual Punishment Clause only protects individuals who are         employment discrimination under the Fifth Amendment,
incarcerated after being convicted of a crime. Ingraham v.          Davis v. Passman, 442 U.S. 228 (1979), and (3) inadequate
Wright, 430 U.S. 651, 671, 97 S. Ct. 1401, 1412, 51 L.Ed. 2d        medical treatment of an inmate under the Eighth Amendment,
711 (1977). The Court therefore dismisses Plaintiff’s Eighth        Carlson, 446 U.S. at 18 (1980). See Ziglar, 137 S. Ct. at
Amendment claim for failure to state a claim.                       1854-55. Otherwise, the Supreme Court “has made clear that
                                                                    expanding the Bivens remedy is ... a ‘disfavored’ judicial
                                                                    activity.” Id. at 1857.
C. The Court construes Plaintiff’s conspiracy claim as
arising under 42 U.S.C. § 1985(3) and dismisses it


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              3
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 38 of 130
Philippeaux v. United States, Slip Copy (2019)
2019 WL 2082549

                                                                      The Clerk of Court is directed to assign this matter to my
Conclusory and vague allegations of conspiracy are
                                                                      docket, mail a copy to Plaintiff, and note service on the
insufficient to state a claim under Bivens. See Arar v.
                                                                      docket. Plaintiff’s complaint is dismissed under the doctrines
Ashcroft, 585 F.3d 559, 569 (2d Cir. 2009) (“[A] plaintiff
                                                                      of prosecutorial immunity, witness immunity, and for failure
in a Bivens action is required to allege facts indicating
                                                                      to exhaust his FTCA claims, with leave to replead his
that the defendants were personally involved in the claimed
                                                                      conspiracy claims against DEA agents. See 28 U.S.C. §§
constitutional violation”); see also Sommer v. Dixon, 709
                                                                      1915(e)(2)(B)(i)-(iii).
F.2d 173, 175 (2d Cir. 1983) (“A complaint containing only
conclusory, vague, or general allegations of conspiracy to
                                                                      Plaintiff’s request to provide documents (ECF No. 3) and his
deprive a person of constitutional rights cannot withstand a
                                                                      motion for summary judgment (ECF No. 4) are denied as
motion to dismiss.”).
                                                                      moot.
 *5 As an initial matter, post-Ziglar, the Court is inclined to
                                                                      Because this action is being dismissed with leave to replead,
dismiss Plaintiff’s Bivens conspiracy claim against the DEA
                                                                      the Court declines to accept as related any another action
agents for any conduct in which they are not immune under
                                                                      Plaintiff has filed. (See ECF No. 5.)
the doctrine of witness immunity. But, whether Plaintiff may
bring a Bivens conspiracy claim against the DEA agents for
                                                                      The Court certifies under 28 U.S.C. § 1915(a)(3) that any
conduct outside of the grand jury proceeding has not been
                                                                      appeal from this order would not be taken in good faith, and
decided by the Supreme Court. 3 Although Plaintiff’s claim is
                                                                      therefore in forma pauperis status is denied for the purpose
conclusory and vague, because it would not be futile to grant
                                                                      of an appeal. See Coppedge v. United States, 369 U.S. 438,
leave to replead, the Court does so here. Accordingly, the
                                                                      444-45 (1962).
Court grants Plaintiff leave to replead facts in support of his
conspiracy claim against DEA agents related to any conduct
                                                                      The Clerk of Court is directed to docket this as a “written
outside of the grand jury proceeding.
                                                                      opinion” within the meaning of Section 205(a)(5) of the E-
                                                                      Government Act of 2002.
3      Because federal witnesses are immune for their
       testimony at a grand jury proceeding, the Supreme
       Court need not consider whether a plaintiff                    SO ORDERED.
       could bring a Bivens action concerning witness
                                                                      All Citations
       testimony.
                                                                      Slip Copy, 2019 WL 2082549

                      CONCLUSION


End of Document                                                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 4
           Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 39 of 130
Jackson v. County of Nassau, Not Reported in F.Supp.2d (2010)
2010 WL 335581

                                                                           regarding these types of violations if they are filed by pretrial
                                                                           detainees or criminal defendants. The defendants now move,
      KeyCite Yellow Flag - Negative Treatment                             jointly, for summary judgment pursuant to Rule 56 of the
Distinguished by Hogan v. County of Lewis, N.Y., N.D.N.Y., March 8, 2013
                                                                           Federal Rules of Civil Procedure. For the reasons set forth
                   2010 WL 335581
                                                                           below, defendants' motion is granted.
    Only the Westlaw citation is currently available.

 This decision was reviewed by West editorial
staff and not assigned editorial enhancements.                                                        I. FACTS

                 United States District Court,                             The Court has taken the facts set forth below from the
                       E.D. New York.                                      parties' depositions, affidavits, and exhibits, and from the
                                                                           defendants' respective Rule 56.1 statements of facts. 1 Upon
               Erwin JACKSON, Plaintiff,
                                                                           consideration of a motion for summary judgment, the Court
                            v.
                                                                           shall construe the facts in the light most favorable to the
         COUNTY OF NASSAU, Nassau County
                                                                           non-moving party-here, the plaintiff. See Capobianco v. City
       Police Department, and Office of the Nassau                         of New York, 422 F.3d 47, 50 n. 1 (2d Cir.2001). Unless
          County District Attorney, Defendants.                            otherwise noted, where a party's 56.1 statement or deposition
                                                                           is cited, that fact is undisputed or the opposing party has
                   No. 07-CV-245 (JFB)(AKT).
                               |                                           pointed to no evidence in the record to contradict it. 2
                         Jan. 22, 2010.
                                                                           1       The Court notes that plaintiff failed to file and
Attorneys and Law Firms                                                            serve a response to defendant's Local Rule 56.1
                                                                                   Statement of Facts in violation of Local Civil
Erwin Jackson, pro se.
                                                                                   Rule 56.1. Generally, a “plaintiff['s] failure to
Ralph J. Reissman and Sara A. Wells of the Nassau County                           respond or contest the facts set forth by the
Attorney's Office, Mineola, NY, for defendants.                                    defendants in their Rule 56.1 statement as being
                                                                                   undisputed constitutes an admission of those facts,
                                                                                   and those facts are accepted as being undisputed.”
               MEMORANDUM AND ORDER                                                Jessamy v. City of New Rochelle, 292 F.Supp.2d
                                                                                   498, 504 (S.D.N.Y.2003) (quoting NAS Elecs.,
JOSEPH F. BIANCO, District Judge.                                                  Inc. v. Transtech Elecs. PTE Ltd., 262 F.Supp.2d
                                                                                   134, 139 (S.D.N.Y.2003)). However, “[a] district
 *1 On January 17, 2007, pursuant to 42 U.S.C. § 1983, pro se                      court has broad discretion to determine whether
plaintiff Erwin Jackson (“plaintiff” or “Jackson”) brought this                    to overlook a party's failure to comply with local
action against defendants County of Nassau (“the County”),                         court rules.” Holtz v. Rockefeller & Co., 258 F.3d
Nassau County Police Department, and the Office of the                             62, 73 (2d Cir.2001) (citations omitted); see also
Nassau County District Attorney alleging that defendants                           Gilani v. GNOC Corp., No. 04 Civ. 2935(ILG),
violated plaintiff's rights under the First, Fourth, and                           2006 WL 1120602, at *2 (E.D.N.Y. Apr. 26,
Fourteenth Amendments of the United States Constitution.                           2006) (exercising court's discretion to overlook the
Specifically, Jackson claims that his constitutional rights                        parties' failure to submit statements pursuant to
were violated during his pretrial proceedings when police                          Local Civil Rule 56.1). In plaintiff's opposition
officers allegedly withheld exculpatory evidence, made                             papers, he specifically identified those paragraphs
perjurous statements, and falsely verified felony complaints                       of defendants' Rule 56.1 statement with which he
against plaintiff when they had no personalknowledge of the                        agreed that there were no material disputed issues
underlying facts. Jackson further contends that the County                         of fact. The Court, in its discretion, thus relies on
of Nassau has a policy of committing these constitutional                          those paragraphs as equivalent to plaintiff's Rule
violations. Jackson also alleges that the County of Nassau                         56 .1 statement of facts for the purposes of this
has a policy of failing to investigate criminal complaints                         opinion. In the exercise of its broad discretion and



                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                      1
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 40 of 130
Jackson v. County of Nassau, Not Reported in F.Supp.2d (2010)
2010 WL 335581

       given plaintiff's pro se status, the Court will also      District Attorney's Criminal Complaint Unit. (Id. ¶ 10.)
       only deem admitted those facts in defendant's Rule        The complaints were based on Officer Hughes's allegedly
       56.1 statement that are supported by admissible           inconsistent testimony at a pretrial suppression hearing.
       evidence and not controverted by other admissible         Jackson alleges that while testifying before the Grand Jury
       evidence in the record. See Jessamy, 292 F.Supp.2d        in December 2005, Officer Hughes stated that he observed
       at 504-05.                                                five black males fleeing a four-door Buick wearing face
                                                                 masks. During a subsequent pretrial hearing on July 10, 2006,
2
       Because plaintiff is pro se, the Court has                plaintiff cross-examined Officer Hughes. At that hearing,
       independently reviewed plaintiff's deposition             Officer Hughes stated that only some of the males he observed
       testimony. Plaintiff's deposition contains no             were wearing face masks. The testimony at the July 10 pretrial
       additional evidence other than plaintiff's                hearing was as follows:
       speculation and conclusory allegations.
                                                                   Q: This individual jumps out of the car. This is the
                                                                   individual that you pursued after?
              A. The Underlying Prosecution
                                                                   A: Correct. * * *
On November 22, 2005, plaintiff Erwin Jackson was arrested
by Nassau County police officers for attempted robbery of          Q: Did he have mask on? A: No mask.
the Bank of America located in Baldwin, New York, on
                                                                   Q: No mask. You testified in the grand jury that all five of
November 21, 2005. (Defs.' 56.1 Statement ¶ 4.) Plaintiff
                                                                   the occupants of that car that fled had masks on?
was brought to the Bellmore police station, where he
was questioned about the November 21, 2005 robbery.                A: I was incorrect about that. I stated that before.
(Deposition of Irwin Jackson, Defs.' Ex. E (hereinafter “Pl.'s
Dep.”) at 32-33.) At the station, Jackson was also questioned      Q: That information wasn't true?
about other bank robberies. (Id. at 34-35.) Plaintiff was
arrested and arraigned on November 23, 2005. He was                A: It was incorrect. * * *
charged for the November 21 robbery and four additional
                                                                   Q: You testified they all had masks on. Now, you're saying,
robberies that had occurred in Nassau County on November
                                                                   you take the mask off one-
13, 2005, October 1, 2005, September 2, 2005, and July 23,
2005. (Id. at 40-41; Defs.' 56.1 Statement ¶ 5.) Plaintiff was     A: I believe in that statement. I was describing all the
indicted by a grand jury on thirteen counts on December            occupants. I said, they all had masks on. I was incorrect. I
19, 2005. (Pl.'s Dep. at 44-45.) In June 2006, a pretrial          should have said, some had masks on.
suppression hearing was held, at which Police Officer Joseph
Hughes testified. (Id. at 45-46.) Plaintiff proceeded to trial   (Id. ¶ 12 (citing Ex. AB at 485-86).)
on the charges and, on February 6, 2007, was found guilty
on nine counts of Robbery in the First Degree (New York          Jackson also claims Officer Hughes made a “punishable false
Penal Law 160.15) and one count of Conspiracy in the Fourth      written statement” and committed the crime of “offering a
Degree (New York Penal Law 105.10). (Id. at 53-54.) On July      false instrument for filing” by verifying and signing five
30, 2008, Jackson was sentenced to fifteen years for each of     felony complaints against plaintiff, although Officer Hughes
the nine counts of Robbery in the First Degree, plus one year    had no personal knowledge of the information contained in
and four months for Conspiracy in the Fourth Degree. (Defs.'     those complaints and relied on information provided by other
56.1 ¶ 8.) Jackson's minimum aggregate sentence was set at       officers. (Id. ¶¶ 13-14.) According to Jackson, during the
twenty-five years, eight months and sixteen days. (Id. ¶ 9.)     pretrial hearing and trial of his co-defendant Paul Henry,
                                                                 Officer Hughes testified that it was police procedure for
                                                                 officers to verify and swear to felony complaints even though
                                                                 they lacked knowledge of the underlying facts or crimes
                     B. Officer Hughes
                                                                 alleged therein. (Pl.'s Dep. at 61.) Jackson also alleges that
 *2 By letter dated September 17, 2006, while a pretrial         Hughes testified to this at Jackson's own trial on cross-
detainee, Jackson filed three criminal complaints against        examination. (Id. at 61-62.)
Police Officer Joseph Hughes with the Nassau County


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          2
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 41 of 130
Jackson v. County of Nassau, Not Reported in F.Supp.2d (2010)
2010 WL 335581

On September 21, 2006, Assistant District Attorney (“ADA”)
Thurer transferred plaintiff's perjury complaint against
                                                                                    D. The Instant Complaint
Officer Hughes to ADA Barbara Kornblau, Chief of the
Public Corruption Bureau. (Id. ¶ 15.) ADA Kornblau                Jackson alleges eleven causes of action against the
reviewed plaintiff's complaint against Officer Hughes.            County of Nassau and two of its administrative arms,
Because plaintiff's case was still pending and “the issues        the Nassau County District Attorney's Office and the
alleged by plaintiff all pertained to credibility,” (Defs.'       Nassau County Police Department, arguing that these entities
Ex. K ¶ 6), ADA Kornblau notified Daniel Looney, the              had unconstitutional policies, practices, and customs that
ADA prosecuting plaintiff, and plaintiff's attorney, Jeffrey      infringed his constitutional rights. Jackson asserts three
Groder, of plaintiff's claims. The District Attorney's Office     claims specifically against the County of Nassau. First, he
later informed Jackson that it also forwarded the case to         alleges that the County had a policy of failing to discipline its
the Internal Affairs Bureau of the Nassau County Police           employees for any alleged perjury or cover-ups with respect
Department for administrative action at their discretion.         to evidence. (Compl. at 5; Pl.'s Dep. at 93.) Jackson's second
(Pl.'s Dep. at 56; Defs.' 56.1 ¶ 16.) After receiving             cause of action claims that the County has a policy, practice,
plaintiff's complaint from the District Attorney's Office, the    procedure and custom of failing to take steps to terminate
Nassau County Police Department's Internal Affairs Bureau         the unconstitutional practices of “its legal subordinates,”
“determined that plaintiff's complaint against Officer Hughes     defendants Nassau County Police Department and the Nassau
for perjury was unfounded, since plaintiff had been convicted     County District Attorney's Office. (Compl. at 5; Pl.'s Dep. at
in a jury trial on February 6, 2007.” (Defs.' 56.1 ¶ 18.)         93-94.) Jackson's third cause of action alleges that the County
                                                                  has failed to properly train and supervise its employees
                                                                  with regard to “the proper constitutional and statutory
                   C. Detective Comiskey                          requirements in the exercise of their authority.” (Compl. at 5;
                                                                  Pl.'s Dep. at 94.)
 *3 Jackson also filed criminal complaints against Detective
Joseph Comiskey with the Nassau County District Court.            Jackson asserts four claims against the Nassau County
(Pl.'s Dep. at 58-59.) According to Jackson, Detective            Police Department. The fourth cause of action in Jackson's
Comiskey committed “official misconduct” and perjury              complaint alleges that the Nassau County Police Department
for allegedly failing to provide plaintiff with “exculpatory      has a policy that authorizes subordinates to falsely verify
material” in July 2006 at a pretrial hearing, and for advising    and file criminal felony complaints without “knowledge of
the court that he had turned over all of his notes when,          or knowledge based upon belief” of the underlying facts.
according to Jackson, he had not done so. (Defs.' 56.1            (Compl. at 5; Pl.'s Dep. at 95.) The fifth cause of action
¶ 19.) ADA Steven L. Schwartz, Chief of the Nassau                alleges that the Nassau County Police Department failed to
County District Attorney's District Court Bureau, investigated    properly train and supervise its employees in the processing
these two complaints against Detective Comiskey, and              of arrestees. (Compl. at 5-6.) Specifically, Jackson contends
found the claims in them unfounded. (Id. ¶ 20.) Plaintiff         that, due to inadequate training, employees of the Nassau
was subsequently informed that the District Attorney's            County Police Department do not realize “that they are not
Office declined to prosecute these complaints. (Id.) These        authorized to swear or fill out a felony complaint that they
complaints were also reviewed by ADA Kornblau, who                have absolutely no knowledge of.” (Pl.'s Dep. at 96.) The sixth
determined that Detective Comiskey's actions were not a           cause of action in Jackson's complaint claims that the Nassau
crime. (Id. ¶ 22.) Subsequently, as she had done with             County Police Department has an illegal practice or custom
the complaint against Officer Hughes, she forwarded the           that condones and sanctions its employees who commit
complaints to the Nassau County Police Department Internal        perjury, which is demonstrated by the fact that plaintiff, a
Affairs Bureau. (Id. ¶ 22.) ADA Kornblau also sent a letter       pretrial criminal defendant, attempted to file criminal charges
to Jeffrey Groder, plaintiff's trial counsel, informing him of    against the defendants' subordinates, but the defendants took
plaintiff's allegations, since they pertained to an incident in   no corrective actions. (Id. at 96-97; Compl. at 6.) Jackson's
which Groder was involved. (Id.)                                  seventh cause of action alleges that the Nassau County Police
                                                                  Department, as a policy maker, has a defective and illegal
                                                                  policy whereby it does not correct or punish wrongdoings,




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              3
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 42 of 130
Jackson v. County of Nassau, Not Reported in F.Supp.2d (2010)
2010 WL 335581

such as those alleged in causes of action numbers four, five,     3      Due to delay, it appears that plaintiff's response was
and six. (Compl. at 6; Pl.'s Dep. at 97-98.)                             not filed with the Court until June 11, 2009.

 *4 Jackson asserts his four final claims against the Nassau
County District Attorney's Office. Jackson's eighth cause of                     III. STANDARD OF REVIEW
action alleges that the Nassau County District Attorney's
Office has a history and practice of ignoring criminal            The standards for summary judgment are well settled.
defendants' and arrestees' complaints, ignoring evidence of       Pursuant to Federal Rule of Civil Procedure 56(c), a court
police misconduct, and shielding police officers and other        may not grant a motion for summary judgment unless
assistant district attorneys from prosecution. (Compl. at 6.)     “the pleadings, depositions, answers to interrogatories, and
Jackson's ninth cause of action alleges that the Nassau           admissions on file, together with affidavits, if any, show that
County District Attorney's Office does not give “any credence     there is no genuine issue as to any material fact and that the
to pretrial criminal defendants who seek to file and give         moving party is entitled to judgment as a matter of law.”
any credence to pretrial criminal defendants that seek to         Fed.R.Civ.P. 56(c); Globecon Group, LLC v. Hartford Fire
commence criminal actions in the court against public             Ins. Co., 434 F.3d 165, 170 (2d Cir.2006). The moving party
officials.” (Id. at 130.) Specifically, plaintiff contends that   bears the burden of showing that he or she is entitled to
the Nassau County District Attorney's Office declines to          summary judgment. See Huminski v. Corsones, 396 F.3d 53,
investigate, arrest, and/or prosecute public officials when       69 (2d Cir.2005). The court “is not to weigh the evidence
illegal conduct is alleged by pretrial or criminal defendants.    but is instead required to view the evidence in the light
(Compl. at 6-7.) Jackson's tenth cause of action alleges          most favorable to the party opposing summary judgment,
that the Nassau County District Attorney's Office has             to draw all reasonable inferences in favor of that party, and
failed to punish the illegal practices and wrongdoings of         to eschew credibility assessments.” Amnesty Am. v. Town of
their employees and the Nassau County Police Department.          W. Hartford, 361 F.3d 113, 122 (2d Cir.2004); Anderson v.
(Compl. at 7.) Jackson's eleventh and final cause of action       Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (summary
contends that the Nassau County District Attorney's Office        judgment is unwarranted if “the evidence is such that a
has a policy and procedure whereby the district court clerk       reasonable jury could return a verdict for the nonmoving
does not submit or file any claims or complaints against a        party”).
public official made by criminal defendants. (Compl. at 7.)
                                                                   *5 Once the moving party has met its burden, the opposing
                                                                  party “ ‘must do more than simply show that there is
                                                                  some metaphysical doubt as to the material facts.... [T]he
               II. PROCEDURAL HISTORY
                                                                  nonmoving party must come forward with specific facts
Jackson filed the complaint in this action on January 17,         showing that there is a genuine issue for trial.’ “ Caldarola
2007. The Court granted plaintiff leave to proceed in forma       v. Calabrese, 298 F.3d 156, 160 (2d Cir.2002) (quoting
pauperis on January 31, 2007. Defendants filed an answer          Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475
to the complaint on May 23, 2007. On March 14, 2008,              U.S. 574, 586-87 (1986) (emphasis in original)). As the
plaintiff filed a motion to amend the complaint. This Court       Supreme Court stated in Anderson, “[i]f the evidence is
denied that motion on February 13, 2009. On May 15, 2009,         merely colorable, or is not significantly probative, summary
defendants submitted their motion for summary judgment            judgment may be granted.” Anderson, 477 U.S. at 249-50
and provided pro se plaintiff with the notice required by         (citations omitted). Indeed, “the mere existence of some
Local Civil Rule 56.2. Defendant submitted supplemental           alleged factual dispute between the parties” alone will not
papers to their motion on June 5, 2009. Plaintiff submitted       defeat a properly supported motion for summary judgment.
                                                                  Id. at 247-48 (emphasis in original). Thus, the nonmoving
opposition papers on May 28, 2009. 3 Defendants filed their
                                                                  party may not rest upon mere conclusory allegations or
reply to plaintiff's opposition on June 5, 2009. Plaintiff also
                                                                  denials but must set forth “ ‘concrete particulars' “ showing
submitted a motion for sanctions against defendants on June
                                                                  that a trial is needed. R.G. Group, Inc. v. Horn & Hardart
10, 2009. Defendants submitted their opposition to the motion
                                                                  Co., 751 F.2d 69, 77 (2d Cir.1984) (quoting SEC v.
for sanctions on June 11, 2009. This matter is fully submitted.
                                                                  Research Automation Corp., 585 F.2d 31, 33 (2d Cir.1978)).
                                                                  Accordingly, it is insufficient for a party opposing summary



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                4
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 43 of 130
Jackson v. County of Nassau, Not Reported in F.Supp.2d (2010)
2010 WL 335581

judgment “ ‘merely to assert a conclusion without supplying       independently because it is an agency of the City of New
supporting arguments or facts.’ “ BellSouth Telecomms., Inc.      York.” (citations omitted)). Plaintiff's allegations against the
v. W.R. Grace & Co., 77 F.3d 603, 615 (2d Cir.1996) (quoting      Police Department are more properly raised in claims against
Research Automation Corp., 585 F.2d at 33).                       Nassau County, which plaintiff has also brought in his first,
                                                                  second, and third causes of action. Accordingly, the Nassau
Where the plaintiff is proceeding pro se, the Court must          County Police Department is dismissed as a defendant.
“construe [the complaint] broadly, and interpret [it] to raise
the strongest arguments that [it] suggest[s].” Weixel v. Bd. of    *6 For the same reason, plaintiff cannot bring claims against
Educ. of the City of N.Y., 287 F.3d 138, 145-46 (2d Cir.2002)     the Nassau County District Attorney's Office. See Conte v.
(alterations in original) (quoting Cruz v. Gomez, 202 F.3d 593,   County of Nassau, No. 06-CV-4746 (JFB)(ETB), 2008 WL
597 (2d Cir.2000)). Though a pro se litigant's pleadings and      905879, at *1 n. 2 (E.D .N.Y. Mar. 31, 2008) (dismissing
other submissions are afforded wide latitude, a pro se party's    Section 1983 claims against the Nassau County District
conclusory assertions, completely unsupported by evidence,        Attorneys Office because the entity is an “ ‘administrative
are not sufficient to defeat a motion for summary judgment.       arm[ ]’ of the same municipal entity-the County ... and thus
Shah v. Kuwait Airways Corp., --- F.Supp.2d ----, No. 08          lack[s] the capacity to be sued”). Plaintiff's allegations against
Civ. 7371(GEL), 2009 WL 2877604, at *2 (S.D.N.Y. Sept. 9,         the District Attorneys Office are more properly brought
2009) (“Even a pro se party, however, ‘may not rely simply        as claims against Nassau County. Plaintiff has brought
on conclusory allegations or speculation to avoid summary         substantially the same claims against the District Attorney's
judgment, but instead must offer evidence to show that its        Office as he has brought against the County of Nassau.
version of the events is not wholly fanciful.’ “ (quoting         Accordingly, the Nassau Count District Attorney's Office is
Auguste v. N.Y. Presbyterian Med. Ctr., 593 F.Supp.2d 659,        dismissed as a defendant in this case. 4 Because the plaintiff
663 (S.D.N.Y.2009))).                                             is proceeding pro se, the Court, in its discretion, does not
                                                                  dismiss plaintiff's fourth through eleventh causes of action
                                                                  in their entirety, but rather construes those claims, which are
                      IV. DISCUSSION                              largely duplicative of causes of action one through three, as
                                                                  against the County of Nassau.

                    A. Proper Defendants                          4       The Court further notes that it has previously
Plaintiff alleges specific causes of action against the Nassau            denied plaintiff's attempt to amend his complaint
County Police Department and Nassau County District                       to state claims against Lawrence Mulvey, the
Attorney's Office as defendants. However, “under New                      Commissioner of the Nassau County Police
York law, departments that are merely administrative arms                 Department, and Kathleen Rice, the Nassau County
of a municipality do not have a legal identity separate                   District Attorney. See Jackson v. County of Nassau,
and apart from the municipality and, therefore, cannot                    No. 07-CV-0245 (JFB)(AKT), 2009 WL 393640
sue or be sued.” See Davis v. Lynbrook Police Dep't,                      (E.D.N.Y. Feb. 13, 2009).
224 F.Supp.2d 463, 477 (E.D.N.Y.2002) (dismissing claim
against Lynbrook Police Department); see also Hall v. City
of White Plains, 185 F.Supp.2d 293, 303 (S.D.N.Y.2002)                               B. Section 1983 Liability
(“Because plaintiff has named the City of White Plains as a
                                                                  As stated supra, Jackson has brought his claims pursuant
defendant, any claims against the [White Plains Department
                                                                  to Section 1983. Section 1983 “is not itself a source of
of Public Safety] are redundant. WPDPS does not have its
                                                                  substantive rights, but a method for vindicating federal rights
own legal identity, and therefore the claims against it are
                                                                  elsewhere conferred by those parts of the United States
dismissed.”); Polite v. Town of Clarkstown, 60 F.Supp.2d
                                                                  Constitution and federal statutes that it describes.” Baker v.
214, 216 (S.D.N.Y.1999) (“[M]unicipal departments in this
State-such as the Clarkstown Police Department-are not            McCollan, 443 U.S. 137, 145 n. 3 (1979). 5 For claims under
amenable to suit, and no claims can lie directly against          Section 1983, a plaintiff must prove that “(1) the challenged
them.”); Wilson v. City of New York, 800 F.Supp. 1098, 1101       conduct was attributable at least in part to a person who was
(E.D.N.Y.1992) (“The court also dismisses the claims against      acting under color of state law and (2) the conduct deprived
the New York City Police Department, which cannot be sued         the plaintiff of a right guaranteed under the Constitution of


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               5
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 44 of 130
Jackson v. County of Nassau, Not Reported in F.Supp.2d (2010)
2010 WL 335581

the United States.” Snider v. Dylag, 188 F.3d 51, 53 (2d             provided absolutely no evidence of an unconstitutional policy
Cir.1999) (citation omitted). Here, the parties do not dispute       or custom of the County of Nassau and, thus, his municipal
that defendants were acting under color of state law. The            liability claims against the County cannot survive summary
question presented, therefore, is whether defendants' conduct        judgment.
deprived Jackson of the rights he asserts.

5       Specifically, Section 1983 provides as follows:                            (1) Plaintiff Cannot Demonstrate
            Every person who, under color of any statute,                        Violation of His Constitutional Rights
            ordinance, regulation, custom, or usage, of
            any State or Territory or the District of                 *7 To bring a successful Section 1983 claim, plaintiff
            Columbia, subjects, or causes to be subjected,           must first demonstrate that he was injured as a result
            any citizen of the United States or other                of a constitutional violation. In the instant case, plaintiff
            person within the jurisdiction thereof to                cannot do so. First, Supreme Court precedent prevents a
            the deprivation of any rights, privileges, or            prisoner, like Jackson, from bringing a Section 1983 claim
            immunities secured by the Constitution and               where success on the claim necessarily would implicate the
            laws, shall be liable to the party injured in an         unconstitutionality of the prisoner's conviction or sentence.
            action at law....                                        Second, even assuming this rule did not apply, plaintiff has
          42 U.S.C. § 1983.                                          presented no evidence of any constitutional violations relating
                                                                     to his conviction.
Although pro se plaintiff alleges eleven separate causes of
action against the County of Nassau and its administrative
arms, at core, the claims alleged by plaintiff in his complaint
are as follows: (1) the County of Nassau has a policy or                                  a. Heck v. Humphrey
practice of permitting its employees (or employees of its
                                                                     As a threshold matter, although not explicitly raised by
administrative arms) to commit perjury and a policy or
                                                                     defendants, plaintiff's claims fail as a matter of law, by virtue
practice of failing to discipline its employees who do commit
                                                                     of his conviction. Specifically, the Supreme Court's decision
perjury; (2) the County of Nassau has a policy or practice
                                                                     in Heck v. Humphrey, 512 U.S. 477 (1994), entitles defendants
of permitting its police officers to falsely verify criminal
                                                                     to a decision in their favor as a matter of law with respect to
complaints; and (3) the County of Nassau has a policy of
                                                                     these claims.
not investigating, responding to, or prosecuting complaints or
cross-criminal complaints of pretrial detainees and criminal
defendants that allege crimes and misconduct against police
officers and assistant district attorneys. (Plaintiff's Opposition                          i. The Heck Rule
(hereinafter “Opp.”) at 14.)
                                                                     In Heck v. Humphrey, the Supreme Court “confronted the
Defendants argue that they are entitled to summary judgment          question of whether, given the overlap between § 1983 and
on the grounds that Jackson has failed to provide any                the federal habeas corpus statute, a prisoner seeking civil
evidence that would raise a genuine issue of fact as to              damages may proceed with a § 1983 claim where success on
municipal liability for any of these claims. As set forth below,     the claim necessarily would implicate the unconstitutionality
the Court agrees. First, plaintiff has failed to provide any         of the prisoner's conviction or sentence.” Amaker v. Weiner,
evidence that there was an underlying constitutional violation       179 F.3d 48, 51 (2d Cir.1999) (citing Heck, 512 U.S. at
with respect to his arrest and conviction, which would be            480-90). The Supreme Court in that case explained:
a necessary element of any municipal liability claim. In
fact, under well-settled Supreme Court and Second Circuit
precedent, plaintiff's valid conviction precludes him from                        We hold that, in order to recover
litigating any of his claims in the instant case because success                  damages for allegedly unconstitutional
on such claims (that is, demonstrating his constitutional                         conviction or imprisonment, or for
rights were violated in connection with the investigation                         other harm caused by actions
and prosecution of his case) would necessarily implicate the                      whose unlawfulness would render
unconstitutionality of his conviction. Second, plaintiff has                      a conviction or sentence invalid, a


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                6
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 45 of 130
Jackson v. County of Nassau, Not Reported in F.Supp.2d (2010)
2010 WL 335581

            § 1983 plaintiff must prove that                      v. City of N.Y., No. 04 Civ. 8437, 2006 WL 2411541, at * 12
            the conviction or sentence has been                   (S.D.N.Y. Aug. 17, 2006) (applying Heck to a Section 1983
            reversed on direct appeal, expunged by                claim for denial of the right to a fair trial in the context of a
            executive order, declared invalid by a                statute of limitations issue).
            state tribunal authorized to make such
            determination, or called into question
            by a federal court's issuance of a writ
                                                                                          ii. Application
            of habeas corpus, 28 U.S.C. § 2254.
            A claim for damages bearing that                       *8 Here, as stated supra, Jackson was convicted after a
            relationship to a conviction or sentence              trial in state court of nine counts of Robbery in the First
            that has not been so invalidated is                   Degree and one count of Conspiracy in the Fourth Degree on
            not cognizable under § 1983. Thus,                    July 30, 2008. It is apparent that Jackson is still incarcerated
            when a state prisoner seeks damages                   for this conviction and, to date, has been unsuccessful in
            in a § 1983 suit, the district court                  challenging his conviction or has not even attempted to
            must consider whether a judgment in                   do so. Under these circumstances, the Supreme Court's
            favor of the plaintiff would necessarily              holding in Heck precludes plaintiff from bringing claims
            imply the invalidity of his conviction                in this Court under Section 1983 for municipal liability,
            or sentence; if it would, the complaint               because a plaintiff bringing such claims must demonstrate a
            must be dismissed unless the plaintiff                constitutional violation in connection with his conviction, and
            can demonstrate that the conviction or                a successful result in this case on any one of plaintiff's claims
            sentence has already been invalidated.                would bear on the validity of that underlying conviction.

                                                                  Indeed, Heck' s application to the instant matter is
512 U.S. at 486-87 (footnote omitted) (emphasis in original);     straightforward. Plaintiff's complaint claims that he was
see also Wilkinson v. Dotson, 544 U.S. 74, 81 (2005)              “subsequently indicted based upon officer Hughes['s]
(“Heck specifies that a prisoner cannot use § 1983 to             ‘inaccurate’ testimony.” (Compl.¶ 9.) Plaintiff also contends
obtain damages where success would necessarily imply the          that during his pretrial hearings there was extensive “late
unlawfulness of a (not previously invalidated) conviction or      disclosure of [exculpatory] material.” (Id. ¶ 11.) Although it is
sentence.” (emphasis in original)).                               true that not all claims brought under Section 1983 necessarily
                                                                  implicate the validity of the underlying conviction, in this
Thus, pursuant to Heck, courts routinely dismiss claims           case, plaintiff's assertions of perjury, withheld evidence, and
brought under Section 1983 when such claims bear on the           falsely sworn documents during his trial by police officers
validity of an underlying conviction or sentence. See, e.g.,      do necessarily implicate the validity of his conviction and
Guerrero v. Gates, 442 F.3d 697, 703-04 (9th Cir.2006)            are thus barred by the Heck rule. 6 See, e.g., McCloud v.
(holding that Heck bars plaintiff's § 1983 claims of wrongful     Jackson, 4 F. App'x 7, 10 (2d Cir.2001) (“[Plaintiff] could not
arrest, malicious prosecution, and conspiracy); Amaker, 179       assert [municipal liability] claims under § 1983 against the
F.3d at 51-52 (holding that Heck applies to Section 1983          county defendants for holding him in jail because any claim
conspiracy); Perez v. Cuomo, No. 09 Civ. 1109(SLT), 2009          for money damages which, as here, necessarily imputes the
WL 1046137, at *7 (E.D.N.Y. Apr. 17, 2009) (“A § 1983             invalidity of a conviction, is barred under Heck v. Humphrey,
claim for the violation of the due process right to a fair        512 U.S. 477, 484, 486-87 (1994), until such time as the
trial is, in essence, a claim for damages attributable to         conviction is vacated or otherwise invalidated.”); Channer
an unconstitutional conviction.... Since plaintiff's conviction   v. Mitchell, 43 F.3d 786, 787-88 (2d Cir.1994) (per curiam)
remains valid, plaintiff's claim for violation of his right to    (affirming Heck-based dismissal of claim that police officers
a fair trial is not cognizable under § 1983, and must be          committed perjury and coerced witnesses to identify plaintiff
dismissed as to all defendants[.]”) (internal quotation marks     wrongfully); Williams v. Schario, 93 F.3d 527, 529 (8th
and citations omitted); Younger v. City of N.Y., 480 F.Supp.2d    Cir.1996) (“[A] judgment in Williams's favor on his damages
723, 730 (S.D.N.Y.2007) (holding that plaintiff's claims for      claim that defendants engaged in malicious prosecution and
false arrest/imprisonment and malicious prosecution were          presented perjured testimony would ‘necessarily imply the
barred by his plea of guilty pursuant to Heck); cf. Jovanovic     invalidity of his conviction or sentence’ “ (quoting Heck,


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              7
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 46 of 130
Jackson v. County of Nassau, Not Reported in F.Supp.2d (2010)
2010 WL 335581

512 U.S. at 487)); Smithart v. Towery, 79 F.3d 951, 952-53            of the Heck rule to plaintiff's claims. To prevail against the
(9th Cir.1996) (per curiam) (affirming Heck-based dismissal           County of Nassau in his Section 1983 action under any of
of § 1983 claim of conspiracy to “bring unfounded criminal            these theories, a plaintiff must plead and prove: (1) there
charges” against plaintiff); Jasper v. Fourth Court of Appeals,       was an official municipal policy or custom; and (2) that
No. 08 Civ. 7472(LAP), 2009 WL 1383529, at *1 (S.D.N.Y.               policy or custom caused him to be subjected to a denial of
May 18, 2009) (“The Court liberally construes this complaint          a constitutional right. See Monell v. Dep't Soc. Servs., 436
as asserting that plaintiff was denied his constitutional right       U.S. 658, 690-91 (1978). There must be a “direct causal link”
to a fair trial. [However, s]ince plaintiff's conviction remains      between the alleged municipal action and the deprivation
valid, plaintiff's fair trial claim is not cognizable under § 1983,   of the plaintiff's constitutional rights. City of Canton, Ohio
and it must be dismissed as to all defendants[.]”); Perez, 2009       v. Harris, 489 U.S. 378, 385 (1989); Vippolis v. Vill. of
WL 1046137, at *7 (“A § 1983 claim for the violation of               Haverstraw, 768 F.2d 40, 44 (2d Cir.1985); see also Lynch
the due process right to a fair trial is, in essence, a claim         v. Suffolk County Police Dep't, No. 07-3684-cv, 2009 WL
for damages attributable to an unconstitutional conviction....        3287565, at *2 (2d Cir. Oct. 14, 2009) (“In order to prevail on
Since plaintiff's conviction remains valid, plaintiff's claim for     a claim against a municipality under Monell, a plaintiff must
violation of his right to a fair trial is not cognizable under        allege, among other things, that a ‘municipal policy of some
§ 1983, and must be dismissed as to all defendants[ .]”)              nature caused a constitutional tort.’ “ (citations omitted)).
(internal quotation marks and citations omitted); Fernandez           In the instant case, because the Court finds as a matter of
v.. Holzbach, No. 3:04 Civ. 1664(RNC), 2007 WL 1467182,               law on summary judgment that Heck v. Humphrey prevents a
at *1 (D.Conn. May 15, 2007) (holding that plaintiff's                finding that a constitutional violation was committed against
allegations that his convictions were based on perjury and            plaintiff by any of the defendants, see supra, no Monell
fabricated evidence pursuant to a conspiracy to violate his           claim can lie against the County of Nassau pursuant to §
federal rights “necessarily impl[ied] that he was wrongly             1983. 7 See, e.g., Lynch, 2009 WL 3287565, at *2 (“Insofar as
convicted” and could not be litigated “until he show[ed] that         plaintiff alleges that a municipal policy caused prosecutorial
the convictions have been invalidated”); Duamutef v. Morris,          misconduct in the trial that led to his felony convictions,
956 F.Supp. 1112, 1115-16 (S.D.N.Y.1997) (dismissing §                plaintiff's claim seeks to ‘recover damages for [an] allegedly
1983 claims for, inter alia, malicious prosecution, false arrest,     unconstitutional conviction or imprisonment’ and is barred by
and perjury during trial due to a failure to state a claim under      Heck, 51 U.S. at 486.” (alteration in original)); Segal v. City
Heck because of the valid underlying criminal conviction).            of N.Y., 459 F.3d 207, 219 (2d Cir.2006) (“Because the district
Thus, in order to bring a cognizable Section 1983 claim in this       court properly found no underlying constitutional violation,
Court for the harms alleged, plaintiff must first establish the       its decision not to address the municipal defendants' liability
invalidity of his state court conviction.                             under Monell was entirely correct.”); accord Vippolis, 768
                                                                      F.2d at 44 (“A plaintiff who seeks to hold a municipality
6                                                                     liable in damages under section 1983 must prove that the
        With respect to plaintiff's claim that the County
        of Nassau has a policy of declining to investigate            municipality was, in the language of the statute, the ‘person
        criminal complaints filed by pretrial detainees and           who ... subjected, or cause[d][him] to be subjected,’ to the
        criminal defendants, as discussed infra, plaintiff            deprivation of his constitutional rights.” (citing 42 U.S.C. §
        has failed to present any evidence that his                   1983)); see also Ewolski v. City of Brunswick, 287 F.3d 492,
        claim was not investigated, whereas the County                516 (6th Cir.2002) (“Having concluded that the Appellant has
        has presented substantial evidence demonstrating              not shown a genuine issue of material fact as to any of the
        that plaintiff's claim was, in fact, investigated.            asserted constitutional claims, we therefore conclude that the
        Moreover, the prosecution of plaintiff's criminal             district court correctly dismissed the Appellant's municipal
        complaints against Officer Hughes and Detective               liability claims.”).
        Comiskey would have implicated the validity of
        his underlying conviction, in contravention of the            7      In any event, summary judgment would also
        Heck rule. Accordingly, Heck can be construed to                     be warranted in favor of the County of Nassau
        preclude all of plaintiff's Section 1983 claims.                     because, as discussed infra, plaintiff has failed
 *9 The fact that plaintiff is seeking to assert municipal                   to proffer any evidence of a policy, custom, or
liability claims against the County of Nassau, rather than
against individual defendants, does not vitiate the application


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               8
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 47 of 130
Jackson v. County of Nassau, Not Reported in F.Supp.2d (2010)
2010 WL 335581

       failure to train, that led to any alleged constitutional    was still pending, and the issues alleged by [Jackson]
       violation.                                                  all pertained to credibility, I notified Daniel Looney, the
                                                                   Assistant District Attorney assigned to Jackson's prosecution,
In sum, even accepting plaintiff's allegations as true and
                                                                   as well as defense counsel, Jeffrey Groder, of Jackson's
drawing all reasonable inferences in plaintiff's favor, the
                                                                   claims. I also forwarded Jackson's complaint to the Internal
Court finds that plaintiff cannot successfully bring a claim
                                                                   Affairs Bureau of the Nassau County Police Department for
because the Heck rule, as a matter of law, prevents plaintiff
                                                                   whatever administrative action they deemed necessary.”).)
from demonstrating a violation of his constitutional rights,
                                                                   In a separate affidavit, ADA Steven L. Schwartz, Bureau
which is a necessary predicate to any municipal liability claim
                                                                   Chief of the District Court Trial Bureau in the Nassau
pursuant to Section 1983.
                                                                   County District Attorney's Office, states that he personally
                                                                   investigated plaintiff's proposed accusatory instruments and
                                                                   found them to be unfounded; accordingly, they were not
               b. No Evidence of Violation of
                                                                   prosecuted. (Defs.' Ex. Q ¶ 9.) 8
               Plaintiff's Constitutional Rights

 *10 Moreover, even assuming that the validity of plaintiff's      8      The Court further notes that in the absence of
underlying conviction was not implicated by his claim                     any evidence that the Nassau County District
that the County of Nassau had a policy of ignoring                        Attorney's Office failed to investigate Jackson's
criminal complaints filed by pretrial detainees and criminal              complaints, the decision not to prosecute those
defendants, he has presented no evidence to support his                   complaints is protected by prosecutorial immunity.
contention that the County did not investigate his claims.                See, e.g., Fields v. Soloff, 920 F.2d 1114, 1119
Thus, because there is no evidence from which a rational jury             (2d Cir.1990) (“[U]nless a prosecutor proceeds
could find a violation of his constitutional rights, there is no          in the clear absence of all jurisdiction, absolute
predicate for his municipal liability claim.                              immunity exists for those prosecutorial activities
                                                                          intimately associated with the judicial phase of
The only forms of evidence offered by plaintiff on this                   the criminal process.... This protection extends to
issue are his bald assertions and the fact that the County                the decision to prosecute as well as the decision
did not prosecute Officer Hughes or Detective Comiskey                    not to prosecute.” (internal quotations and citations
for their alleged misconduct in relation to plaintiff's trial.            omitted)).
Plaintiff's exhibits consist merely of copies of the letters and
                                                                   Here, as in Staley v. Grady, 371 F.Supp.2d 411
complaints that he filed with Nassau County entities. Plaintiff
                                                                   (S.D.N.Y.2005), “[s]imply because defendants disagreed with
presents no evidence to contradict the evidence put forth
                                                                   plaintiff as to the merits of the proposed [complaint] and
by defendants, which demonstrates that plaintiff's complaints
                                                                   chose not to prosecute the same, does not give rise to an
were investigated. In two affidavits submitted by ADA
                                                                   equal protection violation.” Id. at 417. Here, too, the Nassau
Kornblau, former Bureau Chief of the District Attorney's
                                                                   County District Attorney's Office received Jackson's criminal
Public Corruption Bureau, she asserts that she personally
                                                                   complaints, reviewed and investigated them, and declined to
investigated plaintiff's complaints against the officers. (See
                                                                   prosecute them based upon the conclusion that the complaints
Defs.' Exs. K, X.) According to ADA Kornblau's affidavit,
                                                                   were without merit. (See Defs.' Exs. K, Q.)
upon investigating Jackson's complaints, “[it] was clear
from the minutes that [Jackson's] criminal attorney raised
                                                                    *11 In short, due to plaintiff's inability to set forth any
the issue of the failure to turn over Rosario material to
                                                                   evidence from which a rational jury could find a deprivation
the trial court, which is the proper venue for such an
                                                                   of his constitutional rights, plaintiff's Monell claims against
allegation.” (Defs.' Ex. K ¶ 4.) Subsequently, ADA Kornblau
                                                                   the County of Nassau cannot survive summary judgment.
determined that the remainder of plaintiff's claims were
unfounded, and declined to prosecute the matter. (See id. ¶
4 (“Subsequent to reviewing Jackson's complaint and after
determining that the [complaint] did not allege conduct which                     (2) Plaintiff Has Set Forth No
constituted a crime, I referred the matter to the Internal                     Evidence to Support a Monell Claim
Affairs Bureau of the Nassau County Police Department ....”);
id. ¶ 6 (“In view of the fact that the trial of this case


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               9
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 48 of 130
Jackson v. County of Nassau, Not Reported in F.Supp.2d (2010)
2010 WL 335581

Even assuming arguendo that plaintiff had put forth evidence
to create a genuine issue of fact on whether his constitutional
                                                                                             ii. Application
rights were violated, his municipal liability claims still cannot
survive summary judgment because there is no evidence of a           Even if plaintiff could prove that his constitutional rights
policy, practice or custom to support a finding by a rational        were violated, whether at trial or by the subsequent failure to
jury of municipal liability under Monell.                            prosecute his criminal complaint for the actions by municipal
                                                                     actors at his trial, this is not sufficient to demonstrate a
                                                                     policy or custom by the County of Nassau. “[A] single
                    i. Applicable Standard                           incident alleged in a complaint, especially if it involved only
                                                                     actors below the policy-making level, does not suffice to
Municipalities cannot be held vicariously liable for the actions     show a municipal policy.” Ricciuti, 941 F.2d at 123; see
of an employee under § 1983. Monell, 463 U.S. at 691                 also Oklahoma City v. Tuttle, 471 U.S. 808, 823-24 (1985)
(“[A] municipality cannot be held liable solely because              (“Proof of a single incident of unconstitutional activity is
it employs a tortfeasor-or, in other words, a muncipality            not sufficient to impose liability under Monell, unless proof
cannot be held liable under § 1983 on a respondeat superior          of the incident includes proof that it was caused by an
theory.”). Thus, “[a] municipality will not be held liable           existing, unconstitutional municipal policy, which policy can
under Section 1983 unless the plaintiff can demonstrate              be attributed to a municipal policymaker.”); McAllister v.
that the allegedly unconstitutional action of an individual          N.Y.C. Police Dep't, 49 F.Supp.2d 688, 706 (S.D.N.Y.1999)
law enforcement official was taken pursuant to a policy              (same); Palmer v. City of Yonkers, 22 F.Supp.2d 283, 290
or custom ‘officially adopted and promulgated by that                (S.D.N.Y.1998) (“[T]he court will not infer the existence of
[municipality's] officers.’ “ Abreu v. City of N.Y., No. 04-         a municipal policy from a single incident.”). As discussed
CV-1721 (JBW), 2006 U.S. Dist. LEXIS 6505, at *11                    supra, “ ‘the mere assertion ... that a municipality has such a
(E.D.N.Y. Feb. 22, 2006) (quoting Monell, 436 U.S. at                custom or policy is insufficient in the absence of allegations
690) (alteration in original). “ ‘[M]unicipal liability under        of fact tending to support, at least circumstantially, such an
§ 1983 attaches where-and only where-a deliberate choice             inference.’ “ Zahra, 48 F.3d at 685 (quoting Dwares, 985 F.2d
to follow a course of action is made from among various              at 100). 9
alternatives' by city policymakers .” City of Canton, 489
U.S. at 389 (quoting Pembaur v. Cincinnati, 475 U.S. 469,            9       Plaintiff contends that the persons who violated
483-84 (1986)). Thus, an individual's misconduct will not
                                                                             his constitutional rights were policymakers. (Opp.
result in respondeat superior liability for his supervisors
                                                                             at 14 (“All of plaintiff's claims were made
absent specific allegations that he acted pursuant to an official
                                                                             against the ‘policy makers' and not against
policy or custom. Ricciuti v. N.Y.C. Transit A uth ., 941 F.2d
                                                                             employees below the policy making level.”).) First,
119, 123 (2d Cir.1991). However, “[a] court may draw the
                                                                             as discussed supra, plaintiff's claims regarding
inference of the existence of a policy or custom ‘when a
                                                                             alleged perjury, withholding of evidence, or
plaintiff presents evidence that a municipality so failed to train
                                                                             falsely verified complaints relating to his trial are
its employees as to display a deliberate indifference to the
                                                                             barred by Heck. In addition, however, plaintiff
constitutional rights of those within its jurisdiction.’ “ Caidor
                                                                             presents no evidence in support of this argument.
v. M & T Bank, No. 05-CV-297 (FSJ), 2006 U.S. Dist. LEXIS
                                                                             Moreover, for purposes of plaintiff's causes of
22980, at *35-36 (N.D.N.Y. Mar. 27, 2006) (quoting Grifin-
                                                                             action regarding the failure to investigate his
Nolan v. Providence Wash. Ins. Co., No. 04-CV-1453 (FJS),
                                                                             criminal complaints against those persons, plaintiff
2005 U.S. Dist. LEXIS 12902, at *10 (N.D.N.Y. June 20,
                                                                             would need to allege that the persons who
2005) (quotation omitted)). But, “ ‘the mere assertion ... that
                                                                             allegedly failed to investigate his accusations were
a municipality has such a custom or policy is insufficient
                                                                             policymakers. Plaintiff does not do so. Instead,
in the absence of allegations of fact tending to support, at
                                                                             he acknowledges that the policy maker is District
least circumstantially, such an inference.’ “ Zahra v. Town of
                                                                             Attorney Kathleen Rice, and the individuals who
Southold, 48 F.3d 674, 685 (2d Cir.1995) (quoting Dwares v.
                                                                             submitted the defendants' supporting affidavits-
City of N.Y., 985 F.2d 94, 100 (2d Cir.1993)).
                                                                             those who investigated plaintiff's allegations-are
                                                                             subordinates to the policy maker. (Opp. at 15.)



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             10
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 49 of 130
Jackson v. County of Nassau, Not Reported in F.Supp.2d (2010)
2010 WL 335581

       For the reasons contained in our earlier opinion,           Defendants' summary judgment motion were not sufficiently
       this Court declines to add District Attorney                detailed, and that there was no record of any investigation
       Rice as a defendant in this action. See Jackson,            having been conducted by [County Defendants] in regards to
       2009 WL 393640, at *3-5. In light of Jackson's              the [complaints]”). Plaintiff has presented no actual evidence
       repeated argument that the actions of the Nassau            of a policy or custom whereby the County would decline
       County District Attorney's Office's and Nassau              to review the criminal complaints of pretrial detainees or
       County Police Department's actions were part                criminal defendants.
       of a policy, procedure, or custom, the Court
       interprets his complaint and opposition papers to           The County of Nassau, however, has put forward extensive
       argue municipal liability based only on a theory            evidence regarding the policies that it has in place to
       of municipal policy, procedure, or custom, and              review criminal complaints filed by all citizens. In two
       not on a theory of unconstitutional action by a             separate affidavits, ADA Kornblau affirms that the County
       policymaker.                                                does investigate criminal complaints against police officers
                                                                   and ADAs-including those made by pretrial and criminal
 *12 Plaintiff's complaint, statements at his deposition,
                                                                   defendants: “[M]any of the [District Attorney's Public
and opposition papers to defendants' motion for summary
                                                                   Corruptions Bureau's] cases are referred from members of
judgment contain vague allegations regarding the existence
                                                                   the public, including direct complaints of police misconduct
of a policy or procedure by the County of Nassau of
                                                                   that the Bureau receives from defendants and/or their
refusing to investigate criminal complaints of pretrial
                                                                   attorneys.” (Defs.' Ex. X. ¶ 5.) Similarly, “[t]o facilitate
detainees and criminal defendants. (E.g., Opp. at 5-6
                                                                   the investigation into complaints by incarcerated individuals
(“Plaintiff also stated that he never received any response
                                                                   including pretrial detainees, the Public Corruption Bureau
or letters of acknowledgment from either office though
                                                                   maintains a hotline in the Nassau County Correctional Center
he wrote numerous letters inquiring about the status of
                                                                   for the purpose of allowing inmates to file complaints
his complaints and criminal charges.”); Opp. at 6 (“The
                                                                   directly with the Public Corruption Bureau, without having
complaints were never investigated and plaintiff never
                                                                   to have their complaints reviewed first by any other entity,
received any response.”); Opp. at 7 (“During the deposition
                                                                   agency, or person.” (Id.) Moreover, ADA Kornblau's affidavit
plaintiff continuously testified to the fact that no one
                                                                   states that “[e]ach criminal complaint is afforded individual
ever investigated nor responded to his complaints and
                                                                   attention and investigation ... [and if] after investigation,
grievances.”).) These conclusory allegations as to the
                                                                   it is determined that a complaint is supported by credible
existence of a policy or custom are insufficient to withstand
                                                                   evidence, the Nassau County District Attorney's Public
summary judgment. See Bishop v. Toys “R” Us-NY, LLC,
                                                                   Corruption Bureau will recommend prosecution, after which
No. 04 Civ. 9403(PKC), 2009 WL 440434, at *4 (S.D.N.Y.
                                                                   those cases will be prosecuted in criminal court.” (Id. ¶¶ 6-7.).
Feb. 19, 2009) (“[P]roceeding pro se does not otherwise
releive a litigant from the usual requirements of summary
                                                                    *13 The County of Nassau has also submitted evidence that
judgment, and a pro se party's ‘bald assertion,’ completely
                                                                   the system utilized by the Nassau County District Attorney's
unsupported by evidence, is not sufficient to overcome a
                                                                   Office for examining criminal complaints filed by private
motion for summary judgment.” (quoting Carey v. Crescenzi,
                                                                   citizens does not differentiate between complaints based
923 F.2d 18, 21 (2d Cir.1995)). Indeed, mere “conclusory
                                                                   on the individual who files the complaint. ADA Kornblau
statements, conjecture, or speculation by the party resisting
                                                                   explains that:
the motion will not defeat summary judgment.” Id . (citing
Matsushita, 475 U.S. 574, 587 (1986)); Order, McCrary v.
County of Nassau, No. 06 CV 4982(SJF)(ARL) (E.D.N.Y.
Sept. 22, 2008) (“Magistrate Judge Lindsay properly found                       Complaints are retrieved from within
that [p]laintiff had proffered no evidence to support his                       the computerized complaint system in
assertion that a custom, policy and/or practice, which                          one of three ways: (1) a complainant's
precludes the consideration of criminal charges brought                         name; (2) a defendant's name; or, (3) a
by an accused against police officers and assistant district                    complaint number. Therefore, there is
attorneys, existed” when plaintiff merely asserted that a police                no way to retrieve criminal complaints
officer was “aware of alleged police misconduct regarding                       made specifically by pretrial detainees
Plaintiff's apprehension, [the] affidavits in support of County                 from within the computer complaint



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            11
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 50 of 130
Jackson v. County of Nassau, Not Reported in F.Supp.2d (2010)
2010 WL 335581

             system since complaints are placed                                 to prosecute the matter.... Specifically,
             into the system without complainant                                with respect to allegations of
             classification (e.g., civilian, pretrial                           an assistant district attorney's or
             detainee, police officer, etc.).                                   police officer's criminal conduct,
                                                                                such allegations are individually
                                                                                investigated and if appropriate, are
(Id. ¶ 8; see also Defs.' 56.1 ¶ 47; Defs.' Ex. W ¶ 11.) In                     forwarded to the Nassau County
plaintiff's opposition papers, he stated that he did not dispute                District Attorney's Office Public
these facts. (Opp. at 12.)                                                      Corruption Bureau.


The County of Nassau also submitted an affidavit from
ADA Warren Thurer, the Bureau Chief of the Nassau                   *14 (Defs.' Ex. Q ¶¶ 7-8.) Plaintiff has presented no evidence
County Criminal Complaint Unit. According to ADA                   to contradict the information contained in these affidavits or
Thurer, “[s]pecifically with respect to allegations of an          to suggest otherwise.
assistant district attorney's or police officer's criminal
conduct, such allegations will be individually investigated        Nor has plaintiff presented evidence of a policy or custom
and if appropriate, will be forwarded to the Public                of committing perjury, withholding evidence, or falsely
Corruption Bureau of the Nassau County District Attorney's         verifying criminal complaints. Plaintiff has merely asserted
Office.” (Defs.' Ex. W ¶ 10; see also Defs' Ex. Q ¶ 10 (“There     that “he can testify based upon personal knowledge to the
is no policy, practice, or custom within the Nassau County         undisputed facts and that he has credible witnesses and
District Attorney's Office that precludes the consideration,       documental evidence to support said factual claims.” (Opp. at
investigation, and/or acceptance of criminal cross-complaints      11.) Plaintiff has not alleged with specificity other instances
brought by an accused against police officers and/or assistant     of perjury, withheld evidence, or falsified complaints, nor
district attorneys based upon the status of the complainant as     has he presented any other evidence of police officers'
a pretrial detainee”).) An affidavit provided by ADA Steven        commission of perjury, withholding of evidence, or filing of
L. Schwartz, Bureau Chief of the District Court Trial Bureau       falsely sworn complaints. The County of Nassau, by contrast,
in the Nassau County District Attorney's Office, states that:      has put forward evidence regarding its arrest processing
                                                                   procedures and arrest records. (See Defs.' Ex. Z.) Nowhere
                                                                   in the County's arrest policies is false verification of criminal
             All proposed accusatory instruments                   complaints, withholding of evidence, or perjury authorized.
             are given individual attention and                    Furthermore, the “collective knowledge doctrine” or “fellow
             investigation. There is no distinction                officer rule” permits arresting officers to rely upon other
             made for the status of the complainant                law enforcement officers' knowledge to justify probable
             and pretrial detainees are not treated                cause to arrest. See Savino v. City of New York, 331 F.3d
             any differently than other individuals                63, 74 (2d Cir.2003) ( [F]or the purpose of determining
             proposing accusatory instruments to                   whether an arresting officer had probable cause to arrest,
             be filed. Each proposed accusatory                    ‘where law enforcement authorities are cooperating in an
             instrument is investigated for possible               investigation, ... the knowledge of one is presumed shared by
             criminalityand, if appropriate, any                   all.’ ”); Stokes v. City of New York, No 05-CV-0007 (JFB)
             case may be forwarded and assigned                    (MDG), 2007 U.S. Dist. LEXIS 32787, at *17 (E.D.N.Y.
             to one of the investigative bureaus                   May 3, 2007) (“[U]nder the collective knowledge doctrine,
             within the District Attorney's Office,                defendant Buskey is permitted to rely on knowledge obtained
             or prosecuted within the District                     by any other officers during the investigation”); Phelps v. City
             Attorney's District Court Bureau. If the              of New York, No. 04 CIV. 8570(DLC), 2006 U.S. Dist. LEXIS
             allegations in a proposed accusatory                  42926, at *9-10 (S.D.N.Y. June 29, 2006) (“The rationale
             instrument are determined to be                       behind the [collective knowledge] doctrine is that in light of
             unfounded, I send a letter to the                     the complexity of modern police work, the arresting officer
             Associate Court Clerk stating that the                cannot always be aware of every aspect of an investigation;
             District Attorney's Office has declined               sometimes his authority to arrest a suspect is based on



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            12
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 51 of 130
Jackson v. County of Nassau, Not Reported in F.Supp.2d (2010)
2010 WL 335581

                                                                       its employees to commit perjury, to falsely verify criminal
facts known only to his superiors or associates. Although
                                                                       complaints, or to withhold exculpatory evidence at trial. In
the doctrine is typically used to establish probable cause
                                                                       short, plaintiff has failed to provide any factual support for
for the purpose of admitting evidence at trial, it is equally
                                                                       his conclusory allegations that the defendants have engaged
applicable here. As the Supreme Court has recognized, police
                                                                       in unconstitutional policies or procedures. Accordingly,
officers called upon to aid other officers in making an
                                                                       defendant's motion for summary judgment is granted.
arrest are entitled to assume that the officers requesting
aid have acted properly.” (internal quotations and citations
omitted)). Accordingly, it is not improper for an officer to
verify a criminal complaint based upon facts learned from                                 C. Motion for Sanctions
another officer and plaintiff has put forth no evidence of a
policy, practice, or custom of Nassau County police officers           The Court has also reviewed plaintiff's motion for sanctions
falsifying information in criminal complaints or committing            and, for the reasons stated throughout this opinion, finds
perjury.                                                               plaintiff's claims to be without merit. Accordingly, plaintiff's
                                                                       motion for sanctions is also denied. See S.E. C. v. Shainberg,
Moreover, the County of Nassau has put forward an affidavit            316 F. App'x 1, 2 (2d Cir.2008).
from a former Nassau County ADA, who investigated and
prosecuted a complaint against a Nassau County Police
Officer in an unrelated matter that alleged that the officer had                             V. CONCLUSION
committed perjury by falsely testifying before the grand jury.
(Defs.' Ex. Y ¶¶ 2-5.) That police officer was prosecuted and          For the foregoing reasons, the Court grants defendants'
convicted of perjury in the third degree. (Id. ¶ 8.) In the face       motion for summary judgment in its entirety. Because the
of this undisputed evidence of the County prosecuting perjury          Court grants defendants' motion for summary judgment in its
when it is uncovered, plaintiff has not identified any specific        entirety, it also denies plaintiff's motion for sanctions against
instances of police officers' commission of perjury that were          defendant.
not prosecuted.
                                                                       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that
 *15 In sum, the undisputed facts demonstrate the following:           any appeal from this order would not be taken in good faith,
(1) plaintiff's conviction prevents him from disputing any             and, therefore, in forma pauperis status is denied for the
alleged constitutional violations relating to his trial; (2)           purpose of any appeal. See Coppedge v. United States, 369
defendants did investigate plaintiff's criminal complaints             U.S. 438, 444-45 (1962).
regarding Officer Hughes's and Detective Comiskey's alleged
behavior; (3) defendants do have in place policies and                 SO ORDERED.
procedures whereby criminal complaints filed by private
citizens are investigated-even if those citizens are pretrial
detainees or criminal defendants; and (4) the County of                All Citations
Nassau does not have a policy or procedure of permitting
                                                                       Not Reported in F.Supp.2d, 2010 WL 335581

End of Document                                                    © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                13
         Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 52 of 130
La Grande v. Town Of Bethlehem Police Dept., Not Reported in F.Supp.2d (2009)
2009 WL 2868231

                                                               interogated, and racial harrassed. On or about April 5, 10, 15,
                                                               May 6, 8, 10, 15, and June 6, 2008, I have been followed by
                  2009 WL 2868231
                                                               the Bethlehem Police Department.” Compl. at 2. Plaintiff's
    Only the Westlaw citation is currently available.
                                                               jurisdictional statement asserts that the Complaint is being
             United States District Court,
                                                               brought pursuant to 42 U.S.C. § 1983. Id. at 1.
                   N.D. New York.

           Quentin LA GRANDE, Plaintiff,                       In lieu of filing an answer, on March 11, 2009, Defendants
                        v.                                     filed the Motion to dismiss presently before the Court. Mot.
          TOWN OF BETHLEHEM POLICE                             to Dismiss (Dkt. No. 13). Plaintiff also filed a Motion for
                                                               summary judgment on February 24, 2009, which is now
          DEPARTMENT, et al., Defendants.
                                                               before the Court. Mot. for Sum. Judg. (Dkt. No. 12).
             No. 1:08–CV–0738 (LEK/DRH).
                             |
                                                               II. DISCUSSION
                      Sept. 1, 2009.
                                                                 A. Defendants' Motion to Dismiss
Attorneys and Law Firms
                                                               a. Standard of Review
Quentin La Grande, Albany, NY, pro se.
                                                               In order to withstand a motion to dismiss, “a [pleading] must
Nannette R. Kelleher, Bailey, Kelleher Law Firm, Albany,       contain sufficient factual matter ... to ‘state a claim to relief
NY, for Defendants.                                            that is plausible on its face.’ ” Ashcroft v. Iqbal, ––– U.S.
                                                               ––––, 129 S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009) (quoting
                                                               Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct.
                DECISION AND ORDER                             1955, 167 L.Ed.2d 929 (2007)). A party must plead with such
                                                               factual detail so as to sufficiently “ ‘nudge [ ][its] claims ...
LAWRENCE E. KAHN, District Judge.                              across the line from conceivable to plausible.’ ” Iqbal, 129
                                                               S.Ct. at 1950–51 (quoting Twombly, 550 U.S. at 570). While
*1 Plaintiff pro se Quentin La Grande (“Plaintiff” or “La      stating a claim does not require the recitation of detailed
Grande”) commenced the instant action against Defendants       factual allegations, it does, however, require facts sufficient to
Robert Helligrass 1 , Stephen Kraz 2 and the Town of           state a claim to relief that is prima facie plausible. Iqbal, 129
Bethlehem Police Department (collectively, “Defendants”)       S.Ct. at 1949 (citing Twombly, 550 U.S. at 555). The Court
pursuant to 42 U.S.C. § 1983. Complaint (Dkt. No. 1).          must accept the allegations in the well-pleaded complaint as
Presently before this Court is Defendants' Motion to dismiss   true, Albright v. Oliver, 510 U.S. 266, 268, 114 S.Ct. 807,
(Dkt. No. 13) and Plaintiff's Motion for summary judgment      127 L.Ed.2d 114 (1994), and draw all inferences in favor
(Dkt. No. 12). For the following reasons, Defendants' Motion   of the non-moving party. Scheuer v. Rhodes, 416 U.S. 232,
to dismiss is granted and Plaintiff's Motion for summary       236, 94 S.Ct. 1683, 40 L.Ed.2d 90 (1973); Global Network
judgment is denied.                                            Commc'ns, Inc. v. City of New York, 458 F.3d 150, 154 (2d
                                                               Cir.2006); King v. Am. Airlines, Inc., 284 F.3d 352, 356 (2d
1                                                              Cir.2002).
       Incorrectly named in the Complaint as “R.J.
       Helliergrass.” See generally Complaint (Dkt. No.
                                                               In assessing the legal sufficiency of the Complaint, the
       1).
                                                               Court is mindful that La Grande is a pro se litigant and
2                                                              his submissions are subject to “less stringent standards than
       Incorrectly named in the Complaint as “William
       Craz.” See generally Complaint.                         formal pleadings drafted by lawyers.” Hughes v. Rowe, 449
                                                               U.S. 5, 9, 101 S.Ct. 173, 66 L.Ed.2d 163 (1980) (quoting
I. BACKGROUND                                                  Haines v. Kerner, 404 U.S. 519, 520, 92 S.Ct. 594, 30 L.Ed.2d
According to Plaintiff, “[o]n April 1, 2008 I was threaten     652 (1972)). The Court must “read the pleadings of a pro se
by Patrol Officer William Craz. Patrol Officer called me a     plaintiff liberally and interpret them ‘to raise the strongest
‘Nigger,’ and also threaten to cause bodily harm to me. On     arguments they suggest.’ ” McPherson v. Coombe, 174 F.3d
April 2, 2008 I met with Seargent R.J. Helliergrass and was    276, 280 (2d Cir.1999); see Hemphill v. New York, 380 F.3d



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            1
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 53 of 130
La Grande v. Town Of Bethlehem Police Dept., Not Reported in F.Supp.2d (2009)
2009 WL 2868231

680, 687 (2d Cir.2004) (“ “It is well-established that ‘when a     department. See generally Compl. Plaintiff's Complaint
plaintiff proceeds pro se the court is obligated to construe his   asserts that it is brought pursuant to 42 U.S.C. § 1983 and does
pleadings liberally, particularly when they allege civil rights    not provide any other basis for the claims. Id. at 1. Since the
violations' ”) (quoting McEachin v. McGuinnis, 357 F.3d 197,       Bethlehem Police Department cannot be sued pursuant to 42
200 (2d Cir.2004)). However, a plaintiff's pro se status “does     U.S.C. § 1983, Plaintiff's Complaint is dismissed as against
not exempt [him] from compliance with relevant rules of            the Town of Bethlehem Police Department.
procedural and substantive law.” Traguth v. Zuck, 710 F.2d
90, 92 (2d Cir.1983).                                              Even assuming arguendo that Plaintiff's claims against the
                                                                   Town of Bethlehem Police Department can be construed as
                                                                   a claim against the Town of Bethlehem, Plaintiff's Complaint
   b. Analysis                                                     would still be dismissed pursuant to Federal Rule of Civil
 *2 Defendants move to dismiss Plaintiff's Complaint in            Procedure 12(b)(6).
its entirety pursuant to Rules 12(b)(6) of the Federal Rules
of Civil Procedure. 3 Mot. to Dismiss (Dkt. No. 13) at 1.          In order to state a cause of action for municipal liability
Defendants specifically argue that all causes of action against    under 42 U.S.C. § 1983, “a plaintiff must allege that the
the Town of Bethlehem Police Department must be dismissed          municipality has adopted a custom or policy which is the
as it is not a legal entity subject to suit under 42 U.S.C. §      moving force behind the [alleged constitutional violation].”
1983 and further that Plaintiff's entire Complaint should be       Zappala v. Albicelli, 980 F.Supp. 635, 649 (N.D.N.Y.1997). A
dismissed for failing to state a cause of action. Id. at 4.        municipality cannot be held liable on the basis of respondeat
                                                                   superior and “a single incident alleged in a complaint,
3                                                                  especially if it involved only actors below the policymaking
       Defendants argue, alternatively, that Plaintiff's
       Complaint should be dismissed pursuant to 28                level, generally will not suffice to raise an inference of the
       U.S.C. § 1915(e) and for failing to adhere to               existence of a custom or policy.” Campanaro v. City of Rome,
       Rule 8(a) of the Federal Rules of Civil Procedure.          999 F.Supp. 277, 281 (N.D.N.Y.1998); see also Dwares v. City
       The Court need not address these arguments as it            of New York, 985 F.2d 94, 100 (2d Cir.1993).
       is dismissing Plaintiff's Complaint in its entirety
       pursuant to Federal Rule of Civil Procedure 12(b)           Plaintiff's Complaint is devoid of any allegations that the
       (6).                                                        Town of Bethlehem had a policy or custom of violating
                                                                   constitutional rights, nor does plaintiff allege or even allude
                                                                   that the Town was deliberately indifferent to his constitutional
   i. Town of Bethlehem Police Department
                                                                   rights. The complete failure to plead such warrants dismissal
The Town of Bethlehem moves to dismiss Plaintiff's
                                                                   under Rule 12(b)(6) of the Federal Rules of Civil Procedure,
Complaint on the ground that it is not susceptible to suit
                                                                   as the Complaint fails to state a cause of action for which relief
under 42 U.S.C. § 1983. While a municipality may be
                                                                   can be granted under 42 U.S.C. § 1983. See Campanaro, 999
susceptible to suit under 42 U.S.C. § 1983, a municipal
                                                                   F.Supp. at 281; Dwares, 985 F.2d at 100.
police department is not. See Walker v. Waterbury Police
Dep't., 08–cv–959 (JG)(AKT), 2009 U.S. Dist. LEXIS 7933,
at *5, 2009 WL 261527 (E.D.N.Y. Feb. 4, 2009). “Under                 ii. Defendants Kraz and Helligrass
New York law, departments which are merely administrative           *3 La Grande's Complaint alleges that between April
arms of a municipality do not have a legal identity separate       and June 2008, he was “racially harassed,” “threatened”
and apart from the municipality and cannot sue or be sued.”        and “interrogated” by Defendants Kraz and Helligrass, two
Id. (citing Hall v. City of White Plains, 185 F.Supp.2d 293,       officers of the Bethlehem Police Department. Compl. at 2.
303 (S.D.N.Y.2002)). Accordingly, claims asserted under 42         Specifically, La Grande alleges that on multiple occasions
U.S.C. § 1983 will be dismissed against a municipality's           the officers addressed him with a racial epithet and followed
police department. See Walker, 2009 U.S. Dist. LEXIS 7933,         him through town. Id. It is well settled in this Circuit that
at *5, 2009 WL 261527 (internal citation omitted); see also        “42 U.S.C. § 1983 is not designed to rectify harassment
Baker v. Willett, 42 F.Supp.2d 192, 198 (N.D.N.Y.1999).            or verbal abuse.” Murray v. Pataki, No. 9:03–cv–1263,
                                                                   2007 U.S. Dist. LEXIS 26959, at *22, 2007 WL 956941
Here, Plaintiff has sued the Town of Bethlehem Police              (N.D.N.Y. Mar. 29, 2007) (Kahn, J.) (quoting Gill v. Hoadley,
Department along with two individual officers of the               261 F.Supp.2d 113, 129 (N.D.N.Y.2003)) (collecting cases).


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               2
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 54 of 130
La Grande v. Town Of Bethlehem Police Dept., Not Reported in F.Supp.2d (2009)
2009 WL 2868231

“[V]erbal harassment or profanity alone, unaccompanied by            is denied for failing to comply with the relevant rules of
an injury no matter how inappropriate, unprofessional, or            procedure. See, e.g., N.D.N.Y. L.R. 7.1(a), 7.1(a)(3).
reprehensible it might seem, does not constitute the violation
of any federally protected right and therefore is not actionable
under 42 U.S.C. § 1983.” Murray, 2007 U.S. Dist. LEXIS, at              C. Amended Complaint
* 22 (quoting Moncrieffe v. Witbeck, 2000 U.S. Dist. LEXIS,           *4 Plaintiff also moves to amend his Complaint. Response
at *3, 2000 WL 949457 (N.D.N.Y. June 29, 2000)); see                 (Dkt. No. 27). While pro se litigants are generally afforded
also Zeno v. Cropper, 650 F.Supp. 138, 141 (S.D.N.Y.1986)            wide latitude and an opportunity to amend, a District Court
(“vile and abusive language ... no matter how abhorrent or           need not permit an amendment to a Complaint where it
reprehensible cannot form the basis for a § 1983 claim)              would be futile. See Forman v. Davis, 371 U.S. 178, 182, 83
(internal citation and quotation omitted). Further, “threats do      S.Ct. 227, 9 L.Ed.2d 222 (1962) (holding that although leave
not amount to violations of constitutional rights.” Murray,          to amend should be freely given where justice so requires,
2007 U.S. Dist. LEXIS, at *23 (quoting Malsh v. Austin, 901          a district court need not grant leave if amendment would
F.Supp. 757, 763 (S.D.N.Y.1995)).                                    be futile); Acito v. Imcera Group, Inc., 47 F.3d 47, 55 (2d
                                                                     Cir.1995).
In this case, Plaintiff's claim for verbal harassment in the form
of racial slurs and threats is not actionable under § 1983 and,      Here, Plaintiff's Complaint does not state any viable causes of
therefore, fails to state a claim entitled to relief. Compl. at 2.   action under 42 U.S.C. § 1983. Further, Plaintiffs Complaint
                                                                     does not state which, if any, of his constitutional rights were
                                                                     violated by Defendants nor does it plead any facts to establish
   B. Plaintiff's Motion for Summary Judgment                        municipal liability. Plaintiff's Complaint also does not plead
Even assuming arguendo that this Court did not grant                 any facts supporting his allegations that he was “racially
Defendants' Motion to dismiss, Plaintiff's Motion for                harassed,” “threatened” or “interrogated.” Since, as the Court
summary judgment would still be denied. Under the Local              discussed above, none of the complained of actions provides
Rules, “all motions ... require a memorandum of law,                 the basis for a cognizable cause of action, leave to cure these
supporting affidavit, and proof of service on all the parties.”      defects would be futile. These deficiencies may have been
N.D.N.Y. L.R. 7.1(a) (emphasis added). “All memoranda of             excusable, albeit not cureable, had this Court not previously
law shall contain a table of contents and, wherever possible,        informed Plaintiff of the requirements for pleading a cause of
parallel citations.” Id. at 7 .1(a)(1). Further “[a]ny motion        action under 42 U.S.C. § 1983 against a municipality. See La
for summary judgment shall contain a Statement of Material           Grande v. Albany Police Dep't, 1:07–CV–757 (Dkt. No. 4). 4
Facts ... Failure of the moving party to submit an accurate and      Given that leave to amend would be futile, this Court denies
complete Statement of Material Facts shall result in a denial        Plaintiff's request.
of the motion.” Id. at 7 .1(a)(3) (emphasis in original).
                                                                     4      Notably, Plaintiff has also filed numerous
Here, not only did the Plaintiff fail to submit a memoranda of
                                                                            Complaints in the Northern District, many of
law in support of his Motion for summary judgment and an
                                                                            which include assertions of civil rights violations
affidavit but he also failed to submit a Statement of Material
                                                                            and racial discrimination or harassment, wherein
Facts. In fact, in his Motion for summary judgment filed on
                                                                            Plaintiff has been granted leave to amend his
February 24, 2009, Plaintiff explicitly stated, “I will provide
                                                                            complaints. Plaintiff has filed eleven suits in the
this Court with a ‘Law Memorandum’ in support of my
                                                                            Northern District since 2000, including the instant
motion; such will contain applicable law, and case law. I will
                                                                            matter. In fact, on May 12, 2008, Chief United
submit this to the Court on or before March 6, 2009.” Mot.
                                                                            States District Judge Norman A. Mordue entered
for Sum. Judg. at 1. To date, this Court has nor received said
                                                                            an order enjoining Plaintiff from filing any further
memorandum of law. While this Court recognizes Plaintiff's
                                                                            actions or pleadings in this district without the prior
pro se status, he has failed to comply with all of the Local
                                                                            permission of the Chief Judge. Dkt. No. 6. This
Rules. See Traguth v. Zuck, 710 F.2d 90, 92 (2d Cir.1983)
                                                                            Order was entered based on a record of vexatious
(a plaintiff's pro se status “does not exempt [him] from
                                                                            and frivolous pleadings previously filed by La
compliance with relevant rules of procedural and substantive
                                                                            Grande.
law”). Accordingly, Plaintiff's Motion for summary judgment



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   3
         Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 55 of 130
La Grande v. Town Of Bethlehem Police Dept., Not Reported in F.Supp.2d (2009)
2009 WL 2868231

                                                               ORDERED, that Plaintiff's Motion for summary judgment
III. CONCLUSION
                                                               (Dkt. No. 12) is DENIED in its entirety; and it is further
Based on the foregoing, it is hereby

                                                               ORDERED, that the Clerk serve a copy of this Decision and
ORDERED, that Defendants' Motion to dismiss (Dkt. No.
                                                               Order on all parties.
13) is GRANTED in its entirety; and it is further

                                                               IT IS SO ORDERED.
ORDERED, that Plaintiff's request to amend his Complaint
(Dkt. No. 27) is DENIED; and it is further
                                                               All Citations

                                                               Not Reported in F.Supp.2d, 2009 WL 2868231

End of Document                                            © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          4
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 56 of 130
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)
2012 WL 4052286

                                                                   Fourth, Fifth, and/or Fourteenth Amendments; and (3) a claim
                                                                   that they subjected her to excessive force in violation of
                  2012 WL 4052286
                                                                   the Fourth Amendment. (See generally Dkt. No. 1 [Plf.'s
    Only the Westlaw citation is currently available.
                                                                   Compl].)
             United States District Court,
                   N.D. New York.
                                                                   Generally, in support of these claims, Plaintiff alleges as
              Sylvia JENKINS, Plaintiff,                           follows: (1) on the evening of September 9, 2010, she was
                           v.                                      stopped on Butternut Street in the City of Syracuse by
   Mr. LIADKA, Syracuse Police Officer; Mr. Sands,                 two officers, who questioned her regarding a call they had
                                                                   received; (2) when she told the two police officers that she
  Syracuse Police Officer; John Doe, Syracuse Police
                                                                   did not know what they were talking about and “attempted
   Officer; and Syracuse Police Dep't, Defendants.
                                                                   to go on about [her] business,” the officers became “uptight,
              No. 5:10–CV–1223 (GTS/DEP).                          rude, [and] abnormal in their conversations [and] behavior,”
                             |                                     and threatened her; (3) the officers then proceeded to conduct
                      Sept. 13, 2012.                              a search of “all [of Plaintiff and her] personal property,”
                                                                   and, in the process of doing so, twisted her arm and forced
Attorneys and Law Firms                                            her onto the front of their police vehicle; (4) a third police
                                                                   officer arrived, and she was assaulted by all three officers
Sylvia Jenkins, Syracuse, NY, pro se.                              (hereinafter “Defendants”), who hit her on the back and threw
                                                                   her onto the police vehicle; (5) following the deprivation on
Hon. Mary Anne Dougherty, Corporation Counsel for
                                                                   September 9, 2010, Defendants denied her a post-deprivation
City of Syracuse, Catherine Ena Carnrike, Esq., Assistant
                                                                   remedy through a combination of threats, intimidation and/
Corporation Counsel, of Counsel, Syracuse, NY, for
                                                                   or nonresponsiveness; and (6) Defendants took these actions
Defendants.
                                                                   against her intentionally because they did not personally like
                                                                   her, given her previous interactions with the Syracuse Police
                                                                   Department. (Id.)
       MEMORANDUM–DECISION and ORDER

GLENN T. SUDDABY, District Judge.                                  Plaintiff further alleges that, as a result of this incident,
                                                                   she suffered various injuries and losses, including (1) a
 *1 Currently before the Court, in this pro se civil rights        “tremendous setback in already trying to recover in an [sic]
action filed by Sylvia Jenkins (“Plaintiff”) against Mr. Liadka,   grave overall manner of my life [and] lifestyle involving
Mr. Sands, John Doe, and Syracuse Police Department                officials internally [and] externally,” (2) head and back pain,
(“Defendants”), is Defendants' motion to dismiss Plaintiff's       and mental suffering, (3) loss of personal property, and, (4)
Complaint for insufficient service of process pursuant to          loss of employment. (Id.) As relief, Plaintiff requests an award
Fed.R.Civ.P. 12(b)(5) and/or for failure to state a claim          of twelve thousand dollars ($12,000) in damages. (Id. at ¶ 6.)
pursuant to Fed.R.Civ.P. 12(b)(6). (Dkt. No. 13.) For the
reasons set forth below, Defendants' motion is granted in part     Familiarity with the remaining factual allegations supporting
and denied in part.                                                Plaintiff's three claims is assumed in this Decision and Order,
                                                                   which is intended primarily for review by the parties. (See
                                                                   generally Dkt. No. 1.)
I. RELEVANT BACKGROUND

   A. Plaintiff's Complaint                                           B. Defendants' Motion
Generally, construed with the utmost of special liberality,         *2 On May 6, 2011, Defendants filed a motion to dismiss.
Plaintiff's Complaint asserts three claims against Defendants      (Dkt. No. 13, Attach 2.) Generally, in support of their motion,
arising from an investigatory stop in September 2010, in           Defendants assert the following two arguments: (1) because
Syracuse, New York: (1) a claim that three Syracuse Police         the Complaint was not served within the time allowed by
Officers unreasonably searched her in violation of the Fourth      Fed.R.Civ.P. 4 or Local Rule 4.1 of the Local Rules of Practice
Amendment; (2) a claim that they unlawfully seized, and            for this Court, the Court lacks jurisdiction over Defendants in
failed to return, her personal property in violation of the        accordance with Fed.R.Civ.P. 4; and (2) the Complaint fails


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             1
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 57 of 130
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)
2012 WL 4052286

to state a claim upon which relief can be granted, because           affidavit, as required by Fed.R.Civ.P. 7(b) and Local Rule 7.1
(a) the Complaint fails to identify what constitutional rights       of the Local Rules of Practice for this Court.
Plaintiff is attempting to vindicate, (b) even if the Complaint
has sufficiently identified a constitutional violation, the
Complaint fails to allege facts plausibly suggesting the             II. RELEVANT LEGAL STANDARDS
personal involvement of the individual Defendants in any
                                                                       A. Legal Standard Governing Motions to Dismiss for
such constitutional violation, (c) the City of Syracuse Police
                                                                       Insufficient Service of Process
Department does not have the legal capacity to be sued, (d)
                                                                      *3 Rule 4(m) of the Federal Rules of Civil Procedure
even if Plaintiff's Complaint can be liberally construed as
                                                                     provides, in pertinent part, as follows:
attempting to assert a claim against the City of Syracuse,
the Complaint fails to allege facts plausibly suggesting that
the individual Defendants' actions the result of a city policy
                                                                                 If a defendant is not served within
or custom sufficient to confer municipal liability upon the
                                                                                 120 days after the complaint is filed,
City, (e) the Fifth Amendment does not govern a plaintiff's
                                                                                 the court-on motion or its own after
deprivation-of-property claim against state actors, (f) the
                                                                                 notice to the plaintiff-must dismiss
Complaint fails to allege facts plausibly suggesting that force
                                                                                 the action without prejudice against
was used or that if force was used it was excessive for
                                                                                 that defendant or order that service be
purposes of a Fourth Amendment claim, and (g) based on
                                                                                 made within a specified time. But if
Plaintiff's factual allegations, Defendants Liadka and Sands
                                                                                 the plaintiff shows good cause for the
are protected from liability as a matter of law by the doctrine
                                                                                 failure, the court must extend the time
of qualified immunity. (See generally Dkt. No. 13, Attach. 2.)
                                                                                 for service for an appropriate period.
On June 2, 2011, Plaintiff filed a response to Defendants'
motion. Generally, Plaintiff's response, which is handwritten
and three pages in length, states that she “definitely oppose[s]     Fed.R.Civ.P. 4(m).
[Defendants'] request” for the dismissal of her Complaint.
(See generally Dkt. No. 17.) However, Plaintiff's response           The Local Rules of Practice for this Court shorten the service
does not address the legal arguments asserted by Defendants          requirements under Fed.R.Civ.P. 4. Specifically, Local Rule
for the dismissal of Plaintiff's Complaint. (Compare Dkt.            4.1(b) requires “service of process upon all defendants within
No. 17 with Dkt. No. 13, Attach. 2.) Although Plaintiff's            sixty (60) days of the filing of the complaint. This expedited
response was submitted two days after the expiration of              service is necessary to ensure adequate time for pretrial
the responsedeadline, the Court has accepted it, out of an           discovery and motion practice. In no event shall service of
extension of special solicitude to her as a pro se civil rights      process be completed after the time specified in Fed.R.Civ.P.
litigant.                                                            4.” N.D.N.Y. L.R. 4.1(b).


In addition, Plaintiff has filed three letters to the Court on the
                                                                        B. Legal Standard Governing Motions to Dismiss for
following dates: July 6, 2011, August 22, 2011, and January
                                                                        Failure to State Claim
13, 2012. (Dkt. No. 18–20.) Generally, these letters contain
                                                                     It has long been understood that a defendant may base
assertions that Plaintiff believes that the police are following
                                                                     a motion to dismiss for failure to state a claim upon
her, treating her negatively, and responding unsatisfactorily to
                                                                     which relief can be granted on either or both of two
her telephone calls. (Id.) To the extent that these three letters
                                                                     grounds: (1) a challenge to the “sufficiency of the pleading”
are intended to constitute papers in opposition to Defendants'
                                                                     under Fed.R.Civ.P. 8(a)(2); or (2) a challenge to the legal
motion, the Court will not consider them, because (1) they
                                                                     cognizability of the claim. Jackson v. Onondaga Cnty., 549
are not responsive to the motion, and/or (2) they were not
                                                                     F.Supp.2d 204, 211, nn. 15–16 (N.D.N.Y.2008) (McAvoy, J.,
submitted in a timely manner. Moreover, to the extent that
                                                                     adopting Report–Recommendation on de novo review).
these three letters are intended to constitute a request for
relief, the Court will not consider them, because do not
                                                                     Because such motions are often based on the first ground,
state the relief sought, state with particularity the grounds
                                                                     a few words on that ground are appropriate. Rule 8(a)(2) of
for seeking the order, and attach a memorandum of law and
                                                                     the Federal Rules of Civil Procedure requires that a pleading


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             2
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 58 of 130
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)
2012 WL 4052286

contain “a short and plain statement of the claim showing          the Court clarified, the “fair notice” standard turns on the
that the pleader is entitled to relief.” Fed.R.Civ.P. 8(a)(2)      plausibility of an actionable claim. Id. at 1965–74. The Court
[emphasis added]. In the Court's view, this tension between        explained that, while this does not mean that a pleading need
permitting a “short and plain statement” and requiring that        “set out in detail the facts upon which [the claim is based],”
the statement “show[ ]” an entitlement to relief is often at the   it does mean that the pleading must contain at least “some
heart of misunderstandings that occur regarding the pleading       factual allegation[s].” Id . at 1965. More specifically, the
standard established by Fed.R.Civ.P. 8(a)(2).                      “[f]actual allegations must be enough to raise a right to relief
                                                                   above the speculative level [to a plausible level],” assuming
On the one hand, the Supreme Court has long characterized          (of course) that all the allegations in the complaint are true.
the “short and plain” pleading standard under Fed.R.Civ.P.         Id. 1
8(a)(2) as “simplified” and “liberal.” Jackson, 549 F.Supp.2d
at 212, n. 20 (citing Supreme Court case). On the other            1       It should be emphasized that Fed.R.Civ.P. 8's
hand, the Supreme Court has held that, by requiring the
                                                                           plausibility standard, explained in Twombly, was
above-described “showing,” the pleading standard under
                                                                           in no way retracted or diminished by the Supreme
Fed.R.Civ.P. 8(a)(2) requires that the pleading contain a
                                                                           Court's decision (two weeks later) in Erickson
statement that “give[s] the defendant fair notice of what the
                                                                           v. Pardus, in which (when reviewing a pro se
plaintiff's claim is and the grounds upon which it rests.”
                                                                           pleading) the Court stated, “Specific facts are not
Jackson, 549 F.Supp.2d at 212, n. 17 (citing Supreme Court
                                                                           necessary” to successfully state a claim under
cases) (emphasis added).
                                                                           Fed.R.Civ.P. 8(a)(2). Erickson v. Pardus, 551 U.S.
                                                                           89, 127 S.Ct. 2197, 2200, 167 L.Ed.2d 1081 (2007)
The Supreme Court has explained that such fair notice has
                                                                           [emphasis added]. That statement was merely an
the important purpose of “enabl[ing] the adverse party to
                                                                           abbreviation of the often-repeated point of law-first
answer and prepare for trial” and “facilitat[ing] a proper
                                                                           offered in Conley and repeated in Twombly-that a
decision on the merits” by the court. Jackson, 549 F.Supp.2d
                                                                           pleading need not “set out in detail the facts upon
at 212, n. 18 (citing Supreme Court cases); Rusyniak v.
                                                                           which [the claim is based]” in order to successfully
Gensini, 629 F.Supp.2d 203, 213 & n. 32 (N.D.N.Y.2009)
                                                                           state a claim. Twombly, 127 S.Ct. 1965, n. 3 (citing
(Suddaby, J.) (citing Second Circuit cases). For this reason, as
                                                                           Conley, 355 U.S. at 47) [emphasis added]. That
one commentator has correctly observed, the “liberal” notice
                                                                           statement did not mean that all pleadings may
pleading standard “has its limits.” 2 Moore's Federal Practice
                                                                           achieve the requirement of “fair notice” without
§ 12.34[1][b] at 12–61 (3d ed.2003). For example, numerous
                                                                           ever alleging any facts whatsoever. Clearly, there
Supreme Court and Second Circuit decisions exist holding
                                                                           must still be enough fact set out (however set out,
that a pleading has failed to meet the “liberal” notice pleading
                                                                           whether in detail or in a generalized fashion) to
standard. Rusyniak, 629 F. Supp .2d at 213, n. 22 (citing
                                                                           raise a right to relief above the speculative level to
Supreme Court and Second Circuit cases); see also Ashcroft
                                                                           a plausible level. See Rusyniak, 629 F.Supp.2d at
v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 1949–52, 173 L.Ed.2d
                                                                           214 & n. 35 (explaining holding in Erickson ).
868 (2009).
                                                                   As for the nature of what is “plausible,” the Supreme Court
 *4 Most notably, in Bell Atlantic Corp. v. Twombly, the           explained that “[a] claim has facial plausibility when the
Supreme Court reversed an appellate decision holding that a        plaintiff pleads factual content that allows the court to draw
complaint had stated an actionable antitrust claim under 15        the reasonable inference that the defendant is liable for the
U.S.C. § 1. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 127      misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 129
S.Ct. 1955, 167 L.Ed.2d 929 (2007). In doing so, the Court         S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009). “[D]etermining
“retire[d]” the famous statement by the Court in Conley v.         whether a complaint states a plausible claim for relief ... [is]
Gibson, 355 U.S. 41, 45–46, 78 S.Ct. 99, 2 L.Ed.2d 80 (1957),      a context-specific task that requires the reviewing court to
that “a complaint should not be dismissed for failure to state     draw on its judicial experience and common sense.... [W]here
a claim unless it appears beyond doubt that the plaintiff can      the well-pleaded facts do not permit the court to infer more
prove no set of facts in support of his claim which would          than the mere possibility of misconduct, the complaint has
entitle him to relief.” Twombly, 127 S.Ct. at 1968–69. Rather      alleged-but it has not show[n]-that the pleader is entitled to
than turning on the conceivability of an actionable claim,         relief.” Iqbal, 129 S.Ct. at 1950 [internal quotation marks and



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 3
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 59 of 130
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)
2012 WL 4052286

citations omitted]. However, while the plausibility standard        (3) documents that, although not incorporated by reference,
“asks for more than a sheer possibility that a defendant            are “integral” to the complaint, or (4) any matter of which
has acted unlawfully,” id., it “does not impose a probability       the court can take judicial notice for the factual background
requirement.” Twombly, 550 U.S. at 556.                             of the case.” Planck v. Schenectady Cnty., 12–CV–0336,
                                                                    2012 WL 1977972, at *5 (N.D.N.Y. June 1, 2012) (Suddaby,
Because of this requirement of factual allegations plausibly        J.). Moreover, “a pro se plaintiff's papers in response to a
suggesting an entitlement to relief, “the tenet that a court must   defendant's motion to dismiss for failure to state a claim may
accept as true all of the allegations contained in the complaint    be considered as effectively amending the allegations of [her]
is inapplicable to legal conclusions. Threadbare recitals of        complaint-to the extent those papers are consistent with the
the elements of a cause of action, supported by merely              allegations in the complaint.” Planck, 2012 WL 1977972, at
conclusory statements, do not suffice.” Iqbal, 129 S.Ct. at         *5.
1949. Similarly, a pleading that only “tenders naked assertions
devoid of further factual enhancement” will not suffice. Iqbal,
129 S.Ct. at 1949 (internal citations and alterations omitted).        C. Legal Standard Governing Unopposed Motions
Rule 8 “demands more than an unadorned, the-defendant-              In this District, when a non-movant fails to oppose a legal
unlawfully-harmed-me accusation.” Id.                               argument asserted by a movant in support of a motion,
                                                                    the movant's burden with regard to that argument has been
This pleading standard applies even to pro se litigants. While      lightened such that, in order to succeed on that argument,
the special leniency afforded to pro se civil rights litigants      the movant need only show that the argument possesses
somewhat loosens the procedural rules governing the form            facial merit, which has appropriately been characterized as
of pleadings (as the Second Circuit has observed), it does          a “modest” burden. See N.D.N.Y. L.R. 7.1(b) (3) (“Where a
not completely relieve a pro se plaintiff of the duty to satisfy    properly filed motion is unopposed and the Court determines
the pleading standards set forth in Fed.R.Civ.P. 8, 10 and          that the moving party has met its burden to demonstrate
                                                                    entitlement to the relief requested therein....”); Rusyniak
12. 2 Rather, as both the Supreme Court and Second Circuit
                                                                    v. Gensini, 07–CV–0279, 2009 WL 3672105, at *1, n.
have repeatedly recognized, the requirements set forth in
                                                                    1 (N.D.N.Y.Oct.30, 2009) (Suddaby, J.) (collecting cases);
Fed.R.Civ.P. 8, 10 and 12 are procedural rules that even pro se
                                                                    Este–Green v. Astrue, 09–CV–0722, 2009 WL 2473509, at
civil rights plaintiffs must follow. 3 Stated more simply, when     *2 & n. 3 (N.D.N.Y. Aug.7, 2009) (Suddaby, J.) (collecting
a plaintiff is proceeding pro se, “all normal rules of pleading     cases).
are not absolutely suspended.” Jackson, 549 F.Supp.2d at 214,
n. 28.
                                                                       D. Legal Standards Governing Plaintiff's Claims
2                                                                   Because the Court has, in its Decision and Order of March
        See Vega v. Artus, 610 F.Supp.2d 185, 196 & nn.
                                                                    7, 2011, addressed the relevant points of law contained in
        8–9 (N.D.N . Y.2009) (Suddaby, J.) (citing Second
                                                                    the legal standards governing Plaintiff's claims in this action,
        Circuit cases); Rusyniak, 629 F.Supp.2d at 214 &
                                                                    the Court will not again recite, in their entirety, those legal
        n. 34 (citing Second Circuit cases).
                                                                    standards in this Decision and Order, 9 which is intended
3                                                                   primarily for review by the parties. (See generally Dkt. No. 5
        See Vega, 610 F.Supp.2d at 196, n. 10 (citing
        Supreme Court and Second Circuit cases);                    [Decision and Order].)
        Rusyniak, 629 F.Supp.2d at 214 & n. 34 (citing
        Second Circuit cases).
                                                                      E. Legal Standards Governing Defendants' Defenses
 *5 Finally, a few words are appropriate regarding what
documents are considered on a motion to dismiss for                    1. Defense of Lack of Separate Identity
failure to state a claim upon which relief can be granted,          “Under New York law, departments that are merely
pursuant to Fed.R.Civ.P. 12(b)(6). The court may consider           administrative arms of a municipality do not have a legal
the following documents without triggering the summary              identity separate and apart from the municipality, and
judgment standard: “(1) documents attached as an exhibit            therefore, cannot sue or be sued.” Davis v. Lynbrook Police
to the complaint or answer, (2) documents incorporated by           Dept., 224 F.Supp.2d 463, 477 (E.D.N.Y.2002). “Pursuant
reference into the complaint (and provided by the parties),         to Fed.R.Civ.P. 17, New York governs the capacity of



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              4
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 60 of 130
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)
2012 WL 4052286

a police department to sue or be sued. In New York,                       1983 for unconstitutional acts by [its] employees,
police departments like the defendant, which are merely                   a plaintiff must show that the violation of [his or]
administrative arms of a municipal corporation, do not have               her constitutional rights resulted from a municipal
a legal identity separate and apart from the town.” Loria v.              custom or policy.”).
Irondequoit 775 F.Supp. 599, 606 (W.D.N.Y.1990). While a           6
municipality can sue or be sued, the police department, which             Batista, 702 F.2d at 397, accord, Zahra v. Town of
does not exist separate from that municipality, can not. Baker            Southold, 48 F.3d 674, 685 (2d Cir.1995), McKeon
v. Willett, 42 F.Supp.2d 192, 198 (N.D.N.Y.1999).                         v. Daley, 101 F.Supp.2d 79, 92 (N.D.N.Y.2000)
                                                                          (Hurd, J.), Merriman v. Town of Colonie, NY, 934
                                                                          F.Supp. 501, 508 (N.D.N.Y.1996) (Homer, M.J.);
  2. Defense of Limited Municipal Liability                               Douglas v. Cnty. of Tompkins, 90–CV–0841, 1995
 *6 It is well established that “[a] municipality may not be              WL 105993, at *12 (N.D.N.Y. March 2, 1995)
held liable in a Section 1983 action for the conduct of a                 (McCurn, J.), Keyes v. Cnty. of Albany, 594 F.Supp.
lower-echelon employee solely on the basis of respondeat                  1147, 1156 (N.D.N.Y.1984) (Miner, J.).
superior.” 4 “Rather, to establish municipal liability under §     With regard to the first element (the existence of a policy
1983 for unconstitutional acts by a municipality's employees,      or custom), a “[p]laintiff may establish the ‘policy, custom
a plaintiff must show that the violation of [his or] her           or practice’ requirement by demonstrating: (1) a formal
constitutional rights resulted from a municipal custom or          policy officially endorsed by the municipality ...; (2) actions
policy .” 5 “Thus, to hold a [municipality] liable under § 1983    taken by government officials responsible for establishing
for the unconstitutional actions of its employees, a plaintiff     municipal policies related to the particular deprivation in
is required to ... prove three elements: (1) an official policy    question ...; (3) a practice so consistent and widespread
or custom that (2) causes the plaintiff to be subjected to (3) a   that it constitutes a ‘custom or usage’ sufficient to impute
denial of a constitutional right.” 6                               constructive knowledge to the practice of policymaking
                                                                   officials ...; or (4) a failure by policymakers to train or
4                                                                  supervise subordinates to such an extent that it amounts to
        Powell v. Bucci, 04–CV–1192, 2005 WL 3244193,              ‘deliberate indifference’ to the rights of those who come in
        at *5 (N.D.N.Y. Nov.30, 2005) (McAvoy, J.); see
                                                                   contact with the municipal employees....” 7 With regard to the
        also Monell v. Dept. of Soc. Servs., 436 U.S. 658,
                                                                   second element (causation), a plaintiff must show “a direct
        691, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978) (“[A]
                                                                   causal link” or “an affirmative link” between the municipal
        local government may not be sued under § 1983
                                                                   policy or custom and the alleged constitutional deprivation
        for an injury inflicted solely by its employees or
                                                                   (i.e., that the policy or custom was the “moving force” behind
        agents.”); Batista v. Rodriguez, 702 F.2d 393, 397
        (2d Cir.1983) (“[A] [municipality] may not be held         the deprivation). 8
        for the actions of its employees or agents under a
        theory of respondeat superior.” ).                         7
                                                                          Dorsett–Felicelli, Inc., 371 F.Supp.2d 183, 194
5                                                                         (N.D.N.Y.2005) (Kahn, J.) (citing three Supreme
        Powell, 2005 WL 3244193, at *5; Monell, 436 U.S.
                                                                          Court cases for these four ways), accord, Dunbar
        at 690–691 (“[L]ocal governments ... may be sued
                                                                          v. Cnty. of Saratoga, 358 F.Supp.2d 115, 133–
        for constitutional deprivations visited pursuant
                                                                          134 (N.D.N.Y.2005) (Munson, J.); see also Clayton
        to governmental ‘custom’ even though such a
                                                                          v. City of Kingston, 44 F.Supp.2d 177, 183
        custom has not received formal approval through
                                                                          (N.D.N.Y.1999) (McAvoy, J.) (transposing order
        the body's official decisionmaking channels.”);
                                                                          of second and third ways, and citing five more
        Batista, 702 F.2d at 397 (“[M]unicipalities may
                                                                          Supreme Court cases).
        be sued directly under § 1983 for constitutional
        deprivations inflicted upon private individuals            8
                                                                          See City of Canton, Ohio v. Harris, 489 U.S.
        pursuant to a governmental custom, policy,                        378, 385, 109 S.Ct. 1197, 103 L.Ed.2d 412 (1989)
        ordinance, regulation, or decision.”); Smith v.                   (“[O]ur first inquiry in any case alleging municipal
        City of New York, 290 F.Supp.2d 317, 321                          liability under § 1983 is the question whether
        (S.D.N.Y.2003) (“In order to establish the liability              there is a direct causal link between a municipal
        of [municipal] defendants in an action under §                    policy or custom and the alleged constitutional


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              5
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 61 of 130
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)
2012 WL 4052286

       deprivation.”); City of Oklahoma City v. Tuttle, 471       Cir.2004) [citations omitted], accord, Higazy v. Templeton,
       U.S. 808, 823, n. 8, 105 S.Ct. 2427, 85 L.Ed.2d            505 F.3d 161, 169, n. 8 (2d Cir.2007) [citations omitted].
       791 (1985) (“The fact that municipal ‘policy’ might
       lead to ‘police misconduct’ is hardly sufficient to        In determining the second issue (i.e., whether it would be
       satisfy Monell' s requirement that the particular          clear to a reasonable official that his conduct was unlawful in
       policy be the ‘moving force’ behind a constitutional       the situation confronted), courts in this circuit consider three
       violation. There must at least be an affirmative link      factors:
       between [for example] the training inadequacies
       alleged, and the particular constitutional violation
       at issue.”); Monell, 436 U.S. at 694 (“[I]t is when                     (1) whether the right in question was
       execution of a government's policy or custom ...                        defined with ‘reasonable specificity’;
       inflicts the injury that the government as an                           (2) whether the decisional law of
       entity is responsible under § 1983. Since this                          the Supreme Court and the applicable
       case unquestionably involves official policy as                         circuit court support the existence
       the moving force of the constitutional violation                        of the right in question; and (3)
       [at issue] ... we must reverse the judgment                             whether under preexisting law a
       below.”); Vippolis v. Village of Haverstraw, 768                        reasonable defendant official would
       F.2d 40, 44 (2d Cir.1985) (“A plaintiff who seeks                       have understood that his or her acts
       to hold a municipality liable in damages under                          were unlawful.
       section 1983 must prove that ... an official policy
       or custom [was] the cause of the deprivation
       of constitutional rights.... [T]he plaintiff must           *7 Jermosen v. Smith, 945 F.2d 547, 550 (2d Cir.1991)
       establish a causal connection-an affirmative link-         [citations omitted], cert. denied, 503 U.S. 962, 112 S.Ct.
       between the policy and the deprivation of his
                                                                  1565, 118 L.Ed.2d 211 (1992). 9 “As the third part of the test
       constitutional rights.”) [internal quotation marks
                                                                  provides, even where the law is ‘clearly established’ and the
       and citation omitted]; Batista v. Rodriguez, 702
                                                                  scope of an official's permissible conduct is ‘clearly defined,’
       F.2d 393, 397 (2d Cir.1983) (“Absent a showing
                                                                  the qualified immunity defense also protects an official if
       of a causal link between an official policy or
                                                                  it was ‘objectively reasonable’ for him at the time of the
       custom and the plaintiff's injury, Monell prohibits
                                                                  challenged action to believe his acts were lawful.” Higazy
       a finding of liability against the City.”); Powell,
                                                                  v. Templeton, 505 F.3d 161, 169–70 (2d Cir.2007) [citations
       2005 WL 3244193, at *5 (“Ultimately, the plaintiff
       must demonstrate a direct causal link between              omitted]. 10 This “objective reasonableness” part of the test
       a municipal policy or custom, and the alleged              is met if “officers of reasonable competence could disagree
       constitutional deprivation.”) [internal quotation          on [the legality of defendant's actions].” Malley v. Briggs, 475
       marks and citation omitted].                               U.S. 335, 341, 106 S.Ct. 1092, 89 L.Ed.2d 271 (1986). 11 As
                                                                  the Supreme Court has explained,
   3. Defense of Qualified Immunity
“Once qualified immunity is pleaded, plaintiff's complaint        9
                                                                         See also Pena v. DePrisco, 432 F.3d 98, 115 (2d
will be dismissed unless defendant's alleged conduct,                    Cir.2005); Clue v. Johnson, 179 F.3d 57, 61 (2d
when committed, violated ‘clearly established statutory or               Cir.1999); McEvoy v. Spencer, 124 F.3d 92, 97 (2d
constitutional rights of which a reasonable person would have            Cir.1997); Shechter v. Comptroller of City of New
known.’ “ Williams v. Smith, 781 F.2d 319, 322 (2d Cir.1986)             York, 79 F.3d 265, 271 (2d Cir.1996); Rodriguez v.
(quoting Harlow v. Fitzgerald, 457 U.S. 800, 815 [1982] ).               Phillips, 66 F.3d 470, 476 (2d Cir.1995); Prue v.
As a result, a qualified immunity inquiry in a civil rights              City of Syracuse, 26 F.3d 14, 17–18 (2d Cir.1994);
case generally involves two issues: (1) “whether the facts,              Calhoun v. New York State Division of Parole, 999
viewed in the light most favorable to the plaintiff establish a          F.2d 647, 654 (2d Cir.1993).
constitutional violation”; and (2) “whether it would be clear
to a reasonable [official] that his conduct was unlawful in the   10
                                                                         See also Anderson v. Creighton, 483 U.S. 635,
situation confronted.” Sira v. Morton, 380 F.3d 57, 68–69 (2d            639, 107 S.Ct. 3034, 97 L.Ed.2d 523 (1987)



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             6
            Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 62 of 130
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)
2012 WL 4052286

          (“[W]hether an official protected by qualified            Complaint, and directed the Clerk of the Court to issue
          immunity may be held personally liable for an             summonses and forward them with the Complaint to the
          allegedly unlawful official action generally turns        United States Marshal's Service, for service on Defendants.
          on the ‘objective reasonableness of the action.’          (Dkt. No. 5 [Decision and Order filed March 7, 2011].)
          ”) [citation omitted]; Davis v. Scherer, 468 U.S.         Indeed, Defendants acknowledge that Plaintiff completed the
          183, 190, 104 S.Ct. 3012, 82 L.Ed.2d 139                  Civil Summonses and USM285 form, and returned them to
          (1984) (“Even defendants who violate [clearly             the Clerk's Office (so that the Clerk's Office could forward
          established] constitutional rights enjoy a qualified      them to the U.S. Marshal's Service for service of Plaintiff's
          immunity that protects them from liability for            Complaint) less than eight days after receiving them from the
          damages unless it is further demonstrated that their      Clerk's Office. (Dkt. No. 13, Attach. 1, at ¶¶ 6–7; Dkt. No. 13,
          conduct was unreasonable under the applicable             Attach. 2, at 9 [attaching page “8” of Defs.' Memo. of Law];
          standard.”); Benitez v. Wolff, 985 F.2d 662, 666 (2d      see also Dkt. Nos. 6, 8.) After that point in time, service was
          Cir.1993) (qualified immunity protects defendants         largely if not entirely outside of Plaintiff's control.
          “even where the rights were clearly established,
          if it was objectively reasonable for defendants to        Under the circumstances, the Court finds that good cause
          believe that their acts did not violate those rights”).   exists to extend the deadline for service by 42 days. The
                                                                    Court notes that a contrary conclusion (e.g., a conclusion
11
          See also Malsh v. Correctional Officer Austin,            that Plaintiff had to serve her Complaint by December 13,
          901 F.Supp. 757, 764 (S.D.N.Y.1995) [citing               2010 pursuant to Local Rule 4.1, or even February 11, 2011
          cases]; Ramirez v. Holmes, 921 F.Supp. 204, 211           pursuant to Fed.R.Civ.P. 4) would render meaningless the
          (S.D.N.Y.1996).                                           Court's directive to the Clerk of the Court, on March 5, 2011,
                                                                    to take sufficient action to enable the United States Marshal's
     [T]he qualified immunity defense ... provides ample            Service to effect service for Plaintiff.
     protection to all but the plainly incompetent or those
     who knowingly violate the law.... Defendants will not
     be immune if, on an objective basis, it is obvious that          B. Whether Plaintiff's Complaint Should Be Dismissed
     no reasonably competent officer would have concluded             for Failure to State a Claim Upon Which Relief Can
     that a warrant should issue; but if officers of reasonable       Be Granted
     competence could disagree on this issue, immunity should
                                                                       1. Whether Plaintiff's Complaint Should Be
     be recognized.
                                                                       Dismissed for Failing to Sufficiently Identify What
     Malley, 475 U.S. at 341. 12
                                                                       Constitutional Rights She Is Attempting to Vindicate
12
          See also Hunter v. Bryant, 502 U.S. 224, 299,              *8 After carefully considering the matter, the Court must
          112 S.Ct. 534, 116 L.Ed.2d 589 (1991) (“The               answer this question also in the negative. In construing the
          qualified immunity standard gives ample room              pleadings of a pro se civil rights litigant in this Circuit, a
          for mistaken judgments by protecting all but              district court's imagination should be limited only by the
          the plainly incompetent or those who knowingly            plaintiff's factual allegations, not by the legal claims set out in
          violate the law.”) [internal quotation marks and          his or her pleadings. See Phillips v. Girdich, 408 F.3d 124, 130
          citation omitted].                                        (2d Cir.2005) (“We leave it for the district court to determine
                                                                    what other claims, if any, Phillips has raised. In so doing, the
III. ANALYSIS                                                       court's imagination should be limited only by Phillips' factual
                                                                    allegations, not by the legal claims set out in his pleadings.”).
  A. Whether Plaintiff's Complaint Should Be
  Dismissed for Failure to Serve Process in Timely                  Here, based on Plaintiff's (albeit scant and confused) factual
  Manner                                                            allegations, the Court can imagine that she is attempting
After carefully considering the matter, the Court must              to assert the following three claims: (1) a claim of an
answer this question in the negative. By Defendants' own            unreasonable search under the Fourth Amendment; (2) a
calculations, Plaintiff's Complaint was served on April 18,         claim of an unlawful seizure of, and failure to return, her
2011–a mere 42 days after the Court granted Plaintiff's motion      personal property under the Fourth, Fifth and/or Fourteenth
to proceed in forma pauperis, approved the filing of her



                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               7
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 63 of 130
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)
2012 WL 4052286

Amendments; and (3) a claim of excessive force under the                    identified. In a prior decision by the Court, Plaintiff
Fourth Amendment.                                                           was ordered to take reasonable steps to ascertain the
                                                                            identity of the unnamed officer, immediately notify
                                                                            the Court, amend her complaint to include the
   2. Whether Plaintiff's Claims Against the Individual                     identity of the third Defendant, and also to have that
   Defendants Should Be Dismissed for Failing to                            officer served. (Dkt. No. 5, at 14.) Because Plaintiff
   Allege Facts Plausibly Suggesting Their Personal                         has not done so, her alleged physical injuries
   Involvement in the Constitutional Violations Alleged                     remain attributable to an unidentified person.
After carefully considering the matter, the Court answers
this question in the affirmative for the reasons stated by          For all of these alternative reasons, Plaintiff's claims against
                                                                    the individual Defendants are dismissed.
Defendants in their memorandum of law. (Dkt. No. 13,
Attach. 2, at 13 [attaching page “12” of Defs.' Memo. of
Law].) The Court would add only the following three brief              3. Whether the Syracuse Police Department Should Be
points.                                                                Dismissed as a Defendant
                                                                    After carefully considering the matter, the Court answers
First, at the very least, Defendants have met the lightened         this question in the affirmative for the reasons stated by
burden that was created by Plaintiff's failure to respond to this   Defendants in their memorandum of law. (Dkt. No. 13, Attach
argument for dismissal. See, supra, Part III.C. of this Decision    2, at 13.) The Court would add only the following three brief
and Order. 13 Second, in any event, the Court would reach           points.
the same conclusion even if it were to subject Defendants'
argument to the more rigorous scrutiny appropriate for a             *9 First, at the very least, Defendants have met the
contested argument. Third, and finally, even when construed         lightened burden that was created by Plaintiff's failure to
with the utmost of special liberality, the Complaint does not       respond to this argument for dismissal. Second, in any
identify the precise location of the incident, which officers       event, the Court would reach the same conclusion even if it
were responsible for violating her rights, how she suffered the     were to subject Defendants' argument to the more rigorous
head injury she alleges, what property was taken from her, and      scrutiny appropriate for a contested argument. Third, and
how Defendants frustrated her efforts to recover that property.     finally, “as Plaintiff has been told several times, under New
See Vogeler v. Colbath, 04–CV–6071, 2005 U.S. Dist. LEXIS           York State law, departments, like the Onondaga County
44658, at *29, 2005 WL 2482549 (S.D.N.Y. Oct. 6, 2005)              Sheriff's Department, that are merely administrative arms of
(“Plaintiffs must also allege ... the personal involvement of       a municipality, do not have a legal identity separate from
the Defendant in the actions underlying their claim.”). 14          the municipality and may not sue or be sued.” Jenkins
                                                                    v. Onondaga Cnty. Sheriff's Dep't, 12–CV–0855, Report–
13                                                                  Recommendation, at 5 (N.D.N.Y. filed June 28, 2012)
        Under the circumstances, the Court finds that
                                                                    (Baxter, J.) (citing Hayes v. Cnty. of Sullivan, 07–CV–
        Plaintiff had sufficient notice of the consequences
                                                                    0667, 2012 WL 1129373, at *24 [S.D.N.Y. March 30, 2012]
        of failing to respond to the arguments asserted in
                                                                    ). Because the Syracuse Police Department is merely an
        Defendants' motion. For example, on October 14,
                                                                    administrative arm of the City of Syracuse, it is not a proper
        2010, Plaintiff was given a courtesy copy of the
                                                                    defendant in this case. The real party in interest is the City of
        District's Pro Se Handbook and a courtesy copy of
                                                                    Syracuse itself.
        the Local Rules of Practice for the Northern District
        of New York. (Dkt. No. 4.) In addition, on May
                                                                    For all of these alternative reasons, the Syracuse Police
        6, 2011, Defendants advised Plaintiff of her need
                                                                    Department dismissed as a Defendant.
        to respond to their arguments. (Dkt. No. 15.) Also,
        Plaintiff had extensive experience as a pro se civil
        rights litigant in this District, before responding to        4. Whether, Even if the City of Syracuse Were
        the motion in question. See, infra, Part III.D. of this       Substituted for the Police Department, Plaintiff's
        Decision and Order.                                           Claims Against the City Should Be Dismissed for
14                                                                    Failing to Allege Facts Plausibly Suggesting Municipal
        Indeed, the Court notes that one of the officers
                                                                      Liability
        that Plaintiff lists in her Complaint has not been



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   8
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 64 of 130
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)
2012 WL 4052286

After carefully considering the matter, the Court answers            *10 For all of these reasons, Plaintiff's claims against
this question in the affirmative for the reasons stated by          the City of Syracuse Police Department and/or the City of
Defendants in their memorandum of law. (Dkt. No. 13,                Syracuse are dismissed on this alternative ground.
Attach. 2, at 14–15 [attaching pages “13” and “14” of Defs.'
Memo. of Law].) The Court would add only the following
three brief points.                                                    5. Whether, in the Alternative, Plaintiff's Deprivation–
                                                                       of–Property Claim Should Be Dismissed to the Extent
First, at the very least, Defendants have met the lightened            It Is Grounded on the Fifth Amendment
burden that was created by Plaintiff's failure to respond to this   After carefully considering the matter, the Court answers
argument for dismissal. Second, in any event, the Court would       this question in the affirmative for the reasons stated by
reach same conclusion even if it were to subject Defendants'        Defendants in their memorandum of law. (Dkt. No. 13,
argument to the more rigorous scrutiny appropriate for a            Attach. 2, at 16–17 [attaching pages “15” and “16” of Defs.'
contested argument. Third, even when it is construed with           Memo. of Law].) The Court would add only the following
the utmost of special liberality, Plaintiff's Complaint has not     four brief points.
alleged facts plausibly suggesting a widespread policy or
custom promulgated by the municipal policy maker necessary          First, at the very least, Defendants have met the lightened
to hold the City liable for her injuries. As indicated above        burden that was created by Plaintiff's failure to respond
in Part II.E.2. of this Decision and Order, Plaintiff must          to this argument for dismissal. Second, in any event, the
allege facts plausibly suggesting that the municipality “has        Court would reach the same conclusion even if it were to
adopted a ‘custom’ or ‘policy’ which is the ‘moving force’          subject Defendants' argument to the more rigorous scrutiny
behind [the violation].” Zappala v. Albicelli, 980 F.Supp. 635,     appropriate for a contested argument. Third, a takings claim
639 (N.D.N.Y.1997) (Scullin, J.) (citing, inter alia, Monell        is not ripe where a state remedy is potentially available.
v. Dept. of Soc. Servs. of City of New York, 436 U.S. 658,          Vandor Inc. v. Militello, 301 F.3d 37, 39 (2d. Cir.2002). As
689 [1978] ). However, Plaintiff has not alleged any official       the Supreme Court has explained,
policy or custom adopted by the City of Syracuse or its Police
Department, 15 let alone one responsible for the alleged
injuries she received. Because Monell prohibits the finding                     An       unauthorized     intentional
of liability against a City when there is no causal connection                  deprivation of property by a
between a municipal policy and a resulting injury, Syracuse                     state employee does not constitute
City Police Department cannot be responsible for Plaintiff's                    a violation of the procedural
alleged injuries. Monell, 436 U.S. at 692. As a result, the                     requirements of the Due Process
City of Syracuse cannot be maintained as a Defendant in                         Clause of the Fourteenth Amendment
this action, and Plaintiff's Section 1983 claims against it are                 if a meaningful postdeprivation
dismissed.                                                                      remedy for the loss is available.
                                                                                For intentional, as for negligent
15                                                                              deprivations of property by state
        In addition to not alleging facts plausibly                             employees, the state's action is not
        suggesting the existence of a department-wide                           complete until and unless it provides
        policy or custom, Plaintiff has not alleged facts                       or refuses to provide a suitable
        plausibly suggesting that Officers Liadka, Sands,                       postdeprivation remedy.
        and the unnamed officer created or promulgated
        that policy, or even that they were final
        policymakers. “A municipal official that exercises
                                                                    Hudson v. Palmer, 468 U.S. 517, 533, 104 S.Ct. 3194,
        discretion, whether it be in a constitutional or
                                                                    82 L.Ed.2d 393 (1984). Police are not required to provide
        unconstitutional manner, in an area of which
                                                                    the owner with notice for state-law remedies, which are
        that official is not the final policymaker, cannot,
                                                                    “established by published, generally available state statutes
        by itself, establish municipal liability.” Clayton
                                                                    and case law.” City of W. Covina v. Perkins, 525 U.S. 234,
        v. City of Kingston, 44 F.Supp.2d 177, 184
                                                                    240–241, 119 S.Ct. 678, 142 L.Ed.2d 636 (1999). “Once the
        (N.D.N.Y.1999) (McAvoy, C.J.).
                                                                    property owner is informed that his property has been seized,



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           9
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 65 of 130
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)
2012 WL 4052286

he can turn to these public sources to learn about the remedial     necessary for a third unnamed officer to step in and assist
procedures that are available to him. The City need not take        Defendants Sands and Liadka in controlling Plaintiff. (Dkt.
other steps to inform him of his options.” City of W. Covina,       No. 1, at ¶ 4 & Attachment.) Simply stated, it is plausible,
525 U.S. at 241. Here, Plaintiff has not alleged facts plausibly    based on Plaintiff's factual allegations, that the amount of
suggesting that she attempted to recover her property in the        force used by the officers to pull her hands behind her back
proper manner (or even what property was taken). Fourth,            and detain her was necessary to keep her from getting away
and finally, Plaintiff does not allege facts suggesting that        and “going about [her] business.” (Id. at ¶ 4.) It is important
her property was taken for public use in an unconstitutional        to note that Plaintiff does not allege facts plausibly suggesting
manner that would require her to be paid just compensation.         any physical injury other than vague “head & back pains.” (Id.
Instead, Plaintiff alleges that, after she attempted to escape      at ¶ 5.) 17
from their investigation and was restrained by officers, she
was searched and had property taken from her.                       16      More specifically, the standard governing
                                                                            constitutional excessive-force claims against
For all of these alternative reasons, Plaintiff's deprivation-of-
                                                                            government officials in “the course of making
property claim is dismissed to the extent that it is grounded
                                                                            an arrest, investigatory stop, or other seizure” of
on the Fifth Amendment.
                                                                            a person is the Fourth Amendment's objective
                                                                            reasonableness standard. Graham v. Connor, 490
   6. Whether, in the Alternative, Plaintiff's Excessive                    U.S. 386, 388, 391, 109 S.Ct. 1865, 104
   Force Claim Should Be Dismissed for Failing to Allege                    L.Ed.2d 443 (1989). Pursuant to this standard,
   Facts Plausibly Suggesting Either that Force Was                         three elements must be objectively examined to
   Used or that Any Such Force Was Excessive                                determine whether excessive force was used for
 *11 After carefully considering the matter, the Court                      Fourth Amendment violations: “(1) the need for the
answers this question in the affirmative for the reasons stated             application of force; (2) the relationship between
by Defendants in their memorandum of law. (Dkt. No. 13,                     that need and the amount of force that was used;
Attach. 2, at 17–18 [attaching pages “16” and “17” of Defs.'                and (3) the extent of the injury inflicted.” Graham,
Memo. of Law].) The Court would add only the following                      490 U.S. at 390, 397. It is essential to look
three brief points.                                                         at surrounding circumstances in each case, and
                                                                            analyze “whether the suspect poses an immediate
First, at the very least, Defendants have met the lightened                 threat to the safety of the officers or others, and
burden that was created by Plaintiff's failure to respond                   whether he is actively resisting arrest or attempting
to this argument for dismissal. Second, in any event, the                   to evade arrest by flight.” Id. at 396. The “extent of
Court would reach same conclusion even if it were to                        intrusion on the suspect's rights” must be balanced
subject Defendants' argument to the more rigorous scrutiny                  against the “importance of governmental interests.”
appropriate for a contested argument. Third, as stated in the               Tennessee v. Garner, 471 U.S. 1, 8, 105 S.Ct. 1694,
Court's Decision and Order of March 7, 2011, in evaluating                  85 L.Ed.2d 1 (1985).
a Fourth Amendment excessive-force claim, “courts must              17      More specifically, Plaintiff's Complaint does not
consider the scope of the particular intrusion, the manner in
                                                                            allege facts plausibly suggesting that her injuries
which it is conducted, the justification for initiating it, and
                                                                            were significant, how long the pain lasted, or that
the place in which it is conducted.” (Dkt. No. 5, at 13.) 16
                                                                            medical treatment was necessary (or even sought)
Here, Plaintiff alleges the following facts, which could be
                                                                            following the incident. See Smith v. City of New
construed as plausibly suggesting that, at the time the incident
                                                                            York, 04–CV–3286, 2010 U.S. Dist. LEXIS 88774,
occurred, she had given Defendants probable cause to use the
                                                                            at *27, 2010 WL 3397683 (S.D.N.Y. Aug. 27,
force at issue against her: (1) Defendants were dispatched to
                                                                            2010) (“Courts in this Circuit have consistently
that location regarding a problem; (2) Defendants specifically
                                                                            held that an injury is de minimis when it is
chose to question Plaintiff about the incident; (3) Plaintiff
                                                                            temporary and/or minor in severity.”) (collecting
was attempting to get away from Defendant when they were
                                                                            cases).
attempting to question her; (4) she acted in such a way as
to cause Defendants to become “worked up”; (5) it became            For all of these reasons, Plaintiff's excessive force claim is
                                                                    dismissed on this alternative ground.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             10
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 66 of 130
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)
2012 WL 4052286

                                                                  granting leave to amend is unlikely to be productive, ... it is
                                                                  not an abuse of discretion to deny leave to amend.” Ruffolo
   7. Whether, in the Alternative, Plaintiff's Claims             v. Oppenheimer & Co., 987 F.2d 129, 131 (2d Cir.1993)
   Against the Individual Defendants Should Be                    (citations omitted), accord, Brown v. Peters, 95–CV–1641,
   Dismissed Because, Based on the Factual Allegations            1997 WL 599355, at *1 (N.D.N.Y. Sept.22, 1997) (Pooler, J.)
   of the Complaint, Defendants Are Protected from                (“[T]he court need not grant leave to amend where it appears
   Liability as a Matter of Law by the Doctrine of                that amendment would prove to be unproductive or futile.”)
   Qualified Immunity                                             (citation omitted); see also Foman v. Davis, 371 U.S. 178,
After carefully considering the matter, the Court answers         182, 83 S.Ct. 227, 9 L.Ed.2d 222 (1962) (denial not abuse
this question in the affirmative for the reasons stated by        of discretion where amendment would be futile); Cuoco v.
Defendants in their memorandum of law. (Dkt. No. 13,              Moritsugu, 222 F.3d 99, 112 (2d Cir.2000) (“The problem
Attach. 2, at 19–20 [attaching pages “18” and “19” of Defs.'      with Cuoco's causes of action is substantive; better pleading
Memo. of Law].) The Court would add only the following            will not cure it. Repleading would thus be futile. Such a futile
three brief points.                                               request to replead should be denied.”) (citation omitted);
                                                                  Cortec Indus., Inc. v. Sum Holding L.P., 949 F.2d 42, 48 (2d
First, at the very least, Defendants have met the lightened       Cir.1991) (“Of course, where a plaintiff is unable to allege
burden that was created by Plaintiff's failure to respond         any fact sufficient to support its claim, a complaint should be
to this argument for dismissal. Second, in any event, the         dismissed with prejudice.”) (citation omitted); Health–Chem
Court would the reach same conclusion even if it were to          Corp. v. Baker, 915 F.2d 805, 810 (2d Cir.1990) (“[W]here ...
subject Defendants' argument to the more rigorous scrutiny        there is no merit in the proposed amendments, leave to amend
appropriate for a contested argument. Third, as indicated         should be denied”).
above in Part I.E.3. of this Decision and Order, “[u]nder
federal law, a police officer is entitled to qualified immunity   This rule applies even to pro se plaintiffs. See, e.g., Cuoco,
where (1) his conduct does not violate clearly established        222 F.3d at 103; Brown, 1997 WL 599355, at *1. As explained
statutory or constitutional rights of which a reasonable person   above in Part II.B. of this Decision and Order, while the
would have known, or (2) it was objectively reasonable            special leniency afforded to pro se civil rights litigants
for him to believe that his actions were lawful at the time       somewhat loosens the procedural rules governing the form
of the challenged act.” Jenkins v. City of New York, 478          of pleadings (as the Second Circuit has observed), it does
F.3d 76, 87 (2d Cir.2007) (internal quotations and other          not completely relieve a pro se plaintiff of the duty to satisfy
citations omitted). Here, based on Plaintiff's own factual        the pleading standards set forth in Fed.R.Civ.P. 8, 10 and
allegations, it is plausible that police officers of reasonable   12; rather, as both the Supreme Court and Second Circuit
competence could disagree as to whether Defendants' actions       have repeatedly recognized, the requirements set forth in
were unlawful (e.g., given their need to question her, and her    Fed.R.Civ.P. 8, 10 and 12 are procedural rules that even pro
attempt to flee the scene).                                       se civil rights plaintiffs must follow.

 *12 For all of these reasons, Plaintiff's claims against         Here, the Court has some difficulty finding that the referenced
the individual Defendants are dismissed on this alternative       defect in Plaintiff's Complaint is merely formal. Nor is the
ground.                                                           Court confident that granting Plaintiff an opportunity to
                                                                  amend her Complaint will be productive. The Court notes that
                                                                  the errors made by Plaintiff in this action were previously
   C. Whether the Court Should Give Plaintiff an
                                                                  made by her, and not corrected, on many occasions. Plaintiff
   Opportunity to File an Amended Complaint Before
                                                                  has been ordered numerous times to file amended complaints
   Dismissing This Action
Generally, when a district court dismisses a pro se action, the   at risk of dismissal of her case. 18 Of the seven times
plaintiff will be allowed to amend his action. See Gomez v.       an amended complaint was required, Plaintiff submitted an
USAA Fed. Savings Bank, 171 F.3d 794, 796 (2d Cir.1999).          amended complaint only three times. 19 Two of these were
However, an opportunity to amend is not required where the        one page documents which did not state a claim upon which
defects in the plaintiff's claims are substantive rather than     relief could be granted and were rejected by the Court, and
merely formal, such that any amendment would be futile. As        the other did not correct the deficiencies of the original
the Second Circuit has explained, “[w]here it appears that        complaint. 20 Plaintiff did not comply with the Court's order


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            11
             Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 67 of 130
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)
2012 WL 4052286

to amend her complaint at all on four occasions. 21 In one                  Dep't, 07–CV–0939 (N.D.N.Y. filed Sept. 11,
case, Plaintiff was given an additional thirty day period to file           2007); Jenkins v. USA, 09–CV0603 (N.D.N.Y.
her amended complaint after she failed to do so within the                  filed May 11, 2009); Jenkins v. Rice, 11–CV–1037
first 30 day period granted to her. Jenkins v. Emergency Dep't              (N.D.N.Y. filed Aug. 31, 2011).
Upstate Univ. Hosp., 06–CV–0060 (N.D.N.Y. filed Jan. 17,             *13 However, the Court is mindful of the special solicitude
2006). Similarly, in a separate case, Plaintiff did not follow      that should be afforded to pro se civil rights litigants. For
up on her original claim because she failed to appear for           these reasons, before the Court dismisses Plaintiff's action,
three hearings the Court rescheduled despite warnings of her        the Court will afford her an opportunity to file an Amended
need to comply with the Court Orders. Jenkins v. Onondaga           Complaint correcting the above-described pleading defects
Sheriffs' Dep't, 05–CV–1457 (N.D.N.Y. filed Nov. 21, 2005).         within thirty (30) days from the date of the filing of this
All seven of these cases resulted in dismissal, most for failure    Decision and Order.
to prosecute, failure to comply with Court Orders, or failure
to state a claim. Five of Plaintiff's cases were not given leave    If Plaintiff submits an Amended Complaint, she is encouraged
to amend because granting such leniency would have been             to describe the acts of misconduct alleged therein and
futile. 22                                                          identify each individual who participated in the misconduct.
                                                                    Moreover, Plaintiff is advised that her Amended Complaint
18                                                                  must be a complete pleading that will replace and supersede
        Jenkins v. Comm'r of Soc. Sec. Admin., 06–CV–
                                                                    her original Complaint in its entirety. Finally, Plaintiff is
        0059 (N.D.N.Y. filed Jan 17, 2006); Jenkins v.
                                                                    cautioned that, if she fails to file, in a timely fashion, an
        Emergency Dep't Upstate Univ. Hosp., 06–CV–
                                                                    Amended Complaint that successfully states a claim upon
        0060 (N.D.N.Y. filed Jan. 17, 2006); Jenkins v.
                                                                    which relief can be granted, her action will be dismissed with
        Dep't Corr. Servs., 06–CV–0621 (N.D.N.Y. filed
                                                                    prejudice without further Order of the Court.
        May 19, 2006); Jenkins v. Onondaga Sheriff's
        Dep't., 06–CV–1092 (N.D.N.Y. filed Sept. 12,
        2006); Jenkins v. Sheriff's Dep't., 07–CV–0939                 D. Whether This Case Should Be Forwarded to the
        (N.D.N.Y. filed Sept. 11, 2007); Jenkins v. Murphy,            Chief Judge with a Recommendation that an Anti–
        08–CV–0921 (N.D.N.Y. filed Aug. 8, 2008);                      Filing Injunction Order Be Issued Against Plaintiff
        Jenkins v. Onondaga Cnty. Sheriff's Dep't., 12–             A review of Plaintiff's litigation history on Federal Judiciary's
        CV–0855 (N.D.N.Y. filed May 23, 2012).                      Public Access to Court Electronic Records (“PACER”)
19                                                                  Service reveals that, before filing the current action on
        Jenkins v. Dep't Corr. Servs., 06–CV–0621
                                                                    October 13, 2010, she filed thirteen pro se civil actions in
        (N.D.N.Y. filed May 19, 2006); Jenkins v. Comm'r
                                                                    this District alone-twelve of which have been dismissed and
        of Soc. Sec. Admin., 06–CV–0059 (N.D.N.Y. filed
        Jan 17, 2006); Jenkins v. Sheriff's Dep't., 07–CV–          the thirteen of which is being considered for dismissal. 23
        0939 (N.D.N.Y. filed Sept. 11, 2007).                       A review of Plaintiff's litigation history has caused the
                                                                    undersigned to believe that (1) Plaintiff lacks a good-faith
20
        Id.                                                         expectation in prevailing in her lawsuits, (2) she is vexatious
21                                                                  and indeed incorrigible when proceeding pro se, (3) she
        Jenkins v. Emergency Dep't Upstate Univ. Hosp.,             has caused needless expense to other parties and placed an
        06–CV–0060 (N.D.N.Y. filed Jan. 17, 2006);                  unnecessary burden on the Court and its personnel, and (4)
        Jenkins v. Onondaga Sheriff's Dep't., 06–CV–                no lesser sanctions (e.g., such as dismissal or chastisement)
        1092 (N.D.N.Y. filed Sept. 12, 2006); Jenkins v.            would be adequate to protect the Court and other parties.
        Murphy, 08–CV–0921 (N.D.N.Y. filed Aug. 8,
        2008); Jenkins v. Onondaga Cnty. Sheriff's Dep't.,          23
        12–CV–0855 (N.D.N.Y. filed May 23, 2012)                            Jenkins v. Onondaga Sheriffs' Dep't, 05–CV–1457
                                                                            (N.D.N.Y. filed Nov. 21, 2005); Jenkins v. Dep't
22                                                                          Corr. Servs., 06–CV–0621 (N.D.N.Y. filed May 19,
        Jenkins v. Emergency Dep't Upstate Univ. Hosp.,
        06–CV–0060 (N.D.N.Y. filed Jan. 17, 2006);                          2006); Jenkins Comm'r of Soc. Sec. Admin., 06–
        Jenkins v. Mohawk Corr. Facility, 06–CV–1167                        CV–0059 (N.D.N.Y. filed Jan. 17, 2006); Jenkins
        (N.D.N.Y. filed Sept. 29, 2006); Jenkins v. Sheriff's               v. Emergency Dep't Upstate Univ. Hosp., 06–CV–
                                                                            0060 (N.D.N.Y. filed Jan. 17, 2006); Jenkins v. City


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             12
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 68 of 130
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)
2012 WL 4052286

       of Syracuse, 06–CV–1005 (N.D.N.Y. filed Aug. 21,                   v. Onondaga Cnty. Sheriff's Dept., 12–CV–0855,
       2006); Jenkins v. Onondaga Sheriff's Dep't, 06–                    Report–Recommendation (N.D.N.Y filed June 28,
       CV1092 (N.D.N.Y. filed Sept. 12, 2006); Jenkins                    2012) (Baxter, M.J.).
       v. Mohawk Corr. Facility, 06–CV–1167 (N.D.N.Y.              Moreover, Plaintiff has sued the Onondaga County Sheriff's
       filed Sept. 29, 2006); Jenkins v. City of Syracuse,
                                                                   Department four times. 25 As a result, she has been repeatedly
       07–CV–0930 (N.D.N.Y. filed Sept. 7, 2007);
                                                                   instructed on the legal standard for suing a municipality. For
       Jenkins v. Sheriff's Dep't, 07–CV–0939 (N.D.N.Y.
                                                                   example, on October 6, 2006, she was specifically informed
       filed Sept. 11, 2007); Jenkins v. Murphy, 08–
                                                                   of the need to establish a custom or policy which is the
       CV–0921 (N.D.N.Y. filed Aug. 8, 2008); Jenkins
                                                                   moving force behind a resulting injury. Jenkins v. Onondaga
       v. USA, 09–CV–0603 (N.D.N.Y. filed May 11,
                                                                   Cnty. Sheriff's Dep't., 06–CV–1092, Decision and Order, at
       2009); Jenkins v. Rice, 11–CV–1037 (N.D.N.Y.
                                                                   4 (N.D.N.Y. filed Oct. 6, 2006) (McAvoy, J.). However,
       filed Aug. 31, 2011); Jenkins v. Onondaga Cnty.
                                                                   despite receiving that specific information, she has repeatedly
       Sheriff's Dept., 12–CV–0855 (N.D.N.Y filed May
                                                                   continued to file improper claims against the Onondaga
       23, 2012).
                                                                   County Sheriff's Department. 26
For example, eight of Plaintiff's actions have resulted in a
dismissal for failure to state a claim or frivolousness, another
                                                                   25
has resulted in the pending recommendation of a dismissal on              Jenkins v. Onondaga Sheriffs' Dep't, 05–CV–
that ground, three others have resulted in a dismissal for lack           1457 (N.D.N.Y. filed Nov. 21, 2005); Jenkins v.
of subject-matter jurisdiction, and another has resulted in a             Onondaga Sheriff's Dep't, 06–CV–1092 (N.D.N.Y.
                                                                          filed Sept. 12, 2006); Jenkins v. Sheriff's Dep't, 07–
dismissal for failure to prosecute. 24
                                                                          CV–0939 (N.D.N.Y. filed Sept. 11, 2007); Jenkins
                                                                          v. Onondaga Cnty. Sheriff's Dept., 12–CV–0855
24
       Jenkins v. Onondaga Sheriffs' Dep't, 05–CV–                        (N.D.N.Y filed May 23, 2012).
       1457, Decision and Order (N.D.N.Y. filed Apr.
                                                                   26
       25, 2006) (Scullin, J.); Jenkins Comm'r of                         Jenkins v. Sheriff's Dep't, 07–CV–0939, Decision
       Soc. Sec. Admin., 06–CV–0059, Decision and                         and Order at 3 (N.D.N.Y. filed Oct. 2, 2007)
       Order (N.D.N.Y. filed March 29, 2007) (Hurd,                       (Hurd, J.); Jenkins v. Sheriff's Dep't, 07–CV–0939,
       J.); Jenkins v. Emergency Dep't Upstate Univ.                      Decision and Order at 2 (N.D.N.Y. filed Nov.
       Hosp., 06–CV–0060, Memorandum–Decision and                         21, 2007) (Hurd, J.); Jenkins v. Onondaga Cnty.
       Order (N.D.N.Y. filed April 14, 2006) (Scullin,                    Sheriff's Dept., 12–CV0855, Decision and Order, at
       J.); Jenkins v. Dep't Corr. Servs., 06–CV–0621,                    4–5 (N.D.N.Y filed May 24, 2012) (Baxter, M.J.);
       Decision and Order (N.D.N.Y. filed July 5, 2006)                   Jenkins v. Onondaga Cnty. Sheriff's Dept., 12–CV–
       (Kahn, J.); Jenkins v. City of Syracuse, 06–CV–                    0855, Report–Recommendation, at 5–6 (N.D.N.Y
       1005, Order (N.D.N.Y. filed Oct. 5, 2006) (Mordue,                 filed June 28, 2012) (Baxter, M.J.); see also, supra,
       C.J.); Jenkins v. Onondaga Sheriff's Dep't, 06–                    Part III.B.4. of this Decision and Order.
       CV–1092, Decision and Order, (N.D.N.Y. filed                Finally, Plaintiff has repeatedly had to be ordered to comply
       Oct. 6, 2006) (McAvoy, J.); Jenkins v. Mohawk               with the Local Rules, and reminded that all factual allegations
       Corr. Facility, 06–CV–1167, Decision and Order              should be contained in the complaint itself, that paragraphs
       (N.D.N.Y. filed Oct. 12, 2006) (Mordue, C.J.);              ought to be numbered, and that the individuals she alleges
       Jenkins v. City of Syracuse, 07–CV–0930, Decision           violated her rights must be identified. See, e.g., Jenkins
       and Order (N.D.N.Y. filed Oct. 7, 2007) (Mordue,            v. Dep't Corr. Servs., 06–CV–0621, Decision and Order
       C.J.); Jenkins v. Sheriff's Dep't, 07–CV–0939,              (N.D.N.Y. filed July 5, 2006) (Kahn, J.); Jenkins v. Onondaga
       Decision and Order (N.D.N.Y. filed Nov. 21,                 Sheriff's Dep't, 06–CV–1092, Order (N.D.N.Y. filed Oct. 6,
       2007) (Hurd, J.); Jenkins v. Murphy, 08–CV–0921,            2006) (McAvoy, J.).
       Order (N.D.N.Y. filed Oct. 14, 2008) (McCurn,
       J.); Jenkins v. USA, 09–CV–0603, Decision and                *14 Under such circumstances, a federal district court may
       Order (N.D.N.Y. filed May 28, 2009) (McAvoy, J.);           impose reasonable filing restrictions on a pro se litigant in
       Jenkins v. Rice, 11–CV–1037, Decision and Order             that particular court, pursuant to 28 U.S.C. § 1651(a) and
       (N.D.N.Y. filed Oct. 11, 2011) (Kahn, J.); Jenkins          its inherent authority to control and manage its own docket



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           13
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 69 of 130
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)
2012 WL 4052286

so as to prevent abuse in its proceedings. For example, a
                                                                       ORDERED that Plaintiff's Complaint (Dkt. No. 1) is
federal district court may, after providing an appropriate
                                                                       conditionally DISMISSED; and it is further
opportunity to be heard, prohibit a vexatious litigant from
filing, in that particular court, any action pro se (that is,
                                                                       ORDERED that Plaintiff is permitted to file an Amended
without counsel), without prior leave of that court. See Hong
                                                                       Complaint within THIRTY (30) DAYS of the filing date of
Mai Sa v. Doe, 406 F.3d 155, 158 (2d Cir.2005) (“If a litigant
                                                                       this Order; and it is further
has a history of filing vexatious, harassing or duplicative
lawsuits, courts may impose sanctions, including restrictions
                                                                       ORDERED that, if Plaintiff fails to timely file an Amended
on future access to the judicial system.”) [internal quotations
                                                                       Complaint, the Clerk shall enter judgment dismissing this
and citations omitted]; In re Sassower, 20 F.3d 42, 44 (2d
                                                                       action without further Order of this Court; and it is further
Cir.1994) (where a pro se plaintiff has demonstrated a “clear
pattern of abusing the litigation process by filing vexatious
                                                                       ORDERED that, upon filing of the Amended Complaint, this
and frivolous complaints,” a “leave to file” requirement
                                                                       file in this matter be returned to the Court for further review;
may be instituted by the court as an appropriate sanction);
                                                                       and it is further
Moates v. Barkley, 147 F.3d 207, 208 (2d Cir.1998) ( “[T]he
district court may not impose a filing injunction on a litigant
                                                                       ORDERED that the Clerk of the Court is directed to forward
sua sponte without providing the litigant with notice and
                                                                       this case to Chief United States District Judge Gary L.
an opportunity to be heard.”); Azubuko v. Unknown Boston
                                                                       Sharpe with the recommendation of the undersigned that an
Police Officers, 08–CV–0330, 2008 WL 1767067, at * 1
                                                                       AntiFiling Injunction Order be issued against Plaintiff.
(N.D.N.Y. Apr.16, 2008) (McCurn, J.).

                                                                       The Court hereby certifies, for purposes of 28 U.S.C. §
For all of these reasons, this case is forwarded to Chief United
                                                                       1915(a) (3), that any appeal taken from the Court's final
States District Judge Gary L. Sharpe with a recommendation
                                                                       judgment in this action would not be taken in good faith.
that an Anti–Filing Injunction Order be issued against
Plaintiff.
                                                                       All Citations
ACCORDINGLY, it is
                                                                       Not Reported in F.Supp.2d, 2012 WL 4052286
ORDERED that Defendants' motion to dismiss (Dkt. No. 13)
is GRANTED in part and DENIED in part; and it is further

End of Document                                                    © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                14
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 70 of 130
Cipriani v. Buffardi, Not Reported in F.Supp.2d (2007)
2007 WL 607341

                                                                      The Court also notes that Plaintiff's amended Complaint
                                                                      mentions “Mr. Booth” and “Mr. Purdy” only in the caption,
                  2007 WL 607341
                                                                      and fails to allege any act or omission by these individuals.
    Only the Westlaw citation is currently available.
                                                                      Dismissal is appropriate where a defendant is listed in the
             United States District Court,
                                                                      caption, but the body of the complaint fails to indicate what
                   N.D. New York.
                                                                      the defendant did to the plaintiff. Gonzalez v. City of New
               Paul CIPRIANI, Plaintiff,                              York, No. 97 CIV. 2246(MGC), 1998 WL 382055, at *2
                          v.                                          (S.D.N.Y. July 9, 1998) (citing Crown v. Wagenstein, No. 96
       Harry C. BUFFARDI, Sheriff; Schenectady                        CIV. 3895(MGC), 1998 WL 118169, at *1 (S.D.N.Y.Mar.16,
                                                                      1998) (mere inclusion of warden's name in complaint
           County Jail; Cheryl Clark, M.D.;
                                                                      insufficient to allege personal involvement) and Taylor v. City
           Kevin J. O'Connor, Defendants.
                                                                      of New York, 953 F.Supp. 95, 99 (S.D.N.Y.1997)). Because
               No. 9:06-CV-0889(LEK/DRH).                             plaintiff has failed to allege any personal involvement on the
                             |                                        part of defendants “Mr. Booth” and “Mr. Purdy”, they are
                       Feb. 20, 2007.                                 hereby dismissed as defendants in this action.

Attorneys and Law Firms                                               In his amended Complaint, Plaintiff alleges that the remaining
                                                                      Defendants committed various violations of his constitutional
Paul Cipriani, Plaintiff, pro se.                                     rights, including inadequate medical care, breach of doctor-
                                                                      patient confidentiality, excessive force, denial of due process
                                                                      in a disciplinary proceeding, and interference with the
                   DECISION and ORDER                                 grievance process. Amended Compl. (Dkt. No. 10).

LAWRENCE E. KAHN, U.S. District Judge.
                                                                      Based on the foregoing, Plaintiff's amended complaint as
 *1 Presently before the Court is an amended complaint                against the remaining Defendants is accepted for filing.
filed by Plaintiff Paul Cipriani (“Plaintiff”). Amended Compl.
(Dkt. No. 10). This amended complaint was submitted                   Plaintiff is advised, however, that the U.S. Marshals cannot
in compliance with the Memorandum-Decision and Order                  effect service on a “John Doe” defendant. In the event
issued by this Court on November 27, 2006 (“November                  that plaintiff wishes to pursue this claim against the “John
Order”). Mem.-Decision and Order (Dkt. No. 7).                        Doe” defendants named in the amended Complaint, he must
                                                                      take reasonable steps to ascertain their identities. Plaintiff
In its November Order, the Court advised plaintiff that he            may then file a Motion to amend his complaint and seek
must set forth facts demonstrating that Defendants were               leave of the Court to add such individuals, by name, as
personally involved in a violation of Plaintiff's rights. Id. at 4.   defendants to this lawsuit. Plaintiff is further advised that if
Plaintiff was also advised that in order to establish the liability   these individuals are not timely served, the action will be
of a municipality, he must allege a custom or policy which is         against them will be dismissed.
the moving force behind the violation. Id.
                                                                      *2 WHEREFORE, it is hereby
In his amended complaint, Plaintiff names thirteen defendants
and asserts numerous claims against them arising from his             ORDERED, that “Mr. Booth,” “Mr. Purdy,” “Schenectady
confinement at Schenectady County Jail. Amended Compl.                County Jail,” “Cheryl Clark,” and “Kevin J. O'Connor” are
(Dkt. No. 10).                                                        DISMISSED as defendants in this action, and it is further


The Court notes that plaintiff has not named “Schenectady             ORDERED, that the Clerk revise the docket to add
County Jail,” “Cheryl Clark,” or “Kevin J. O'Connor” in               “Schenectady County,” “Mr. Burns,” “Mr. Jones,” “Mr.
his amended Complaint. Therefore, “Schenectady County                 Adams,” “Ms. Jones,” “Ms. Hull,” “John Doe # 1,” “John Doe
Jail,” “Cheryl Clark,” and “Kevin J. O'Connor” are hereby             # 7,” “John Doe # 10,” and “Loraine Walker” as defendants
dismissed as defendants in this action.                               in this action, and it is further




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                1
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 71 of 130
Cipriani v. Buffardi, Not Reported in F.Supp.2d (2007)
2007 WL 607341

                                                                      District Court, Northern District of New York, 7th Floor,
ORDERED, that the Clerk issue summonses naming the
                                                                      Federal Building, 100 S. Clinton St., Syracuse, New York
remaining defendants and forward them, along with copies of
                                                                      13261-7367. Any paper sent by a party to the Court or the
the amended Complaint (Dkt. No. 10), to the United States
                                                                      Clerk must be accompanied by a certificate showing that
Marshal for service upon the defendants, together with a copy
                                                                      a true and correct copy of it was mailed to all opposing
of this Order. 1 The Clerk shall also forward a copy of the
                                                                      parties or their counsel. Any document received by the Clerk
summons and amended Complaint by mail to the County
                                                                      or the Court which does not include a proper certificate of
Attorney for Schenectady County, together with a copy of this
                                                                      service will be returned, without processing. Plaintiff must
Order, and it is further
                                                                      comply with requests by the Clerk's Office for any documents
                                                                      that are necessary to maintain this action. All parties must
1      Plaintiff was granted leave to proceed with this               comply with Local Rule 7.1 of the Northern District of New
       action in forma pauperis. Mem.-Decision and                    York in filing motions, which must be returnable before the
       Order (Dkt. No. 7).                                            assigned Magistrate Judge with proper allowance for notice as
ORDERED, that a formal response to Plaintiff's amended                required by the Rules. Plaintiff is also required to promptly
Complaint be filed by Defendants or their counsel as provided         notify the Clerk's Office and all parties or their counsel of
for in Rule 12 of the Federal Rules of Civil Procedure                any change in his address; his failure to do so will result
subsequent to service of process on Defendants, and it is             in the dismissal of this action. All motions will be decided
further                                                               on submitted papers without oral argument unless otherwise
                                                                      ordered by the Court; and it is further
ORDERED, that Plaintiff take reasonable steps to ascertain
the identities of any other individual(s) that purportedly            ORDERED, that the Clerk serve a copy of this Order on
violated Plaintiff's civil and/or constitutional rights and, if       plaintiff by regular mail.
appropriate, file a Motion to amend his complaint and add
such individuals, by name, as defendants to this lawsuit, and
                                                                      IT IS SO ORDERED.
it is further
                                                                      All Citations
ORDERED, that all pleadings, motions and other documents
relating to this action must bear the case number assigned to         Not Reported in F.Supp.2d, 2007 WL 607341
this action and be filed with the Clerk of the United States

End of Document                                                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 72 of 130
Perez v. Ponte, Not Reported in Fed. Supp. (2017)
2017 WL 1050109

                                                                    an amended complaint by that date may result in dismissal of
                                                                    the case with prejudice for failure to prosecute.
                  2017 WL 1050109
    Only the Westlaw citation is currently available.
                                                                    Where there are no objections, the Court may adopt the
     United States District Court, E.D. New York.
                                                                    report and recommendation without de novo review. See
                Jesswill PEREZ, Plaintiff,                          Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It does not appear
                           v.                                       that Congress intended to require district court review of a
            Joseph PONTE, et al., Defendants.                       magistrate’s factual or legal conclusions, under a de novo
                                                                    or any other standard, when neither party objects to those
                    16-CV-645 (JFB)(AKT)                            findings.”); see also Mario v. P & C Food Mkts., Inc., 313 F.3d
                              |                                     758, 766 (2d Cir. 2002) (“Where parties receive clear notice
                      Signed 03/15/2017                             of the consequences, failure timely to object to a magistrate’s
                                                                    report and recommendation operates as a waiver of further
Attorneys and Law Firms                                             judicial review of the magistrate’s decision.”); cf. 28 U.S.C.
                                                                    § 636(b)(1)(c) and Fed. R. Civ. P. 72(b)(3) (requiring de
Jesswill Perez, Fishkill, NY, pro se.
                                                                    novo review after objections). However, because the failure
Colin M. Ceriello, Office of the Corporation Counsel New            to file timely objections is not jurisdictional, a district judge
York City Law Department, New York, NY, Pablo A.                    may still excuse the failure to object in a timely manner and
Fernandez, Nassau County Attorney's Office, Mineola, NY,            exercise its discretion to decide the case on the merits to,
for Defendants.                                                     for example, prevent plain error. See Cephas v. Nash, 328
                                                                    F.3d 98,107 (2d Cir. 2003) (“[B]ecause the waiver rule is non
                                                                    jurisdictional, we ‘may excuse the default in the interests of
                                                                    justice.’ ” (quoting Thomas, 474 U.S. at 155)).
                           ORDER

Joseph F. Bianco, United States District Judge                      Although plaintiff has waived any objections to the R&R
                                                                    and thus de novo review is not required, the Court has
 *1 Before the Court is a Report and Recommendation                 conducted a de novo review of the R&R in an abundance
(“R&R,” ECF No. 40) from Magistrate Judge Tomlinson                 of caution. Having conducted a review of the full record
recommending that the Court grant defendants Michael                and the applicable law, and having reviewed the R&R de
Sposato’s and Joseph Ponte’s (“defendants”) motions to              novo, the Court adopts the findings and recommendations
dismiss (ECF Nos. 16, 20). The R&R instructed that any              contained in the well-reasoned and thorough R&R in their
objections to the R&R be submitted within fourteen (14)             entirety. Accordingly, IT IS HEREBY ORDERED that
days of service of the R&R. (See R&R, dated February                defendants' motion to dismiss plaintiff’s claims is granted. IT
14, 2017, at 68.) Defendants served the R&R on plaintiff            IS FURTHER ORDERED that plaintiff’s motion to amend
on February 21, 2017 (see ECF No. 43), and the date for             is granted, in part, and denied, in part, in accordance with
filing any objections has accordingly since expired. Plaintiff      Judge Tomlinson’s R&R. In particular, plaintiff may amend
has not filed any objections to the R&R. For the reasons            his Complaint to: (1) substitute only Chief Turhan Gumusdere
set forth below, the Court adopts the thorough and well-            and Officers John Doe #1 and John Doe #2 as Defendants;
reasoned R&R in its entirety, grants defendants' motion to          and (2) assert claims of constitutional deprivations of his
dismiss plaintiff’s claims, grants plaintiff’s motion to amend      Fourteenth Amendment Due Process rights based upon his
his complaint, in part, and denies the motion to amend, in          transfer from Riker’s to Rockland as well as his failure-to-
part. Specifically, plaintiff may amend his Complaint to: (1)       protect claim. Plaintiff shall file the amended complaint by
substitute only Chief Turhan Gumusdere and Officers John            April 24, 2017. Failure to file an amended complaint by that
Doe #1 and John Doe #2 as Defendants; and (2) assert claims         date may result in dismissal of the case with prejudice for
of constitutional deprivations of his Fourteenth Amendment          failure to prosecute.
Due Process rights based upon his transfer from Riker’s to
Rockland as well as his failure-to-protect claim. Plaintiff shall   *2 SO ORDERED.
file the amended complaint by April 24, 2017. Failure to file




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               1
         Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 73 of 130
Perez v. Ponte, Not Reported in Fed. Supp. (2017)
2017 WL 1050109

All Citations

Not Reported in Fed. Supp., 2017 WL 1050109

End of Document                                       © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                    2
         Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 74 of 130
Chaney v. City of Albany, Slip Copy (2019)
2019 WL 3857995

                                                               *1 Plaintiff pro se Nakia Chaney (“Plaintiff”) brings this
                                                              action under 42 U.S.C. § 1983 alleging various claims
                 2019 WL 3857995
                                                              arising out of encounters with the Defendant law enforcement
   Only the Westlaw citation is currently available.
                                                              officers. (Dkt. No. 1). Currently before the Court are
    United States District Court, N.D. New York.
                                                              Defendants' motions for summary judgment, (Dkt. Nos. 165,
              Nakia CHANEY, Plaintiff,                        167, 168), which Plaintiff has opposed, (Dkt. No. 176, 177,
                          v.                                  178). For the reasons that follow, Defendants' motions are
    CITY OF ALBANY, Albany Police Department,                 granted in part and denied in part.
    Steven Krokoff, Scott Gavigan (Badge #1826),
    Richard Gorleski (Badge #2232), Daniel Kuhn                   II. BACKGROUND
    (Badge #1952), Kevin Meehan (Badge #2407),
   John Doe (Badge #889), Brian Kisling, Matthew
                                                                                A. Procedural History
     Staley, Daniel James, Jason Wilson, Seeber,
    Schenectady County, Schenectady County Jail,              Plaintiff commenced this action on September 30, 2016,
    Anthony Sinatra (Badge #270), Joseph Glasser              asserting at least nine claims for alleged violations
 (Badge #065), Kris Van Hoesen (Badge #291), Ernie            of his constitutional rights by known and unknown
   Reaulo (Badge #24), Unknown John Does From                 individuals. (Dkt. No. 1). Specifically, Plaintiff first
   Schenectady Sheriff, Unknown John Does From                alleges that Defendants Schenectady County, Schenectady
                                                              County Sheriff’s Department, Schenectady County Jail, and
 Schenectady County Jail, and Alan Bell, Defendants.
                                                              Officers Sinatra, Glasser, Van Hoesen, Reaulo, and other
                6:16-CV-1185 (NAM/TWD)                        unknown John Does (collectively, the “Schenectady County
                            |                                 Defendants”) conducted “unlawful [ ] visual body cavity
                    Signed 08/16/2019                         searches” on Plaintiff’s person prior to his admission to
                                                              Schenectady County Jail in 2013 and 2014. (Id., p. 22). 1
Attorneys and Law Firms                                       Plaintiff also alleges that on December 28, 2013, Defendant
                                                              Glasser used “excessive force [by] unlawfully tasering
Nakia Chaney, Schenectady, New York 13206, Plaintiff Pro
                                                              plaintiff while [in] handcuffs....” (Id., p. 23). Defendant
Se.
                                                              further claims that the Schenectady County Defendants
The Rehfuss Law Firm, P.C., Stephen J. Rehfuss, Esq.,         unlawfully denied him medical care immediately following
Abigail W. Rehfuss, Esq., 40 British American Blvd.,          the December 28th incident. (Id., p. 7).
Latham, New York 12110, Attorneys for Defendants City of
Albany, Krokoff, Gavigan, Gorleski, Kuhn, Meehan, Kisling,    1      All citations to documents in the record reference
Wilson, Seeber, Staley, James.                                       the page numbers identified on the CM/ECF page
                                                                     stamp.
Burke, Scolamiero, Mortati & Hurd LLP, Judith B. Aumand,
Esq., 7 Washington Square, Albany, New York 12212,            Plaintiff claims that the Albany Police Department (“APD”),
Attorney for Defendant Alan Bell.                             Police Chief Steven Krokoff, and Officers Gavigan, Gorleski,
                                                              Kuhn, Meehan, Kisling, Staley, James, Wilson and Seeber
Goldberg Segalla, LLP, James F. Faucher, II, Esq., Jonathan   (collectively the “Albany Defendants”) conducted “unlawful
M. Bernstein, Esq., 8 Southwoods Blvd., Suite 300, Albany,    [ ] visual body cavity searches” on Plaintiff’s person at the
New York 12211, Attorneys for Defendants Schenectady          Albany police station. (Dkt. No. 1, p. 22). Plaintiff further
County, Reaulo, Sinatra, Vanhoesen, Glasser.                  alleges that the Albany Defendants violated his constitutional
                                                              rights in August 2014 and October 2014 for separate incidents
                                                              involving alleged “unlawful gun point stop[s], arrest or
     MEMORANDUM-DECISION AND ORDER                            frisk, forcible touching [ ], sexual assault, excessive force,
                                                              and abuse of legal process.” (Id.). Plaintiff claims that the
Hon. Norman A. Mordue, Senior District Court Judge:           Albany Defendants violated his right to privacy through

  I. INTRODUCTION



              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         1
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 75 of 130
Chaney v. City of Albany, Slip Copy (2019)
2019 WL 3857995

their unlawful touching of his “private parts” during several    driving without headlights. (Id. see also Dkt. No. 165-29,
alleged strip searches. (Id., p. 23).                            ¶ 4). The chase ended at 767 Westmoreland Drive in the
                                                                 Town of Niskayuna, where Plaintiff lived at the time. (Dkt.
Finally, Plaintiff alleges that Defendant Alan Bell of           No. 165-28, pp. 117, 123). There, Plaintiff was involved in
the Niskayuna Police Department, along with Defendant            a brief struggle with Schenectady County Sheriff’s Deputy
Gavigan, conducted “unlawful [GPS] tracking of [Plaintiff’s]     Glasser, who used a taser to subdue Plaintiff. (Dkt. No.
every move for over 9 months without a warrant....” (Dkt. No.    165-29, ¶ 4). Plaintiff appeared in court and was released
1, pp. 10, 23). Specifically, Plaintiff claims that Defendant    on bail that same night. (Dkt. No. 165-28, p. 125). Plaintiff
Bell “requested [that] [D]efendant Scott Gavigan use the         did not receive medical treatment for any injuries while in
unlawful GPS tracking device,” and “controlled the GPS           police custody, nor did he seek medical treatment following
device in the Town of Niskayuna [while] Defendant Scott          his release. (Id., pp. 127–28). Plaintiff was later charged with
Gavigan covered the GPS device for the Albany Police             obstructing governmental administration and resisting arrest;
without a warrant [ ] or probable cause.” (Id., p. 10).          he pled guilty to disorderly conduct in full satisfaction of
                                                                 those charges. (Dkt. No. 165-28, p. 116; Dkt. No. 165-29, ¶
In November 2017, the Court granted the Albany County            9; see also Dkt. No. 165-36, pp. 3–4; Dkt. No. 165-37, p. 2).
Defendants' motion for judgment on the pleadings, dismissing
them from this action. (Dkt. No. 110, pp. 7–8). In that same
order, the Court denied Defendant Alan Bell’s motion to
                                                                                  2. August 14, 2014 Arrest
dismiss. (Id., pp. 11–14). On December 15, 2017, the Court
granted Plaintiff’s motion to substitute Joseph Glasser for      On August 14, 2014, Plaintiff was a passenger in a vehicle
Defendant Schenectady County Sheriff Badge #SCP 065; and         driven by his friend, Jonathan Smith. (Dkt. No. 165-28, p. 25).
granted Plaintiff’s motion to substitute APD Officers Daniel     APD officers stopped the vehicle after Smith failed to use a
Kuhn, Brian J. Kisling, Jason A. Wilson, Seeber, Matthew         turn signal. (Dkt. No. 167-2, p. 4). The police report states
Staley, and Daniel James for “Defendant John Does Albany         that APD officers then observed Smith throw three glassine
Police.” (See Dkt. No. 111).                                     envelopes, each containing a quantity of heroin, out of the
                                                                 vehicle. (Id.). Smith was arrested and charged with criminal
                                                                 possession of a controlled substance and criminal possession
                                                                 of a hypodermic instrument. (Id.). Plaintiff was not charged
               B. Record Before the Court 2
                                                                 with any crime, and he was released from the scene. (Dkt. No.
2                                                                165-28, p. 45).
       The discovery deadline expired on November 30,
       2018. Defendants deposed Plaintiff on July 31,
       2018. (See Dkt. No. 165-28). Plaintiff did not
       depose any of the Defendants.                                              3. October 13, 2014 Arrest

 *2 While the Court “is not required to consider what the        On October 13, 2014, APD Officer Gavigan received
parties fail to point out,” in deference to Plaintiff’s pro se   information from a confidential informant that Plaintiff and
status and out of an abundance of caution, the Court has         the informant would be transporting heroin to the Albany area
nevertheless conducted “an assiduous review of the record”       from New Jersey. (Dkt. No. 167-2, p. 93). When Plaintiff and
to determine whether there is evidence that might support any    the informant exited the highway in Albany, APD officers
of Plaintiff’s claims. Holtz v. Rockefeller & Co., 258 F.3d      stopped the vehicle and ordered Plaintiff to show his hands
62, 73 (2d Cir. 2001). The Court has construed the following     and exit the vehicle. (Id., pp. 93–94). The Arrest Report
undisputed facts in the light most favorable to the Plaintiff.   indicates that APD recovered 198 glassine envelopes from
                                                                 the left pocket of Plaintiff’s coat located in the trunk of the
                                                                 vehicle. (Id., p. 6). Each envelope contained a quantity of
               1. December 28, 2013 Arrest                       heroin, with an aggregate weight of 4 grams. (Id.). Plaintiff
                                                                 was later charged and convicted of Criminal Possession of
On December 28, 2013, Plaintiff was a passenger in a vehicle     a Controlled Substance in the Third Degree in violation of
driven by Lorenzo McGill. (Dkt. No. 165-28, p. 114). McGill      Penal Law § 220.16(1). (Dkt. No. 167-2, p. 7).
led police on a high-speed chase after he was observed



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            2
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 76 of 130
Chaney v. City of Albany, Slip Copy (2019)
2019 WL 3857995

                                                                   Aerospace, Inc. v. CIS Air Corp., 352 F.3d 775, 780 (2d
                                                                   Cir. 2003). “Conclusory allegations or denials are ordinarily
              4. Visual Body Cavity Searches
                                                                   not sufficient to defeat a motion for summary judgment
In 2014, Plaintiff was convicted of drug crimes in Niskayuna       when the moving party has set out a documentary case.”
Town Court based on activities unrelated to this action. (Dkt.     Scott v. Coughlin, 344 F.3d 282, 287 (2d Cir. 2003). To
No. 165-28, p. 46). Plaintiff was sentenced to serve 30            that end, “sworn statements are more than mere conclusory
consecutive four-day weekends in Schenectady County Jail.          allegations subject to disregard [ ]; they are specific and
(Id.). While serving that sentence, Plaintiff was required to      detailed allegations of fact, made under penalty of perjury,
submit to a “visual body cavity search” before each admission      and should be treated as evidence in deciding a summary
to the Schenectady County Jail. (Dkt. No. 165-28, pp. 15–          judgment motion.” Id. at 289 (citing Flaherty v. Coughlin, 713
16). Plaintiff was admitted to the Schenectady County Jail         F.2d 10, 13 (2d Cir. 1983)).
and searched according to the County’s admission policy on
at least six occasions in August and September 2014. (Dkt.         Further, where a plaintiff proceeds pro se, the Court must
No. 165-38, ¶ 4).                                                  read his submissions liberally and interpret them “to raise
                                                                   the strongest arguments that they suggest.” McPherson v.
                                                                   Coombe, 174 F.3d 276, 280 (2d Cir. 1999) (quoting Burgos
   III. STANDARD OF REVIEW                                         v. Hopkins, 14 F.3d 787, 790 (2d Cir. 1994)). Nevertheless, a
 *3 Under Federal Rule of Civil Procedure 56(a), summary           pro se party’s “ ‘bald assertion,’ completely unsupported by
judgment may be granted only if all the submissions, taken         evidence, is not sufficient to overcome a motion for summary
together, “show that there is no genuine issue as to any           judgment.” Jordan v. New York, 773 F. Supp. 2d 255, 268
material fact and that the moving party is entitled to judgment    (N.D.N.Y. 2010) (citing Carey v. Crescenzi, 923 F.2d 18, 21
as a matter of law.” Celotex Corp. v. Catrett, 477 U.S.            (2d Cir. 1991)).
317, 322, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986); see also
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48, 106
S.Ct. 2505, 91 L.Ed.2d 202 (1986). The moving party bears             IV. DISCUSSION
the initial burden of demonstrating “the absence of a genuine      Plaintiff asserts a number of claims against each of the
issue of material fact.” Celotex, 477 U.S. at 323, 106 S.Ct.       Defendants. The Court has construed Plaintiff’s Complaint
2548. A fact is “material” if it “might affect the outcome of      liberally, and will address each of the Defendants' arguments
the suit under the governing law,” and is genuinely in dispute     for summary judgment in turn.
“if the evidence is such that a reasonable jury could return a
verdict for the nonmoving party.” Anderson, 477 U.S. at 248,
106 S.Ct. 2505; see also Jeffreys v. City of New York, 426 F.3d     A. Claims Against the Schenectady County Defendants
549, 553 (2d Cir. 2005) (citing Anderson).

If the moving party meets this burden, the nonmoving party                1. Excessive Force on December 28, 2013 3
must “set out specific facts showing a genuine issue for trial.”
Anderson, 477 U.S. at 248, 250, 106 S.Ct. 2505; see also           3      To the extent they are alleged, the Court dismisses
Celotex, 477 U.S. at 323–24, 106 S.Ct. 2548; Wright v. Goord,             Plaintiff’s claims against “Unknown John Does
554 F.3d 255, 266 (2d Cir. 2009). Further, “[w]hen no rational            from Schenectady County Sherriff” arising from
jury could find in favor of the nonmoving party because the               the encounter between Plaintiff and Officer Glasser
evidence to support its case is so slight, there is no genuine            on December 28, 2013. The Court has reviewed the
issue of material fact and the grant of summary judgment is               record and finds that there is no evidence to support
proper.” Gallo v. Prudential Residential Servs., Ltd. P’ship,             a claim that excessive force or other unlawful
22 F.3d 1219, 1223–24 (2d Cir. 1994) (citing Dister v.                    conduct was committed by any unidentified
Continental Grp., Inc., 859 F.2d 1108, 1114 (2d Cir. 1988)).              officer(s) on that date.
“When ruling on a summary judgment motion, the district
                                                                    *4 Plaintiff alleges that on December 28, 2013, Officer
court must construe the facts in the light most favorable to
                                                                   Glasser of the Schenectady County Sherriff’s Department
the nonmoving party and must resolve all ambiguities and
                                                                   used “excessive force [by] unlawfully tasering plaintiff while
draw all reasonable inferences against the movant.” Dallas
                                                                   [in] handcuffs.” (Dkt. No. 1, p. 23). The Schenectady



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               3
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 77 of 130
Chaney v. City of Albany, Slip Copy (2019)
2019 WL 3857995

Defendants counter that the force deployed by Officer Glasser      hit by the taser in the leg near his hamstring, causing bleeding
was proper under the circumstances, and they argue that            and leaving a scar. (Dkt. No. 165-28, pp. 120–21).
“Plaintiff is estopped from claiming that he was a passive
recipient of police violence.” (Dkt. No. 165-43, pp. 6–11).        Officer Glasser recalls the encounter quite differently,
                                                                   asserting that when the chase ended at 767 Westmoreland
“The Fourth Amendment prohibits the use of unreasonable            Drive:
and therefore excessive force by a police officer in the course
of effecting an arrest.” Tracy v. Freshwater, 623 F.3d 90, 96          Plaintiff Nakia Chaney jumped out of the passenger side
(2d Cir. 2010). To succeed on an excessive force claim, “a             door and ran to the front door of the house trying to get the
plaintiff must ultimately demonstrate that the defendant’s use         door open. I took plaintiff to the ground where he resisted
of force was objectively unreasonable in light of the facts            and refused to place his hands behind his back. I gave
and circumstances confronting them, without regard to their            Plaintiff direct orders to put his hands behind his back,
underlying intent or motivation.” Hulett v. City of Syracuse,          which he ignored. I used my taser to drive stun plaintiff in
253 F. Supp. 3d 462, 491 (N.D.N.Y. 2017); see also Maxwell             the back. This caused plaintiff’s hands to move from the
v. City of New York, 380 F.3d 106, 108 (2d Cir. 2004). The             front of his body to the back. Once that occurred, I was able
“objective reasonableness” inquiry is “case and fact specific          to handcuff plaintiff.
and requires balancing the nature and quality of the intrusion
                                                                        *5 At the time of arrest, I did not know why plaintiff had
on the plaintiff’s Fourth Amendment interests against the
                                                                       tried to run away. I also did not know if plaintiff was armed
countervailing governmental interests at stake.” Tracy, 623
                                                                       and why plaintiff was resisting so hard to keep his hands
F.3d at 96 (citing Amnesty America v. Town of West Hartford,
                                                                       in front of him. For my safety and the safety of the other
361 F.3d 113, 123 (2d Cir. 2004)).
                                                                       officers involved, Plaintiff needed to be handcuffed so that
                                                                       he could not access a weapon or flee the scene....
In evaluating an excessive force claim, courts consider: “(1)
the nature and severity of the crime leading to the arrest, (2)        Since the taser did not cause any injury to plaintiff, he was
whether the suspect poses an immediate threat to the safety of         not given medical treatment. No taser darts were used. I
the officer or others, and (3) whether the suspect was actively        employed the taser using a drive stun. A drive stun is when
resisting arrest or attempting to evade arrest by flight.” Id.         the taser is held against someone’s body without firing
(citing Graham v. Connor, 490 U.S. 386, 396, 109 S.Ct.                 the projectiles, and is used to employ electricity to gain
1865, 104 L.Ed.2d 443 (1989)). “[A] court must evaluate                compliance.
the record from the perspective of a reasonable officer on
scene, rather than with the 20/20 vision of hindsight.” Hulett,    (Dkt. No. 165-29, ¶¶ 4–5, 8). Officer Glasser’s recollection
253 F. Supp. 3d at 491 (citing Tracy, 623 F.3d at 96; Jones        appears to be consistent with his Arrest Report and Taser Use
v. Parmley, 465 F.3d 46, 61 (2d Cir. 2006)). “[G]ranting           Report from the night of the incident. (See Dkt. No. 165-33,
summary judgment against a plaintiff on an excessive force         p. 2; Dkt. No. 165-30, p. 2).
claim is not appropriate unless no reasonable fact finder
could conclude that the officers' conduct was objectively          Aside from these accounts, the parties offer no additional
unreasonable.” Amnesty Am., 361 F.3d at 123.                       evidence to support their opposing versions of events. At
                                                                   a minimum, there are material issues of fact as to whether
Here, the parties have offered vastly different versions of        Plaintiff ran and resisted arrest, where the taser struck him,
the events that occurred after the police chase on December        and whether it did so before or after he was in handcuffs, all of
28th. Plaintiff claims that he “did not run [from police]          which affect the reasonableness of the use of force. Weighing
and had no reason to run,” and adds that he was “snatched          the competing evidence and the parties' credibility is a task
out of the vehicle by several officers at gun point [sic]          reserved for the trier of fact. Accordingly, the disputed issues
flanked by several officers and immediately handcuffed and         of material fact preclude resolution as a matter of law, and
tasered.” (Dkt. No. 176, p. 2). These allegations are consistent   the Schenectady County Defendants' motion for summary
with the Complaint, and align with his recollection of events      judgment on this claim must be denied. 4
during his deposition testimony. (Dkt. No. 1, p. 7; see also
Dkt. No. 165-28, pp. 117–28). According to Plaintiff, he was       4        The Court rejects the Schenectady County
                                                                            Defendants' argument that judicial and collateral


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              4
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 78 of 130
Chaney v. City of Albany, Slip Copy (2019)
2019 WL 3857995

        estoppel bar Plaintiff’s excessive force claim              or death. (See generally Dkt. No. 1; Dkt. No. 176). Plaintiff’s
        because Plaintiff pled guilty to disorderly conduct.        claim that he was “extremely hot,” “nervous,” and “shocked”
        (See Dkt. No. 165-43, pp. 16–19). Here, a favorable         falls far short of the necessary showing. See Bradley v. Village
        adjudication of Plaintiff’s excessive force claim           of Greenwood Lake, 376 F. Supp. 2d 528, 535 (S.D.N.Y.
        would not “necessarily imply the invalidity”                2005) (dismissing excessive force claim against an arresting
        of Plaintiff’s guilty plea because disorderly               officer who kicked the plaintiff in the stomach causing
        conduct involves materially different elements              temporary nausea and an abdominal scratch); Esmont v. City
        than obstructing governmental administration and            of New York, 371 F. Supp. 2d 202, 213–15 (E.D.N.Y. 2005)
        resisting arrest—the original charges against him.          (dismissing an excessive force claim where the arresting
        See Shapard v. Attea, 710 F. App'x 15, 17–19 (2d            officer caused the plaintiff to bump her head as she was
        Cir. 2017) (reversing the district court’s finding          placed in patrol car, resulting in a headache; left her in hot
        that Section 1983 claims were barred where the              patrol car for ten minutes, resulting in profuse sweating; and
        excessive force claims were not incompatible with           applied handcuffs too tightly, resulting in bruising, swelling
        the plaintiff’s prior guilty plea to second degree          and unsubstantiated claims of nerve damage); Roundtree v.
        assault against an officer).                                City of New York, 778 F. Supp. 614, 622 (E.D.N.Y. 1991)
                                                                    (dismissing an excessive force claim where the arresting
                                                                    officer pushed the plaintiff into a patrol car causing alleged
               2. Denial of Medical Attention                       pain and suffering).

Plaintiff also appears to claim that he was unlawfully denied
                                                                    Further, Plaintiff admits that he did not seek medical
medical attention by the Schenectady County Defendants
                                                                    attention for his alleged medical needs following his release,
following his arrest on December 28, 2013. (Dkt. No. 1,
                                                                    and he does not claim any lasting physical injuries from
p. 7). Plaintiff alleges that he required medical treatment
                                                                    the December 28th encounter. (See Dkt. No. 165-28, p.
because “he became extremely hot, nervous, heart racing
                                                                    128). Indeed, courts have found that a plaintiff’s failure to
[sic], shocked scared weird feeling but was denied initial
                                                                    seek medical attention after being released from custody
medical treatment to document complaints.” (Dkt. No. 176,
                                                                    undermines any claim of serious pain or that urgent care
p. 2).
                                                                    was needed. See, e.g., Carey v. Maloney, 480 F. Supp. 2d
                                                                    548, 557–58 (D. Conn. 2007) (dismissing a plaintiff’s claim
A claim for deliberate indifference to a pre-trial detainee’s
                                                                    for denial of medical treatment where the plaintiff never
serious medical needs is analyzed under the Fourteenth
                                                                    requested medical attention from the police, and did not
Amendment, and requires a two-part showing: (1) that
                                                                    seek medical attention until nearly twenty-four hours after
Plaintiff had a serious medical need for treatment; and (2)
                                                                    his release from custody); see also Rivera v. Goord, 253 F.
that the Schenectady County Defendants acted with deliberate
                                                                    Supp. 2d 735, 756 (S.D.N.Y. 2003) (“Evidence that a plaintiff
indifference to such needs. See Gabriel v. County of Herkimer,
                                                                    has refused medical care has been found to effectively rebut
889 F. Supp. 2d 374, 392 (N.D.N.Y. 2012) (citing Caiozzo
                                                                    claims of deliberate indifference to serious medical needs.”).
v. Koreman, 581 F.3d 63, 71–72 (2d Cir. 2009)). The first
                                                                    After careful review of the record, the Court concludes that
element requires “a condition of urgency, one that may
                                                                    there are no facts from which a jury could find that Plaintiff
produce death, degeneration, or extreme pain.” Bruno v. City
                                                                    had a serious medical need on December 28, 2013.
of Schenectady, 727 F. App'x 717, 720 (2d Cir. 2018) (citing
Johnson v. Wright, 412 F.3d 398, 403 (2d Cir. 2005)). The
                                                                    Moreover, even if Plaintiff could show a serious medical
second element is met when “the official ‘acted intentionally
                                                                    need, he has not presented any evidence that the Defendant
to impose the alleged condition, or recklessly failed to act with
                                                                    officers ignored or rejected a specific request by Plaintiff
reasonable care to mitigate the risk that the condition posed to
                                                                    for medical attention. Indeed, there is no evidence that
the pretrial detainee even though the defendant-official knew,
                                                                    the Schenectady County Defendants were even aware of
or should have known, that the condition posed an excessive
                                                                    Plaintiff’s alleged serious medical condition. Thus, the record
risk to health or safety.’ ” Id. (quoting Darnell v. Pineiro, 849
                                                                    offers no facts whatsoever to show deliberate indifference by
F.3d 17, 35 (2d Cir. 2017)).
                                                                    the Defendant officers.

 *6 Here, Plaintiff offers no evidence of a serious medical
condition capable of producing extreme pain, degeneration,


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              5
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 79 of 130
Chaney v. City of Albany, Slip Copy (2019)
2019 WL 3857995

Accordingly, because no reasonable jury could return a
verdict in Plaintiff’s favor for denial of medical attention,      In support of summary judgment, the Schenectady County
the Schenectady County Defendants' motion for summary              Defendants argue that Plaintiff’s claims have been expressly
judgment is granted on this claim.                                 rejected by the Supreme Court, and that his allegations
                                                                   “fail[ ] to show that the alleged admission visual strip
                                                                   searches violated a clearly established law in the Second
                                                                   Circuit.” (Dkt. No. 180-4, pp. 11–12). According to Captain
         3. Unlawful Visual Body Cavity Searches
                                                                   Gregory Cufari of the Schenectady County Sherriff’s Office,
Next, Plaintiff alleges that he was subjected to unlawful visual   “[e]ach time the plaintiff entered the jail he was a security
body cavity searches performed by the Schenectady County           risk because he was coming off the street and going into
Defendants prior to each admission for his weekend stays at        the jail’s general population. By coming into the jail from
the Schenectady County Jail. (Dkt. No. 1, p. 22). Plaintiff adds   the street, plaintiff had the ability [ ] to bring into the jail
that the “schenectady county jail admission policy in which        such items as weapons, drugs or other contraband.” (Id.).
[Plaintiff] was forced to undress and spread apart his rectal      In response, Plaintiff argues that “there was no reason to
and lift up his penis was without justification as there was       conduct a cavity search after plaintiff cleared all boss chairs
no reason to believe that weapons or contraband was being          and handwands without detection,” and he contends that
concealed on or in the body and therefore violated [Plaintiff’s]   “[a]ny cavity searches was only to humiliate as there was
constitutional rights.” (Id., pp. 19–20). Plaintiff claims that    no reasonable suspicion as plaintiff cleared security and
Defendants Van Hoesen, Reaulo, and Sinatra performed an            unrelated to legitimate penological interests.” (Dkt. No. 176,
“unlawful admission visual body cavity search” on Plaintiff        p. 4).
on several occasions in August, September, and October of
2014. (Id.). Plaintiff also alleges that unidentified John Does    On this claim, the Court’s previous ruling dismissing
of the Schenectady County Sherriff’s Department performed          Plaintiff’s claim against the Albany County Defendants
unlawful visual body cavity searches in December 2013, and         applies with equal force. (See Dkt. No. 110, pp. 7–8). Plaintiff
May and August of 2014. (Id.). Defendants acknowledge that         alleges that the searches he underwent at the Schenectady
Plaintiff was admitted to the Schenectady County Jail on six       County Jail were unconstitutional because the Schenectady
separate occasions in August and September 2014. (Dkt. No.         County Defendants did not have reasonable suspicion of
165-38, ¶ 4).                                                      concealed contraband—precisely the same claim rejected
                                                                   by the Supreme Court in Florence. Again here, Plaintiff’s
 *7 It is well-established that “[t]he general practice of strip   argument fails “because Florence permits correction officers
searching a detainee during housing searches and on the way        to strip search detainees without particularized suspicion ...
to and from court appearances is not unconstitutional, even if     and recognizes that strip searches are specifically ‘designed
the detainee is accused only of a misdemeanor.” Thompson v.        to uncover contraband that can go undetected by a patdown,
City of New York, No. 16-CV-824, 2017 WL 1929552, at *2,           metal detector, and other less invasive searches.’ ” Thompson,
2017 U.S. Dist. LEXIS 70423 (S.D.N.Y. May 9, 2017) (citing         2017 WL 1929552, at *2, 2017 U.S. Dist. LEXIS 70423
cases). The Supreme Court has recognized that “correctional        (quoting Florence, 566 U.S. at 334, 132 S.Ct. 1510).
officials must be permitted to devise reasonable search            That includes searches involving visual inspection of body
policies to detect and deter the possession of contraband in       cavities. Florence, 566 U.S. at 340–41, 132 S.Ct. 1510.
their facilities.” Florence v. Bd. of Chosen Freeholders of        Moreover, there is no evidence that the searches “did not serve
County of Burlington, 566 U.S. 318, 328, 132 S.Ct. 1510,           a legitimate penological purpose,” or that they were “instead
182 L.Ed.2d 566 (2012). In Florence, the Supreme Court             designed to intimidate, harass, or embarrass [Plaintiff].” See
held that a county jail did not violate prisoners' rights when     Smith v. City of New York, No. 14-CV-5934, 2015 WL
it permitted visual inspection body cavity searches, without       3929621, at *2, 2015 U.S. Dist. LEXIS 81337 (S.D.N.Y. June
reasonable suspicion, prior to the prisoners' introduction to      17, 2015).
a general population unit. Id. at 339, 132 S.Ct. 1510. As in
Florence, Plaintiff’s allegations of unlawful searches relate      Accordingly, Plaintiff’s claims of unlawful searches fail as
specifically to “visual body cavity searches” conducted upon       a matter of law, and the Schenectady County Defendants'
his admission to the Schenectady County Jail. (See, e.g., Dkt.     motion for summary judgment on these claims is granted.
No. 1, p. 7).                                                      Plaintiff’s claims against the Schenectady County Jail and



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             6
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 80 of 130
Chaney v. City of Albany, Slip Copy (2019)
2019 WL 3857995

Officers Van Hoesen, Reaulo, Sinatra, and other “Unknown             “controlled the GPS device in the Town of Niskayuna ...
John Does from Schenectady County Jail” are dismissed with           without a warrant [ ] or probable cause.” (Dkt. No. 1,
prejudice.                                                           pp. 10, 23). Plaintiff claims that “[t]he unlawful GPS
                                                                     tracking on plaintiff [sic] vehicle or cellphone was done
                                                                     without a warrant,” resulting in a “massive invasion of [his]
                                                                     privacy.” (Id., p. 20). Plaintiff admits that these allegations are
                       4. Monell Claim
                                                                     solely based on logs from the Albany-area license plate reader
Next, Plaintiff alleges that “[t]he wrongful conduct alleged         (“LPR”) system, which identify dates, times, and locations
herein in regards to the admission visual body cavity searches       when Plaintiff’s vehicle was observed on public roads. (Dkt.
has been conducted generally upon all members of the                 No. 165-28, p. 141). Plaintiff testified that he is aware that
plaintiff class in that the strip searches were conducted            Albany has cameras stationed throughout the city, and that
pursuant to a long-established plan, policy, or procedure of         these cameras are used to “record everything that goes by
the [Schenectady County Sherriff.]” (Dkt. No. 1, p. 20). This        them,” including license plates on passing vehicles. (Id.,
could be construed as a municipal liability claim against            pp. 133–34). Plaintiff also acknowledged that he does not
Schenectady County pursuant to Monell v. Dep't of Soc. Servs.        believe that any LPR technology was placed directly on his
of City of New York, 436 U.S. 658, 694–95, 98 S.Ct. 2018, 56         vehicle. (Id., pp. 135–37). Nonetheless, he argues that the
L.Ed.2d 611 (1978). In general, municipalities are responsible       use of numerous cameras throughout the city operated like a
only for “their own illegal acts,” Pembaur v. Cincinnati, 475        tracking device for law enforcement “because it continuously
U.S. 469, 479, 106 S.Ct. 1292, 89 L.Ed.2d 452 (1986), and are        tracks and it works the same way as the GPS works.” (Id.).
not vicariously liable for civil rights violations perpetrated by
their employees. Monell, 436 U.S. at 691, 98 S.Ct. 2018. In          Defendant Bell argues that summary judgment is appropriate
order to sustain a claim for municipal liability under Section       “because there is no evidence that Defendant Bell placed or
1983, a plaintiff must show that he suffered a constitutional        directed to be placed a GPS device on Plaintiff’s vehicle(s)
violation in the first place, and that the violation resulted from   and/or cellphone.” (See Dkt. No. 168-32, pp. 6–9). Defendant
an identified municipal policy or custom. Monell, 436 U.S. at        Bell contends that Plaintiff’s allegations about unlawful
694–95, 98 S.Ct. 2018. The same is true for claims against           GPS tracking stem from a misunderstanding of the LPR
other government entities such as the County of Schenectady.         technology. (See id.). According to Defendant Bell, “it
See Sheriff’s Silver Star Ass'n of Oswego County, Inc. v.            is without question that [LPRs] are lawful, constitutional
County of Oswego, 56 F. Supp. 2d 263, 266 (N.D.N.Y. 1999).           technology and may be used by law enforcement as a valuable
                                                                     tool.” (Id., p. 7).
 *8 As noted by the Schenectady County Defendants,
Plaintiff’s Monell claim is limited to the alleged policy            Indeed, courts have consistently upheld the use of LPR and
and practice of conducting visual body cavity searches               similar technologies by law enforcement agencies. See, e.g.,
upon admission to the Schenectady County Jail. Because               United States v. Miranda–Sotolongo, 827 F.3d 663, 668 (7th
the Court has already determined that the County’s pre-              Cir. 2016) (“Because the police conducted a check of a
admission search practices for the jail did not violate the          database containing only non-private information and did so
Constitution, Plaintiff’s Monell claim fails for the same            using only registration information that could be seen by any
reason. See Segal v. City of New York, 459 F.3d 207, 219             member of the public, the police did not conduct a Fourth
(2d Cir. 2006) (municipal liability under Monell may only            Amendment search.”); United States v. Diaz–Castaneda, 494
lie where there is an underlying constitutional violation).          F.3d 1146, 1152 (9th Cir. 2007) (stating that “when police
Accordingly, the Schenectady County Defendants' motion for           officers see a license plate in plain view, and then use that plate
summary judgment on Plaintiff’s Monell claim is granted.             to access additional non-private information about the car and
                                                                     its owner, they do not conduct a Fourth Amendment search”);
                                                                     United States v. Ellison, 462 F.3d 557, 563 (6th Cir. 2006)
                                                                     (“Thus, so long as the officer had a right to be in a position
              B. Claim Against Defendant Bell                        to observe the defendant’s license plate, any such observation
                                                                     and corresponding use of the information on the plate does
Plaintiff alleges that Defendant Alan Bell, a sergeant with the
                                                                     not violate the Fourth Amendment”). In People v. Bushey, the
Niskayuna Police Department, “requested [that] Defendant
                                                                     New York Court of Appeals addressed a similar challenge to
Scott Gavigan use the unlawful GPS tracking device,” and


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  7
         Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 81 of 130
Chaney v. City of Albany, Slip Copy (2019)
2019 WL 3857995

police-use of license plate information collected through LPR   the Albany area. (See Dkt. No. 168-31, ¶ 5). Relevantly,
technology. See generally 29 N.Y.3d 158, 75 N.E.3d 1165         Defendant Bell states that:
(2017). There, the Court of Appeals explained that:

                                                                            Plaintiff has relied on print outs from
             *9 Because the purpose of a license                            the [ACAC] to claim that I placed or
            plate is to readily facilitate the                              caused to be placed a GPS device on
            identification of the registered owner                          his vehicle(s) and/or cell phone. I did
            of the vehicle for the administration                           not. Instead, I requested information
            of public safety, a person has no                               from the ACAC pertaining to license
            reasonable expectation of privacy                               plates known to be associated with the
            in the information acquired by the                              plaintiff. It just so happens that the
            State for this purpose and contained                            license plate information I entered into
            in a law enforcement or DMV                                     the system was captured by some of
            database. Indeed, the information is                            the license plate readers in Albany and
            typically provided voluntarily by a                             the print out demonstrates when and
            driver to a government agency in                                where the license plates passed any of
            exchange for the privilege of a valid                           the various cameras.
            license and registration. Considering
            that police officers are authorized
            by law to inspect and check for                     (Id., ¶ 6). Defendant Bell further explains the LPR log forms
            violations of licensing and registration            cited by Plaintiff as follows:
            requirements (see Vehicle and Traffic
            Law §§ 390, 401), drivers cannot claim
            any objectively reasonable expectation                          One heading of the print out states
            of privacy with respect to the DMV                              “GPS”. In this context, it is not a GPS
            information being obtained by law                               in the way plaintiff alleges where a
            enforcement. An officer’s observation                           device is placed onto a vehicle or cell
            of that which is publicly displayed                             phone and then sends out information
            and the use of the information                                  as to the vehicle’s whereabouts at any
            relative thereto contained in the DMV                           point in time. Instead, in the context
            database does not violate defendant’s                           of the license plate readers, “GPS”
            Fourth Amendment rights, nor any                                refers to the location of the license
            provision of our New York State                                 plate reader itself. Based on this, I
            Constitution. As defendant did not                              am able to tell whether the license
            have any reasonable expectation of                              plate associated with the plaintiff was
            privacy in either his license plate                             captured as it drove by a stationary
            or the information lawfully obtained                            camera or a camera affixed to a police
            and accessible through the DMV                                  vehicle. If a vehicle associated with
            database, there was no search or                                Mr. Chaney did not drive by a license
            seizure cognizable under federal or                             plate reader, I would not know his
            state constitutional law.                                       whereabouts. Had there actually been
                                                                            a GPS placed on the vehicle, I would
                                                                            be able to know his whereabouts at
Id. at 163–64.                                                              all times. Because I only accessed the
                                                                            database and did not use a GPS, I
Here, Defendant Bell has explained how the Albany Crime                     would not know where Mr. Chaney
Analysis Center (“ACAC”), a division of the Albany Police
Department, tracks license plate information throughout



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      8
              Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 82 of 130
Chaney v. City of Albany, Slip Copy (2019)
2019 WL 3857995

               was at any given time, only the
               occasions when he passed a camera.                   *10 The Albany Defendants argue that Plaintiff’s excessive
                                                                   force claim is subject to summary judgment because
                                                                   “[Plaintiff] fails to articulate any specific physical injuries,”
(Id., ¶ 7).                                                        and “never sought or received medical treatment as a result
                                                                   of either incident.” (Dkt. No. 167-1, pp. 10–11). In response,
In sum, the record shows that APD used fixed cameras               Plaintiff argues that officers used “extreme and excessive
throughout the city that indiscriminately recorded 24-hours        force” on both occasions, but he fails to identify any resulting
a day, without any particular focus on specific individuals,       injuries. (Dkt. No. 177, p. 3).
a fact acknowledged by Plaintiff. (See Dkt. No. 165-28,
pp. 135–36). And Plaintiff has presented no evidence that          As discussed above, excessive force claims brought under
Defendant Bell used any technology other than LPR to               Section 1983 are evaluated under the Fourth Amendment’s
track the location of Plaintiff’s vehicles or his cell phone.      “objective reasonableness” standard. See Terranova v. New
Thus, for the reasons outlined by the Court of Appeals in          York, 676 F.3d 305, 308 (2d Cir. 2012). “[A] plaintiff must
Bushey, Defendant Bell’s use of the LPR technology did             present sufficient evidence to establish that the alleged use of
not violate Plaintiff’s Fourth Amendment rights because he         force is ‘objectively sufficiently serious or harmful enough’
had no reasonable expectation of privacy in his license plate      to be actionable.” Washpon v. Parr, 561 F. Supp. 2d 394, 406
information while traveling on public roads.                       (S.D.N.Y. 2008) (quoting United States v. Walsh, 194 F.3d
                                                                   37, 47 (2d Cir. 1999)). “[T]he Second Circuit and district
Accordingly, Defendant Bell’s motion for summary judgment          courts in the Circuit recognize the concept of de minimis
is granted.                                                        injury and, when the injury resulting from alleged excessive
                                                                   force falls into that category, the excessive force claim is
                                                                   dismissed.” Jackson v. City of New York, 939 F. Supp. 2d 219,
                                                                   231 (E.D.N.Y. 2013); see also Romano v. Howarth, 998 F.2d
    C. Claims Against the City of Albany Defendants 5              101, 105 (2d Cir. 1993). Furthermore, a “ ‘[d]e minimis injury
                                                                   can serve as conclusive evidence that de minimis force was
5       The Court notes that the Albany Defendants have            used.’ ” Washpon, 561 F. Supp. 2d at 407 (quoting Carr v.
        not moved for summary judgment on Plaintiff’s              Deeds, 453 F.3d 593, 606 (4th Cir. 2006)). However, “the
        unlawful tracking claims against APD and Officer           absence of any significant injury to [Plaintiff] does not end
        Gavigan. (Compare Dkt. No. 1, with Dkt. No. 167).          the [excessive force] inquiry, for our standards of decency are
                                                                   violated even in the absence of such injury if the defendant’s
                                                                   use of force was malicious or sadistic.” Wright v. Goord, 554
                   1. Excessive Force Claim                        F.3d 255, 270 (2d Cir. 2009).

Plaintiff claims that he was subjected to excessive force
                                                                   Here, Plaintiff does not allege any specific injuries resulting
during encounters with APD officers on August 14, 2014 and
                                                                   from the claimed excessive force by APD officers on August
October 13, 2014. (Dkt. No. 1, pp. 7–8, 22–23). Specifically,
                                                                   14 or October 13 in 2014. (See generally Dkt. No. 1; Dkt.
Plaintiff claims that an unknown officer (Defendant John
                                                                   No. 171). Plaintiff merely asserts that, on August 14th, he was
Doe Badge #889) “used excessive force by tackling [ ]
                                                                   “surrounded by all the officers who basically just took me
plaintiff to the ground and handcuffing plaintiff as he tried
                                                                   down,” and that “[t]hey came over with guns drawn, threw
to enter the store on central ave on the night of August
                                                                   me down to the floor, rushing me down, and handcuffing
14, 2014.” (Id., p. 7). Plaintiff also claims that he was
                                                                   me.” (Dkt. No. 165-28, pp. 29–30). After being pushed to
subjected to excessive force on October 13, 2014 when APD
                                                                   the ground, Plaintiff states that the APD officers “searched
Officers Gavigan, Gorleski, Kuhn, and Meehan “roadblocked
                                                                   around me, took my phone and stuff out of my pocket,
plaintiffs [sic] vehicle at gun point and strong armed plaintiff
                                                                   searched my pocket and my, you know, genital area around
facedown in the middle of interstate I-90.” (Id., p. 8). During
                                                                   me at first. And then after that they went and told me to sat
his deposition, Plaintiff stated that he was “snatched out
                                                                   [sic] down on the curb, like helped me sit down because I was
of the vehicle at gunpoint, ... rustled, handcuff[ed], and
                                                                   handcuffed.” (Id., p. 32). As for October 13th, Plaintiff recalls
arrested.” (Dkt. No. 165-28, pp. 55–56). Plaintiff claims that
                                                                   that he “got tooken [sic] out of the car, snatched to the ground,
the APD Officers had no reason to use force against him.


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             9
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 83 of 130
Chaney v. City of Albany, Slip Copy (2019)
2019 WL 3857995

handcuffed, and -- rustled me out of the car and took me down     arrest report. (Dkt. No. 167-1, pp. 7–8). This argument relies
to the precinct.” (See id., pp. 55–56).                           on the Supreme Court’s decision in Heck v. Humphrey, which
                                                                  held that:
For both arrests, it is undisputed that APD officers had
probable cause to believe that drug crimes had been
committed and did not know whether Plaintiff and his                           [I]n order to recover damages for [an]
associates were armed. (See Dkt. No. 167-2, pp. 4–9, 93–                       allegedly unconstitutional conviction
94). Crediting Plaintiff’s allegations, the officers made these                or imprisonment, or for other harm
arrests by taking Plaintiff down to the ground and placing                     caused by actions whose unlawfulness
him in handcuffs. There is no evidence whatsoever that                         would render a conviction or sentence
Plaintiff suffered any injury resulting from their actions,                    invalid, a § 1983 plaintiff must
much less a significant one. Nor could malicious or sadistic                   prove that the conviction or sentence
intent be inferred based on their actions. On these facts,                     has been reversed on direct appeal,
no jury could find that the force used against Plaintiff was                   expunged by executive order, declared
unreasonable. Therefore, Plaintiff’s excessive force against                   invalid by a state tribunal authorized
the APD Defendants must be dismissed. See Bermudez v.                          to make such determination, or called
Waugh, No. 11-CV-947, 2013 WL 654401, at *5, 2013 U.S.                         into question by a federal court’s
Dist. LEXIS 23422 (N.D.N.Y. Feb. 21, 2013) (finding that                       issuance of a writ of habeas corpus.
tackling of inmate that caused minor bruising constituted                      A claim for damages bearing that
de minimis force) (collecting cases); Bradley v. Village of                    relationship to a conviction or sentence
Greenwood Lake, 376 F. Supp. 2d 528, 535 (S.D.N.Y.                             that has not been so invalidated is not
2005) (dismissing excessive force claim against arresting                      cognizable under § 1983. Thus, when
officer who kicked the plaintiff in the stomach causing                        a state prisoner seeks damages in a
temporary nausea and an abdominal scratch); Esmont v. City                     Section 1983 suit, the district court
of New York, 371 F. Supp. 2d 202, 213–15 (E.D.N.Y. 2005)                       must consider whether a judgment in
(dismissing excessive force claim where arresting officer                      favor of the plaintiff would necessarily
caused the plaintiff to bump her head as she was placed in                     imply the invalidity of his conviction
patrol car, resulting in a headache; left her in hot patrol car                or sentence; if it would, the complaint
for ten minutes, resulting in profuse sweating; and applied                    must be dismissed unless the plaintiff
handcuffs too tightly, resulting in bruising, swelling and                     can demonstrate that the conviction or
unsubstantiated claims of nerve damage).                                       sentence has already been invalidated.



            2. October 13, 2014 Arrest Report                     512 U.S. 477, 486–87, 114 S.Ct. 2364, 129 L.Ed.2d 383
                                                                  (1994).
 *11 Plaintiff next claims that Defendant Gavigan “falsified
the arrest report/accusatory instrument on October 13, 2014       Here, Plaintiff offers no evidence that his conviction for
by alleging the red jacket found in the trunk belonged            Criminal Possession of a Controlled Substance in the Third
to this plaintiff as opposed to the driver who owned the          Degree (see Dkt. No. 167-2, p. 7) has been reversed or
vehicle.” (Dkt. No. 1, p. 9). As a result, Plaintiff claims       invalidated. Furthermore, the undisputed facts demonstrate
that his due process rights were violated because the             that Plaintiff’s conviction stems entirely from the evidence
“perjured arrest report/accusatory instrument” did not meet       obtained by APD officers on October 13th, which included
the “requirements of CPL 100.40 and CPL 100.15” since             198 glassine envelopes of heroin recovered from Plaintiff’s
Gavigan “failed to provide any facts to support his conclusory    left coat pocket. (See id., p. 6). Thus, the success of Plaintiff’s
statements[.]” (Id.).                                             claim challenging the arrest report would necessarily imply
                                                                  the invalidity of his conviction.
In response, the Albany Defendants argue that Plaintiff’s drug
conviction related to the October 13th incident precludes him     For these reasons, the Court finds that Plaintiff’s claim
from asserting that Detective Gavigan falsified the related       challenging the validity of the October 13th arrest report is



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              10
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 84 of 130
Chaney v. City of Albany, Slip Copy (2019)
2019 WL 3857995

barred by Heck and must be dismissed. See Warren v. Fischl,         to Plaintiff, APD officers, including Defendant Gavigan,
674 F. App'x 71, 73 (2d Cir. 2017), cert. denied, ––– U.S.          physically touched his genitals during both searches. (Id., pp.
––––, 138 S. Ct. 123, 199 L.Ed.2d 75 (2017) (finding that           66–67).
the appellant’s claims alleging that defendants “conspired to
fabricate evidence and testimony against him and introduced         The Albany Defendants admit that a visual body cavity search
such fabricated evidence and perjury at trial,” if proved,          was conducted in a private room at the police station on
“would demonstrate the invalidity of his conviction,” and           October 13th, but they insist that no strip-searches were ever
were therefore barred by Heck); Monroe v. Gould, 372 F.             conducted in public. 6 (Dkt. No. 167-1, p. 9). Further, the
Supp. 3d 197, 202–03 (S.D.N.Y. 2019) (granting summary              Albany Defendants argue that Plaintiff’s claims about public
judgment on a plaintiff’s Section 1983 claim challenging the        strip-searches are “simply unbelievable and unsupported by
validity of the police search of a vehicle where the plaintiff’s    evidence,” and that “the facts and totality of the circumstances
success would have implied the invalidity of the plaintiff’s        rendered the strip [at the police station] necessary and
prior conviction).                                                  constitutional.” (Id., pp. 9–10).

                                                                    6       Regarding the October 13th encounter, Defendant
   3. Unlawful Strip and Visual Body Cavity Searches                        Gavigan states that police performed a “pat down”
                                                                            search on Plaintiff’s person. (Dkt. No. 167-2, ¶ 9).
Plaintiff also claims that APD officers subjected him to a
number of unlawful strip and visual body cavity searches.           The Fourth Amendment protects individuals from
(Dkt. No. 1, pp. 23–24). Specifically, Plaintiff alleges that       unreasonable searches by the government. See U.S. Const.
while he was handcuffed on August 14, 2014, “[Defendant             amend. IV. A search of a person is presumptively
John Doe Badge #889], Detective Scott Gavigan and                   unreasonable if conducted without a warrant, but warrantless
members of his unit arrived on scene and performed there            searches may be justified if they fall under an exception to
[sic] own search of plaintiff private area [sic].” (Id., p.         the warrant requirement. Katz v. United States, 389 U.S. 347,
8). According to Plaintiff, several APD officers, including         357, 88 S.Ct. 507, 19 L.Ed.2d 576 (1967). For example,
Defendant Gavigan, took him to a parking lot and searched           strip-searches at detention facilities are generally valid under
his pockets, waistband, shoes, socks, and then removed his          the Fourth Amendment, as discussed above. Under the
belt. (Dkt. No. 165-28, pp. 33–35). Plaintiff states that “my       circumstances here, Plaintiff’s allegations about searches at
genitals and all that was lift up, [officers] searched inside my    the police station also fall in this category. Notably, the record
pants ... up under my arms, my shoes and socks was tooken           shows that Plaintiff was arrested with a large amount of
[sic] off and then the back was also searched.” (Id., pp. 35–       narcotics in glassine envelopes and has a criminal history
36). When asked specifically whether the officers touched his       involving narcotics. (See Dkt. No. 167-2, p. 6). Therefore, the
genitals, Plaintiff testified: “Yes. Yes. Yes. Outside and at the   police also had reasonable suspicion that Plaintiff could be
precinct also, when I got down to the station house.” (Id., p.      carrying and concealing drugs on his person, which justified
36).                                                                the search. Further, Plaintiff admits that the search at the
                                                                    station was performed in a private room, limiting the intrusion
 *12 Plaintiff also alleges that APD officers conducted a           on his privacy. (See Dkt. No. 165-28, p. 64).
similar unlawful search when he was arrested on October
13, 2014, wherein Defendant Officers Gavigan and Kuhn               Accordingly, Plaintiff’s allegations about searches at the
performed a public search of Plaintiff’s “private areas.” (Dkt.     police station do not permit a rational finding that his Fourth
No. 1, pp. 8–9, 22–23). And Plaintiff claims that APD               Amendment rights were violated. See Elk v. Townson, 839
Officers Gorleski, Kuhn and Meehan performed another                F. Supp. 1047, 1052 (S.D.N.Y. 1993) (holding that the
unlawful visual body cavity search when Plaintiff arrived at        defendant’s presence in a vehicle in which drugs were found
the Albany police station. (See id., pp. 8–9, 22). Plaintiff        gave the sheriff’s office “reasonable grounds” to conduct
claims that, on both occasions, the APD officers lacked             a strip-search at the precinct); Easton v. City of New York,
probable cause to “forcibly search” his underwear in public.        No. 05-CV-1873, 2009 WL 1767725, at *3–4, 2009 U.S.
(Id., pp. 8–9). Consistent with these allegations, Plaintiff        Dist. LEXIS 53519 (E.D.N.Y. June 23, 2009) (holding that
testified that the police strip-searched him in public and again    reasonable suspicion existed for visual body cavity search
at the police station. (Dkt. No. 165-28, pp. 57, 66). According     where the plaintiff was arrested while in possession of



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              11
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 85 of 130
Chaney v. City of Albany, Slip Copy (2019)
2019 WL 3857995

marijuana and cash, allowing the rational inference that he
was engaged in the sale and distribution of marijuana); see
                                                                                    4. Deprivation of Property
also United States v. Doutre, No. 08-CR-10215, 2009 WL
1211048, at *5, 2009 U.S. Dist. LEXIS 37758 (D. Mass.               *13 Next, Plaintiff alleges that Defendant Gavigan
May 5, 2009) (holding that police had reasonable suspicion to      unlawfully “seized” $5,832.00 from him on an unspecified
conduct a strip-search of the defendant at the station where the   date. (Dkt. No. 1, p. 12). Plaintiff asserts that he has “yet to
defendant was arrested for a drug trafficking crime and police     receive a voucher or notification of forfeiture proceedings,”
had received information from an informant that defendant          and that “[n]othing was ever mentioned in court and I hereby
possessed cocaine earlier that evening).                           request [the] return of my money confiscated. Plaintiff asserts
                                                                   a claim of conversion [ ].” (Id.).
However, as to the alleged public strip-searches, the
parties' contrasting accounts preclude summary judgment            The Albany Defendants deny that that Detective Gavigan
because there is an issue of fact as to whether Plaintiff          ever seized any money from Plaintiff, and argue that “even
was subjected to a public strip-search/visual body cavity          assuming this allegation is true, the availability of an Article
inspection. A public search as alleged would rise to the           78 procedure is sufficient to satisfy Plaintiff’s right to due
level of a Fourth Amendment violation. In sum, the Albany          process such that Plaintiff fails to state a cognizable [Section
Defendants' motion for summary judgment on Plaintiff’s             1983] due process claim.” (Dkt. No. 167-1, p. 14). In
Fourth Amendment claims is granted as to the strip and/or          response, Plaintiff argues that the “court has jurisdiction
visual body cavity searches conducted upon intake at the           over plaintiff [sic] property claim irrespective of plaintiff not
Albany police station, but denied as to Plaintiff’s claims that    filings [sic] and article 78 and waisting [sic] time.” (Dkt. No.
APD officers touched his genitals during public strip-searches     177, p. 3).
on August 14th and October 13th of 2014. 7
                                                                   In general, “there is no constitutional violation (and no
7                                                                  available Section 1983 action) when there is an adequate
       The Court rejects the Albany Defendants' argument
                                                                   state postdeprivation procedure to remedy a random,
       that Officers Kisling, Wilson, Seeber, and James
                                                                   arbitrary deprivation of property or liberty.” Hellenic Am.
       were not personally involved in any of the alleged
                                                                   Neighborhood Action Comm. v. City of New York, 101
       conduct. (See Dkt. No. 167-1, p. 6). Plaintiff
                                                                   F.3d 877, 881–82 (2d Cir. 1996) (citations omitted). As
       has consistently recalled that numerous officers
                                                                   noted by the Albany Defendants, the Second Circuit has
       were involved in the alleged unlawful searches
                                                                   held that “an Article 78 proceeding constitutes an adequate
       on August 14th. Plaintiff specifically alleges that
                                                                   postdeprivation procedure under the Due Process Clause....”
       after his apprehension on August 14th, “Defendant
                                                                   Id. (citing Marino v. Ameruso, 837 F.2d 45, 47 (2d Cir. 1988)).
       Scott Gavigan and members of his unit arrived
                                                                   Moreover, this Court has held that Article 78 proceedings
       on the scene and performed [their] own search
                                                                   provide an adequate remedy for those who seek to challenge
       of [Plaintiff’s] private areas.” (Dkt. No. 1, p. 8).
                                                                   any action or inaction by an administrative agency or officers
       During Plaintiff’s deposition, he recalled that he
                                                                   of state or local government. See Hourihan v. Lafferty, 58 F.
       was escorted by four officers to a parking lot
                                                                   Supp. 2d 10, 14–15 (N.D.N.Y. 1999) (citing N.Y. C.P.L.R. §
       where the alleged search was conducted. (Dkt.
                                                                   7801).
       No. 165-28, p. 35). In opposition to the Albany
       Defendants' motion, Plaintiff argues that “these
                                                                   Here, Plaintiff has offered no evidence that he ever sought the
       officers [sic] names didn't fall from the sky there
                                                                   return of the money that was allegedly seized by Detective
       [sic] names are a result of there [sic] participation in
                                                                   Gavigan, either directly from APD or through an Article 78
       the unlawful public cavities [sic] searches....” (Dkt.
                                                                   proceeding. Plaintiff’s remedy for this claim was to seek
       No. 177, p. 1). Viewing the alleged facts in a light
                                                                   relief under Article 78 rather than file suit in federal court.
       most favorable to the Plaintiff, the Court finds that
                                                                   Accordingly, Plaintiff’s claim to recover the value of the
       a reasonable jury could find that Officers Kisling,
                                                                   seized property is dismissed as a matter of law.
       Wilson, Seeber, and James were involved in the
       alleged conduct.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            12
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 86 of 130
Chaney v. City of Albany, Slip Copy (2019)
2019 WL 3857995

                                                                   112, 127–30, 108 S.Ct. 915, 99 L.Ed.2d 107 (1985) (plurality
                                                                   opinion); or (4) a failure to train or supervise that amounts to
                       5. Monell Claim
                                                                   “deliberate indifference” to the rights of those with whom the
Lastly, Plaintiff asserts a municipal liability claim against      municipality’s employees interact. City of Canton v. Harris,
the City of Albany under several theories, including: (1)          489 U.S. 378, 388, 109 S.Ct. 1197, 103 L.Ed.2d 412 (1989).
failure to train, supervise, or discipline its employees; (2)
creation and use of “a blanket policy that allowed ... officers    Here, Plaintiff has not demonstrated any underlying
to commit perjury within arrest reports;” (3) “fail[ure] to        constitutional violation to support his Monell claim, with the
implement a policy that screen [sic] all arrest reports/           possible exception of the alleged public searches. Moreover,
accusatory instruments for facial and jurisdictional defects       he has not produced any evidence of a municipal policy
prior to infringing upon a plaintiff [sic] due process liberty     or custom by the City of Albany that caused the alleged
rights;” (4) creation of “a blanket policy that allowed all        constitutional violations. Plaintiff simply asserts, without
officers to arrest a plaintiff in the absence of probable          offering supporting evidence, that his experiences with APD
cause;” (5) “deliberate indifference to Plaintiff’s false arrest   officers were part of a larger pattern of systemic misconduct.
by enforcing a blanket policy created by the prosecutor and        (See Dkt. No. 1, pp. 9–10, 15–17, 20–21). At most, Plaintiff
the police chief to allow the Albany police to conduct stop-       has only alleged a few isolated instances of misconduct. 8
frisks, unlawful cavity searches, and file false reports without   Without more, he cannot sustain a Monell claim because it
conducting a thorough investigation;” and (6) “the admission       is well-settled that “a single incident alleged in a complaint,
visual body cavity searches ... conducted pursuant to a long-      especially if it involved only actors below the policy-making
established plan, policy, or procedure of the ... albany police    level, does not suffice to show a municipal policy.” DeCarlo
department.” (Dkt. No. 1, pp. 9–10, 15–17, 20–21).                 v. Fry, 141 F.3d 56, 61 (2d Cir. 1998); see also Southerland
                                                                   v. Garcia, 483 F. App'x 606, 609 (2d Cir. 2012) (holding
In support of summary judgment, the Albany Defendants              that summary judgment was proper where the “[p]laintiffs
argue that “the only proof Plaintiff has offered in an attempt     [ ] failed to allege, let alone present any evidence of, an
to substantiate these conclusory, boilerplate allegations are      official custom or policy such as is necessary to establishing
his own isolated allegations of misconduct which form the          liability under Monell”); Giaccio v. City of New York, 308
basis of this litigation.” (Dkt. No. 167-1, p. 12). In response,   F. App'x 470, 472 (2d Cir. 2009) (affirming the district
Plaintiff argues that “[t]he defendants were put on notice for     court’s dismissal of a Monell claim where isolated evidence
years about the same identical issues raised herein and failed     of constitutional violations “[fell] far short of establishing a
to discipline or institute a policy to detect perjury, filings     practice that is so ‘persistent and widespread’ to justify the
of perjured false police report, unlawful cavity searches etc.     imposition of municipal liability”). Accordingly, Plaintiff’s
wherefore these issues are not isolated and clearly establishes    conclusory allegations of wider misconduct by the Albany
a monell claim.” (Dkt. No. 177, p. 3).                             police are insufficient to show a policy or practice by the City,
                                                                   and Plaintiff’s Monell claim must be dismissed. 9
 *14 Under Monell, a city may only be held liable
under Section 1983 where a plaintiff demonstrates that the         8
constitutional violation complained of was caused by a                     The Court notes that Plaintiff’s opposition
municipal “policy or custom.” 436 U.S. at 694–95, 98 S.Ct.                 papers include several articles from Albany-area
2018; see also Patterson v. County of Oneida, 375 F.3d 206,                newspapers identifying at least one other case in
226 (2d Cir. 2004) (citing Jett v. Dallas Indep. Sch. Dist., 491           which APD and Defendant Gavigan were accused
U.S. 701, 733–36, 109 S.Ct. 2702, 105 L.Ed.2d 598 (1989)).                 of civil rights violations. (See, e.g., Dkt. No. 177-1,
A municipal policy or custom may be established by any                     pp. 15–16, 41–42). Although there appears to be
of the following: (1) a formal policy, officially promulgated              some tangential similarities between the claims in
by the municipality, id. at 690, 98 S.Ct. 2018; (2) an action              those cases and Plaintiff’s claims here, there is
taken by the official responsible for establishing policy with             nothing to suggest anything more than isolated
respect to a particular issue, Pembaur, 475 U.S. at 483–                   incidents of alleged wrongdoing on behalf of
84, 106 S.Ct. 1292; (3) unlawful practices by subordinate                  specific officers.
officials so permanent and widespread as to practically have       9       Plaintiff claims that Albany Police Chief Steven
the force of law, City of St. Louis v. Praprotnik, 485 U.S.
                                                                           Krokoff violated his constitutional rights because


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             13
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 87 of 130
Chaney v. City of Albany, Slip Copy (2019)
2019 WL 3857995

                                                                        ORDERED that the Schenectady County Defendants'
        Chief Krokoff, inter alia, failed “to prevent
                                                                        Motion for Summary Judgment (Dkt. No. 165), is
        unlawful stops, frisks without probable cause or [to
                                                                        GRANTED as to Plaintiff’s claims for: (1) unlawful visual
        prevent] the filing of perjurous [sic] police reports
                                                                        body cavity searches; (2) denial of necessary medical
        that lead to unwarranted malicious prosecution or
                                                                        attention; and (3) municipal liability under Monell; but is
        deprivation of plaintiff [sic] due process liberty
                                                                        DENIED as to Plaintiff’s excessive force claim arising from
        rights.” (See Dkt. No. 1, pp. 9–11). However,
                                                                        the encounter on December 28, 2014; and it is further
        Plaintiff has failed to offer any evidence supporting
        these allegations, and therefore, Plaintiff’s claims
                                                                        ORDERED that Defendant Bell’s Motion for Summary
        against Chief Krokoff must be dismissed.
                                                                        Judgment (Dkt. No. 168), is GRANTED; and it is further

   V. CROSS-CLAIMS
                                                                        ORDERED that the Albany Defendants' Motion for
 *15 The Schenectady County Defendants and Defendant
                                                                        Summary Judgment (Dkt. No. 167), is GRANTED as to
Bell also move to dismiss all cross-claims against them. (See
                                                                        Plaintiff’s claims for: (1) unlawful searches at the police
Dkt. No. 165-43, pp. 32–33; Dkt. No. 168-32, p. 9). Although
                                                                        station on October 13, 2014; (2) excessive force on August 13,
“[n]either the Supreme Court nor the Second Circuit has ruled
                                                                        2014 and October 13, 2014; (3) unlawfully “seized” money;
on the question of whether there is a right to contribution
                                                                        and (4) municipal liability under Monell; but is DENIED
between joint tortfeasors under 42 U.S.C. § 1983, New York
                                                                        as to Plaintiff’s claims for unlawful public strip-searches on
district courts have consistently held that federal law does
                                                                        August 13, 2014 and October 14, 2014; and it is further
not provide a basis for contribution under Section 1983.”
See Thomas v. City of Troy, 293 F. Supp. 3d 282, 301–
                                                                        ORDERED that all cross-claims, to the extent they are
02 (N.D.N.Y. 2018) (“even if this action went to trial and
                                                                        asserted by and against the Defendants, are DISMISSED
City Defendants were found liable, they would be liable
                                                                        with prejudice; and it is further
for their own actions and not for the actions of County
Defendants”); see also De Ratafia v. County of Columbia,
                                                                        ORDERED that, in accordance with this Memorandum-
No. 13-CV-0174, 2013 WL 5423871, at *18, 2013 U.S.
                                                                        Decision and Order, Defendants Sinatra, Van Hoesen, Reaulo,
Dist. LEXIS 138169 (N.D.N.Y. Sept. 26, 2013) (holding that
                                                                        Bell, Schenectady County Jail, Unknown John Does from
“federal law does not provide a basis for contribution for
                                                                        the Schenectady County Jail, Unknown John Does from
liability under Section 1983”); Castro v. County of Nassau,
                                                                        the Schenectady County Sherriff, and Albany Police Chief
739 F. Supp. 2d 153, 184 (E.D.N.Y. 2010) (“To the extent the
                                                                        Steven Krokoff are hereby DISMISSED from this action with
County seeks indemnification and contribution on plaintiff’s
                                                                        prejudice; and it is further
§ 1983 claims, they cannot do so as a matter of law. No right
to contribution exists under § 1983. Nor is there a federal right
                                                                        ORDERED that the Clerk provide a copy of this
of indemnification under the statute.”). The Court sees no
                                                                        Memorandum-Decision and Order to the parties in
reason to diverge from this well-established precedent here.
                                                                        accordance with the Local Rules of the Northern District of
Accordingly, Defendants' cross-claims for contribution and
                                                                        New York.
indemnity are dismissed.

                                                                        IT IS SO ORDERED.
  VI. CONCLUSION
For the foregoing reasons, it is
                                                                        All Citations

                                                                        Slip Copy, 2019 WL 3857995

End of Document                                                     © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                14
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 88 of 130
Thompson v. City of New York, Not Reported in Fed. Supp. (2017)
2017 WL 1929552

                                                                 Cir. 2016) (“categorically strip-searching the following two
                                                                 classes of detainees may not pass constitutional muster:
                  2017 WL 1929552
                                                                 (1) detainees charged with misdemeanors and segregated
    Only the Westlaw citation is currently available.
                                                                 alone from the general population; and (2) detainees charged
     United States District Court, S.D. New York.
                                                                 with misdemeanors and segregated with other detainees
              Andre THOMPSON, Plaintiff,                         charged with misdemeanors from the general population.”),
                           v.                                    and Turkmen v. Hasty, 789 F.3d 218, 260 (2d Cir. 2015)
               CITY OF NEW YORK, and                             (policy requiring strip searches “was not reasonably related
                                                                 to legitimate penological interests” when there was “no
               John Does 1-3, Defendants.
                                                                 possibility that [inmates] could have obtained contraband”)).
                      16 Civ. 824 (PKC)
                               |                                 Plaintiff filed an Amended Complaint on April 7, 2016. (Dkt.
                     Signed 05/09/2017                           6.) In an Order dated July 13, 2016, this Court set a briefing
                                                                 schedule for the defendant’s proposed motion to dismiss,
Attorneys and Law Firms                                          requiring any opposition from the plaintiff by October 10,
                                                                 2016. (Dkt. 14.) On September 8, 2016, defendant City
Andre Thompson, New York, NY, pro se.                            of New York moved to dismiss the Amended Complaint
                                                                 pursuant to Rule 12(b)(6), Fed. R. Civ. P. (Dkt. 15.) It is now
Kate Fay McMahon, New York City Law Department, New
                                                                 more than seven months since the defendant filed its motion
York, NY, for Defendants.
                                                                 to dismiss, and more than six months since the deadline for
                                                                 the plaintiff’s response has passed. (Dkt. 14.) The plaintiff has
                                                                 not submitted opposition papers, and has not written the Court
             MEMORANDUM AND ORDER
                                                                 to request an extension. As a result, the motion is unopposed.
P. Kevin Castel, United States District Judge
                                                                 When considering a Rule 12(b)(6) motion, the Court draws
 *1 Plaintiff Andre Thompson, who is unrepresented, asserts      all reasonable inferences in the plaintiff’s favor and accepts
pursuant to 42 U.S.C. § 1983 that his constitutional rights      as true the facts alleged in the complaint. In re Elevator
were violated when the defendants strip searched him             Antitrust Litig., 502 F.3d 47, 50 (2d Cir. 2007). To survive
upon entering and leaving New York City Department of            a motion to dismiss, a complaint must “contain sufficient
Correction (“DOC”) facilities and during searches of his         factual matter ... to ‘state a claim to relief that is plausible
housing area. Plaintiff alleges that because he was a pretrial   on its face.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
detainee facing only misdemeanor charges, these actions          (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570
violated his Fourth Amendment rights as applicable to the        (2007)). Plausibility exists “when the plaintiff pleads factual
defendants by reason of the Fourteenth Amendment.                content that allows the court to draw the reasonable inference
                                                                 that the defendant is liable for the misconduct alleged.”
This action was filed on February 2, 2016. (Dkt. 2.) In          Id. Nevertheless, “ ‘a pro se complaint, however inartfully
an Order dated March 18, 2016, then Chief Judge Loretta          pleaded, must be held to less stringent standards than formal
Preska wrote that “[p]laintiff’s allegations that he is a        pleadings drafted by lawyers.’ ” Erickson v. Pardus, 551 U.S.
pretrial detainee facing misdemeanor charges and is strip        89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106
searched when going to and from court, without more, are         (1976)). Courts continue to afford special solicitude for pro se
insufficient to state a claim.” (Dkt. 5) (citing Florence v.     complaints after Iqbal and Twombly. See Harris v. Mills, 572
Board of Chosen Freeholders of Cty. of Burlington, 566           F.3d 66, 72 (2d Cir. 2009). A plaintiff’s failure to respond to
U.S. 318 (2012)). However, Chief Judge Preska granted            a motion to dismiss does not automatically warrant dismissal
plaintiff leave to amend his complaint because there were        of the complaint. McCall v. Pataki, 232 F.3d 321, 323 (2d Cir.
still some situations in which it may not be reasonable to       2000).
strip search pretrial detainees. (See id.) (citing Florence,
566 U.S. at 339 (declining to reach the issue of searches        *2 In his Amended Complaint, plaintiff alleges that
involving intentional humiliation or abuse), In re Nassau        while he was held in three different DOC facilities—the
Cty. Strip Search Cases, 639 Fed.Appx. 746, 750-51 (2d           Manhattan Detention Center (“MDC”), the George Motchan



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             1
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 89 of 130
Thompson v. City of New York, Not Reported in Fed. Supp. (2017)
2017 WL 1929552

                                                                       14 Civ. 5934 (JCF), 2015 WL 3929621, at *2-3 (S.D.N.Y.
Detention Center (“GMDC”), and the Anna M. Kross Center
                                                                       June 17, 2015) (“[T]he policy of strip searching inmates
(“AMKC”)—he was strip searched multiple times in housing
                                                                       after contact visits or upon departing for court appearances
areas and in the intake areas when he was on his way
                                                                       does not, in itself, violate the Constitution.”); Myers v. City
to and from court. (Amended Complaint, Dkt. 6.) Plaintiff
                                                                       of N.Y., No. 11 Civ. 8525 (PAE), 2012 WL 3776707, at
claims these searches occurred between September 9, 2015
                                                                       *9 (S.D.N.Y. Aug. 29, 2012) (suspicionless strip searches
and March 29, 2016. (Id.) According to plaintiff, the DOC
                                                                       of non-felony pretrial detainee at intake and upon leaving
officers had no “cause” to strip search him before he was taken
                                                                       facility for court appearances were constitutional); Israel v.
to court because he was already required to clear multiple
                                                                       City of N.Y., No. 11 Civ. 7726 (JMF), 2012 WL 4762082,
metal detectors and his clothing and property were scanned
                                                                       at *3 (S.D.N.Y. Oct. 5, 2012) (strip searches before and
and hand searched by correction officers. (Id.) Similarly,
                                                                       after court visits and incident to random cell searches were
he claims that there was no “cause” for officers to take
                                                                       reasonably related to legitimate security interests and did not
him and 5-7 other inmates to the bathroom to be strip
                                                                       violate Fourth Amendment). The types of searches described
searched during housing area searches because correction
                                                                       by the plaintiff serve the legitimate penological purpose of
officers already use drug sniffing dogs, metal detectors, and
x-ray machines to search the person and property of the                preventing contraband from coming into and out of prisons
                                                                       and jails. See Smith, 2015 WL 3929621, at *2; Israel, 2012
inmates during these searches. (Id.) Accordingly, plaintiff
                                                                       WL 4762082, at *3 (strip search during search of inmate’s
concludes that the only purpose of these strip searches
                                                                       cell reasonable because it ensures inmate is not concealing
was to “demoralize, dehumanize, and violate [his Fourth]
                                                                       contraband on his person).
Amendment rights.” (Id.)

                                                                       Plaintiff’s argument that there was no “cause” to strip
Plaintiff alleges that he filed grievances at AMKC and
                                                                       search him is unavailing because Florence permits correction
GMDC regarding these strip searches. (Id.) According to the
                                                                       officers to strip search detainees without particularized
Amended Complaint, there was “no result” in his AMKC
                                                                       suspicion, see Florence, 566 U.S. at 339; Jean-Laurent v.
grievance and in response to his GMDC grievance he was
                                                                       Wilkerson, 438 F. Supp. 2d 318, 323 (S.D.N.Y. 2006), aff'd,
“deemed a security risk.” (Id.) Plaintiff does not appear to
                                                                       461 Fed.Appx. 18 (2d Cir. 2012) (“Generally, strip searches
have appealed the DOC decision, if any, on either of his
                                                                       have been upheld as a reasonable security measure within a
grievances. (Id.) (showing no response to the question “What
                                                                       correctional facility even in the absence of probable cause as
steps, if any, did you take to appeal that decision?”). However,
                                                                       long as they are related to a legitimate penological goal.”),
in his original complaint, he wrote that he was “never part of
                                                                       and recognizes that strip searches are specifically “designed
the appeals process because [he] was never spoken to anyone
                                                                       to uncover contraband that can go undetected by a patdown,
about [his] grievance.” (Dkt. 2.)
                                                                       metal detector, and other less invasive searches.” Florence,
                                                                       566 U.S. at 334.
The Amended Complaint fails to cure the deficiencies
identified by Chief Judge Preska and is dismissed for
                                                                        *3 For the foregoing reasons, the defendant’s motion to
substantially the same reasons noted in Chief Judge Preska’s
                                                                       dismiss (Dkt. 15) is GRANTED.
Order of March 18, 2016. The general practice of strip
searching a detainee during housing searches and on the
                                                                       SO ORDERED.
way to and from court appearances is not unconstitutional,
even if the detainee is accused only of a misdemeanor. See
Florence, 566 U.S. at 324, 339 (holding that suspicionless             All Citations
strip search of detainee arrested for a minor offense prior
to his admission into the general jail population did not              Not Reported in Fed. Supp., 2017 WL 1929552
violate Fourth Amendment); Smith v. City of N.Y., No.

End of Document                                                    © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 90 of 130
United States v. Peeples, --- F.3d ---- (2020)
2020 WL 3406445


                                                                   Procedural Posture(s): Appellate Review; Pre-Trial Hearing
                  2020 WL 3406445
                                                                   Motion; Trial or Guilt Phase Motion or Objection.
    Only the Westlaw citation is currently available.
    United States Court of Appeals, Second Circuit.
                                                                    West Headnotes (20)
        UNITED STATES of America, Appellee,
                        v.
    Joseph W. PEEPLES, III, Defendant-Appellant,                    [1]    Criminal Law        Construction in favor of
                                                                           government, state, or prosecution
                         18-2309-cr                                        Where a defendant has been found guilty of the
                              |                                            crime charged, the factfinder’s role as weigher
                     August Term 2019                                      of the evidence is preserved on appeal through a
                              |                                            legal conclusion that upon judicial review all of
                       No. 18-2309-cr                                      the evidence is to be considered in the light most
                              |                                            favorable to the prosecution.
                   Argued: March 31, 2020
                              |
                   Decided: June 22, 2020
                                                                    [2]    Criminal Law        Review De Novo
Synopsis                                                                   Questions of law arising from a district court’s
Background: In prosecution for bank robbery, entering a                    judgment in a criminal case are reviewed de
bank with intent to commit larceny, and bank larceny, the                  novo.
United States District Court for the Western District of
New York, Frank P. Geraci, Chief Judge, 2018 WL 495636,
adopted the report and recommendation of Jonathan W.                [3]    Criminal Law        Reception and
Feldman, United States Magistrate Judge, 2017 WL 9517692,                  Admissibility of Evidence
and denied defendant's motion to suppress and motion to                    Evidentiary rulings are reviewed for abuse of
dismiss, and defendant was convicted of the charged offenses.              discretion.
Defendant appealed.


                                                                    [4]    Criminal Law        Discretion of Lower Court
Holdings: The Court of Appeals, Cabranes, Circuit Judge,                   A district court has abused its discretion if it
held that:                                                                 based its ruling on an erroneous view of the
                                                                           law or on a clearly erroneous assessment of
[1] as a matter of apparent first impression, suppression of               the evidence, or if it rendered a decision that
prejudicial, post-arrest evidence, rather than dismissal of the            cannot be located within the range of permissible
criminal case, is the proper remedy when an arrestee's initial             decisions.
appearance did not occur in the proper judicial district without
unnecessary delay;

                                                                    [5]    Criminal Law        Questions of Fact and
[2] criminal complaint was valid despite magistrate judge's
                                                                           Findings
failure to sign the jurat on last page of affidavit submitted by
FBI agent; and                                                             Findings of fact are reviewed for clear error.


[3] any error was harmless as to allegedly unduly suggestive
in-court identification procedure.                                  [6]    Criminal Law        Reception and
                                                                           Admissibility of Evidence
                                                                           The Court of Appeals will reverse an evidentiary
Affirmed.                                                                  ruling only in instances of manifest error.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             1
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 91 of 130
United States v. Peeples, --- F.3d ---- (2020)
2020 WL 3406445


                                                                [11]   Criminal Law       Delay in Arraignment or
                                                                       Initial Appearance
 [7]    Criminal Law          Evidence in general
                                                                       Suppression of prejudicial, post-arrest evidence,
        Even where the Court of Appeals concludes that
                                                                       rather than dismissal of the criminal case, is
        an evidentiary ruling was manifestly erroneous,
                                                                       the proper remedy when an arrestee's initial
        it will nonetheless affirm if the error was
                                                                       appearance did not occur in the proper judicial
        harmless, that is, if the Court of Appeals can
                                                                       district without unnecessary delay. Fed. R. Crim.
        conclude that the error did not affect substantial
                                                                       P. 5(a)(1)(A), (c)(2).
        rights.


                                                                [12]   Criminal Law       Delay in Arraignment or
 [8]    Criminal Law          Evidence in general
                                                                       Initial Appearance
        In determining whether an erroneous admission
                                                                       One of the main concerns, if not the principal
        of evidence was harmless, the Court of
                                                                       one, animating the procedural requirements for
        Appeals considers: (1) the overall strength
                                                                       an arrestee's prompt initial appearance in the
        of the prosecutor’s case; (2) the prosecutor’s
                                                                       judicial district in which the arrest occurred or an
        conduct with respect to the improperly admitted
                                                                       adjacent district, is that a defendant be presented
        evidence; (3) the importance of the wrongly
                                                                       to a judicial officer for his or her arraignment
        admitted evidence; and (4) whether such
                                                                       as soon as practicable in order to prevent the
        evidence was cumulative of other properly
                                                                       Government from using the delay to obtain
        admitted evidence.
                                                                       incriminating evidence or elicit a confession.
                                                                       Fed. R. Crim. P. 5(a)(1)(A), (c)(2).

 [9]    Criminal Law       Delay in Arraignment or
        Initial Appearance
                                                                [13]   Criminal Law         Affidavit or complaint;
        The remedy for a violation of the requirement                  probable cause
        that law enforcement present an arrestee to a
                                                                       Searches and Seizures         Legality of
        magistrate judge or a state or local judicial officer
                                                                       information
        for an initial appearance, without unnecessary
        delay, is the suppression of any prejudicial                   The mere inclusion of tainted evidence in a
        post-arrest statements, including an arrestee's                search warrant affidavit does not, by itself, taint
        confession, rather than dismissal of a criminal                the warrant or the evidence seized pursuant to the
        case. Fed. R. Crim. P. 5(a)(1)(A).                             warrant. U.S. Const. Amend. 4.



 [10]   Criminal Law          Purpose of Exclusionary           [14]   Searches and Seizures         Scope of inquiry or
        Rule                                                           review, in general

        The evidentiary sanction of exclusion of                       Where tainted evidence was included in a
        evidence reflects the broad principle that                     search warrant affidavit, a reviewing court
        prejudicial evidence obtained as a result of                   should excise the tainted evidence and determine
        governmental misconduct may be excluded                        whether the remaining, untainted evidence
        to safeguard defendants’ rights through the                    would provide a neutral magistrate with probable
        deterrence of similar future misconduct by the                 cause to issue a warrant. U.S. Const. Amend. 4.
        Government.

                                                                [15]   Searches and Seizures         Particular concrete
                                                                       applications




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            2
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 92 of 130
United States v. Peeples, --- F.3d ---- (2020)
2020 WL 3406445

        Searches and Seizures         Legality of                      create a very substantial likelihood or irreparable
        information                                                    misidentification. U.S. Const. Amend. 5.
        Despite government's violation of rule requiring
        an arrestee's prompt initial appearance to occur
        in judicial district in which the arrest occurred or    [19]   Criminal Law         Arrest and identification,
        an adjacent district, use of defendant's post-arrest           evidence relating to
        statements in affidavits in support of application             Any error was harmless beyond a reasonable
        for warrant to search defendant's hotel room, for              doubt, as to two bank employees' allegedly
        money taken in a bank robbery, did not render the              unduly suggestive in-court identification of
        warrant invalid, where ample untainted evidence                defendant, whose appearance had changed
        in the affidavits supported the magistrate judge’s             significantly since the bank robbery, which
        probable cause findings; after bank robbery,                   identification occurred after district court denied
        law enforcement officials were able to trace                   defendant's request to be seated elsewhere
        defendant's steps with commendable precision                   in courtroom, i.e., away from defense table,
        by relying on testimony of witnesses, extensive                during employees' testimony, where evidence
        video surveillance, and physical evidence that                 against defendant was overwhelming; in-court
        defendant left behind. U.S. Const. Amend. 4;                   identification was minor part of government's
        Fed. R. Crim. P. 5(a)(1)(A), (c)(2).                           case, which included unbroken chain of video
                                                                       surveillance, physical evidence, and other
                                                                       eyewitnesses who identified defendant without
 [16]   Criminal Law         Verification, signature, and              difficulty. U.S. Const. Amend. 5.
        jurat
        Failure of magistrate judge to sign the jurat on
        last page of affidavit submitted by FBI agent,          [20]   Criminal Law         Presumptions and burden
        with magistrate judge signing only the jurat                   of proof
        on face of criminal complaint, to which the                    A defendant who brings a motion to suppress
        affidavit was attached, did not require dismissal              evidence seized during a search bears the burden
        of criminal complaint, where the complaint                     of establishing that his rights under the Fourth
        expressly referenced the affidavit; by signing                 Amendment were violated. U.S. Const. Amend.
        complaint, magistrate judge confirmed that FBI                 4.
        agent, in magistrate judge's presence, had sworn
        to the truth of assertions made in affidavit. Fed.
        R. Crim. P. 3.

                                                               On Appeal from the United States District Court for the
 [17]   Searches and Seizures         Scope of inquiry or      Western District of New York (Frank P. Geraci, Jr., Chief
        review, in general                                     Judge)
        Search warrants are upheld, despite technical
                                                               Attorneys and Law Firms
        errors, when the possibility of actual error is
        eliminated by other information. U.S. Const.           KATHERINE A. GREGORY , Assistant United States
        Amend. 4.                                              Attorney, for James P. Kennedy, Jr., United States Attorney,
                                                               Western District of New York, Buffalo, NY, for Appellee.

 [18]   Constitutional Law      Identification                 Jillian S. Harrington , Monroe Township, NJ, for Defendant-
        Evidence and Procedures                                Appellant.

        Due process requires identification testimony          Before: Walker, Cabranes, and Sack , Circuit Judges.
        to be excluded if it is so unreliable as to




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           3
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 93 of 130
United States v. Peeples, --- F.3d ---- (2020)
2020 WL 3406445

                                                                jury trial, of bank robbery, entering a bank with the intent
Opinion                                                         to commit larceny, and bank larceny. On appeal, Peeples
                                                                contends that his judgment of conviction should be vacated
José A. Cabranes , Circuit Judge:
                                                                for two principal reasons.
 [1]    *1 On January 5, 2017, at approximately 8:20
a.m., Joseph W. Peeples, III (“Peeples”) robbed a bank in       First, Peeples argues that the District Court erred in declining
                                                            1   to dismiss the criminal charges against him because: (i) he
Rochester, New York and immediately fled the scene.
                                                                was transferred outside of the district of arrest to the district
Carrying over $100,000 in large stacks of cash, Peeples
                                                                where the crime took place without first appearing before
needed to escape. His ultimate destination? Unclear, but
                                                                a magistrate judge, in asserted violation of Federal Rule of
perhaps Mexico (at least, according to one passing statement
by Peeples). His escape plan? Also unclear. Perhaps trying      Criminal Procedure 5(c)(2); 2 and (ii) the magistrate judge
to figure one out on the run, Peeples made several stops.       failed to sign the affidavit attached to the complaint in alleged
He took a cab and checked in to a hotel in Rochester using      violation of Federal Rule of Criminal Procedure 3, 3 even
his own name. Later that morning, he boarded a Greyhound        though he signed the face of the complaint.
bus headed for New York City. But he never made it there.
Instead, he got off the bus in Binghamton and tried to buy a    2       Rule (c)(2) provides in relevant part:
car. Unable to do so, he found a hotel, booked a room, and
                                                                          If the defendant was arrested in a district other
asked an employee where he could find a shopping mall and
                                                                          than where the offense was allegedly committed,
a strip club.
                                                                          the initial appearance must be:
                                                                             (A) in the district of arrest; or
1      For purposes of this appeal, where Peeples “has                       (B) in an adjacent district if:
       been found guilty of the crime charged, the                           (i) the appearance can occur more
       factfinder’s role as weigher of the evidence is                       promptly there; or
       preserved through a legal conclusion that upon                        (ii) the offense was allegedly committed there
       judicial review all of the evidence is to be                          and the initial appearance will occur on the
       considered in the light most favorable to the                         day of the arrest.
       prosecution.” Lewis v. Jeffers, 497 U.S. 764, 782,
                                                                3
       110 S.Ct. 3092, 111 L.Ed.2d 606 (1990) (quoting                  Rule 3 provides: “The complaint is a written
       Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct.                 statement of the essential facts constituting the
       2781, 61 L.Ed.2d 560 (1979) (footnote omitted)).                 offense charged. Except as provided in Rule 4.1, it
       Here, Peeples does not challenge the sufficiency                 must be made under oath before a magistrate judge
       of the evidence at trial to support his criminal                 or, if none is reasonably available, before a state or
       conviction.                                                      local judicial officer.”

The escape route by way of Binghamton did not turn out to        *2 Second, Peeples argues that the District Court erred
be a successful one for Peeples. Before boarding the bus in     in admitting: (i) the bank employees’ testimony identifying
Rochester, Peeples accidentally had left behind an unbroken     Peeples for the first time at trial in alleged violation of his
trail of evidence—the sunglasses, sweatshirt, and shirt that    due process rights; and (ii) physical evidence seized from the
he wore during the robbery, and approximately $53,400 in        Binghamton hotel room in alleged violation of his right to be
cash. With the assistance of eyewitnesses, extensive video      free from unreasonable searches and seizures.
surveillance, and physical evidence, law enforcement agents
were able to trace Peeples’ steps with notable precision.       The two main questions presented in this case are: (1) whether
Eleven hours later, and approximately 140 miles away from       dismissal of a criminal complaint is the appropriate remedy
the Rochester bank, Peeples, then a guest in the Grand Royale   for a violation of Federal Rule of Criminal Procedure 5(c);
Hotel in Binghamton, was arrested.                              and (2) whether a magistrate judge’s failure to sign the jurat
                                                                on the last page of the affidavit attached to the criminal
Peeples now appeals from a judgment of the United States        complaint renders the complaint invalid under Federal Rule
District Court for the Western District of New York (Frank      of Criminal Procedure 3, even where the magistrate judge did
P. Geraci, Jr., Chief Judge) convicting him, following a        sign the complaint itself. 4



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               4
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 94 of 130
United States v. Peeples, --- F.3d ---- (2020)
2020 WL 3406445

                                                                   6
                                                                           Id. at 127, 175.
4      “A jurat is in reality a certificate of the officer
                                                                   7
       who administered the oath that the affiant had                      Id. at 176.
       subscribed and sworn to the same before him.”               8
                                                                           Id. at 133, 191.
       United States v. McDermott, 140 U.S. 151, 153, 11
       S.Ct. 746, 35 L.Ed. 391 (1891); see also Dawson             Furioso and Bentley entered their combinations to open the
       v. Phillips, Case No. 03-cv-8632 (RJS) (THK),               vault. Once inside the vault, Peeples began to put stacks of
       2008 WL 818539, at *1 n.3 (S.D.N.Y. Mar. 25,                cash in his black bag. He then exited the bank as he had
       2008) (“A ‘jurat’ is a ‘certification added to an           entered: through the front door, but now with more than
       affidavit ... stating when and before what authority        $100,000 in his bag. Furioso immediately notified security
       the affidavit ... was made’; a ‘certificate’ is a           and called the police.
       ‘document in which a fact is formally attested.’ ”)
       (quoting Black's Law Dictionary (8th ed. 2004)).            As confirmed by surveillance video and the eyewitness
                                                                   testimony of a parking garage attendant, a man wearing all
We conclude that, in the circumstances presented, the
                                                                   black and carrying a black bag, identified at trial as Peeples,
dismissal of criminal charges is not the appropriate remedy for
                                                                   was seen minutes after the robbery running down the bank’s
a violation of Rule 5(c) and that the magistrate judge’s failure
                                                                   stairs and towards the cab stand at the nearby Hyatt Hotel.
to sign the affidavit attached to the criminal complaint did not
                                                                   There, around 8:30 a.m., Peeples got into a J & J taxicab.
render the complaint invalid. We also conclude that Peeples’
                                                                   According to the cab driver, they arrived at a Greyhound bus
remaining evidentiary challenges do not warrant vacatur of
                                                                   station around 8:47 a.m. The driver gave Peeples a business
his conviction. Accordingly, the August 1, 2018 judgment the
                                                                   card and, as Peeples rushed out of the cab, he left behind in
District Court is AFFIRMED.
                                                                   the back seat his sunglasses, the black sweatshirt, and $9,900
                                                                   in the sweatshirt’s pockets, all of which was recovered by
                                                                   the Rochester police. As shown on video, Peeples entered the
                      BACKGROUND                                   bus station and headed to the men’s bathroom. Minutes later,
                                                                   he came out of the bathroom wearing different clothing and
When Peeples entered a Chase Bank in Rochester on January          placed something in the garbage can outside the bathroom.
5, 2017, he was wearing a black knit cap, gold rimmed              It was not mere trash though, but rather, a black shirt and
sunglasses, a black pullover sweatshirt, black jeans, and black    $43,500 in cash, also recovered by Rochester police.
boots. There were two bank employees present: Jeannine
Furioso and Patricia Bentley. Pretending to have trouble with       *3 Video surveillance showed Peeples leaving the station
his bank account, Peeples approached Furioso and handed            and getting into another taxi. According to the testimony of
her a black bag and a note with robbery instructions. The          Gurmit Ram, the driver of the second taxi, Peeples headed
note said: “listen, you need to cooperate, I want large bills,     to a Quality Inn Hotel. The hotel’s general manager, in
otherwise everybody will die today.” 5                             testimony at trial, confirmed Peeples’ brief visit to the Quality
                                                                   Inn. According to the manager, an individual who identified
5                                                                  himself as “Joseph W. Peeples, III” and was carrying large
       Trial Transcript at 123.
                                                                   amounts of cash checked in to the hotel that morning. Peeples
Upon receipt of the threatening note, Furioso nervously            left the hotel and returned to the bus station about an hour
walked over to Bentley in the teller line and handed her           later in Ram’s cab. According to video surveillance, around
the bag so that Bentley could retrieve the money. Peeples          10:15 a.m., Peeples entered the bus station and purchased a
objected. He “want[ed] the money out of the vault,” not “out       bus ticket to New York City. At approximately 10:45 a.m.,
of [teller] drawer.” 6 He also exclaimed, “I’m not playing         Peeples boarded the bus; but he did not arrive at his apparent
around, I’ve done this before, hurry up.” 7 Peeples, who           destination. Instead, according to the bus driver, between 2:10
appeared to have something in the front of his pullover            and 2:20 p.m., Peeples got off the bus in Binghamton.
sweatshirt, had given the impression to Furioso and Bentley
that he was carrying a “gun,” a “bomb,” or some kind of            In Binghamton, Peeples got into another taxi. According to
                                                                   the driver, Youssif Saleh, Peeples asked to be driven to various
“weapon.” 8
                                                                   places. First, he went to a liquor store. Then, wanting to buy



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              5
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 95 of 130
United States v. Peeples, --- F.3d ---- (2020)
2020 WL 3406445

a car in cash, Peeples went to a car dealership. Realizing       ticket from Rochester to New York City for a January 5,
that he needed insurance to buy the car, Peeples headed to a     2017, 10:55 a.m. bus; and a benefits card and a Chase card
State Farm location. But that did not work for Peeples either.   in Peeples’ name.
Unable to buy insurance or a car, Peeples opted to look for
a hotel.                                                         That same day, January 6, Peeples was transported back to
                                                                 Rochester, where he was brought, at about 3:50 p.m., before
The first two hotels Peeples tried refused to book him a room    a magistrate judge in the Western District of New York
without a credit card. Then, Saleh drove Peeples to the Grand    for his initial appearance. Notwithstanding the magistrate
Royale Hotel, where Peeples was finally able to book a room      judge’s repeated admonitions about the advantages of being
(Room 310) for $600 in cash. Saleh gave Peeples his business     represented by counsel during his criminal prosecution, and
card and left. Once settled in, Peeples asked a hotel employee   the disadvantages of not being represented by an attorney,
where he could find a shopping mall and a strip club.            Peeples elected to proceed pro se. In fact, Peeples represented
                                                                 himself throughout the criminal proceedings, including trial,
At 9:00 p.m., having traced Peeples’ movements by reviewing      while maintaining a court-appointed counsel on standby.
video surveillance material and speaking with several            After a 90-minute deliberation, the jury found Peeples guilty
eyewitnesses, Special Agent John Bokal of the Federal            on all three counts.
Bureau of Investigation (“FBI”) arrived at the Grand Royale
Hotel. Joined by a hotel employee, Special Agent Bokal            *4 On July 27, 2018, the District Court sentenced Peeples to
headed to Room 310 to look for Peeples. On their way to the      240 months’ imprisonment on Count 1 (Bank Robbery) and
room, they ran into Peeples, who was sitting on the stairs,      Count 2 (Entering a Bank With Intent to Commit Larceny),
and Special Agent Bokal immediately placed Peeples under         to run concurrently with 120 months’ imprisonment on Count
arrest. In response, Peeples asked the employee, “[W]ho          3 (Bank Larceny), to be followed by 3 years of supervised
ratted me out, was it you?” 9 He also exclaimed, “you know       release. This appeal followed.
they’re after me,” “you were supposed to let me get to
Mexico,” “you know what I did,” and “don’t go in my room
without a warrant.” 10                                                                   DISCUSSION

9                                                                 [2]    [3]     [4]      [5] On appeal, Peeples argues that his
       Id. at 567.                                               judgment of conviction should be vacated because the District
10                                                               Court erred in failing to dismiss the criminal complaint
       Id.
                                                                 against him and in failing to exclude certain evidence
Peeples was taken away and detained in the Binghamton            introduced at trial. In considering his challenge on appeal, we
Police Department—in the Northern District of New York           review de novo any questions of law arising from the District
—where he was questioned by Special Agent Bokal. At
                                                                 Court’s judgment, 11 any evidentiary ruling for “abuse of
the police station, after waiving his Miranda rights, Peeples
confessed to: (1) having robbed the Chase bank in Rochester;     discretion,” 12 and any findings of fact for “clear error.” 13
(2) accidentally leaving the money in the back seat of the
J & J Taxi and in the garbage can at the Greyhound bus           11
                                                                        See All. for Open Soc’y Int’l, Inc. v. U.S. Agency
station in Rochester; and (3) hiding the remaining stacks of            for Int’l Dev., 911 F.3d 104, 109 (2d Cir. 2018).
cash inside Room 310. In the meantime, police officers were
                                                                 12
posted outside of Room 310 to secure the area pending a                 See United States v. Miller, 626 F.3d 682, 687–
search warrant.                                                         88 (2d Cir. 2010). “A district court has ‘abused its
                                                                        discretion if it based its ruling on an erroneous view
The next day, on January 6, 2017, a magistrate judge in the             of the law or on a clearly erroneous assessment
Northern District of New York approved the search warrant               of the evidence,’ Cooter & Gell v. Hartmarx
application. Police officers executed the warrant in Room 310           Corp., 496 U.S. 384, 405, 110 S.Ct. 2447, 110
and found, among other things, $48,700 in cash; business                L.Ed.2d 359 ... (1990), or rendered a decision that
cards from the J & J Taxi driver, from Ram, and from Saleh;             ‘cannot be located within the range of permissible
a bag; a room key to a Quality Inn Hotel; a Greyhound bus               decisions,’ Zervos v. Verizon N.Y., Inc., 252 F.3d



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               6
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 96 of 130
United States v. Peeples, --- F.3d ---- (2020)
2020 WL 3406445

       163, 169 (2d Cir. 2001).” In re Sims, 534 F.3d 117,         in asserted violation of Rule 5(c)(2) of the Federal Rules of
       132 (2d Cir. 2008) (alteration omitted).                    Criminal Procedure. We disagree.
13
       United States v. Cramer, 777 F.3d 597, 601 (2d               *5 Rule 5 of the Federal Rules of Criminal Procedure
       Cir. 2015) (“A finding of fact is clearly erroneous         governs the procedures relating to a defendant’s initial
       only if, after reviewing all of the evidence, this
                                                                   appearance. 17 More specifically, Rule 5(c)(2) provides:
       Court is left ‘with the definite and firm conviction
       that a mistake has been committed.’ ”) (quoting
       Anderson v. City of Bessemer City, 470 U.S. 564,
       573, 105 S.Ct. 1504, 84 L.Ed.2d 518 (1985)).                            If the defendant was arrested in a
                                                                               district other than where the offense
[6]    [7]    [8] Furthermore, we will reverse an evidentiary                  was allegedly committed, the initial
ruling only in instances of “manifest error.” 14 And “even                     appearance must be:
where we conclude that an evidentiary ruling was ‘manifestly
erroneous,’ we will nonetheless affirm if the error was
‘harmless’—that is, if we can conclude that the error did
‘not affect substantial rights.’ ” 15 In determining whether
                                                                                  (A) in the district of arrest; or
an erroneous admission was harmless, we consider: “(1) the
overall strength of the prosecutor’s case; (2) the prosecutor’s
conduct with respect to the improperly admitted evidence;
(3) the importance of the wrongly admitted testimony; and
(4) whether such evidence was cumulative of other properly                        (B) in an adjacent district if:
                      16
admitted evidence.”

14
       Miller, 626 F.3d at 688–89 (collecting cases and
       explaining that “we find ‘manifest error’ only                                (i) the appearance can occur more
       where we are ‘persuaded that the trial judge ruled                            promptly there; or
       in an arbitrary and irrational fashion.’ ” (quoting
       United States v. Dhinsa, 243 F.3d 635, 649 (2d Cir.
       2001)).
15
       Id. at 688 (quoting Fed. R. Crim. P. 52(a); SR Int'l                          (ii) the offense was allegedly
       Bus. Ins. Co. v. World Trade Ctr. Props., LLC, 467                            committed there and the initial
       F.3d 107, 119 (2d Cir. 2006)).                                                appearance will occur on the day
16                                                                                   of arrest.
       United States v. Gomez, 617 F.3d 88, 95 (2d Cir.
       2010) (quotation marks and citation omitted).
For the reasons stated below, we reject Peeples’ challenges        Relatedly, Rule 5(a)(1)(A) provides that “[a] person making
on appeal and thus affirm the District Court’s judgment of         an arrest within the United States must take the defendant
conviction.                                                        without unnecessary delay before a magistrate judge, or
                                                                   before a state or local judicial officer as Rule 5(c) provides,
                                                                   unless a statute provides otherwise.”
   I. The Remedy for an Alleged Violation of Federal
   Rule of Criminal Procedure 5(c)(2)
                                                                   17
Peeples argues that the District Court should have dismissed              Fed. R. Crim. P. 5 (entitled, “Initial Appearance”).
the criminal charges against him because he was transferred        There is no question that Peeples was arrested in a
outside of the district of his arrest (N.D.N.Y.) to the district   district other than the district where the bank robbery was
where the crimes took place (W.D.N.Y.), without first              committed. Therefore, under Rules 5(a)(1)(A) and 5(c)(2),
appearing before a magistrate judge in the Northern District,      the Government needed to take Peeples, without unnecessary



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              7
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 97 of 130
United States v. Peeples, --- F.3d ---- (2020)
2020 WL 3406445

delay, before a magistrate judge in: (1) the Northern District;
(2) an adjacent district (such as the Western District), if
Peeples’ appearance could occur more promptly in that
                                                                                                   1.
adjacent district than in the Northern District; or (3) the
Western District, if the initial appearance would have taken          [9]    *6 “Rule 5(a)(1)(A) requires law enforcement to
place on the same day of the charged robbery (January 5). 18         present arrestees [to a magistrate judge] ‘without unnecessary
                                                                     delay.’ ” 19 But even before the enactment of Rule 5(a),
18                                                                   “[t]he common law obliged an arresting officer to bring
        See Fed. R. Crim. P. 5(c)(2).
                                                                     his prisoner before a magistrate as soon as he reasonably
As noted above, Peeples was taken to the Western District
for his initial appearance on January 6 at about 3:50 p.m. To        could.” 20 The longstanding remedy for a violation of “this
satisfy Rule 5(c)(2), the Government was required to show            prompt-presentment requirement” is the suppression of any
that an initial appearance in the Northern District could not        prejudicial post-arrest statements, including “a defendant’s
have occurred sooner, thereby justifying Peeples’ transfer           confession.” 21
to the Western District. The Government did not attempt
to make this showing. Nor does it now contest Peeples’               19
                                                                            United States v. Gonzalez, 764 F.3d 159, 167 (2d
assertion that his transfer to the Western District for an initial          Cir. 2014) (quoting Fed. R. Crim. P. 5(a)(1)(A)).
appearance was a technical violation of Rule 5(c)(2). Instead,
the Government notes that it agreed not to introduce at trial        20
                                                                            Corley v. United States, 556 U.S. 303, 306, 129
Peeples’ post-arrest statements, including his confession to                S.Ct. 1558, 173 L.Ed.2d 443 (2009).
Special Agent Bokal at the Binghamton Police Department.
                                                                     21
                                                                            United States v. Redlightning 624 F.3d 1090, 1106
Peeples argues that the Government’s decision is not enough;                (9th Cir. 2010) (internal quotation marks omitted).
the District Court was required, in his view, to dismiss the         For more than seven decades, the Supreme Court has made
charges against him, because, he asserts, dismissal of the           it clear that the failure to present a defendant promptly
charges is the only proper remedy for a violation of Rule            before a judicial officer may render a defendant’s post-arrest
5(c)(2). Alternatively, Peeples argues that the search warrant       confession inadmissible. 22 Put another way, the “evidentiary
issued by the magistrate judge in the Northern District and          rule of exclusion [ ] formulated by the Supreme Court” has
the criminal complaint filed against him in the Western              long been the “judicial technique utilized for the enforcement
District were invalid because the affidavits in support of both
                                                                     of [the prompt-presentment requirement in] Rule 5(a).” 23 To
documents relied in part upon Peeples’ post-arrest statements.
                                                                     that end, we have stated that “we will exclude confessions
We address and reject each argument in turn.
                                                                     obtained following an unnecessary or unreasonable delay in
                                                                     presentment,” 24 and that such exclusions may be necessary
                                                                     to deter any “continuing practice of unnecessarily delaying
                               A.
                                                                     arraignments.” 25
Peeples’ principal argument that dismissal of a criminal case
is the only proper remedy for a violation of Rule 5(c)(2) lacks      22
                                                                            See, e.g., Corley, 556 U.S. at 322, 129 S.Ct. 1558
merit. As a threshold matter, the dismissal of criminal charges             ; United States v. Alvarez-Sanchez, 511 U.S. 350,
has no basis in the text of Rule 5(c)(2). And perhaps more                  114 S.Ct. 1599, 128 L.Ed.2d 319 (1994); Mallory
critically, that proposed remedy cannot be reconciled with                  v. United States, 354 U.S. 449, 77 S.Ct. 1356, 1
the precedents of the Supreme Court and our own Court in                    L.Ed.2d 1479 (1957); Upshaw v. United States,
the closely related context of Rule 5(a)(1)(A)’s limitation on              335 U.S. 410, 69 S.Ct. 170, 93 L.Ed. 100 (1948);
post-arrest, pre-arraignment investigations. Those precedents               McNabb v. United States, 318 U.S. 332, 63 S.Ct.
are instructive and apply with equal force to the present                   608, 87 L.Ed. 819 (1943).
circumstances; they consistently refer to the application of
                                                                     23
evidentiary sanctions (e.g., the exclusion of evidence), not                United States v. Klapholz, 230 F.2d 494, 496 (2d
dismissal of criminal charges, as the appropriate remedy for                Cir. 1956).
a violation of the rule.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               8
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 98 of 130
United States v. Peeples, --- F.3d ---- (2020)
2020 WL 3406445

24                                                                       App'x 619, 623 (11th Cir. 2006) (non-precedential
        Gonzalez, 764 F.3d at 167 (citing Corley, 556 U.S.
                                                                         summary order pursuant to Fed. R. App. P. 32.1 and
        at 322, 129 S.Ct. 1558 ) (emphasis added).
                                                                         11th Cir. R. 36-2, 36-3) (same).
25                                                                         Various district courts also have reached the
        United States v. Fullwood, 86 F.3d 27, 32 (2d Cir.
        1996) (citing United States v. Colon, 835 F.2d 27,                 same conclusion. See, e.g., United States v.
        31 (2d Cir. 1987)).                                                Savchenko, 201 F.R.D. 503, 509 (S.D. Cal. 2001)
                                                                           (“Rule 5 ... is not a general remedial statute, but
Although the history of the prompt-presentment requirement
                                                                           rather a rule designed to deal with a particular
codified in Rule 5(a) reflects an evolving understanding of
                                                                           problem by applying an evidentiary sanction. ...
what constitutes a violation of that requirement, 26 that same             In this case, even if the delay in transport of the
history confirms that the remedy for such a violation is the               defendants from the high seas to the district court
exclusion of evidence, not dismissal of a criminal case. 27                were found unnecessary or unreasonable, those
And, as some of our sister Circuits have held, “the appropriate            facts alone would not justify dismissal since
remedy for a violation of Rule 5(a)(1)(A) is not dismissal of              that is not a sanction available under Rule 5.”);
an indictment, but suppression of evidence illegally obtained              United States v. Perez-Torribio, 987 F. Supp.
as a result of the violation.” 28                                          245, 247 (S.D.N.Y. 1997) (“Unnecessary delay
                                                                           violations of Rule 5(a) warrant suppression of
26                                                                         evidence,” not dismissal of the indictment);
        See, e.g.,    Corley, 556 U.S. at 306–11, 322,
                                                                           United States v. DiGregorio, 795 F. Supp. 630,
        129 S.Ct. 1558 ; 2 Wayne R. LaFave, Jerold
                                                                           634 (S.D.N.Y. 1992) (same).
        H. Israel, Nancy J. King, and Orin S. Kerr,
        Criminal Procedure § 6.3(b) (4th ed. 2009) (as
        supplemented) (describing the reactions to the                                          2.
        Supreme Court’s McNabb - Mallory rule
        over the years); 1 Charles Alan Wright & Arthur            [10]    [11]   *7 The remedy of exclusion of evidence is
        Miller, Federal Practice & Procedure § 72 (4th            not unique to Rule 5(a), as it is not specific to its text or
        ed. 2008) (as supplemented) (“Timing of the Initial       circumstances. The evidentiary sanction of exclusion reflects
        Appearance”).                                             the broader principle that prejudicial evidence obtained as
27                                                                a result of governmental misconduct may be excluded to
        See Corley, 556 U.S. at 322, 129 S.Ct. 1558               safeguard defendants’ rights through the deterrence of similar
        (relying on, among other things, the Advisory
                                                                  future misconduct by the Government. 29 That principle
        Committee’s Notes on Federal Rule of Evidence
                                                                  applies with equal force to violations of Rule 5(c)(2)’s own
        402 which explains that “the effective enforcement
                                                                  prompt-presentment requirement. We see no reasonable basis
        of ... Rule 5(a) ... is held to require the exclusion
                                                                  to adopt a different remedy here with respect to Rule 5(c)(2),
        of statements elicited during detention in violation
                                                                  nor does Peeples provide a reasoned justification to do so.
        thereof” (internal quotation marks and citations
        omitted)); see also Gonzalez, 764 F.3d at 167–68
                                                                  29
        (analyzing the prompt-presentment requirement in                 See Rubio, 709 F.2d at 153 (concluding that, in
        terms of whether the elicited confession should be               the absence of wrongdoing by the Government,
        excluded); Fullwood, 86 F.3d at 32 (same); Colon,                the district court correctly denied the defendant’s
        835 F.2d at 31 (same); United States v. Perez,                   motion to suppress his post-arrest statements under
        733 F.2d 1026, 1031–32 (2d Cir. 1984) (same);                    Rule 5(a)); cf. Herring v. United States, 555
        United States v. Rubio, 709 F.2d 146, 153–54 (2d                 U.S. 135, 139–40, 129 S.Ct. 695, 172 L.Ed.2d
        Cir. 1983) (same).                                               496 (2009) (explaining that, in the context of
                                                                         the Fourth Amendment, the Supreme Court’s
28
        United States v. Cooke, 853 F.3d 464, 471 (8th Cir.              “decisions establish an exclusionary rule that ... is
        2017); see, e.g., United States v. Dyer, 325 F.3d                designed to safeguard Fourth Amendment rights
        464, 470 n.2 (3d Cir. 2003) (same); Bayless v.                   generally through its deterrent effect” (internal
        United States, 381 F.2d 67, 70–71 (9th Cir. 1967)                quotation marks and citations omitted)).
        (same); see also United States v. Bibb, 194 F.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              9
            Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 99 of 130
United States v. Peeples, --- F.3d ---- (2020)
2020 WL 3406445

By its own terms, Rule 5(c)(2) governs the place of a                          violate some other right, such as the constitutional
defendant’s initial appearance, as well as the circumstances                   guarantee to due process, which may in turn
permitting the defendant’s transfer to another district. As                    provide the basis for a more drastic remedy in
described above, the rule requires the defendant’s initial                     a criminal proceeding, including dismissal. Cf.
appearance to take place in the district of the defendant’s                    Savchenko, 201 F.R.D. at 509 (“Where government
arrest. 30 Alternatively, the initial appearance could take place              delay or outrageous conduct leads to a request
in a district adjacent to the district of arrest if one or another             for a dismissal, a basis beyond Rule 5 must be
circumstance is met: (1) the appearance can occur more                         used if defendant truly hopes to succeed. The Due
promptly in the adjacent district than in the district of arrest; or           Process Clause of the U.S. Constitution and the
(2) the alleged crime took place in the adjacent district and the              Acts of Congress stated herein are well designed
                                                                               to address those circumstances.”); United States
initial appearance will occur on the same day of the arrest. 31
                                                                               v. Egan, 501 F. Supp. 1252, 1263 (S.D.N.Y. 1980)
                                                                               (analyzing the violation of the prompt-presentment
30
          See Fed. R. Crim. P. 5(c)(2)(A).                                     requirement in terms of the suppression of post-
31                                                                             arrestment statements, but also concluding that the
          See Fed. R. Crim. P. 5(c)(2)(B).
                                                                               “dismissal of the indictment” was not warranted
 [12] As revealed by the text of Rule 5(c)(2), one of the main                 because the arraignment delay did “not rise to
concerns, if not the principal one, animating its procedural                   the level of outrageous conduct which shocks the
requirements is precisely the same concern that animates                       conscience”).
the requirement in Rule 5(a)(1)(A): that a defendant be
presented to a judicial officer for his or her arraignment as
soon as practicable in order to prevent the Government from                                           3.
using the delay to obtain incriminating evidence or elicit a
                                                                        *8 Here, the Government did not rely on Peeples’ post-
confession. 32 It follows that the exclusion of prejudicial,
                                                                       arrest statements as part of its evidence at trial. Therefore,
post-arrest evidence obtained in violation of Rule 5(c)(2) may
                                                                       with respect to the trial proceedings, Peeples cannot show that
be an appropriate and fully satisfactory remedy for certain
                                                                       his transfer to the Western District in violation of Rule 5(c)(2)
violations of that rule, as it is for violations of Rule 5(a)(1)
                                                                       caused him any prejudice. “There having been no evidence
(A). 33                                                                [used at trial] which could have been excluded, on motion,
                                                                       on these grounds,” the District Court correctly concluded
32                                                                     that there was no further remedy available to Peeples and
          Cf. United States v. Marrero, 450 F.2d 373, 376
          (2d Cir. 1971) (“It is not the lapse of time but             thus his motion “to dismiss the [complaint] ... was correctly
          the use of the time ... to employ the condemned              denied.” 34
          psychologically coercive or third degree practices
          [of interrogators] which is proscribed.”); see also          34
                                                                               Bayless, 381 F.2d at 71; see Appellant’s App’x
          Rubio, 709 F.2d at 153–54 (explaining that a “lapse
                                                                               at 127 (Decision of the District Court denying
          of hours between arrest and arraignment, standing
                                                                               Peeples’ motion because “the only evidence
          alone, does not require the exclusion of a statement
                                                                               obtained between Peeples’[ ] arrest and his initial
          made during the period” because there must be
                                                                               appearance were the statements he made to law
          some ensuing “prejudice” to the defendant as a
                                                                               enforcement” and since “the Government does not
          result of the Government’s wrongdoing); United
                                                                               intend to use Peeples’[ ] statements in its case ...
          States v. Middleton, 344 F.2d 78, 82 (2d Cir.
                                                                               there is no remedy available to Peeples”).
          1965) (“The objective of Rule 5(a) is to check
          resort to psychologically coercive or ‘third degree’
          practices and not simply to insure that the accused                                         B.
          is arraigned at the earliest possible time.” (internal
          citation omitted)).                                          To our knowledge, Peeples’ post-arrest statements to Special
                                                                       Agent Bokal were only used in the application for the
33        We do not address here, much less consider,                  search warrant executed at the Grand Royale Hotel and in
          whether an egregious delay in arraignment may                the criminal complaint filed against Peeples. But, in the


                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              10
         Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 100 of 130
United States v. Peeples, --- F.3d ---- (2020)
2020 WL 3406445

circumstances presented, that reliance did not render the          from Rochester to Binghamton with commendable precision
warrant or the complaint invalid, nor did it require the           by relying on the testimony of witnesses, extensive video
dismissal of the ensuing criminal charges against Peeples.         surveillance, and physical evidence that Peeples left behind
                                                                   in Rochester.
As a threshold matter, we note that Peeples has not pointed to
any evidence in the record justifying the exclusion of the post-   Specifically, the affidavits pointed to, among other things, the
arrest statements from the affidavits in support of the search     testimony of the bank employees, video surveillance from the
warrant and the criminal complaint. Nothing in the record          Hyatt Hotel in Rochester, the testimony of the two taxi drivers
of this case supports an inference, let alone demonstrates,        in Rochester, the money and items left in the back seat of the J
that the Government violated Rule 5(c)(2) in order to obtain       & J taxi, video surveillance from the Greyhound bus station in
a post-arrest, pre-arraignment confession from Peeples. 35         Rochester, the money and shirt discarded in the garbage can of
Without evidence of wrongdoing, there is “nothing to deter”        the bus station, video surveillance from the Quality Inn Hotel
                                                                   in Rochester, testimony of the Quality Inn’s manager, video
and “exclusion simply cannot pay its way.” 36
                                                                   surveillance from the Binghamton bus station, testimony of
                                                                   the taxi driver in Binghamton, testimony of the employees
35
       Cf. Rubio, 709 F.2d at 153 (affirming the denial            of the Grand Royale Hotel in Binghamton, and items seized
       of the defendant’s motion to suppress because,
                                                                   from Peeples during his arrest. 40
       among other things, “there was no purposeful
       postponement of arraignment, and no lengthy,
                                                                   40
       hostile, or coercive interrogation which caused the                See Government’s App’x at 4–8 (Special Agent
       [defendant] prejudice”); see also ante note 32.                    Bokal’s affidavit in support of the application for a
                                                                          search warrant of Room 310); see also Appellant’s
36
       United States v. Raymonda, 780 F.3d 105, 118 (2d                   App’x at 17–21 (Special Agent Fleitman’s affidavit
       Cir. 2015) (internal quotation marks and citation                  in support of the criminal complaint).
       omitted).
                                                         *9 Peeples’ confession and post-arrest statements
[13]     [14] In any event, although unlawfully obtained merely corroborated what abundant “extrinsic evidence
evidence should not be included in an affidavit, 37 it is well     independently secured through skillful investigation” 41
established that “[t]he mere inclusion of tainted evidence in an   already revealed: there was probable cause to believe that
affidavit does not, by itself, taint the warrant or the evidence   Peeples robbed the Chase bank in Rochester and was hiding
seized pursuant to the warrant.” 38 In those circumstances,        the stolen money in his hotel room in Binghamton.
“[a] reviewing court should excise the tainted evidence and
determine whether the remaining, untainted evidence would          41
                                                                          Escobedo v. Illinois, 378 U.S. 478, 489, 84 S.Ct.
provide a neutral magistrate with probable cause to issue a               1758, 12 L.Ed.2d 977 (1964).
warrant” or file a criminal complaint. 39                          Accordingly, Peeples failed to demonstrate that the
                                                                   Government’s violation of Rule 5(c)(2) had any prejudicial
37                                                                 effect whatsoever on the criminal case against him.
       See Wong Sun v. United States, 371 U.S. 471, 484–
       85, 83 S.Ct. 407, 9 L.Ed.2d 441 (1963).
38                                                                    II. The Magistrate Judge’s Signature of the Criminal
       United States v. Trzaska, 111 F.3d 1019, 1026 (2d
       Cir. 1997) (citation omitted).                                 Complaint Under Federal Rule of Criminal Procedure
                                                                      3
39
       Id. (citation omitted).                                      [16] Peeples correctly notes that Magistrate Judge Jonathan
 [15] Even if we were to excise Peeples’ post-arrest               Feldman of the Western District did not sign the jurat on the
statements from the affidavits in support of the application       last page of the affidavit submitted by Special Agent Seth
for the search warrant and in support of the criminal              Fleitman of the FBI. Judge Feldman did sign, however, the
complaint, there is ample untainted evidence in the affidavits     jurat on the face of the criminal complaint against Peeples,
supporting the magistrate judge’s probable cause findings.         to which the affidavit was attached. Peeples argues that the
Law enforcement officials were able to trace Peeples’ steps        magistrate judge’s failure to sign the affidavit rendered the
                                                                   complaint invalid under Rule 3 of the Federal Rules of


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            11
         Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 101 of 130
United States v. Peeples, --- F.3d ---- (2020)
2020 WL 3406445

Criminal Procedure and that, as result, the District Court erred      fatal to the validity of an affidavit so long as it appears either
in declining to dismiss the complaint. In the circumstances           from the instrument itself or from outside evidence that the
presented here, we see no error in the District Court’s decision      affidavit was, in fact, duly sworn to before an authorized
to not dismiss the complaint.                                         officer.” 44 Moreover, “in the absence of a jurat, the fact may
                                                                      be proved by outside evidence from a source other than the
Rule 3 provides in relevant part that a criminal complaint            document itself” and “in the face of an incomplete or defective
is “a written statement of the essential facts constituting the       jurat, many states allow extrinsic evidence to prove that the
offense[s] charged,” which “must be made under oath before
                                                                      affidavit was properly sworn.” 45
a magistrate judge or, if none is reasonably available, before
a state or local judicial officer.” By failing to sign the jurat on
                                                                      44
the last page of the affidavit, Peeples argues, the magistrate                2A C.J.S. Affidavits § 28 (2020) (footnotes omitted
judge failed to attest that the assertions made in the affidavit              and collecting cases).
were made under oath. The argument carries little weight in           45
                                                                              Id. (footnotes omitted and collecting cases).
light of the facts presented here.
                                                                       *10 Second, we also have stated that “minor errors in
As a threshold matter, the text of Rule 3 merely requires that        an affidavit are not cause for invalidating the [document]
the complaint be made under oath before the magistrate judge.         that it supports.” 46 In examining warrant applications and
It may well be that the magistrate judge’s signature in the           their underlying affidavits, for example, the Supreme Court
affidavit in support of the criminal complaint constitutes the        has admonished “magistrates and courts” to “test[ ] and
best evidence that Rule 3’s requirement was met. It does not          interpret[ ]” them “in a commonsense and realistic fashion,”
follow, however, that anything else falls short of satisfying
                                                                      rather than in “a hypertechnical ... manner.” 47
Rule 3.
                                                                      46
By its own terms, Rule 3 refers to the criminal complaint                     United States v. Waker, 534 F.3d 168, 171 (2d Cir.
itself, and not to any affidavit presented in support of the                  2008).
complaint. Here, both Judge Feldman and Special Agent                 47
                                                                              United States v. Ventresca, 380 U.S. 102, 108–09,
Fleitman signed the criminal complaint, which expressly
                                                                              85 S.Ct. 741, 13 L.Ed.2d 684 (1965).
references the affidavit (or “sheet”) by Special Agent
                                                                       [17] These two contexts—namely, the predominant
Fleitman that is attached to the complaint. 42 By signing
                                                                      understanding across our country of the validity of affidavits
the complaint, Judge Feldman confirmed that Special Agent
                                                                      and the Supreme Court’s teaching on the interpretation
Fleitman swore to the truth of the assertions made in the
                                                                      of warrant applications—guide our analysis of the present
affidavit in Judge Feldman’s own presence. 43 Rule 3 does
                                                                      situation. Just as we uphold warrants “despite ‘technical
not require more.
                                                                      errors,’ ... when the possibility of actual error is eliminated by
                                                                      other information,” 48 here, any possible error or confusion
42
        See Appellant’s App’x 16 (Criminal Complaint).                has been eliminated by Judge Feldman’s signature of the
43                                                                    complaint and his confirmation that Special Fleitman swore
        See id. (stating that the complaint was “[s]worn
                                                                      to the truth of the assertions made in the affidavit in Judge
        to before [the magistrate judge] and signed in [his]
                                                                      Feldman’s presence.
        presence”).
Even if we were to assume, for the sake of argument only,             48
                                                                              Velardi v. Walsh, 40 F.3d 569, 576 (2d Cir. 1994).
that Judge Feldman erred in failing to sign Special Agent
Fleitman’s affidavit, that error did not render the complaint         In sum, in the circumstances presented here, the District Court
invalid. To reach this conclusion, we draw guidance from              did not err in declining to dismiss the criminal complaint
sources in two closely related contexts.                              against Peeples.

First, as revealed in one compendium of practice in the
                                                                         III. Peeples’ Evidentiary Challenges
various American jurisdictions, under the law of many states,
                                                                      Peeples argues that his conviction should be vacated because
it is the case that “[g]enerally, the omission of a jurat is not
                                                                      the District Court erred in admitting: (1) identification


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                12
         Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 102 of 130
United States v. Peeples, --- F.3d ---- (2020)
2020 WL 3406445

testimony at trial in violation of his due process rights; and      *11 The Government argues that Peeples was required
(2) evidence seized from Room 310 in violation of his Fourth       to move for a line-up order prior to trial. A line-up order
Amendment rights. We disagree.                                     would have “assure[d] that the identification witness will
                                                                   first view the suspect with others of like description rather
                                                                   than in the courtroom sitting alone at the defense table.” 52
                               A.                                  According to the Government, only if that request for a line-
                                                                   up order had been “denied or the decision reserved would
Peeples first argues that his in-court identification by Furioso   special in-court procedures possibly have been warranted.” 53
and Bentley, the Chase bank employees who were the victims         Because Peeples did not move for such an order, the
of Peeples’ robbery, was unduly suggestive and should have         Government contends, Peeples “should not now be heard
been excluded. To Peeples, the evidentiary ruling was so           to complain about the alleged [suggestibility] of in-court
manifestly erroneous that a vacatur of his conviction is
                                                                   identifications.” 54
imperative. The argument lacks merit.

                                                                   52
 [18] Due process requires identification testimony to be                  United States v. Brown, 699 F.2d 585, 594 (2d Cir.
excluded if it is so unreliable as to create “a very substantial           1983).
likelihood or irreparable misidentification.” 49 In the context    53
                                                                           Government’s Br. at 26 (citing Archibald, 756 F.2d
of in-court identifications, we have admonished district courts
                                                                           at 223).
to ensure that any in-court identification procedure employed
                                                                   54
does not amount to a “show-up.” 50                                         Id.
                                                                    [19] We agree with the Government that there is no evidence
49                                                                 in the record “that the in-court identifications were irreparably
       Simmons v. United States, 390 U.S. 377, 384, 88
       S.Ct. 967, 19 L.Ed.2d 1247 (1968).                          tainted by [suggestibility].” 55 Indeed, Furioso and Bentley
50                                                                 notably testified that they were confident in their in-court
       United States v. Archibald, 734 F.2d 938, 941,
                                                                   identification of Peeples, 56 and Furioso even identified
       modified , 756 F.2d 223 (2d Cir. 1984).
                                                                   Peeples as the robber by his voice. 57 In any event, we
Here, the Government and Peeples agree that Peeples’
                                                                   need not decide whether the District Court erred in admitting
appearance had changed significantly between the time of the
                                                                   the identification testimony of Furioso and Bentley after
robbery and the trial. Concerned with the possibility of undue
                                                                   denying Peeples’ request for a special in-court identification
suggestibility of an in-court identification, Peeples, who was
                                                                   procedure, as there can be no question that, even if we were
proceeding pro se, asked the District Court if he could be
                                                                   to find an error in the District Court’s evidentiary ruling, that
seated elsewhere in the courtroom during the testimony of
                                                                   error would have been harmless beyond any reasonable doubt.
Furioso and Bentley. The request was arguably a reasonable
one given the absence of an identification of Peeples prior
                                                                   55
to trial, the fact that Peeples’ appearance had changed, and               Id.
the fact that a defendant’s traditional seating in a courtroom     56
                          51
                                                                           See Trial Transcript at 143 (testimony by Furioso
is inherently suggestive.  Nonetheless, the District Court,                that she was “100% [sure] they caught the right
without explanation, denied the request for this special in-               guy” and that she was “looking right at him”); id. at
court procedure.                                                           184–85 (testimony by Bentley that Peeple’s “image
                                                                           is drilled into [her] head for the rest of [her] life
51                                                                         probably”).
       See id. (explaining that the traditional seating
       of a defendant in the courtroom is “obviously               57
       suggestive” and that “[a]ny witness, especially one                 Id. at 130–31.
       who has watched trials on television, can determine         We reach this conclusion in light of, among other things,
       which of the individuals in the courtroom is the            the strength of the Government’s case and the overwhelming
       defendant, which is the defense lawyer, and which           evidence against Peeples. 58 Indeed, the identification by
       is the prosecutor”).                                        Furioso and Bentley was a minor part of the Government’s



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            13
         Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 103 of 130
United States v. Peeples, --- F.3d ---- (2020)
2020 WL 3406445

case against Peeples, which included an unbroken chain of        taken away and was not present at the time when the hotel
video surveillance, physical evidence, and other eyewitnesses    manager opened the room, failed to provide any evidence in
who also identified Peeples without difficulty. And, finally,    support of his speculative belief that there was a warrantless
there is no evidence of prosecutorial misconduct leading to      entry and search of Room 310. In the absence of supporting
the admission of the challenged identification testimony.        evidence or a showing that any factual finding was clearly
                                                                 erroneous, Peeples has failed to support his claim that his
58                                                               Fourth Amendment rights were violated.
       See ante at 692 & note 16; see also United
       States v. Stewart, 907 F.3d 677, 689 (2d Cir. 2018)
                                                                 59
       (“We have repeatedly held that the strength of the               Rakas v. Illinois, 439 U.S. 128, 130 n.1, 99 S.Ct.
       government’s case is the most critical factor in                 421, 58 L.Ed.2d 387 (1978) (“The proponent of a
       assessing whether error was harmless.” (quotation                motion to suppress has the burden of establishing
       marks omitted)).                                                 that his own Fourth Amendment rights were
                                                                        violated by the challenged search or seizure.”);
                                                                        see also Simmons, 390 U.S. at 389, 88 S.Ct.
                             B.                                         967 (“[T]o effectuate the Fourth Amendment's
                                                                        guarantee of freedom from unreasonable searches
Peeples also argues that the evidence recovered from Room
                                                                        and seizures, this Court long ago conferred upon
310 should have been suppressed because allegedly there
                                                                        defendants in federal prosecutions the right, upon
was a warrantless entry and an exploratory search of the
                                                                        motion and proof, to have excluded from trial
room prior to the execution of the search warrant. This last
                                                                        evidence which had been secured by means of an
argument is not supported by the record and warrants little
                                                                        unlawful search and seizure.” (emphasis added)).
discussion.
                                                                 We have no trouble concluding that the District Court did not
On July 12, 2017, the magistrate judge conducted an              err in denying Peeples’ motion to suppress and admitting the
evidentiary hearing in which the FBI agent who arrested          physical evidence seized from Room 310.
Peeples, Special Agent Bokal, testified. At no point during
the evidentiary hearing did Peeples ask Special Agent Bokal
whether someone entered Room 310 prior to the execution                                CONCLUSION
of the search warrant. After the suppression hearing, the
Government submitted a letter that included a crime scene        To summarize, we conclude that:
entry log that identified those police officers were posted
outside Room 310 between Peeples’ arrest and the execution
of the search warrant.                                                       (1) The appropriate remedy for
                                                                                a violation of Rule 5(c)(2) of
Furthermore, at trial, the hotel manager testified that he                      the Federal Rules of Criminal
opened Room 310’s door and left because he had no authority                     Procedure is not dismissal of
to be there. There is no evidence in the record, however, that                  an indictment, but suppression of
someone entered and searched the room prior to the execution                    any post-arrest evidence illegally
of the warrant. To the contrary, Special Agent Bokal testified                  obtained as a result of the violation
at trial that, shortly after Peeples’ arrest, law enforcement                   of the rule’s requirement.
agents secured the room from the outside pending the arrival
of a search warrant. That testimony was confirmed by other
law enforcement officers, who also testified that no one
entered the room before the search warrant was executed.
                                                                             (2) Peeples failed to show that his
 [20]    *12 Peeples bears the burden of establishing that                      transfer to the Western District of
his rights under the Fourth Amendment were violated and                         New York for an initial appearance
that any unlawfully-obtained evidence should have been
excluded from trial. 59 Yet, Peeples, who already had been



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         14
         Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 104 of 130
United States v. Peeples, --- F.3d ---- (2020)
2020 WL 3406445

               in violation of Rule 5(c)(2) caused                       on the complaint itself, to which
               him any prejudice.                                        the affidavit was attached. The
                                                                         magistrate judge’s signature in the
                                                                         complaint attested to the fact that
                                                                         the complainant’s assertions were
                                                                         sworn before the magistrate judge
               a.       With     respect      to    the                  and signed in his presence, thereby
                    trial proceedings, because the                       complying with the requirement of
                    Government did not rely on                           Rule 3 of the Federal Rules of
                    Peeples’ post-arrest statements in                   Criminal Procedure.
                    its case before the jury, there was
                    no evidence that could have been
                    excluded and thus the motion to
                    dismiss the criminal charges was
                    correctly denied.                                 (4) Peeples failed to present
                                                                         evidence showing that the in-court
                                                                         identification by the Chase bank
                                                                         employees was irreparably tainted
                                                                         by suggestibility in violation of his
               b. With respect to the affidavit in                       due process rights. We need not
                  support of the application for the                     conclude that the District Court
                  search warrant and the affidavit in                    erred in admitting the identification
                  support of the criminal complaint,                     testimony while denying Peeples’
                  Peeples failed to demonstrate                          request for a special in-court
                  that the circumstances presented                       identification procedure because
                  here warranted the exclusion                           any such error would have been
                  of the post-arrest statements.                         harmless beyond a reasonable doubt
                  And, in any event, even if we                          and thus would not warrant a
                  were to excise those statements                        vacatur of Peeples’ conviction.
                  from the affidavits, the District
                  Court correctly denied the
                  motion to dismiss because the
                  search warrant and the criminal
                  complaint remained valid in light                    *13 (5) Peeples failed to support his
                  of the ample untainted evidence                       speculative belief that there was a
                  in the affidavits supporting the                      warrantless entry and exploratory
                  magistrate judge’s probable cause                     search of Room 310 prior to the
                  findings.                                             execution of the search warrant and
                                                                        thus the District Court did not err
                                                                        in admitting the physical evidence
                                                                        seized from the hotel room pursuant
                                                                        to the search warrant.
            (3) The District Court did not err in
               denying Peeples’ motion to dismiss
               the criminal complaint because,
               even though the magistrate judge           For the foregoing reasons, the District Court’s August 1, 2018
               failed to sign the jurat on the last       judgment is AFFIRMED.
               page of the affidavit in support
               of the criminal complaint, the
               magistrate judge signed the jurat



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                  15
         Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 105 of 130
United States v. Peeples, --- F.3d ---- (2020)
2020 WL 3406445

All Citations

--- F.3d ----, 2020 WL 3406445

End of Document                                       © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                  16
         Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 106 of 130
Barnes v. City of New York, Not Reported in F.Supp.3d (2015)
2015 WL 4076007

                                                                           served under Rule 4(m) of the Federal Rules of
                                                                           Civil Procedure.
                  2015 WL 4076007
    Only the Westlaw citation is currently available.
             United States District Court,
                                                                                         I. BACKGROUND
                   S.D. New York.
                                                                    A. Facts
              Calieb BARNES, Plaintiff,
                                                                    The following facts are taken from the Local Rule 56.1
                        v.                                          statements, and other documentary evidence submitted by the
        CITY OF NEW YORK, et al., Defendants.                       parties. Unless otherwise noted, these facts are either not in
                                                                    dispute or are construed in the light most favorable to Barnes
               No. 13–CV–7283 (GBD)(JLC).
                                                                    as the non-moving party.
                             |
                    Signed July 2, 2015.
                                                                       1. Barnes' Criminal Case
                                                                    In November 2010, Barnes was the subject of a multi-agency
          REPORT AND RECOMMENDATION                                 investigation by both federal and local law enforcement for
                                                                    his operation of a criminal enterprise involving narcotics
JAMES L. COTT, United States Magistrate Judge.                      and firearms trafficking dating back to approximately 2000.
                                                                    See Defendants' Rule 56.1 Statement dated Sept. 25, 2014
 *1 To The Honorable George B. Daniels, United States
District Judge:                                                     (“Defs. Rule 56.1”) ¶¶ 1, 5 (Dkt. No. 32). 2 As a result
Pro se plaintiff Calieb Barnes, currently incarcerated at           of this investigation, Barnes was arrested on February 18,
the United States Penitentiary Allenwood in White Deer,             2011, and on March 1, 2011, he was indicted by a federal
Pennsylvania, has brought this action under 42 U.S.C. §             grand jury on multiple felony counts. Defs. Rule 56.1 ¶¶
1983 against the City of New York, the New York Police              16–17; Pl. Rule 56.1 ¶ 2; Declaration of Special Assistant
Department (“NYPD”) 47 th Precinct, NYPD Detective                  Corporation Counsel Randolph Hall dated Sept. 25, 2014
Clarence Fredericks, and NYPD Detective Nemesio                     (“Hall Decl.”), Ex. E (Indictment, United States v. Barnes,
                                                                    No. 11–CR–184 (DLC) (S.D.N.Y. March 1, 2011)) (Dkt. No.
Rodriguez 1 (collectively referred to as “Defendants”),
alleging the violation of his rights under the Fourth, Fifth, and   31). 3 Following a jury trial before the Honorable Denise L.
Fourteenth Amendments to the United States Constitution             Cote of this Court, Barnes was convicted of ten substantive
as well as other related claims arising from the towing and         and conspiratorial counts, including drug trafficking, firearms
impoundment (the “seizure”) and subsequent search of his            trafficking, Hobbs Act robbery, the murder of Raymond
automobile. Defendants have moved for summary judgment              McNeil on May 15, 2010, and the use of a firearm in
pursuant to Rule 56 of the Federal Rules of Civil Procedure,        furtherance of certain of the aforementioned crimes. Defs.
arguing that Barnes lacks standing to challenge the seizure         Rule 56.1 ¶ 18. He was thereafter sentenced to 100 years'
and subsequent search of the automobile and, in any event,          imprisonment. United States v. Barnes, 560 F. App'x 36,
his claims are without merit because: (1) the automobile was        39 (2d Cir.2014) (summary order). Barnes appealed and
lawfully towed; (2) the subsequent search was conducted             the Second Circuit subsequently affirmed his conviction on
pursuant to a valid warrant; (3) all claims challenging his         March 21, 2014. Id. at 43.
criminal conviction are barred; (4) Barnes has failed to state
a claim for municipal liability; (5) Detective Fredericks is        2      Barnes does not challenge his involvement in this
entitled to qualified immunity; and (6) any state-law tort                 criminal enterprise but he disputes that it began in
claims should be dismissed for failure to satisfy conditions               2000, arguing that his incarceration during that year
precedent and as time-barred. For the reasons set forth below,             would have made his participation impossible at
I recommend that Defendants' motion be granted.                            that time. See Plaintiffs Rule 56.1 Statement dated
                                                                           Nov. 20, 2014 (“PI. Rule 56.1”) ¶¶ 1, 4 (Dkt. No.
1                                                                          36).
        As discussed in section II.B.7 of this Report and
        Recommendation, Detective Rodriguez is not a
        party to this action because he was never properly



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                1
         Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 107 of 130
Barnes v. City of New York, Not Reported in F.Supp.3d (2015)
2015 WL 4076007

3                                                                at 473–74. He said that he intended to sell the car. Id. at
       Following the completion of the briefing on the
       pending motion, Barnes moved to compel the                474. After Rodriguez informed him that police likely would
       production of the superseding indictment in his           have to tow the car, Barnes offered to arrange for its removal
       criminal case “for confirmation to [him]self and the      himself. Id. Based on determinations made during an earlier
       Court of all of the charges” in light of the fact that    conversation with Detective Fredericks, whom Rodriguez
       Defendants only submitted the original indictment         called when he first ascertained that the car might be the one
       as an exhibit in their motion papers. (Dkt. No. 48).      Barnes drove, Rodriguez informed Barnes that police would
       As this superseding indictment is accessible on the       tow the vehicle to the 47 th Precinct in the Bronx, which they
       public docket of the criminal case (Dkt. No. 25           did. Id. at 472–73, 474–75; see also Defs. Rule 56.1 ¶ 11. The
       in United States v. Barnes, 11–CR–184 (DLC)), it          car then remained in a secured garage at the 47 th Precinct
       is already available to the Court. Moreover, it is        overnight. Tr. at 476.
       not relevant to the decision on the pending motion.
       Therefore, there is no need for its production at this    4       On January 16, 2015, at the Court's request,
       time. Accordingly, by separate order dated July 2,                Defendants supplemented the record with the
       2015, the Court will deny this motion.                            complete testimony of Detectives Rodriguez and
                                                                         Fredericks from Barnes' criminal trial, in order
   2. The Towing and Impoundment of Barnes' Car on                       for the Court to fully consider certain of Barnes'
   November 15, 2010                                                     allegations that relied on this testimony. (Dkt. No.
 *2 On November 15, 2010, NYPD Detective Rodriguez                       46).
observed a black BMW with no license plates parked
in front of Barnes' residence in the vicinity of Holland            3. Issuance of a Warrant and Search of Barnes' Car
Avenue between 211 th and 212 th streets in the Bronx.              on November 16, 2010
Defs. Rule 56.1 ¶ 6; Final Amended Complaint (“FAC”)             The next day, on November 16, 2010, Detective Fredericks
dated March 18, 2014, 5, 7 (Dkt. No. 13). NYPD officers          swore out an application for a search warrant before
subsequently confirmed that the car was a 1998 black             the Honorable Frank Maas of this Court. Declaration of
BMW model 528, bearing vehicle identification number             Plaintiff Calieb Barnes in Opposition to Defendants' Motion
WBADD632XWBW43603. Defs. Rule 56.1 ¶ 7; Hall                     for Summary Judgment dated Nov. 20, 2014 (“Barnes
Decl., Ex. I (N.Y.PD Property Clerk's Motor Vehicle              Decl.”), Ex. B (Detective Clarence Fredericks' Application
Invoice). The car was registered to Chaquera Daly, Barnes'       for a Search Warrant and Supporting Affidavit dated Nov.
former girlfriend, and was assigned license plate number         16, 2010, No. 10–MAG–2530) (“Search Warrant Aff.”);
FBY6254. Defs. Rule 56.1 ¶¶ 8–9; Hall Decl., Ex. D (New          Reply Declaration of Special Assistant Corporation Counsel
York Department of Motor Vehicles (“DMV”) Abstract of            Randolph Hall dated Dec. 23, 2014 (“Hall Reply Decl.”),
Registration Record). According to DMV records, Daly             Ex. J (Complaint Follow–Up Informational filed by Detective
resided in the Bronx, but at a different address than Barnes.    Fredericks on Nov. 29, 2010 (“Nov. 29, 2010 Police
Hall Decl., Ex. D. Earlier that day, Daly had removed the        Report”)). Judge Maas subsequently signed the warrant
license plates from the car and voluntarily surrendered them     authorizing the search of the seized BMW. Defs. Rule
to the DMV because Barnes had incurred several parking           56.1 ¶¶ 12–13. Thereafter, Fredericks arranged to have the
tickets. Hall Decl., Ex. D; Pl. Rule 56.1 ¶ 8; FAC ¶¶ 5, 7.      car transported from the 47 th Precinct to a crime scene
                                                                 facility at the 105 th Precinct in Queens, where the car was
After officers surrounded the vehicle, Barnes emerged from       photographed, dusted for fingerprints, and swabbed for DNA
his residence and inquired whether there was something           evidence. Hall Reply Decl., Ex. J (Nov. 29, 2010 Police
wrong with the car. Defs.' Letter dated Jan. 16, 2015, Ex.       Report); Tr. at 476–77, 742. Later that day at around 10
1 (Trial Transcript, United States v. Barnes, No. 11–CR–         or 11 o'clock at night, Detective Rodriguez met Detective
184) (“Tr.”), at 473 (Dkt. No. 46). 4 Detective Rodriguez        Fredericks at the 105 th Precinct and they searched the
responded that the car could not be parked on a public street    vehicle, recovering several items, including numerous papers
without license plates. Id. Barnes explained that the car was    bearing Barnes' name, some of which were introduced as
his, although it was registered to his girlfriend, and that      exhibits at Barnes' trial. Hall Reply Decl., Ex. J (Nov. 29, 2010
she had removed the license plates. Id. Barnes produced his      Police Report); Tr. at 477, 742–46. 5
driver's license and a copy of the vehicle's registration. Id.


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              2
         Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 108 of 130
Barnes v. City of New York, Not Reported in F.Supp.3d (2015)
2015 WL 4076007

5                                                                 New York answered Barnes' final amended complaint on July
       Oddly, Defendants assert that none of the physical
                                                                  18, 2014. (Dkt. No. 23). Their answer noted that Rodriguez
       items recovered from the search was introduced as
                                                                  was never properly served, having retired from the NYPD
       evidence at Barnes' criminal trial, though they cite
                                                                  more than two years prior to Barnes' attempt to serve him at
       only to a transcript of the initial court conference
                                                                  his former place of business, and, accordingly, he was not a
       in this case conducted by telephone on September
       9, 2014, during which Barnes stated that “there            party to the lawsuit. Id. n. 1. Barnes never reattempted service
       was no evidence seized from the vehicle linking            on Rodriguez.
       me to a crime.” See Defs. Rule 56.1 ¶ 15 (citing
                                                                  On September 30, 2014, Fredericks and the City of New
       Hall Decl., Ex. G (Transcript of Initial Conference
       recorded on Sept. 9, 2014), at 6:19–21). The               York moved for summary judgment. See Notice of Motion
       trial transcript, however, demonstrates that several       for Summary Judgment (Dkt. No. 29); Memorandum of Law
       of the items recovered from Barnes' car were               in Support of Defendants' Motion for Summary Judgment
                                                                  (“Defs.Mem.”) (Dkt. No. 30); Hall Decl. (Dkt. No. 31); Defs.
       introduced through Fredericks' testimony. See, e.g.,
                                                                  Rule 56.1 (Dkt. No. 32). Barnes submitted opposition papers
       Tr. at 742–46.
                                                                  dated November 20, 2014, which included Plaintiffs Rule
                                                                  56.1 Statement, Barnes' Declaration, and a Memorandum
B. Procedural History
                                                                  of Law in Opposition to Defendants' Motion for Summary
 *3 Barnes, proceeding pro se, initiated this action
on October 11, 2013 against Detectives Fredericks and             Judgment (“Pl.Mem.”). (Dkt. No. 36). 6 Defendants replied
Rodriguez and the NYPD 47 th Precinct. (Dkt. No. 2). Barnes       on December 24, 2014. See Reply Memorandum of Law
was granted leave to proceed in forma pauperis on November        in Support of Defendants' Motion for Summary Judgment
15, 2013. (Dkt. No. 5). By order dated December 9, 2013, the      (“Defs.Reply”) (Dkt. No. 41); Defendants' Counter Rule 56.1
Court dismissed the claims against the NYPD 47 th Precinct        Statement dated Dec. 23, 2014 (“Defs. Counter Rule 56.1”)
but permitted Barnes to amend his complaint to name the           (Dkt. No. 42); Hall Reply Decl. (Dkt. No. 43).
City of New York as a defendant to the extent Barnes was
seeking to impose municipal liability under Section 1983.         6      Barnes styled his papers as a cross-motion “for
(Dkt. No. 7). Barnes amended his complaint on February 3,                a report and recommendation denying summary
2014, removing the NYPD 47 th Precinct as a party (Dkt. No.              judgment to Defendants” (see Dkt. No. 36 at 1),
12), and subsequently filed a final amended complaint dated              which the Court construes as his opposition to
March 18, 2014, adding the City of New York as a defendant.              Defendants' motion.
(Dkt. No. 13). By order dated April 7, 2014, the Court
accepted Barnes' final amended complaint for filing (although
he had not sought leave to amend a second time) and directed                            II. DISCUSSION
that U.S. Marshals Service 285 forms be sent to Barnes in
order to assist him with effecting service on Defendants.         A. Standard of Review
(Dkt. No. 14). The Court emphasized that, regardless of what       *4 Summary judgment is appropriate where the moving
method of service Barnes chose to use, he must effect service     party “shows that there is no genuine dispute as to any
within 120 days of the issuance of the summons, and that it       material fact” and that he “is entitled to judgment as a matter
was his responsibility to inquire of the Marshals Service as to   of law.” Fed.R.Civ.P. 56(a); see also Gonzalez v. City of
whether service has been made and, if necessary, to request       Sc hen ectady, 728 F.3d 149, 154 (2d Cir.2013). A fact is
an extension of time for service. Id.                             material if it “might affect the outcome of the suit under the
                                                                  governing law” of the claims involved. Anderson v. Liberty
Barnes notified the Court by letter dated April 9, 2014, that,    Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d
in lieu of using the Marshals Service, he was authorizing         202 (1986). A genuine dispute as to a material fact exists
another individual to serve Defendants through a process          where “the evidence is such that a reasonable jury could return
service company. (Dkt. No. 15). On April 25, 2014, Barnes'        a verdict for the nonmoving party.” Ramos v. Baldor Specialty
agent served both Fredericks and Rodriguez at their place of      Foods, Inc., 687 F.3d 554, 558 (2d Cir.2012) (citation
business, and filed affidavits of service with the Court. (Dkt.   omitted). A party cannot rely on “conclusory allegations
Nos. 16 & 17). The City of New York was served on June 2,         or unsubstantiated speculation” at the summary judgment
2014. (Dkt. No. 19). Defendants Fredericks and the City of        stage of the case. Jeffreys v. City of New York, 426 F.3d



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             3
         Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 109 of 130
Barnes v. City of New York, Not Reported in F.Supp.3d (2015)
2015 WL 4076007

549, 554 (2d Cir.2005) (citation omitted). Rather, parties         No. 12–CV–1217 (RJS)(JLC), 2013 WL 6231615, at *12
must cite to “particular parts of materials in the record,”        (S.D.N.Y. Dec. 2, 2013) (quoting Warren v. Goord, 579
including depositions, documents, affidavits, declarations,        F.Supp.2d 488, 493 (S.D.N.Y.2008), aff'd, 368 F. App'x
and admissions in support of its assertions, or show that          161 (2d Cir.2010)). Nevertheless, the pro se litigant is not
the adverse party “cannot produce admissible evidence” to          relieved from the usual standards of summary judgment
support its own asserted facts. Fed.R.Civ.P. 56(c)(1)(B).          motions, including, for instance, Rule 56's requirement that
                                                                   affidavits and declarations “be made on personal knowledge,
The moving party bears the initial burden of establishing          set out facts that would be admissible in evidence, and
that there are no genuine disputes as to any material facts.       show that the affiant or declarant is competent to testify
Fed.R.Civ.P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317,        on the matters stated.” Id. (quoting Fed.R.Civ.P. 56(c)(4))
322–23, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). Generally,          (additional citations omitted). “ ‘[U]nsupported allegations do
the burden then shifts to the non-moving party to “ ‘go beyond     not create a material issue of fact’ for the benefit of the pro
the pleadings' and ‘designate specific facts showing that there    se litigant any more than they do for the represented party.”
is a genuine issue for trial.’ “ Holcomb v. Iona Coll., 521 F.3d   Id. (quoting Weinstock v. Columbia Univ., 224 F.3d 33, 41 (2d
130, 137 (2d Cir.2008) (quoting Celotex, 477 U.S. at 324).         Cir.2000)); see also Fed.R.Civ.P. 56(e)(3).

“The function of the district court in considering the motion
for summary judgment is not to resolve disputed questions          B. Analysis
of fact but only to determine whether, as to any material
                                                                     1. Fredericks Is Entitled to Summary Judgment as to
issue, a genuine factual dispute exists.” Kaytor v. Electric
                                                                     Barnes' Fourth Amendment Seizure Claim Because
Boat Corp., 609 F.3d 537, 545 (2d Cir.2010) (citation
                                                                     He Has Qualified Immunity
omitted). At this stage, the Court does not engage in trial-
like “[c]redibility assessments, choices between conflicting       a. Barnes Has Standing to Pursue his Fourth
versions of the events, and the weighing of evidence.”             Amendment Claims
McClellan v. Smith, 439 F.3d 137, 144 (2d Cir.2006) (citation      As a threshold matter, the Court must determine whether
omitted). Instead, in considering the record, the Court must       Barnes has standing to raise a Fourth Amendment challenge
“resolve all ambiguities and draw all reasonable inferences        to either the seizure or subsequent search of the automobile.
against the movant.” Beyer v. County of Nassau, 524 F.3d 160,      Defendants argue that Barnes lacks standing because he did
163 (2d Cir.2008) (citation omitted). If the court subsequently    not legally own the vehicle, as its title and registration was
determines that, even “with all permissible inferences and         held by Daly, Barnes' former girlfriend. See Defs. Mem. at
credibility questions resolved in favor” of the non-moving         10–12; Defs. Reply at 8–9. For the reasons that follow, the
party, “there can be but one reasonable conclusion as to the       Court disagrees.
verdict”-that is, for the moving party-summary judgment is
appropriate. Kaytor, 609 F.3d at 546 (quoting Liberty Lobby,       In general, a party may establish that he had a right protected
477 U.S. at 250). However, “[i]f there is any evidence in the      by the Fourth Amendment by showing: “(a) that he had an
record that could reasonably support a jury's verdict for the      expectation of privacy that society is prepared to recognize
non-moving party, summary judgment must be denied.” Am.            as reasonable, and (b) that he had conducted himself and
Home Assurance Co. v. Hapag Lloyd Container Linie, GmbH,           dealt with the property in a way that indicated a subjective
446 F.3d 313, 315 (2d Cir.2006) (internal quotation marks and      expectation of privacy.” United States v. Perea, 986 F.2d 633,
citation omitted).                                                 639 (2d Cir.1993) (citations omitted). “One need not be the
                                                                   owner of the property for his privacy interest to be one that
 *5 Finally, the Court is mindful that “the submissions of         the Fourth Amendment protects, so long as he has the right
a pro se litigant must be construed liberally and interpreted      to exclude others from dealing with the property.” Id. at 639–
to raise the strongest arguments that they suggest.” Sykes         40; see Rakas v. Illinois, 439 U.S. 128, 143, 99 S.Ct. 421, 58
v. Bank of Am., 723 F.3d 399, 403 (2d Cir.2013) (quoting           L.Ed.2d 387 (1978) (“[The] capacity to claim the protection
Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474             of the Fourth Amendment depends not upon a property right
(2d Cir.2006)). “Specifically, ‘the pro se litigant should         in the invaded place but upon whether the person who claims
be given special latitude in responding to a summary               the protection of the Amendment has a legitimate expectation
judgment motion.’ “ Farzan v. Wells Fargo Bank, N.A.,              of privacy in the invaded place.”) (citations omitted).



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            4
         Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 110 of 130
Barnes v. City of New York, Not Reported in F.Supp.3d (2015)
2015 WL 4076007

                                                                  found in Barnes' home during a subsequent search. Tr. at
 *6 Fourth Amendment protection extends to persons who            781. Before police towed the car, Barnes offered to arrange
have permission from the owner of a vehicle to use it and the     for its removal himself, which they declined. Tr. at 474–
right to exclude others from its use. See, e.g., United States    75. These facts strongly suggest that Barnes “not only had
v. Ochs, 595 F.2d 1247, 1253 (2d Cir.1979) (defendant who         permission to use” the car but, “[e]xcept with respect to
had permission from owner to use car, possessed key to car,       the owner,” Barnes “had complete dominion and control”
and had complete dominion and control over car had standing       over the car “and could exclude others from it,” sufficient
to challenge vehicle search); United States v. Papraniku,         to establish a possessory interest in the car protected by
No. 11–CR–345 (SLT), 2013 WL 1335804, at *3 (E.D.N.Y.             the Fourth Amendment. Ochs, 595 F.2d at 1253 (internal
Mar.29, 2013) (defendant who had permission to use car            quotation marks omitted). Accordingly, the Court will reach
owned by sister and authority to exclude others from it had       the merits of Barnes' Fourth Amendment claims.
reasonable expectation of privacy in luggage stored in trunk);
United States v. Little, 945 F.Supp. 79, 83 (S.D.N.Y.1996)
(defendant who had permission of lessee to use rental car            b. Material Disputes of Fact Preclude the Court from
had standing to challenge its search) aff'd, 133 F.3d 908 (2d        Finding that the Warrantless Seizure of the Car Was
Cir.1998); United States v. Rubio–Rivera, 917 F.2d 1271,             Reasonable as a Matter of Law
1275 (10th Cir.1990) (“Where the defendant offers sufficient       *7 The Fourth Amendment protects “[t]he right of the
evidence indicating that he has permission of the owner to use    people to be secure in their persons, houses, papers, and
the vehicle, the defendant plainly has a reasonable expectation   effects, against unreasonable searches and seizures.” U.S.
of privacy in the vehicle and standing to challenge the search    Const. amend. IV. “The touchstone of the Fourth Amendment
of the vehicle.”) (collecting cases).                             is reasonableness, and the reasonableness of a search [or
                                                                  seizure] is determined ‘by assessing, on the one hand, the
Here, Defendants concede that Barnes had access to and use        degree to which it intrudes upon an individual's privacy
of the vehicle. Defs. Mem. at 11. On more than one occasion,      and, on the other, the degree to which it is needed for the
NYPD officers saw Barnes driving the car or observed it           promotion of legitimate governmental interests.’ “ United
parked in front of his residence on Holland Avenue between        States v. Knights, 534 U.S. 112, 118–19, 122 S.Ct. 587, 151
211 th and 212 th Street, as it was on November 15, 2010          L.Ed.2d 497 (2001) (quoting Wyoming v. Houghton, 526 U.S.
when the officers seized it. See Tr. at 472–73, 739–40. Barnes    295, 300, 119 S.Ct. 1297, 143 L.Ed.2d 408 (1999)).
alleges that the owner of the car, his then-girlfriend, removed
the license plates that day because he had accrued parking        The impoundment of vehicles “[i]n the interests of public
                                                                  safety and as part of what the [Supreme] Court has
tickets, suggesting his frequent use of the car. FAC ¶¶ 5, 7. 7
                                                                  called ‘community caretaking functions,’ “ is a recognized
A search of the car uncovered a number of Barnes' personal
                                                                  exception to the warrant requirement. South Dakota v.
papers and effects, including a customer receipt for an interim
                                                                  Opperman, 428 U.S. 364, 368, 96 S.Ct. 3092, 49 L.Ed.2d
driver's license issued to Barnes and an envelope bearing
                                                                  1000 (1976) (quoting Cady v. Dombrowski, 413 U.S. 433,
his name and address, which is also consistent with frequent
                                                                  441, 93 S.Ct. 2523, 37 L.Ed.2d 706 (1973)). When vehicles
access to the vehicle and implied permission from the owner
                                                                  impede traffic or threaten public safety, “[t]he authority
to store his personal belongings in it. See Tr. at 744–45.
                                                                  of police to seize and remove [them] from the streets ...
                                                                  is beyond challenge.” Id. at 369. Because the decision to
7      Defendants argue that even if Barnes had Daly's            impound a car in such circumstances is related to public
       permission to use the vehicle, she effectively             safety and not to probable cause, police discretion must be
       withdrew her consent to Barnes' use when she               “exercised according to standard criteria and on the basis
       surrendered the license plates to the DMV, Defs.           of something other than suspicion of evidence of criminal
       Mem. at 11–12, an inferential conclusion that              activity.” United States v. Messina, No. 08–CR–529 (LMM),
       Barnes disputes. See Pl. Mem. at 7–8.                      2009 WL 455306, at *3 (S.D.N.Y. Feb.24, 2009) (quoting
In addition, on November 15, 2010, Barnes represented to          Colorado v. Bertine, 479 U.S. 367, 375, 107 S.Ct. 738,
Detective Rodriguez that it was his car although it was           93 L.Ed.2d 739 (1987)); accord Dombrowski, 413 U.S. at
registered in his girlfriend's name, and that he intended to      441 (describing community caretaking functions as “totally
sell it. Tr. at 473–74. In fact, the legal title to the car was   divorced from the detection, investigation, or acquisition of
                                                                  evidence relating to the violation of a criminal statute”).


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          5
         Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 111 of 130
Barnes v. City of New York, Not Reported in F.Supp.3d (2015)
2015 WL 4076007

                                                                   12; Pl. Rule 56.1 ¶ 8; Pl. Mem. at 8–9, 11–12. Therefore, the
Statutes or regulations authorizing impoundment under              Court will consider whether the towing and impoundment of
various circumstances may provide standard criteria to guide       the vehicle was authorized under Section 1224.
officers' discretion. See Bertine, 479 U.S. at 375–76; United
States v. Best, 415 F.Supp.2d 50, 56 (D.Conn.2006); see also       Under Section 1224(1), “[a] motor vehicle shall be deemed
People v. Williams, 145 Cal.App.4th 756, 762, 52 Cal.Rptr.3d       to be ... abandoned ... if left unattended: (a) with no number
162 (2006) (stating, however, that “statutory authorization        plates affixed thereto, for more than six hours on any highway
does not, in and of itself, determine the constitutional           or other public place.” N.Y. Veh. & Traf. Law § 1224. On
reasonableness of the seizure”). Defendants' argument as to        the present record, the Court cannot determine whether the
the lawfulness of the seizure rests entirely on the relationship   car was without license plates for longer than six hours. Daly
between two provisions of New York municipal traffic               surrendered the license plates to the Department of Motor
laws: New York Vehicle and Traffic Law Sections 402(l)             Vehicles on the very same day, November 15, 2010, that
(a) and 1204. See Defs. Mem. at 5–8. Defendants contend            officers towed the car to the 47 th Precinct, and none of the
that because the car was parked on a public road without           documentary evidence submitted by the parties establishes
license plates in violation of Section 402(l)(a), 8 Section 1204   the period of time between these two events. Accordingly,
authorizes the police to remove it. Section 1204(a) provides       the Court cannot conclude that the car was abandoned at the
that “[w]henever any police officer ... finds a vehicle standing   time it was towed. See, e.g., Brownstein v. Walsh, No. 08–
upon a highway in violation of any of the foregoing provisions     CV–4878 (SJF)(ARL), 2010 WL 1930232, at *5 (E.D.N.Y.
of this article such officer is hereby authorized to move such     May 5, 2010) (denying judgment on the pleadings as to Fourth
vehicle, or require the driver or other person in charge of the    Amendment seizure claim where record unclear as to whether
vehicle to move the same to a position off the ... highway.”       vehicle was parked on street for requisite amount of time to be
N.Y. Veh. & Traf. Law § 1204 (emphasis added). Section             deemed abandoned); Alloul v. City of New York, No. 09–CV–
402(l)(a), however, is not contained within the same article as    7726 (JSR)(FM), 2010 WL 5297215, at *6 (S.D.N.Y. Dec. 21,
Section 1204, nor even within the same title of the New York       2010) (plaintiff retained property interest in car for purposes
                                                                   of 14 th Amendment due process claim where record was
Vehicle and Traffic Law. 9 As such, Section 1204 provides no
                                                                   unclear as to whether car had been abandoned as defined by
statutory authority for Defendants' actions.
                                                                   Section 1224).

8      Section 402(1)(a) provides that “[n]o person shall          Although a police officer is not required to adopt the least
       operate, drive or park a motor vehicle” on a public         intrusive course of action in deciding whether to impound
       road without “a distinctive number assigned to it”          a car, the action taken must nonetheless be reasonable in
       and “a set of number plates” issued by the State of         light of the justification for the impoundment exception
       New York.                                                   to the warrant requirement. See Bertine, 479 U.S. at 374;
9                                                                  Williams, 145 Cal.App.4th at 761–62, 52 Cal.Rptr.3d 162.
       Section 1204 is found within Article 32 titled
                                                                   Courts have found warrantless impoundment of vehicles to
       “Stopping, Standing, and Parking.” None of the
                                                                   be reasonable, for example, when the driver has been arrested
       provisions in Article 32 refers to the requirement
                                                                   and no one else is able to take control of the vehicle. See, e.g.,
       of displaying conforming license plates found
                                                                   Messina, 2009 WL 455306, at *3 (finding officers' decision
       in Section 402(l)(a), which is in Article 14
                                                                   to impound parked car of arrestee reasonable in order to
       (Registration of Motor Vehicles).
                                                                   safeguard his property from harm); United States v. Mundy,
 *8 Although Defendants did not make this argument, the            806 F.Supp. 373, 376 (E.D.N.Y.1992) (same, stating that
Court notes that Section 1224 of the New York Vehicle and          “police are ... authorized to seize an automobile not in control
Traffic Law, regarding abandoned vehicles, vests the police        of its driver as part of a ‘community caretaking function’ ”)
with authority to remove a vehicle without license plates, if      (citation omitted). But see People v. Francis, 12 Misc.3d 781,
the vehicle otherwise meets the definition of abandonment          785, 819 N.Y.S.2d 393 (Sup.Ct.2006) (no valid reason for
in Section 1224. Indeed, one of Barnes' principal allegations      impoundment under community-caretaking doctrine where
is that the officers impermissibly relied on the fact that his     passenger of car could have removed it from street after driver
vehicle was abandoned when they removed it from the street,        arrested); People v. Miles, 3 Misc.3d 566, 570, 774 N.Y.S.2d
and he disputes the fact that it was abandoned. FAC ¶¶ 5, 7,       647 (City Ct.2003) (same).



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               6
         Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 112 of 130
Barnes v. City of New York, Not Reported in F.Supp.3d (2015)
2015 WL 4076007

                                                                  rather “whether it would be clear to a reasonable officer that
 *9 There is evidence that Barnes was available and willing       his conduct was unlawful in the situation he confronted.”)
to arrange for the removal of the car before officers towed       (quoting Saucier, 533 U.S. at 202) (internal quotation marks
it to the 47th Precinct. See Tr. at 473–74. Defendants do not     omitted).
assert, nor is there any indication in the record, that the car
was parked in a spot where it was not legally permitted to        “[E]ven if a right is clearly established in certain respects,
be, that it was impeding traffic, or that it was threatening      qualified immunity will still shield an officer from liability
public safety in any way. In the alternative, Defendants argue    if ‘officers of reasonable competence could disagree’ on the
that impoundment was reasonable because, “by his own              legality of the action at issue in its particular factual context.”
admission, [Barnes] knew that the vehicle was suspected           Zalaski, 723 F.3d at 389 (quoting Malley v. Briggs, 475 U.S.
in the commission of the murder of Raymond McNeil.”               335, 341, 106 S.Ct. 1092, 89 L.Ed.2d 271 (1986)). “Qualified
Defs. Mem. at 7–8. But this argument is unavailing in the         immunity gives government officials breathing room to make
communitycaretaking context where impoundment must be             reasonable but mistaken judgments, and protects all but the
justified “on the basis of something other than suspicion of      plainly incompetent or those who knowingly violate the law.”
evidence of criminal activity.” Bertine, 479 U.S. at 375.         Messerschmidt v. Millender, ––– U.S. ––––, ––––, 132 S.Ct.
                                                                  1235, 1244, 182 L.Ed.2d 47 (2012) (quoting al-Kidd, 131
Thus, material disputes of fact preclude the Court from           S.Ct. at 2085) (internal quotation marks omitted); see Pearson
concluding at this stage of the proceedings that the              v. Callahan, 555 U.S. 223, 231, 129 S.Ct. 808, 172 L.Ed.2d
warrantless seizure was reasonable as a matter of law.            565 (2009) (qualified immunity applies to mistakes of law,
Nonetheless, as discussed below, the Court finds that             fact, or mistakes based on mixed questions of law and fact).
Detective Fredericks is entitled to qualified immunity
regarding the seizure of Barnes' car.                              *10 The Court therefore must determine first whether the
                                                                  constitutional right at issue was clearly established at the
                                                                  time of the alleged violation. The Court finds that in the
   c. Detective Fredericks Is Entitled to Qualified               circumstances presented here it was not. Neither the Supreme
   Immunity as to the Seizure of Barnes' Car                      Court nor the Second Circuit has definitively addressed
“Qualified immunity protects public officials from liability      the issue as to whether and under what circumstances
for civil damages when one of two conditions is satisfied:        vehicle impoundments for traffic infractions violate the
(a) the defendant's action did not violate clearly established    Fourth Amendment. “[T]he law of this Court does not
law, or (b) it was objectively reasonable for the defendant       clearly establish that vehicle impoundments under the police
to believe that his action did not violate such law.” Garcia      community caretaking function must be made pursuant to
v. Does, 779 F.3d 84, 92 (2d Cir.2015) (quoting Russo v.          standardized procedures. Indeed, there is a split among the
City of Bridgeport, 479 F.3d 196, 211 (2d Cir.2007)) (internal    circuits on this question, and this Court has not yet addressed
quotation marks omitted). Law is “clearly established” if         it.” United States v. Barrios, 374 F. App'x 56, 57 (2d
“[t]he contours of [a] right [are] sufficiently clear” that       Cir.2010) (summary order) (citing cases in other circuits);
every “reasonable official would have understood that what        cf. Best, 415 F.Supp.2d at 57 (noting Second Circuit has
he is doing violates that right.” Ashcroft v. al-Kidd, –––        not addressed issue as to whether impoundment of arrestee's
U.S. ––––, ––––, 131 S.Ct. 2074, 2083, 179 L.Ed.2d 1149           vehicle violated Fourth Amendment and finding decision to
(2011) (quoting Anderson v. Creighton, 483 U.S. 635, 640,         impound reasonable under the circumstances).
107 S.Ct. 3034, 97 L.Ed.2d 523 (1987)). In determining
whether the right allegedly violated was clearly established,     It is undisputed that the car, parked on a public street
the court must first define the right “at the appropriate level   without license plates, was in violation of a traffic ordinance.
of specificity.” Saucier v. Katz, 533 U.S. 194, 202, 121          “Deciding to tow a car for a traffic violation is a discretionary
S.Ct. 2151, 150 L.Ed.2d 272 (2001) (citation omitted). Then,      act within a police officer's official capacity.” Calderon v.
courts in this Circuit “generally look to Supreme Court and       Burton, 457 F.Supp.2d 480, 484 (S.D.N.Y.2006) (citation
Second Circuit precedent existing at the time of the alleged      omitted). In addition, while it is disputed, the car may also
violation.” Garcia, 779 F.3d at 92 (internal quotation marks      have been abandoned. The Court finds that it would not be
and citation omitted); see Zalaski v. City of Hartford, 723       clear to a reasonable officer in Detective Fredericks' position
F.3d 382, 389 (2d Cir.2013) (“[T]he inquiry is not how courts
or lawyers might have understood the state of the law” but


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                7
         Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 113 of 130
Barnes v. City of New York, Not Reported in F.Supp.3d (2015)
2015 WL 4076007

that the decision to tow the car under the circumstances was       10     Typically, such a challenge is made in the context
unlawful.                                                                 of a suppression motion before trial and the
                                                                          defendant must make a substantial preliminary
Moreover, even if the Court were to find the right to                     showing that he is entitled to a factual hearing,
be clearly established, Detective Fredericks would still be
                                                                          pursuant to Franks, 438 U.S. 154, 98 S.Ct.
entitled to qualified immunity because “officers of reasonable
                                                                          2674, 57 L.Ed.2d 667, to examine his allegations
competence could disagree on the legality of the action at
                                                                          challenging the warrant affidavit. See, e.g., United
issue” in this particular factual context. Zalaski, 723 F.3d at
                                                                          States v. Mandell, 710 F.Supp.2d 368, 372–
389 (internal quotation marks omitted and citations omitted).
                                                                          77 (S.D.N.Y.2010). Barnes, however, apparently
If, as Defendants argue, Detective Fredericks believed, albeit
                                                                          made no such motion in his criminal case.
erroneously, that Section 1204 of the New York Vehicle and
Traffic Law authorized officers to remove a car that was in        “A section 1983 plaintiff challenging a warrant on this basis
violation of Section 402(1)(a), this mistake of law falls within   must make the same showing that is required at a suppression
the zone of “reasonable but mistaken judgments” entitled           hearing under [Franks, 438 U.S. at 155–56]: the plaintiff
to protection. Similarly, if Detective Fredericks assumed          must show that the affiant knowingly and deliberately, or
that the car was parked without license plates for longer          with a reckless disregard of the truth, made false statements
than six hours, which would justify its removal under the          or material omissions in his application for a warrant, and
abandonment provisions in Section 1224, and it turned out          that such statements or omissions were necessary to the
that he was factually mistaken, the Supreme Court has              finding of probable cause.” Velardi v. Walsh, 40 F.3d 569,
“recognized that searches and seizures based on mistakes of        573 (2d Cir.1994). In the case of both intentional and
fact can be reasonable.” Helen v. N. Carolina, ––– U.S. ––––,      reckless falsehoods, the plaintiff must show that the officer's
––––, 135 S.Ct. 530, 536, 190 L.Ed.2d 475 (2014).                  subjective intent behind the misstatement was to mislead the
                                                                   judicial officer into approving the requested warrant. See,
In sum, Detective Fredericks is entitled to qualified immunity     e.g., United States v. Rajaratnam, 719 F.3d 139, 153 (2d
as to his decision to impound Barnes' car. Because qualified       Cir.2013); United States v. Lahey, 967 F.Supp.2d 698, 709
immunity precludes liability, the Court recommends that            (S.D.N.Y.2013) (citation omitted). As to the materiality of
Fredericks be granted summary judgment as to Barnes' Fourth        the alleged misrepresentation or omission, a court “look[s]
Amendment seizure claim.                                           to the hypothetical contents of a ‘corrected’ application to
                                                                   determine whether a proper warrant application, based on
                                                                   existing facts known to the applicant, would still have been
   2. Barnes' Fourth Amendment Search Claim Is                     sufficient to support arguable probable cause” as a matter of
   Without Merit                                                   law. McColley v. Cnty. of Rensselaer, 740 F.3d 817, 823 (2d
 *11 Barnes also raises a Fourth Amendment challenge               Cir.2014) (internal quotation marks and citation omitted).
to the search of the car, arguing that Detective Fredericks'
affidavit in support of his warrant application contained          The Supreme Court has emphasized that not every statement
false statements and erroneous information. The Fourth             in a warrant affidavit has to be true “in the sense that every
Amendment provides that search warrants shall not be               fact recited ... is necessarily correct, for probable cause may
issued, except “upon probable cause, supported by oath or          be founded upon hearsay and upon information received
affirmation.” U.S. Const, amend. IV. “A search warrant             from informants, as well as upon information within the
affidavit is presumed reliable.” United States v. Klump, 536       affiant's own knowledge that sometimes must be garnered
F.3d 113, 119 (2d Cir.2008) (citing Franks u. Delaware, 438        hastily.” Franks, 438 U.S. at 165. Moreover, “probable cause
U.S. 154, 171, 98 S.Ct. 2674, 57 L.Ed.2d 667 (1978)). “In          is a fluid concept-turning on the assessment of probabilities
certain circumstances, however, a [plaintiff] may challenge        in particular factual contexts,” and the task of the issuing
the truthfulness of factual statements made in the affidavit,      magistrate is simply to make a practical, commonsense
and thereby undermine the validity of the warrant and the          decision as to whether, given the totality of the circumstances
resulting search or seizure.” United States v. Awadallah, 349      set forth in the affidavit, “there is a fair probability that
F.3d 42, 64 (2d Cir.2003). 10                                      contraband or evidence of a crime will be found in a particular
                                                                   place.” Illinois v. Gates, 462 U.S. 213, 232, 238, 103 S.Ct.
                                                                   2317, 76 L.Ed.2d 527 (1983); see, e.g., United States v. Falso,
                                                                   544 F.3d 110, 117 (2d Cir.2008).


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              8
         Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 114 of 130
Barnes v. City of New York, Not Reported in F.Supp.3d (2015)
2015 WL 4076007

                                                                    statement made knowingly and intentionally, or with reckless
 *12 Here, Barnes contends that Detective Fredericks'               disregard for the truth.
affidavit misrepresented that the car had been abandoned
“in connection with a murder investigation” when officers           Even assuming for argument's sake that this statement was
discovered it parked in the vicinity of 211 th Street and           open to challenge, it was still not dispositive because “the
Holland Avenue. FAC ¶ 7; see Pl. Mem. at 7; Search Warrant          remaining portions of the affidavit would support probable
Aff. ¶ 7.b. Barnes maintains that the officers' reason for          cause to issue the warrant.” Awadallah, 349 F.3d at 65
impounding the car, namely that it was abandoned, was               (quoting United States v. Canfield, 212 F.3d 713, 718 (2d
pretextual, because their sole purpose for seizing the vehicle      Cir.2000)). Multiple sources of information linked the vehicle
was to search for evidence in relation to the Raymond McNeil        to the McNeil murder, including the testimony of three
murder investigation. Pl. Mem. at 8–9. Second, Barnes alleges       confidential informants, an eyewitness to the murder, and
that the testimony of confidential informants linking Barnes        an anonymous tip to a crimestopper hotline that the black
to the McNeil murder, on which the affidavit relied, was            BMW allegedly driven by the shooter had the same license
“perjured.” Id. at 7. Finally, Barnes contends that the affidavit   plate number (FBY6254) as that belonging to the car that
omitted the fact that Detectives Fredericks and Rodriguez had       officers seized in front of Barnes' residence (which they were
already searched the car on November 15, 2010, after it was         able to confirm through corresponding VIN numbers). Search
towed to the 47 th Precinct. Id. at 7, 10. Without these material   Warrant Aff. ¶¶ 6.c., 6.d, 6.e, 7.c.
misrepresentations and omissions, Barnes argues, there was
insufficient probable cause to search the car. Id. at 7–10.
                                                                       b. Statements Made by Confidential Informants
Barnes' allegations fail for lack of any proof that Detective        *13 Second, as to Barnes' allegation that the information
Fredericks intentionally misstated or omitted facts in order to     provided by the confidential informants was false-for which
mislead Magistrate Judge Maas into approving the warrant            he offers no proof-there is no evidence that Detective
application. Furthermore, even if Barnes could overcome this        Fredericks relayed these statements in his affidavit knowing
hurdle, the alleged errors were not material to Judge Maas'         them to be false. Fredericks explained the circumstances
probable cause finding.                                             leading him to credit the informants' “veracity, reliability, and
                                                                    basis of knowledge,” United States v. Gagnon, 373 F.3d 230,
                                                                    235 (2d Cir.2004) (quoting Gates, 462 U.S. at 230) (internal
   a. Fredericks' Statement that the Car Was Abandoned              quotation marks omitted), including the personal relationship
First, as to Fredericks' statement that the car was abandoned,      between the primary confidential informant, Barnes, and his
this statement is in essence a deduction from facts that were       co-defendant in the criminal trial, Gregory Plaskett, as well
truthfully and fully described in the affidavit, namely that the    as independently corroborated telephone records confirming
license plates, registration sticker, and inspection sticker had    communication between all three immediately before and
all been removed from the vehicle and that he learned the           after the murder of McNeil. Search Warrant Aff. ¶ 6.e.
license plates had been voluntarily surrendered to the DMV          Considering the totality of the circumstances, there was a
on November 15, 2010. See Search Warrant Aff. ¶ 7.a. The            sufficient basis for Judge Maas to conclude that there was a
affidavit further disclosed that Barnes had approached the          fair probability that evidence of the McNeil murder would be
officers in order to claim the vehicle but the officers instead     found in the car.
had the vehicle towed to an NYPD facility in the Bronx. Id.
¶ 7.b. As discussed above, abandonment of a vehicle requires
that a car remain parked on a public road without license              c. Alleged Omission of Facts Concerning Warrantless
plates for longer than six hours, a fact which is in dispute.          Search of Car
N.Y. Veh. & Traf. Law § 1224. Nevertheless, probable cause          Finally, Barnes contends that Detective Fredericks left out the
may be founded upon “information within the affiant's own           fact that he and Detective Rodriguez had already conducted
knowledge that sometimes must be garnered hastily,” and not         a warrantless search of the vehicle on November 15, 2010.
every statement in the affidavit need be technically correct.       While this is potentially a material omission, it lacks any
Franks, 438 U.S. at 165. Fredericks truthfully reported that he     support in the record. 11 As a preliminary matter, if Barnes
and Detective Rodriguez perceived the car to be abandoned           raised this allegation for the first time in his opposition papers,
and he provided the factual basis for his opinion. Even if it       as Defendants contend, Defs. Reply at 7–8, it would be
proved to be incorrect, it does not follow that it was a false      procedurally barred because “courts will not consider, on a


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 9
         Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 115 of 130
Barnes v. City of New York, Not Reported in F.Supp.3d (2015)
2015 WL 4076007

motion for summary judgment, allegations that were not pled         examination. For the sake of clarity, the statement, along with
in the complaint and raised for the first time in opposition to a   the relevant preceding testimony, is provided:
motion for summary judgment.” Mahmud u. Kaufmann, 607
F.Supp.2d 541, 555 (S.D.N.Y.2009). However, in construing             Q: And what did you ultimately do with the car?
Barnes' pleadings liberally, the Court presumes that this
                                                                      A. With the assistance of the 47 Precinct, the car was towed
alleged concealment of facts may be among Fredericks'
                                                                      back to the Precinct and placed in their garage.
“other false statements” or omissions to which Barnes' final
amended complaint refers. See FAC ¶¶ 5, 7; see also, e.g.,
Rosado v. Herard, No. 12–CV–8943 (PGG)(FM), 2014 WL
1303513, at 11 (S.D.N.Y. Mar. 25, 2014).                                                         ***

                                                                       *14 Q. Did you later meet up with Detective Fredericks?
11      Barnes' allegation of a warrantless search raises an
        independent constitutional violation, irrespective               A. Yes, I did.
        of the validity of the search warrant, because
        “[a] warrantless search is ‘per se unreasonable                  Q. And where did you meet up with Detective
        under the Fourth Amendment-subject only to a                     Fredericks?
        few specifically established and well-delineated
                                                                         A. I met up with Detective Fredericks at the 47 Precinct.
        exceptions.’ “ Perea, 986 F.2d at 639 (quoting
        Mincey v. Arizona, 437 U.S. 385, 390, 98 S.Ct.                   Q. And what did you do next with the car?
        2408, 57 L.Ed.2d 290 (1978)) (additional internal
        quotation marks omitted). The comprehensive                      A. Well, that date and time we put up some signs that
        evidentiary search testified to by the Detectives                the vehicle was not to be touched by anyone. Just in case
        at trial and described in the November 29, 2010                  anyone walked by the garage or anything, just keep your
        police report, which included the collection of                  hands off the car.
        fingerprints and DNA evidence, would not have
        qualified for the routine inventory search exception                                     ***
        to the warrant requirement (contrary to Defendants'
        assertion in their Reply brief, see Defs. Reply at 7–         Q. And so what did you do next?
        8). See, e.g., United States v. Mendez, 315 F.3d 132,
        137 (2d Cir.2002) (quoting Florida v. Wells, 495                 A. At that time, that day the car stayed at the 47 Precinct
        U.S. 1, 4, 110 S.Ct. 1632, 109 L.Ed.2d 1 (1990))                 with the authority of the 47 commander who knew the
        (“[I]nventory searches are [not to be] turned into               car was there. Detective Fredericks and I, he proceeded
        a purposeful and general means of discovering                    to-I believe he called the crime scene unit to have the car
        evidence of crime.”) (internal quotation marks and               dusted and printed, and any type of evidentiary nature to
        citation omitted). However, given the lack of any                be recovered from the vehicle.
        evidence in support of this allegation, the Court
                                                                         Q. Was that process done at the 47 or was the car moved
        need not address it further.
                                                                         someplace else?
As support for his contention that a warrantless search
occurred on November 15, 2010, Barnes includes excerpts                  A. No, Detective Fredericks had the department tow the
of the testimony of Detectives Rodriguez and Fredericks                  car to the 105 Precinct, which is a facility in the back
at his criminal trial. See Barnes Decl., Ex. A. The                      of the 105 that has a garage where crime scene does all
Court subsequently directed defense counsel to submit the                their dusting and removal of any evidentiary nature from
Detectives' complete trial testimony so that it could examine            the car.
Barnes' allegation on a fuller record. (Dkt. No. 45). Having
reviewed this testimony, the Court concludes that it fails to                                    ***
raise a genuine dispute of material fact.
                                                                      Q. Were you present in Queens at this facility when the
Barnes' theory of a warrantless search rests entirely on              BMW was being analyzed?
one statement by Detective Rodriguez during his direct


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            10
         Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 116 of 130
Barnes v. City of New York, Not Reported in F.Supp.3d (2015)
2015 WL 4076007

                                                                    be alleging that Defendants deprived him of his property
     A. Yes, I was.                                                 without due process of law in violation of the Fourteenth
                                                                    Amendment. See Alloul, 2010 WL 5297215, at *4 (construing
     Q. Were you there during the entire analysis or did you
                                                                    Fourteenth Amendment due process claim from allegations
     leave at some point?
                                                                    that City unlawfully towed, impounded, and destroyed his
     A. No, I left at some point. The process takes about six,      automobile).
     seven hours. We got there maybe 10 or 11 o'clock at
     night, and by about 1 or 2 o'clock in the morning I left,      “A claim under Section 1983 for deprivation of procedural
     but Detective Fredericks stayed throughout the process.        due process raises two threshold questions: (1) ‘whether the
                                                                    plaintiff possessed a liberty or property interest’ and, if so, (2)
   Tr. at 475–77 (emphasis added). According to Barnes,             ‘what process was due before the plaintiff could be deprived
   Rodriguez's testimony that he and Fredericks arrived at the      of that interest.’ “ Colson v. New York Police Dep't, No.
   crime scene facility at “10 or 11 o'clock at night” implies      13–CV–5394 (JG)(CLP), 2015 WL 64688, at *9 (E.D.N.Y.
   that the search began on the night of November 15, 2010,         Jan. 5, 2015) (quoting Green v. Bauvi, 46 F.3d 189, 194 (2d
   the day the car was impounded, and not on the night of           Cir.1995)). However, “[d]eprivation of property by a state
   November 16, 2010, after the Detectives secured a search         actor, whether intentional or negligent, does not give rise to a
   warrant. Pl. Mem. at 8. However, when evaluated in context       claim under § 1983 so long as the law of that state provides
   with his preceding testimony and other evidence in the           for an adequate post-deprivation remedy and the deprivation
   record, it is clear that Rodriguez was referring to the night    was the result of a ‘random and unauthorized’ act.” Nogbou
   of November 16, 2010. Rodriguez earlier testified that the       v. Mayrose, No. 07–CV–3763 (RWS), 2009 WL 3334805, at
   car remained at the 47 th Precinct in the Bronx overnight on     *5 (S.D.N.Y. Oct.15, 2009) (quoting Dove v. City of N.Y., No.
   November 15, 2010 (“that day [ i.e. November 15, 2010]           99–CV3020 (DC), 2000 WL 342682, at *2 (S.D.N.Y. Mar.30,
   the car stayed at the 47 Precinct”). Tr. at 476. Earlier in      2000)) aff'd, 400 F. App'x 617 (2d Cir.2010); see, e.g., Davis
   the trial, Detective Fredericks testified, consistently with     v. New York, 311 F. App'x 397, 400 (2d Cir.2009) (summary
   Rodriguez, that the car remained at the 47 th Precinct           order) (quoting Hudson v. Palmer, 468 U.S. 517, 533, 104
   on the night it was seized and “the following day” (i.e .        S.Ct. 3194, 82 L.Ed.2d 393 (1984)); Cameron v. Wise, No.
   November 16, 2010), he made arrangements to tow the car          09–CV–967 (PKC)(JLC), 2011 WL 1496341, at *6 (S.D.N.Y.
   to the 105 th Precinct in Queens, where it was searched.         Apr. 20, 2011) (noting that Second Circuit distinguishes
   Tr. at 742. Moreover, the November 29, 2010 police report        between deprivations resulting from actions of lower ranking
   also confirms that the search occurred on November 16,           official and actions taken by “a high ranking official having
   2010, after Fredericks had obtained the search warrant           final authority over the decision-making process,” which are
   (and the report is in all other respects consistent with the     not random or unauthorized) adopted, 2011 WL 3479295
   Detectives' testimony at trial). Hall Reply Decl., Ex. J (Nov.   (S.D.N.Y. Aug.4, 2011). In New York, state-law tort causes
   29, 2010 Police Report). Barnes offers no other evidence         of action, including claims for negligence, replevin, and
   in support of his theory that a warrantless search occurred      conversion, have been found to provide an adequate post-
   on November 15, 2010.                                            deprivation remedy. See, e.g., Colson, 2015 WL 64688, at *9;
 *15 Accordingly, because no reasonable jury could find that        Smith v. City of New York, No. 03–CV–7576 (NRB), 2005
the facts alleged undermine the validity of the warrant signed      WL 1026551, at *8 (S.D.N.Y. May 3, 2005); Dove, 2000 WL
by Judge Maas and the resulting search of the car, the Court        342682, at *3.
recommends that summary judgment be granted as to Barnes'
Fourth Amendment search claim.                                      Defendants argue that because Barnes did not possess a legal
                                                                    property interest in the car, he can neither claim a due process
                                                                    violation regarding its impoundment nor could he have
   3. Barnes Does Not Have a Cognizable Due Process
                                                                    legally pursued state law post-deprivation remedies. Defs.
   Claim under the Fourteenth Amendment as to the
                                                                    Mem. at 13. Constitutionally protected property interests
   Seizure of the Car
                                                                    “extend well beyond actual ownership of real estate, chattels,
Barnes alleges that Defendants demonstrated deliberate
                                                                    or money,” and include legitimate claims of entitlement to a
indifference in subjecting him to such deprivations as the
                                                                    benefit provided by law. Morales v. New York, 22 F.Supp.3d
seizure of his car without his consent or a warrant. FAC
                                                                    256, 277 (S.D.N.Y.2014) (quoting Board of Regents of State
6, 13, 14. Construing his papers liberally, Barnes seems to


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               11
         Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 117 of 130
Barnes v. City of New York, Not Reported in F.Supp.3d (2015)
2015 WL 4076007

Colleges v. Roth, 408 U.S. 564, 571–72, 92 S.Ct. 2701, 33                  malicious prosecution, fabrication of evidence,
L.Ed.2d 548 (1972)). The Court has previously concluded                    and deprivation of a fair trial. See Hall Decl.,
that Barnes had a reasonable expectation of privacy in                     Ex. G, at 5:6–14; Pl. Mem. at 12. However,
the car that is protected by the Fourth Amendment. The                     Barnes' opposition papers describe his arrest and
Court assumes, without deciding, that Barnes' non-ownership                conviction for murder as “false,” and he maintains
interest in the car is a cognizable property interest entitled             that Defendants seized and searched his car “to
to due process protection. However, Barnes has not alleged                 frame and eventually charge [ ][him] with a
that the deprivation of his property was the result of any                 murder,” Pl. Mem. at 4, 12, such that the Court
“established state procedures,” as opposed to a “random                    deems it appropriate to address these claims, rather
and unauthorized” act by lower-ranking officials. Further,                 than consider them to be abandoned.
Barnes has not demonstrated that he availed himself of any                    In their moving papers, Defendants also construe
of the post-deprivation remedies available under New York                     Barnes' final amended complaint to raise an
law. Accordingly, Barnes cannot establish that he suffered a                  implied conspiracy claim alleging that Daly
due process violation cognizable under Section 1983 for the                   was conspiring with Detectives Fredericks and
towing and impoundment of the car.                                            Rodriguez when she removed the license plates
                                                                              from the car on November 15, 2010 and
                                                                              surrendered them to the DMV. FAC ¶¶ 5,
  4. Barnes' Malicious Prosecution and Fair Trial                             7. As with the preceding claims, Barnes has
  Claims Are Barred by Heck v. Humphrey and                                   expressly denied making a conspiracy claim. See
  Otherwise Lack Merit                                                        Hall Decl., Ex. H (Barnes Letter dated Aug.
                                                                              5, 2014), at 2 (“The Final Complaint never
   a. Heck Bar
                                                                              states a conspiracy regarding any claim .”); Pl.
 *16 Certain of Barnes' factual allegations, liberally
                                                                              Mem. at 12–13 (“Defendants' determination to
construed, raise claims for malicious prosecution and
                                                                              assert a conspiracy claim is irrational as the
deprivation of the right to a fair trial, pursuant to the Fourth,
                                                                              [final amended complaint] never mentioned a
Fifth, and Fourteenth Amendments; these claims, however,
                                                                              conspiracy.”). In contrast to the aforementioned
are barred by the rule announced in Heck v. Humphrey,
                                                                              claims, however, the Court does not construe
512 U.S. 477, 486–87, 114 S.Ct. 2364, 129 L.Ed.2d 383
                                                                              Barnes' pleadings to raise a conspiracy claim,
(1994) and, in any event, lack merit. 12 Barnes alleges                       implied or otherwise, where Barnes alleges only
that the commencement of proceedings against him was                          that Daly removed the license plates because
“malicious,” and as a result he was “eventually charged,                      Barnes owed parking tickets, see FAC ¶¶ 5,7, not
arrested, convicted, subjected to facing the death penalty                    that she acted in furtherance of any agreement or
and sentenced to life imprisonment.” FAC ¶ 8; see id.                         plan with Defendants. Even if a conspiracy claim
¶ 13 (alleging deprivation of “[f]reedom from malicious                       were alleged, it too would be barred by Heck.
prosecution”). Specifically, Barnes contends that Detectives
Rodriguez and Fredericks fabricated evidence and made               In Heck, the Supreme Court held:
false statements intended to create the belief that Barnes'
car appeared abandoned, thus making its seizure legal, first
with the purpose of misleading Judge Maas into signing a                        [I]n order to recover damages for
search warrant, and later, at trial, where they “deliberately                   allegedly unconstitutional conviction
and maliciously testified against [Barnes] ... for the purpose                  or imprisonment, or for other harm
of misleading the jury into believing that [his] car was                        caused by actions whose unlawfulness
abandoned for allegedly committing murder.” FAC ¶¶ 5, 7,                        would render a conviction or sentence
14.                                                                             invalid, a § 1983 plaintiff must
                                                                                prove that the conviction or sentence
12                                                                              has been reversed on direct appeal,
        Barnes has subsequently stated at both a court
                                                                                expunged by executive order, declared
        conference and in his opposition papers that
                                                                                invalid by a state tribunal authorized
        he is not challenging his criminal conviction
                                                                                to make such determination, or called
        or sentence by asserting, inter alia, claims for
                                                                                into question by a federal court's


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          12
         Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 118 of 130
Barnes v. City of New York, Not Reported in F.Supp.3d (2015)
2015 WL 4076007

             issuance of a writ of habeas corpus,                  omitted and citation omitted); accord Sforza v. City of New
             28 U.S.C. § 2254. A claim for                         York, No. 07–CV–6122 (DLC), 2009 WL 857496, at *16
             damages bearing that relationship to                  (S.D.N.Y. Mar.31, 2009). Fatal to Barnes' claim is his inability
             a conviction or sentence that has not                 to demonstrate that the prosecution terminated in his favor,
             been so invalidated is not cognizable                 as a conviction is considered conclusive evidence of guilt
             under § 1983.                                         and cannot be construed as a favorable termination. See, e,
                                                                   g., Johnson v. City of New York, 551 F. App'x 14, 14–15
                                                                   (2d Cir.2014); DiBlasio v. City of New York, 102 F.3d 654,
512 U.S. at 486–87. Where the plaintiffs underlying                657 (2d Cir.1996). Moreover, Barnes offers no support for
conviction has not been so invalidated, courts routinely           his conclusory statement that Defendants lacked probable
dismiss Section 1983 claims for, inter alia, malicious             cause to commence criminal proceedings against him, much
prosecution, conspiracy, and deprivation of the right to a fair    less that they were motivated by actual malice. Accordingly,
trial pursuant to Heck. See, e.g., Poventud v. City of New York,   Defendants are entitled to summary judgment as to Barnes'
750 F.3d 121, 131 (2d Cir.2014) (recognizing Heck's bar to         malicious prosecution claim.
malicious prosecution claims); Lynch v. Suffolk Cnty. Police
Dep't, Inc., 348 F. App'x 672, 674 (2d Cir.2009) (summary
                                                                      c. Fair Trial Claim
order) (malicious prosecution); Amaker v. Weiner, 179 F.3d
                                                                   Although district courts in this Circuit have expressed some
48, 51–52 (2d Cir.1999) (conspiracy); Cruz v. Reilly, No. 08–
                                                                   confusion as to whether the same allegation that police
CV–1245 (JFB)(AKT), 2009 WL 2567990, at *3 (E.D.N.Y.
                                                                   officers fabricated evidence gives rise to independent causes
Aug. 18, 2009) (malicious prosecution, conspiracy, and fair
                                                                   of action for both malicious prosecution and for denial of the
trial); Perez v. Cuomo, No. 09–CV–1109 (SLT), 2009 WL
                                                                   right to a fair trial guaranteed by the Fifth and Fourteenth
1046137, at *7 (E.D.N.Y. Apr.17, 2009) (fair trial).
                                                                   Amendments, there appears to be emerging consensus that
                                                                   plaintiffs may allege both claims. See, e.g., Perez v. Duran,
The Second Circuit affirmed Barnes' conviction on March 21,
                                                                   962 F.Supp.2d 533, 543 (S.D.N.Y.2013); Hoyos v. City of
2014. Barnes, 560 F. App'x at 43. There is nothing in the
                                                                   New York, 999 F.Supp.2d 375, 392 (E.D.N.Y.2013) (“[A]
record to establish that Barnes' conviction has been called into
                                                                   fair trial claim may be brought alongside a malicious
question by the issuance of a writ of habeas corpus, expunged
                                                                   prosecution claim, even where both claims are based on the
by executive order, or otherwise held to be invalid. Thus,
                                                                   same allegedly false evidence and the same deprivation of
these claims should be dismissed under Heck. For the sake
                                                                   liberty.”); Struthers v. City of New York, No. 12–CV–242 (JG),
of completeness, however, and because disposition of claims
                                                                   2013 WL 2390721, at *12 n. 18 (E.D.N.Y. May 31, 2013);
on Heck grounds typically supports only a dismissal without
                                                                   Morse v. Spitzer, No. 07–CV–4793 (CBA)(RML), 2012 WL
prejudice (because the suit could theoretically be reinstated
                                                                   3202963, at *4 (E.D.N .Y. Aug. 3, 2012) (noting confusion in
if the prisoner's conviction is subsequently invalidated),
                                                                   aftermath of Ricciuti v. N.Y .C. Transit Auth., 124 F.3d 123 (2d
Amaker, 179 F.3d at 52, the Court will briefly address the
                                                                   Cir.1997) and Jocks, 316 F.3d 128); Nibbs v. City of New York,
merits of each claim below.
                                                                   800 F.Supp.2d 574, 576 (S.D.N.Y.2011) (noting confusion but
                                                                   acknowledging most courts allow both claims to proceed).
   b. Malicious Prosecution Claim
 *17 Malicious prosecution claims brought under Section            “A person suffers a constitutional violation if an (1)
1983 are “substantially the same” as claims for malicious          investigating official (2) fabricates evidence (3) that is likely
prosecution under state law, and therefore courts look to state    to influence a jury's decision, (4) forwards that information
law for the elements of the claim. Jocks v. Tavernier, 316         to prosecutors, and (5) the plaintiff suffers a deprivation of
F.3d 128, 134 (2d Cir.2003) (citations omitted). “A malicious      liberty as a result.” Jovanovic v. City of New York, 486 F.
prosecution claim under New York law requires the plaintiff        App'x 149, 152 (2d Cir.2012) (citing Jocks, 316 F.3d at 138
to prove (1) the initiation or continuation of a criminal          and Ricciuti, 124 F.3d at 130). The fifth element is a causation
proceeding against plaintiff; (2) termination of the proceeding    requirement such that the plaintiff must show that the alleged
in plaintiff's favor; (3) lack of probable cause for commencing    fabrication led to a deprivation of liberty. Id.; accord Zahrey
the proceeding; and (4) actual malice as a motivation for          v. Coffey, 221 F.3d 342, 349 (2d Cir.2000); Maldonado v. City
defendant's actions.” Id. at 136 (internal quotation marks         of New York, No. 11–CV–3514 (RA), 2014 WL 787814, at *9
                                                                   (S.D.N.Y. Feb.26, 2014).


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            13
         Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 119 of 130
Barnes v. City of New York, Not Reported in F.Supp.3d (2015)
2015 WL 4076007

                                                                     Barnes makes broad allegations that the City of New York has
 *18 Barnes' allegations that Detectives Fredericks and              failed to adequately train its officers in the law of warrantless
Rodriguez fabricated evidence to “frame and eventually               searches and seizures and has failed to implement a policy
charge[ ][him] with a murder” and that they falsely testified        of instructing police officers regarding the impropriety of
against him at trial are largely conclusory. First, as to            searches and seizures in the absence of consent or a court-
Detective Fredericks' statement in his search warrant affidavit      authorized warrant based upon probable cause and supported
that Barnes' car had been abandoned, this statement neither          by oath and affirmation of “trustworthy information.” FAC
can be characterized as fabricated in the sense that it relied       ¶¶ 16–18; see id. ¶ 18 (“Persons shall be secure in
on false or nonexistent facts, nor did it directly result in any     their property without unreasonable government intrusion”).
deprivation of liberty, having no direct causal relationship         Barnes contends that the City's “acts, omissions and systemic
to Barnes' subsequent arrest (for which a separate warrant           failures” caused the illegal seizure and subsequent search
was issued) or prosecution. See, e.g., Maldonado, 2014 WL            of his car, which resulted in his “being eventually charged,
787814, at *9 (fifth element of fair trial claim requires but for    arrested and sentenced to life imprisonment.” Id. ¶ 19. These
and proximate causation) (citing Zahrey, 221 F.3d at 352 n. 8        failures, according to Barnes, amount to negligence, id. ¶¶
and Higazy v. Templeton, 505 F.3d 161, 175 (2d Cir.2007));           17, 18, and “deliberate indifference to those rights used in the
Morse, 2012 WL 3202963, at *6 (“[T]he majority of § 1983             [F]ourth [A]mendment.” Id. 14. Barnes' inability to establish
cases involving evidence fabrication arise from allegations          any causal link between an official policy or custom and his
that a police officer fabricated evidence and forwarded it to        alleged constitutional injury, however, precludes a reasonable
prosecutors in order to provide probable cause for an arrest         fact-finder from imposing liability against the City. Monell v.
or prosecution.”) (citation omitted).                                Dep't of Soc. Servs. of City of New York, 436 U.S. 658, 691,
                                                                     98 S.Ct. 2018, 56 L.Ed.2d 611 (1978).
Second, as to the Detectives' testimony at trial, Barnes argues
that they testified against him in order to mislead the jury          *19 As a threshold matter, when a plaintiff cannot
into believing that “[his] car was abandoned for allegedly           demonstrate any underlying constitutional violation, the
committing murder.” FAC ¶ 7. However, it is undisputed               district court need not address the municipality's liability
that the car was parked on a public street without license           under Monell. See, e.g., Bolden v. Cnty. of Sullivan, 523
plates, and that is all to which Detective Rodriguez testified.      F. App'x 832, 834 (2d Cir.2013) (citing Segal v. City of
See Tr. at 472–75. Detective Fredericks did not testify              N.Y., 459 F.3d 207, 219 (2d Cir.2006)). Even assuming
about the vehicle's condition at all. Moreover, even if the          the viability of the underlying constitutional claim, Monell
jury erroneously believed that the car had been abandoned,           nonetheless holds that isolated instances of unconstitutional
Barnes has not contended that this factual determination on a        conduct by its employees cannot give rise to a municipality's
collateral issue in any way affected its verdict.                    vicarious liability. See City of Oklahoma City v. Tuttle, 471
                                                                     U.S. 808, 831, 105 S.Ct. 2427, 85 L.Ed.2d 791 (1985);
In sum, Barnes' allegations do not survive a motion for              accord Connick v. Thompson, –––U.S. ––––, ––––, 131 S.Ct.
summary judgment. See, e.g., Hewitt v. City of New York,             1350, 1359, 179 L.Ed.2d 417 (2011) (citing cases). Rather, a
544 F. App'x 24, 26 (2d Cir.2013) (affirming dismissal of            plaintiff must “allege facts demonstrating: (1) the existence
Section 1983 claims on summary judgment where plaintiff              of an officiallyadopted ‘policy, custom, or practice’ and
did not point to any evidence in record supporting reasonable        (2) a direct and deliberate causal connection between that
inference that undercover officer lied or deliberately omitted       ‘policy, custom, or practice’ and the violation of plaintiffs
material information in police report); Hoyos, 999 F.Supp.2d         federallyprotected rights.” Santos v. New York City, 847
at 393 (“Hoyos cannot show that any of these alleged                 F.Supp.2d 573, 576 (S.D.N.Y.2012) (citing Board of Cnty.
fabrications was both material (i.e., likely to influence a jury's   Comm'rs of Bryan Cnty. v. Brown, 520 U.S. 397, 403–04,
decision) and the legally cognizable cause of an injury to           117 S.Ct. 1382, 137 L.Ed.2d 626 (1997)). “Official municipal
Hoyos's liberty interest (i.e., that he “suffer[ed] a deprivation    policy includes the decisions of a government's lawmakers,
of liberty as a result” of the alleged fabrication of evidence).”)   the acts of its policymaking officials, and practices so
(citing Jovanovic, 486 F. App'x at 152).                             persistent and widespread as to practically have the force of
                                                                     law.” Connick, 131 S.Ct. at 1359 (citations omitted).

  5. Barnes' Claim Against the City of New York Should
  Be Dismissed


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              14
         Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 120 of 130
Barnes v. City of New York, Not Reported in F.Supp.3d (2015)
2015 WL 4076007

In limited circumstances, a municipality may be liable under           *20 Defendants construe a potential state-law tort claim
Section 1983 if its failure to train its employees in a relevant      in the final amended complaint's references to the City's
respect amounts to “deliberate indifference to the rights of          negligence in failing to implement a policy of instructing
persons with whom the [untrained employees] come into                 officers' as to proper and improper search and seizure
contact.” Id. (quoting City of Canton, Ohio v. Harris, 489 U.S.       methods. Therefore, the Court will briefly address this claim,
378, 388, 109 S.Ct. 1197, 103 L.Ed.2d 412 (1989)) (internal           which should be dismissed because Barnes failed to satisfy
quotation marks omitted); see, e.g., Patterson v. Cnty. of            the conditions precedent to suit and because it is otherwise
Oneida, N.Y., 375 F.3d 206, 226 (2d Cir.2004) (citation               barred by the statute of limitations.
omitted). However, deliberate indifference is “a stringent
standard of fault, requiring proof that a municipal actor             In a federal court, state notice-of-claim statutes apply to
disregarded a known or obvious consequence of his action.”            state-law claims. Hardy v. New York City Health & Hosp.
Connick, 131 S.Ct. at 1360 (quoting Bryan Cnty., 520 U.S.             Corp., 164 F.3d 789, 793 (2d Cir.1999) (citations omitted).
at 410); accord Jones v. Town of E. Haven, 691 F.3d 72, 81            In New York, service of a notice of claim within 90 days
(2d Cir.2012) (deliberate indifference requires showing that          after the claim arises is a statutory prerequisite to a tort
official made conscious choice and was not merely negligent).         suit against a municipality or any of its officers, agents or
“A pattern of similar constitutional violations by untrained          employees. N.Y. Gen. Mun. Law §§ 50–e, 50–i (McKinney
employees is ‘ordinarily necessary’ to demonstrate deliberate         2013). “[B]ecause notice of claim requirements are construed
indifference for purposes of failure to train.” Connick, 131          strictly, the ‘[f]ailure to comply with these requirements
S.Ct. at 1360 (quoting Bryan Cnty., 520 U.S. at 409).                 ordinarily requires a dismissal for failure to state a cause
                                                                      of action.’ “ Alloul, 2010 WL 5297215, at *7 (quoting
As previously discussed, Barnes has failed to demonstrate             Hardy, 164 F.3d at 794) (dismissing state-law tort claim for
any constitutional violation as to the search of his car              failing to comply with notice-of-claim requirements); see,
pursuant to a valid warrant based upon probable cause. Thus,          e.g., George v. New York City Transit Auth., No. 13–CV–7986
the Court need only consider the City's liability as to the           (DLC), 2014 WL 3388660, at *2 (S.D.N.Y. July 11, 2014)
officers' seizure of the car. Even assuming for argument's            (same); Hart v. City of New York, No. 11–CV–4678 (RA),
sake that the seizure violated Barnes' Fourth Amendment               2013 WL 6139648, at *11 (S.D.N.Y. Nov.18, 2013) (denying
rights-which the Court cannot conclude at this stage of the           plaintiff leave to amend to add state-law negligence claim for
proceedingsBarnes has alleged no more than an isolated                failure to plead satisfaction of conditions precedent to suit).
instance of unconstitutional conduct by municipal employees           Additionally, the statute of limitations applicable to such tort
below the policy-making level, for which the City may not             claims requires that the suit be commenced within one year
be held liable. He has not presented any evidence from which          and 90 days “after the happening of the event upon which the
to infer an unconstitutional policy, custom, or practice, nor         claim is based.” N.Y. Gen. Mun. Law §§ 50–e, 50–i.
any evidence of a “pattern of similar constitutional violations”
by untrained employees for purposes of demonstrating a                Barnes has not offered any evidence that he filed a notice
deficiency in police officer training. Barnes' recitation of          of claim within 90 days of the seizure and subsequent
legal theories regarding the constitutional requirements for          search of the car on November 15 and November 16, 2010,
search and seizure and the legal standard for inferring a             respectively. Although Section 50–e(5) permits a plaintiff
municipal policy or custom do not amount to facts necessary           to apply to a state court for leave to serve a late notice
to establish liability. For all these reasons, the City is entitled   of claim, this Court lacks jurisdiction to entertain such an
to summary judgment as to Barnes' Monell claims. See,                 application. See Alloul, 2010 WL 5297215, at *8 (citing
e.g., Cucuta v. New York City, 25 F.Supp.3d 400, 419–20               Brown v. Metropolitan Transp. Auth., 717 F.Supp. 257, 259–
(S.D.N.Y.2014) (granting summary judgment where plaintiff             61 (S.D.N.Y.1989)). Moreover, Barnes' potential state-law
offered no evidence of unconstitutional policy, custom, or            tort claims are now time-barred. Accordingly, any state-law
practice); Bowen v. Cnty. of Westchester, 706 F.Supp.2d 475,          tort claims in Barnes' complaint cannot be sustained.
488, 492 (S.D.N.Y.2010) (same).

                                                                        7. Barnes' Claims against Defendant Rodriguez
  6. Barnes' State–Law Tort Claim Should Be Dismissed                   Should Be Dismissed
  for Failure to Satisfy Conditions Precedent to Suit and             Although not representing Detective Rodriguez in this action,
  as Time–Barred                                                      Corporation Counsel of the City of New York has requested


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               15
         Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 121 of 130
Barnes v. City of New York, Not Reported in F.Supp.3d (2015)
2015 WL 4076007

that the Court sua sponte dismiss Barnes' claims against            479 (granting motion to dismiss claims against defendant
Detective Rodriguez for failure to effect service in accordance     improperly served at former place of business); Baity v.
with Rules 4(e) and 4(m) of the Federal Rules of Civil              Kralik, 51 F.Supp.3d 414, 430–32 (S.D.N.Y.2014) (same).
Procedure. Because the Court finds that it lacks jurisdiction
over Detective Rodriguez as a result of these service defects       When a defendant challenges the sufficiency of service,
and because extending the time for service would be futile          the plaintiff bears the burden of proving its adequacy. See,
where Barnes' claims against Rodriguez would now be time-           e.g., Lederman v. Benepe, No. 12–CV–6028 (PGG), 2014
barred and, in any event, without merit and/or barred by the        WL 1318356, at *3 (S.D.N.Y. Mar.28, 2014). In attempted
doctrine of qualified immunity, it recommends dismissal of          rebuttal, Barnes argues that the affidavit of service indicates
all claims against Detective Rodriguez with prejudice.              that an employee of the NYPD Narcotics Division accepted
                                                                    service on Rodriguez's behalf, contradicting Defendants'
 *21 Rule 4(m)'s 120–day service period commenced on                position that service was improper. Pl. Mem. at 6. Barnes has
April 15, 2014, when the Court issued an amended summons            provided no evidence, however, that Rodriguez designated
as to all three Defendants, see Order dated April 7, 2014 (Dkt.     this person to receive service of process on his behalf pursuant
No. 14), and ended on August 13, 2014. Although he had been         to N.Y. C.P.L.R. § 318 (providing for the designation of a
granted permission to use the U.S. Marshals Service, see id.,       service agent). Consequently, the affidavit cannot cure the
Barnes instead chose to authorize a friend to serve Defendants      defect in service where no authority existed to accept service
by means of a process service company. (Dkt. No. 15). Barnes'       for Rodriguez at his former place of business. See, e.g., Bait
agent served both Detectives Fredericks and Rodriguez at the        y, 51 F.Supp.3d at 430; Jackson, 339 F.Supp.2d at 479.
NYPD Narcotics Division at 1 Police Plaza, New York, New
York on April 25, 2014; however, Rodriguez had retired from          *22 In the alternative, Barnes contends that Defendants
the NYPD more than two years prior to that date,       13
                                                          a fact    have waived Rodriguez's defense of insufficient service of
not acknowledged in the affidavit of service filed by Barnes'       process by failing to raise the defense in “a motion filed
agent. (Dkt. No. 17). Nevertheless, Defendants' July 18, 2014       under the circumstances described in Fed.R.Civ.P. 12(g)
answer stated that Rodriguez had not been properly served           (2).” Pl. Mem. at 5. However, Rule 12(g)(2) applies only
and therefore was not a party to the lawsuit. Answer at 1           to circumstances when a party seeks to raise a defense
n. 1 (Dkt. No. 23). Although on notice of this deficiency in        in a subsequent motion that was omitted from a previous
service, Barnes neither reattempted to serve Rodriguez nor          one. Here, Defendants' first responsive pleading was their
did he seek an extension of time to do so, as provided for in the   answer, which made clear that counsel was not appearing on
Court's April 7, 2014 order. Nothing in the record indicates        Rodriguez's behalf because the Court lacked jurisdiction over
that Rodriguez has had actual notice of the lawsuit.                him—sufficiently preserving the defense for adjudication
                                                                    on this motion. Jackson, 339 F.Supp.2d at 479 (County
13                                                                  preserved defendant's jurisdictional defense when “answer
        See Defs. Counter Rule 56.1 ¶ 5; Defs. Mem. at 2
                                                                    ma[de] clear that counsel was not appearing on behalf of
        n. 1; Defs. Reply at 11.
                                                                    this [d]efendant, [and] stated clearly that [defendant] was
Rule 4(e)(1) provides that an individual may be served, inter       not properly served”); Point–Dujour v. U.S. Postal Serv.,
alia, by following state law for serving a summons. Under           No. 02–CV–6840 (JCF), 2003 WL 1745290, at *2 n. 3
New York law, personal service on an individual may be              (S.D.N.Y. Mar.31, 2003) (defendants who raised defenses of
accomplished by “delivering the summons within the state            improper service and lack of jurisdiction in answer properly
to the person to be served,” or “by delivering the summons          preserved issue for adjudication on subsequent motion).
within the state to a person of suitable age and discretion at      Barnes attempts to bolster his waiver argument by pointing to
the actual place of business, dwelling place or usual place         a May 19, 2014 letter from Corporation Counsel requesting
of abode ...” N.Y. C.P.L.R. § 308(1)-(2). The “actual place         an extension of time for Rodriguez and Fredericks to respond
of business” is “defendant's business address at the time of        to the final amended complaint, when that office had not
service, and not when the cause of action arose.” Jackson           yet undertaken their representation. Pl. Mem. at 6. However,
v. Cnty. of Nassau, 339 F.Supp.2d 473, 478 (E.D.N.Y.2004)           this extension request cannot be considered sufficiently
(citing cases). Therefore service on Rodriguez at 1 Police          significant participation in the litigation to constitute a
Plaza, his former place of business, does not satisfy the           waiver of Rodriguez's jurisdictional defense, particularly
statutory requirements of C.P.L.R. § 308. See, e.g ., id. at        where Corporation Counsel clearly specified that it was not



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             16
         Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 122 of 130
Barnes v. City of New York, Not Reported in F.Supp.3d (2015)
2015 WL 4076007

representing Rodriguez. See, e.g., Howard v. Klynveld Peat          attempted to conceal the defect in service; and (4) whether the
Marwick Goerdeler, 977 F.Supp. 654, 658 (S.D.N.Y.1997)              defendant would be prejudiced by the granting of plaintiff's
aff'd, 173 F.3d 844 (2d Cir.1999); see also Defs. Reply at 10–      request for relief from the provision.” Songhorian v. Lee, No.
11.                                                                 11–CV–36 (CM), 2012 WL 6043283, at *4 (S.D.N.Y. Dec.3,
                                                                    2012) (internal quotation marks and citation omitted).
Rule 4(m) requires the Court to dismiss the action without
prejudice as to Rodriguez unless Barnes can show good               The Court should decline to exercise its discretion to
cause for the failure or the Court finds a discretionary            grant Barnes an extension. Although Barnes' claims against
extension of time to effect service to be otherwise appropriate.    Rodriguez would now be time-barred, effectively rendering
See Fed.R.Civ.P. 4(m); see also, e.g., Zapata v. City of            the Rule 4(m) dismissal with prejudice, 14 nothing in the
New York, 502 F.3d 192, 196 (2d Cir.2007). Good cause               record indicates that Rodriguez had actual notice of the suit,
typically exists only where the failure to timely serve results     nor has he appeared or participated in the litigation in any
from circumstances beyond the plaintiff's control. See, e.g.,       way, such that he would certainly be prejudiced if the Court
Abdul–Hakim Bey v. Hylton, No. 12–CV–5875 (PAE), 2013               sua sponte granted Barnes a service extension at this late
WL 6642034, at *7 (S.D.N.Y. Dec.16, 2013). Neglect,                 stage in the proceedings. See Zapata, 502 F.3d at 198 (“It is
inadvertence, or mistaken belief that service was proper are        obvious, that any defendant would be harmed by a generous
generally not sufficient to demonstrate good cause, see, e.g.,      extension of the service period beyond the limitations period
Lederman, 2014 WL 1318356, at *3, and a “plaintiffs pro             for the action, especially if the defendant had no actual notice
se status alone does not justify an additional extension.”          of the existence of the complaint until the service period had
Toliver v. N.Y.C. Dep't of Corr., No. 10–CV–5804 (AKH)              expired ...”); see also, e.g., Torres v. Carry, 800 F.Supp.2d
(JCF), 2012 WL 5426658, at *6 (S.D.N.Y. Oct. 10, 2012)              577, 585 (S.D.N.Y.2011) (denying pro se plaintiff extension
(internal quotation marks and citation omitted) adopted, sub        of time to serve individual defendants where plaintiff did not
nom. Toliver v. N.Y.C. Dep't of Correction, 2012 WL 5429659         demonstrate good cause for his failure to serve and more than
(S.D.N.Y. Nov.7, 2012).                                             five years had passed since date of incident).

 *23 Here, Barnes has not demonstrated good cause for his           14     In New York, the applicable limitations period
failure to timely serve Rodriguez. Even if he initially believed,
                                                                           for Section 1983 actions is three years. Zapata,
erroneously, that service was successful, Defendant's answer
                                                                           502 F.3d at 194 n. 3. Therefore, Barnes' Fourth
put him on notice of the defect in service. At that time, Barnes
                                                                           Amendment search and seizure claims against
could have attempted to serve Rodriguez again or sought
                                                                           Rodriguez expired in November 2013.
an extension of time from the Court to do so. “When a pro
se plaintiff is on notice that the failure to effectuate service    Finally and perhaps most significantly, an extension of time
would result in a dismissal and is given time to effect service     to effect service would be futile where all of Barnes' claims
but fails to do so, dismissal of the complaint is appropriate.”     against Rodriguez are either without merit or barred by
Id. (citing McDay v. Travis, No. 05–4269, 2007 WL 4102718,          the doctrine of qualified immunity for the same reasons
at *2 (2d Cir.2007)).                                               as those against Fredericks. Just as discretionary leave to
                                                                    amend a complaint should be denied if futile, so too with an
Even absent good cause, courts have discretion to grant an          extension of time to effectuate service. See, e.g., Baity, 51
extension of time, and the Second Circuit has held that it “will    F.Supp.3d at 432–33 (dismissing claims against improperly
not find an abuse of discretion in the procedure used by the        served defendant because even if service had been proper,
district court, so long as there are sufficient indications on      “the record [was] not sufficient to support Plaintiffs § 1983
the record that the district court weighed the impact that a        claim against him”).
dismissal or extension would have on the parties.” Zapata,
502 F.3d at 197 (affirming denial of extension where statute         *24 Accordingly, the Court recommends that Barnes' claims
of limitations rendered dismissal effectively with prejudice).      against Rodriguez be dismissed with prejudice.
Courts typically consider four factors: “(1) whether the
applicable statute of limitations would bar [a] refiled action;
(2) whether the defendant had actual notice of the claims
                                                                                         III. CONCLUSION
asserted in the complaint; (3) whether the defendant had



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             17
         Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 123 of 130
Barnes v. City of New York, Not Reported in F.Supp.3d (2015)
2015 WL 4076007

For the reasons stated herein, I recommend that Defendants'
                                                                     FAILURE TO FILE OBJECTIONS WITHIN
motion for summary judgment be granted in its entirety.
                                                                     FOURTEEN (14) DAYS WILL RESULT IN A
                                                                     WAIVER OF OBJECTIONS AND WILL PRECLUDE
                                                                     APPELLATE REVIEW. See Thomas v. Arn, 474 U.S. 140,
      PROCEDURE FOR FILING OBJECTIONS                                106 S.Ct. 466, 88 L.Ed.2d 435 (1985); Wagner & Wagner,
                                                                     LLP v. Atkinson, Haskins, Nellis, Brittingham, Gladd &
Pursuant to 28 U.S.C. § 636(b)(1) and Rule 72(b) of the
                                                                     Carwile, P.C., 596 F.3d 84, 92 (2d Cir.2010); 28 U.S.C. §
Federal Rules of Civil Procedure, the parties shall have
                                                                     636(b) (1); Fed.R.Civ.P. 72. If Barnes does not have access
fourteen (14) days from service of this Report to file written
                                                                     to the cases cited herein that are reported on Westlaw or
objections. See also Fed.R.Civ.P. 6. Such objections, and any
                                                                     Lexis, he should request copies from Defendants. See Lebron
responses to such objections, shall be filed with the Clerk
                                                                     v. Sanders, 557 F.3d 76, 79 (2d Cir.2009).
of Court, with courtesy copies delivered to the chambers of
the Honorable George B. Daniels and to the chambers of the
undersigned, United States Courthouse, 500 Pearl Street, New         All Citations
York, New York, 10007. Any requests for an extension of time
for filing objections must be directed to Judge Daniels.             Not Reported in F.Supp.3d, 2015 WL 4076007


End of Document                                                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              18
         Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 124 of 130
Micolo v. F.B.I. Special Agents #1-3, Not Reported in Fed. Supp. (2018)
2018 WL 1730351

                                                                  filing fee. See 28 U.S.C. § 1915(a)(1). Therefore, Plaintiff’s
                                                                  requests to proceed in forma pauperis are GRANTED.
                  2018 WL 1730351
    Only the Westlaw citation is currently available.
                                                                  However, because Plaintiff seeks to challenge his underlying
     United States District Court, E.D. New York.
                                                                  state court criminal conviction, his claims are barred by Heck
         Marcus Anthony MICOLO, Plaintiff,                        v. Humphrey, 512 U.S. 477, 487, 114 S. Ct. 2364, 2372, 129
                          v.                                      L.Ed. 2d 383 (1994). Accordingly, Plaintiff’s claims are not
       F.B.I. SPECIAL AGENTS #1-3, and F.B.I.                     plausible and are thus DISMISSED pursuant to 28 U.S.C. §§
                                                                  1915(e) (2)(B)(ii), 1915A(b)(1).
    Senior Supervising Investigator #1, Defendants.

                    17-CV-5938(JS)(AKT)
                              |
                                                                                       BACKGROUND 1
                     Signed 04/09/2018
                                                                  1
Attorneys and Law Firms                                                  All material allegations in the Complaint and
                                                                         are presumed to be true for the purpose of this
For Plaintiff: Marcus Anthony Micolo, pro se, 03-A-3985,                 Memorandum and Order. Rogers v. City of Troy,
Clinton Correctional Facility, P.O. Box 2001, Dannemora,                 New York, 148 F.3d 52, 58 (2d Cir. 1998) (in
NY 12929.                                                                reviewing a pro se complaint for sua sponte
                                                                         dismissal, a court is required to accept the material
For Defendants: No appearance.
                                                                         allegations in the complaint as true).
                                                                  Plaintiff’s Complaint seeks to challenge Plaintiff’s 2003 state
                                                                  court conviction of Robbery in the First Degree and of
               MEMORANDUM & ORDER
                                                                  Unauthorized Use of a Motor Vehicle in the First Degree.
Joanna Seybert, U.S.D.J.                                          (Compl. at 1.) Plaintiff alleges that his Complaint is a “Bivens
                                                                  Action” against the Defendants who are alleged to have
 *1 On October 10, 2017, incarcerated pro se plaintiff Marcus     withheld evidence from Plaintiff that Plaintiff claims would
Anthony Micolo (“Plaintiff”) filed a Complaint in this Court      have been favorable to him in the underlying state criminal
pursuant to Bivens v. Six Unknown Named Agents of Fed.            case. (Compl. at 1-3.)
Bureau of Narcotics, 403 U.S. 388, 91 S. Ct. 1999, 29 L.Ed.
2d 619 (1971), which permits suits against federal employees      According to the Complaint, Plaintiff admits that he “did steal
for violations of federal constitutional rights. Plaintiff sues   a car from a shopping center parking lot and subsequently
unidentified individuals, all of whom are alleged to be F.B.I.    use[d] the same in the robbery of the Greenpoint Savings
agents and an FBI investigator (collectively, “Defendants”).      Bank....” (Compl. ¶ 4.) After Plaintiff was indicted, “he
Accompanying the Complaint is an application to proceed in        began stating that he did rob the [bank] except that he never
forma pauperis. However, Plaintiff did not file the required      had his hand in his pocket as was claimed by the bank
Prisoner Authorization Form (“Form”). Accordingly, by             tellers.” (Compl. ¶ 14.) Plaintiff claims that Defendants have
Notice of Deficiency dated October 17, 2017, Plaintiff was        video tape and pictures taken from the video that would prove
instructed to complete and return the enclosed Form within        his claim that he did not have his hand in his pocket. (Compl.
fourteen (14) days in order for his Complaint to proceed. On      ¶ 17.) Thus, Plaintiff claims that the First Degree Robbery
October 27, 2017, Plaintiff timely complied with the Notice       charge was improperly brought against him and thus, he seeks
of Deficiency and filed the completed Form together with          to challenge that conviction. Plaintiff also seeks to recover a
another application to proceed in forma pauperis. (See Docket     damages award in total sum of $10 million to compensate him
Entries 9-10.)                                                    for the “[D]efendants actions and/or inactions which resulted
                                                                  in him being charged, tried, convicted, and sentenced to 25
Upon review of the declarations in support of the applications    years for a charge he is not guilty of while [D]efendants knew,
to proceed in forma pauperis, the Court finds that Plaintiff is   based on the evidence they had, that [P]laintiff was not guilty
qualified to commence this action without prepayment of the       of said charge.” (Compl. at 4.)




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               1
          Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 125 of 130
Micolo v. F.B.I. Special Agents #1-3, Not Reported in Fed. Supp. (2018)
2018 WL 1730351

                                                                       prosecuting him. Drawing an analogy to the tort of malicious
                                                                       prosecution, the Supreme Court held that an inmate’s § 1983
                         DISCUSSION
                                                                       claim for damages was unavailable because he could not
I. In Forma Pauperis Applications                                      demonstrate that the underlying criminal proceedings had
 *2 Upon review of Plaintiff’s declaration in support of the           terminated in his favor. Id. at 486-87. The Supreme Court
applications to proceed in forma pauperis, the Court finds             in Heck enumerated four methods of demonstrating that
that Plaintiff is qualified to commence this action without            a conviction has been invalidated: (1) the conviction was
prepayment of the filing fees. See 28 U.S.C. § 1915(a)(1).             reversed on a direct appeal; (2) an executive order expunged
Therefore, Plaintiff’s requests to proceed in forma pauperis           the conviction; (3) a habeas corpus petition was issued by
are GRANTED.                                                           a federal court; or (4) an authorized state tribunal declared
                                                                       the conviction invalid. Id. at 486-87. Although Heck involved
                                                                       Section 1983 claims, it is well-established that Bivens claims
II. Application of 28 U.S.C. § 1915                                    are analogous to Section 1983 claims except that Section
Section 1915 of Title 28 requires a district court to dismiss          1983 applies to state actors, rather than federal actors. Tavarez
an in forma pauperis complaint if the action is frivolous or           v. Reno, 54 F.3d 109, 110 (2d Cir. 1995) (“Because the
malicious, fails to state a claim upon which relief may be             two actions [Section 1983 and Bivens] share the same
granted, or seeks monetary relief against a defendant who is           ‘practicalities of litigation’, federal courts have typically
immune from such relief. See 28 U.S.C. §§ 1915(e)(2)(B)(i)-            incorporated § 1983 law into Bivens actions.” (collecting
(iii), 1915A(b). The Court is required to dismiss the action as        cases) (citation omitted)). Further, Heck’s bar has long
soon as it makes such a determination. See id. § 1915A(b).             applied to Bivens actions. Tavarez, 54 F.3d at 110 (“Given
                                                                       the similarity between suits under § 1983 and Bivens,
Courts are obliged to construe the pleadings of a pro se               we conclude that Heck should apply to Bivens actions as
plaintiff liberally. See Sealed Plaintiff v. Sealed Defendant,         well.” (citing Stephenson v. Reno, 28 F.3d 26, 27 (5th Cir.
537 F.3d 185, 191 (2d Cir. 2008); McEachin v. McGuinnis,               1994) (per curiam))).
357 F.3d 197, 200 (2d Cir. 2004). However, a complaint must
plead sufficient facts to “state a claim to relief that is plausible   *3 Here, as is readily apparent and, affording the pro se
on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570,           Complaint a liberal construction, Plaintiff does not allege
127 S. Ct. 1955, 1974, 167 L.Ed. 2d 929 (2007). “A claim               that his conviction has been invalidated. 2 Because Plaintiff’s
has facial plausibility when the plaintiff pleads factual content      success on his Bivens claims in this case would necessarily
that allows the court to draw the reasonable inference that the        invalidate the conviction, which is not alleged to have
defendant is liable for the misconduct alleged.” Ashcroft v.           been reversed or vacated, such claims are not cognizable
Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L.Ed. 2d 868            under Heck. Thus, Heck’s bar precludes the adjudication
(2009) (citations omitted). The plausibility standard requires         of Plaintiff’s Bivens claims, and the Complaint is thus
“more than a sheer possibility that a defendant has acted              DISMISSED pursuant to 28 U.S.C. §§ 1915(e) (2)(B)(ii);
unlawfully.” Id. at 678; accord Wilson v. Merrill Lynch & Co.,         1915A(b)(1). To the extent that Plaintiff is also asserting
671 F.3d 120, 128 (2d Cir. 2011). While “ ‘detailed factual            pendant state law claims for malicious prosecution and/
allegations’ ” are not required, “[a] pleading that offers ‘labels     or negligence, the Court declines, in its discretion, to
and conclusions’ or ‘a formulaic recitation of the elements of         exercise supplemental jurisdiction over those claims given the
a cause of action will not do.’ ” Iqbal, 556 U.S. at 678 (quoting      dismissal of the federal claims. See 28 U.S.C. § 1367(c)(3);
Twombly, 550 U.S. at 555).                                             United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726,
                                                                       86 S. Ct. 1130, 1139, 16 L.Ed. 2d 218 (1966); Kolari v. N.Y.-
                                                                       Presbyterian Hosp., 455 F.3d 118, 122 (2d Cir. 2006).
III. Heck v. Humphrey Bars Plaintiff’s Bivens Claims
When a claim for damages calls into question the validity of
                                                                       2
an underlying conviction, a district court must dismiss the                    Indeed, Plaintiff has already filed three
claim, unless the conviction has been invalidated. Heck, 512                   unsuccessful petitions for habeas corpus with
U.S. at 487, 114 S. Ct. at 2372. The petitioner in Heck was an                 this Court. See Micolo v. State of N.Y., 07-
inmate with a direct appeal from his conviction pending, who                   CV-0449(JS) (denying Section 2254 petition by
brought a § 1983 action for damages against state officials                    Memorandum and Order dated August 18, 2010,
who, he claimed, acted unconstitutionally in arresting and                     and denying reconsideration by Order dated


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
         Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 126 of 130
Micolo v. F.B.I. Special Agents #1-3, Not Reported in Fed. Supp. (2018)
2018 WL 1730351

       October 8, 2010, appeal to the Second Circuit
       dismissed by Mandate dated October 17, 2011, and
       denying motion to vacate the judgment of dismissal                                  CONCLUSION
       by Order dated August 12, 2012); Micolo v. State of
       N.Y., 12-CV-5509 (JS) (dismissing writ of habeas             For the reasons set forth above, Plaintiff’s applications to
       corpus pursuant to 28 U.S.C. § 2241 by Order dated           proceed in forma pauperis are GRANTED, however the
       January 7, 2013, and denying reconsideration by              Complaint is sua sponte DISMISSED for failure to state a
       Order dated June 26, 2013); Micolo v. Capra, 12-             claim pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii), 1915A(b)
       CV-5795(JS) (transferred to the Second Circuit as            (1).
       a successive 2254 petition by Order dated January
       4, 2013 and dismissed by Mandate dated March 26,             The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that
       2013).                                                       any appeal from this Order would not be taken in good faith
                                                                    and therefore in forma pauperis status is DENIED for the
IV. Leave to Amend                                                  purpose of any appeal. See Coppedge v. United States, 369
Given the Second Circuit’s guidance that a pro se complaint         U.S. 438, 444-45, 82 S. Ct. 917, 8 L.Ed. 2d 21 (1962).
should not be dismissed without leave to amend unless
amendment would be futile, Cuoco v. Moritsugu, 222 F.3d             SO ORDERED.
99, 112 (2d Cir. 2000), the Court has carefully considered
whether leave to amend is warranted here. Because the defects
                                                                    All Citations
in Plaintiff’s claims are substantive and would not be cured
if afforded an opportunity to amend, leave to amend the             Not Reported in Fed. Supp., 2018 WL 1730351
Complaint is DENIED.

End of Document                                                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               3
            Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 127 of 130
Cash v. Bernstein, Not Reported in F.Supp.2d (2010)
2010 WL 5185047

                                                                     Plaintiff, a sentenced inmate in the custody of the New
                                                                     York State Department of Correctional Services, commenced
                  2010 WL 5185047
                                                                     this action on or about January 12, 2009 by submitting his
    Only the Westlaw citation is currently available.
                                                                     complaint to the Court's Pro Se office. Plaintiff alleges, in
             United States District Court,
                                                                     pertinent part, that he has “a non-healing ulcer that is gane
                   S.D. New York.
                                                                     green [sic ]” and that defendant Bernstein “did not want
                David J. CASH, Plaintiff,                            to treat the ulcer right” (Complaint, dated March 3, 3009
                           v.                                        (Docket Item 2) (“Compl.”), at 3).
              BERNSTEIN, MD, Defendant.
                                                                     The action was originally commenced against two defendants
                 No. 09 Civ.1922(BSJ)(HBP).                          —Dr. Bernstein and Dr. Finkelstein. The action was dismissed
                               |                                     as to Dr. Finkelstein because the complaint contained no
                        Oct. 26, 2010.                               allegations whatsoever concerning Dr. Finkelstein (Order
                                                                     dated February 18, 2010 (Docket Item 9)).

                                                                     On March 4, 2010, the sole remaining defendant—Dr.
            REPORT AND RECOMMENDATION 1
                                                                     Bernstein—filed the current motion. Plaintiff failed to submit
1                                                                    a response. Accordingly, on August 20, 2010, I issued an
        At the time the action was originally filed,
                                                                     Order advising plaintiff that if he wished to oppose the
        the Honorable Leonard B. Sand, United States
                                                                     motion, he must submit his opposition by September 15, 2010
        District Judge, granted plaintiff's application for in
                                                                     and that after that date I would consider the motion fully
        forma pauperis status based on plaintiff's ex parte
                                                                     submitted and ripe for decision (Order dated August 20, 2010
        submission (Docket Item 1). Although the present
                                                                     (Docket Item 15)). The only submission plaintiff has made
        application seeking to revoke plaintiff's in forma
                                                                     in response to my Order is a multi-part form issued by the
        pauperis status is non-dispositive, I address it by
                                                                     New York State Department of Correctional Services entitled
        way of a report and recommendation to eliminate
                                                                     “Disbursement or Refund Request.” 2 By this form, plaintiff
        any appearance of a conflict between the decision
                                                                     appears to request that the New York State Department of
        of a district judge and that of a magistrate judge.
                                                                     Correctional Services pay the filing fee for this action. The
                                                                     form is marked “Denied.”
PITMAN, United States Magistrate Judge.

 *1 TO THE HONORABLE BARBARA S. JONES, United                        2      Plaintiff sent this form directly to my chambers,
States District Judge,                                                      and it has not been docketed by the Clerk of the
                                                                            Court. The form will be docketed at the time this
                                                                            Report and Recommendation is issued.
I. Introduction
By notice of motion dated March 4, 2010 (Docket Item 11),
                                                                     III. Analysis
defendant moves pursuant to 28 U.S.C. § 1915(g) to revoke
                                                                     28 U.S.C. § 1915 permits an indigent litigant to commence
plaintiff's in forma pauperis (“IFP”) status on the ground that
                                                                     an action in a federal court without prepayment of the filing
plaintiff has previously had at least three Section 1983 actions
                                                                     fee that would ordinarily be charged. Although an indigent,
dismissed as frivolous, malicious or failing to state a claim
                                                                     incarcerated individual need not prepay the filing fee at the
upon which relief could be granted, and has not shown that he
                                                                     time at the time of filing, he must subsequently pay the fee,
is in imminent danger of serious physical injury. Defendant
                                                                     to the extent he is able to do so, through periodic withdrawals
further seeks an order directing that the action be dismissed
                                                                     from his inmate accounts. 28 U.S.C. § 1915(b); Harris v.
unless plaintiff pays the full filing fee within thirty (30) days.
                                                                     City of New York, 607 F.3d 18, 21 (2d Cir.2010). To prevent
For the reasons set forth below, I respectfully recommend that
                                                                     abuse of the judicial system by inmates, paragraph (g) of
defendant's motion be granted.
                                                                     this provision denies incarcerated individuals the right to
                                                                     proceed without prepayment of the filing fee if they have
II. Facts                                                            repeatedly filed meritless actions, unless such an individual
                                                                     shows that he or she is in imminent danger of serious


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              1
         Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 128 of 130
Cash v. Bernstein, Not Reported in F.Supp.2d (2010)
2010 WL 5185047

physical injury. See Ortiz v. McBride, 380 F.3d 649, 658 (2d
Cir.2004) (“[T]he purpose of the PLRA ... was plainly to            3       It appears that plaintiff uses the names David
curtail what Congress perceived to be inmate abuses of the                  J. Cash and Dennis Nelson interchangeably. In
judicial process.”); Nicholas v. Tucker, 114 F.3d 17, 19 (2d                his complaint in this matter, plaintiff states that
Cir.1997). Specifically, paragraph (g) provides:                            the Departmental Identification Number, or DIN,
                                                                            assigned to him by the New York State Department
                                                                            of Correctional Services (“DOCS”) is 94–B–0694
              *2 In no event shall a prisoner bring                         (Compl. at 7). DOCS inmate account records
             a civil action or appeal a judgment                            submitted by plaintiff in connection with his
             in a civil action or proceeding under                          application for IFP status indicate that DIN 94–
             this section if the prisoner has, on                           B–0694 is assigned to Dennis Nelson. In addition,
             3 or more prior occasions, while                               the DOCS form described in footnote two bears
             incarcerated or detained in any facility,                      the docket number of this action, but is signed in
             brought an action or appeal in a court                         the name of Dennis Nelson and was sent in an
             of the United States that was dismissed                        envelope identifying the sender as Dennis Nelson.
             on the grounds that it is frivolous,                           A subsequent action has been filed in this Court
             malicious, or fails to state a claim upon                      in which the plaintiff identifies himself as Dennis
             which relief may be granted, unless the                        Nelson but lists his DIN as 94–B–0694, the same
             prisoner is under imminent danger of                           DIN used by plaintiff here. Finally, plaintiff has
             serious physical injury.                                       submitted nothing to controvert the assertion in
                                                                            defendant's papers that David Cash and Dennis
                                                                            Nelson are the same person. In light of all these
28 U.S.C. § 1915(g).                                                        facts, I conclude that David Cash and Dennis
                                                                            Nelson are both names used by plaintiff.
If an inmate plaintiff seeks to avoid prepayment of the filing
fee by alleging imminent danger of serious physical injury,             • In Nelson v. Nesmith, No. 9:06–CV–1177 (TJM)(DEP),
there must be a nexus between the serious physical injury                  2008 WL 3836387 (N.D.N.Y. Aug. 13, 2008), plaintiff
asserted and the claims alleged. Pettus v. Morgenthau, 554                 again filed an action concerning the medical care
F.3d 293, 298 (2d Cir.2009).                                               he was receiving for his left leg. The Honorable
                                                                           Thomas J. McAvoy, United States District Judge,
Section 1915(g) clearly prevents plaintiff from proceeding                 accepted the Report and Recommendation of Magistrate
in this action without prepayment of the filing fee.                       Judge Peebles, and revoked plaintiff's IFP status and
The memorandum submitted by defendant establishes that                     dismissed the action on the ground that plaintiff had
plaintiff has had his IFP status revoked on at least four prior            previously commenced at least three actions that had
occasions as a result of his repeatedly filing meritless actions.          been dismissed on the merits. 2008 WL 3836387 at *1,
                                                                           *7.
  • In 2005, plaintiff commenced an action in the United
     States District Court for the Northern District of New                 • In Nelson v. Spitzer, No. 9:07–CV–1241 (TJM)
     York seeking to have his infected leg amputated.                         (RFT), 2008 WL 268215 (N.D.N.Y. Jan. 29, 2008),
     Nelson 3 v. Lee, No. 9:05–CV–1096 (NAM)(DEP), 2007                       Judge McAvoy again revoked plaintiff's IFP status
     WL 4333776 (N.D.N.Y. Dec. 5, 2007). In that matter,                      on the ground that plaintiff had commenced three
     the Honorable Norman A. Mordue, Chief United States                      or more actions that constituted “strikes” under
     District Judge, accepted and adopted the Report and                      Section 1915(g) and had not shown an imminent
     Recommendation of the Honorable David E. Peebles,                        threat of serious physical injury. 2008 WL 268215
     United States Magistrate Judge, that plaintiff had                       at *1–*2.
     brought three or more prior actions that had been
                                                                            • Finally, in Nelson v. Chang, No. 08–CV–1261
     dismissed for failure to state a claim and that plaintiff's
                                                                              (KAM)(LB), 2009 WL 367576 (E.D.N.Y. Feb. 10,
     IFP status should, therefore, be revoked. 2007 WL
                                                                              2009), the Honorable Kiyo A. Matsumoto, United
     4333776 at *1–*2.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               2
         Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 129 of 130
Cash v. Bernstein, Not Reported in F.Supp.2d (2010)
2010 WL 5185047

            States District Judge, also found, based on the         history, as set forth in the cases described above, I conclude
            cases discussed above, that plaintiff had exhausted     that this vague statement is insufficient to support a finding
            the three strikes permitted by Section 1915(g)          that plaintiff is in imminent danger of serious physical
            and could not proceed IFP in the absence of a           injury. 5
            demonstration of an imminent threat of serious
            physical injury. 2009 WL 367576 at *2–*3.               5
                                                                            Plaintiff has sent me several letters describing his
 *3 As defendant candidly admits, there is one case in which
                                                                            wound and its symptoms in detail, and I have
plaintiff's leg infection was found to support a finding of an
                                                                            no doubt that the wound is serious. However, in
imminent threat of serious physical injury sufficient to come
                                                                            granting summary judgment dismissing an action
within the exception to Section 1915(g). Nelson v. Scoggy,
                                                                            last year based on the same allegations, Judge
No. 9:06–CV–1146 (NAM)(DRH), 2008 WL 4401874 at *2
                                                                            Mordue of the Northern District found that there
(N.D.N.Y. Sept. 24, 2008). Nevertheless, summary judgment
                                                                            was no genuine issue of fact that plaintiff's own
was subsequently granted for defendants in that case, and
                                                                            conduct was responsible for the ineffectiveness of
the complaint was dismissed. Judge Mordue concluded that
                                                                            the treatment he was provided:
there was no genuine issue of fact that plaintiff had received
                                                                               Furthermore, to the extent that Nelson's medical
adequate medical care for his leg wound and that the failure
                                                                               treatment was delayed, much of the delay
of the leg to heal was the result of plaintiff's own acts of
                                                                               was due to his own refusal to cooperate with
self-mutilation and interference with the treatment provided.
                                                                               medical staff and his self-mutilations. Nelson's
Nelson v. Scoggy, No. 9:06–CV–1146 (NAM)(DRH), 2009
                                                                               actions to thwart the medical treatment of his
WL 5216955 at *3–*4 (N.D.N.Y. Dec. 30, 2009). 4                                wound cannot be construed as interference or
                                                                               indifference by anyone else.... [T]he medical
4                                                                              treatment Nelson received complied with
        Although the form complaint utilized by plaintiff
        expressly asks about prior actions involving the                       constitutional guarantees as it was appropriate,
        same facts, plaintiff disclosed only the Scoggy                        timely, and delayed only by Nelson's own
        action and expressly denied the existence of any                       actions.
        other actions relating to his imprisonment (Compl.                  Nelson v. Scoggy, supra, 2009 WL 5216955 at *4.
        at 6).                                                              Given plaintiff's total failure to respond to the
                                                                            pending motion and his failure to even deny that
In light of the foregoing, there can be no reasonable dispute
                                                                            he is actively thwarting treatment of his wound, it
that plaintiff has exceeded the three “strikes” allowed by
                                                                            would be sheer speculation for me to conclude that
Section 1915(g) and that he cannot, therefore, proceed here
                                                                            he is in imminent danger of a serious injury as a
without prepaying the filing fee unless he demonstrates
                                                                            result of defendant's conduct.
an imminent threat of serious physical injury. Plaintiff has
declined to attempt to make this showing in response to
defendant's motion, and the only suggestion in the record           IV. Conclusion
of serious physical injury is the bare statement in the             Accordingly, for all the foregoing reasons, I find that plaintiff
complaint that plaintiff “need[s] to go back to a wound speci       has had three or more prior actions dismissed as being
[a]list before the gane green [sic ] kills [him]” (Compl. at        frivolous, malicious or failing to state a claim and that
5). “However, unsupported, vague, self-serving, conclusory          plaintiff's in forma pauperis status should, therfore, be
speculation is not sufficient to show that Plaintiff is, in fact,   revoked. If your Honor accepts this recommendation, I further
in imminent danger of serious physical harm.” Merriweather          recommend that the action be dismissed unless plaintiff pays
v. Reynolds, 586 F.Supp.2d 548, 552 (D.S.C.2008), citing            the filing fee in full within thirty (30) days of your Honor's
Ciarpaglini v. Saini, 352 F.3d 328, 330 (7th Cir.2003) and          final resolution of this motion.
White v. Colorado, 157 F.3d 1226, 1231–32 (10th Cir.1998);
see also Martin v. Shelton, 319 F.3d 1048, 1050 (8th Cir.2003)
                                                                    V. OBJECTIONS
(imminent danger exception to Section 1915(g) requires
                                                                    Pursuant to 28 U.S.C. § 636(b)(1)(C) and Rule 72(b) of
“specific fact allegations of ongoing serious physical injury,
                                                                    the Federal Rules of Civil Procedure, the parties shall have
or of a pattern of misconduct evidencing the likelihood
                                                                    fourteen (14) days from receipt of this Report to file written
of imminent serious physical injury”). Given the plaintiff's
                                                                    objections. See also Fed.R.Civ.P. 6(a). Such objections (and


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                3
         Case 3:19-cv-00868-TJM-TWD Document 16 Filed 07/20/20 Page 130 of 130
Cash v. Bernstein, Not Reported in F.Supp.2d (2010)
2010 WL 5185047

responses thereto) shall be filed with the Clerk of the Court,       (1985); United States v. Male Juvenile, 121 F.3d 34, 38 (2d
with courtesy copies delivered to the Chambers of the                Cir.1997); IUE AFL–CIO Pension Fund v. Herrmann, 9 F.3d
Honorable Barbara S. Jones, United States District Judge,            1049, 1054 (2d Cir.1993); Frank v. Johnson, 968 F.2d 298,
500 Pearl Street, Room 1920, and to the Chambers of the              300 (2d Cir.1992); Wesolek v. Canadair Ltd., 838 F.2d 55, 57–
undersigned, 500 Pearl Street, Room 750, New York, New               59 (2d Cir.1988); McCarthy v. Manson, 714 F.2d 234, 237–
York 10007. Any requests for an extension of time for filing         38 (2d Cir.1983).
objections must be directed to Judge Jones. FAILURE TO
OBJECT WITHIN FOURTEEN (14) DAYS WILL RESULT                         All Citations
IN A WAIVER OF OBJECTIONS AND WILL PRECLUDE
APPELLATE REVIEW. Thomas v. Arn, 474 U.S. 140, 155                   Not Reported in F.Supp.2d, 2010 WL 5185047

End of Document                                                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                4
